

















SERIES A PREFERRED UNIT
PURCHASE AGREEMENT
among
MPLX LP
and
THE PURCHASERS PARTY HERETO




April 27, 2016





--------------------------------------------------------------------------------






TABLE OF CONTENTS
 
 
 
 
Page
Article I. DEFINITIONS
1


 
Section 1.01
 
Definitions
1


 
Section 1.02
 
Accounting Procedures and Interpretation
7


 
 
 
 
 
Article II. AGREEMENT TO SELL AND PURCHASE
7


 
Section 2.01
 
Sale and Purchase
7


 
Section 2.02
 
Deliveries at the Closing
7


 
Section 2.03
 
Independent Nature of Purchasers’ Obligations and Rights
9


 
Section 2.04
 
Further Assurances
9


 
 
 
 
 
Article III. REPRESENTATIONS AND WARRANTIES AND COVENANTS
 
 
RELATED TO THE PARTNERSHIP
9


 
Section 3.01
 
Existence.
10


 
Section 3.02
 
Capitalization and Valid Issuance of Units
10


 
Section 3.03
 
Ownership of the Material Subsidiaries
11


 
Section 3.04
 
MPLX SEC Documents
12


 
Section 3.05
 
Financial Statements
12


 
Section 3.06
 
Independent Registered Public Accounting Firm
13


 
Section 3.07
 
No Material Adverse Change
13


 
Section 3.08
 
No Registration Required
13


 
Section 3.09
 
No Preemptive Rights; Registration Rights Priority
13


 
Section 3.10
 
Litigation
13


 
Section 3.11
 
No Default
14


 
Section 3.12
 
No Conflicts
14


 
Section 3.13
 
Authority: Enforceability
14


 
Section 3.14
 
Approvals
15


 
Section 3.15
 
Distribution Restrictions
15


 
Section 3.16
 
MLP Status
15


 
Section 3.17
 
Investment Company Status
15


 
Section 3.18
 
Certain Fees
16


 
Section 3.19
 
Labor and Employment Matters
16


 
Section 3.20
 
Insurance
16


 
Section 3.21
 
Internal Controls
16


 
Section 3.22
 
Disclosure Controls
16


 
Section 3.23
 
Sarbanes-Oxley
17


 
Section 3.24
 
Listing and Maintenance Requirements
17


 
Section 3.25
 
Environmental Compliance
17


 
Section 3.26
 
ERISA Compliance
18


 
Section 3.27
 
Tax Returns; Taxes
18


 
Section 3.28
 
Permits
19










--------------------------------------------------------------------------------






 
Section 3.29
 
Required Disclosures and Descriptions
19


 
Section 3.30
 
Title to Property
19


 
Section 3.31
 
Rights-of-Way
19


 
Section 3.32
 
Form S-3 Eligibility
20


 
Section 3.33
 
FCPA
20


 
Section 3.34
 
Money Laundering Laws
20


 
Section 3.35
 
OFAC
20


 
Section 3.36
 
Related Party Transactions
20


 
Section 3.37
 
No Side Agreements
20


 
 
 
 
 
Article IV. REPRESENTATIONS AND WARRANTIES AND COVENANTS OF
 
 
THE PURCHASERS
21


 
Section 4.01
 
Existence
21


 
Section 4.02
 
Authorization, Enforceability
21


 
Section 4.03
 
No Breach
21


 
Section 4.04
 
Certain Fees
21


 
Section 4.05
 
Unregistered Securities
21


 
Section 4.06
 
Sufficient Funds
23


 
Section 4.07
 
No Prohibited Trading
23


 
 
 
 
 
Article V. COVENANTS
23


 
Section 5.01
 
Conduct of Business
23


 
Section 5.02
 
Listing of Units
23


 
Section 5.03
 
Cooperation; Further Assurances
24


 
Section 5.04
 
Lock-up Agreement
24


 
Section 5.05
 
Tax Estimates
25


 
 
 
 
 
Article VI. INDEMNIFICATION, COSTS AND EXPENSES
25


 
Section 6.01
 
Indemnification by the Partnership
25


 
Section 6.02
 
Indemnification by the Purchasers
26


 
Section 6.03
 
Indemnification Procedure
27


 
Section 6.04
 
Tax Matters
28


 
 
 
 
 
Article VII. TERMINATION
28


 
Section 7.01
 
Termination
28


 
Section 7.02
 
Certain Effects of Termination
28


 
 
 
 
 
Article VIII. MISCELLANEOUS
29


 
Section 8.01
 
Expenses
29


 
Section 8.02
 
Interpretation
29


 
Section 8.03
 
Survival of Provisions
30


 
Section 8.04
 
No Waiver: Modifications in Writing
30


 
Section 8.05
 
Binding Effect
31







ii



--------------------------------------------------------------------------------






 
Section 8.06
 
Non-Disclosure
31


 
Section 8.07
 
Communications
32


 
Section 8.08
 
Removal of Legend
32


 
Section 8.09
 
Entire Agreement
33


 
Section 8.10
 
Assignment
33


 
Section 8.11
 
Governing Law: Submission to Jurisdiction
34


 
Section 8.12
 
Waiver of Jury Trial
34


 
Section 8.13
 
Exclusive Remedy
34


 
Section 8.14
 
No Recourse Against Others
35


 
Section 8.15
 
No Third-Party Beneficiaries
36


 
Section 8.16
 
Execution in Counterparts
36


 
 
 
 
 
 
 
 
 
 
SCHEDULE A - Purchase Price Allocation
 
SCHEDULE B - Material Subsidiaries
 
 
 
 
 
 
EXHIBIT A - Form of Opinion of Vinson & Elkins L.L.P.
 
EXHIBIT B - Form of Second A&R Limited Partnership Agreement
 
EXHIBIT C - Form of Registration Rights Agreement
 
EXHIBIT D - Form of Joinder Agreement
 
EXHIBIT E - Form of General Partner Waiver
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





iii



--------------------------------------------------------------------------------






    
SERIES A PREFERRED UNIT PURCHASE AGREEMENT
This SERIES A PREFERRED UNIT PURCHASE AGREEMENT, dated as of April 27, 2016
(this “Agreement”), is entered into by and among MPLX LP, a Delaware limited
partnership (the “Partnership”) and the purchasers set forth in Schedule A
hereto (the “Purchasers”).
WHEREAS, the Partnership desires to issue and sell to the Purchasers, and the
Purchasers desire to purchase from the Partnership, the Purchased Units (as
defined below), in accordance with the provisions of this Agreement; and
WHEREAS, the Partnership has agreed to provide the Purchasers with certain
registration rights with respect to the Preferred Units and the Conversion Units
(as defined below) underlying the Purchased Units acquired pursuant hereto.
NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the parties hereby agree as follows:
ARTICLE I.
DEFINITIONS
Section 1.01    Definitions. As used in this Agreement, the following terms have
the meanings indicated:
“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with, the Person in question. As used herein, the term
“control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise. For the avoidance of
doubt, for purposes of this Agreement, (a) the Partnership Entities, on the one
hand, and any Purchaser, on the other, shall not be considered Affiliates and
(b) any fund or account managed, advised or subadvised, directly or indirectly,
by a Purchaser or its Affiliates, shall be considered an Affiliate of such
Purchaser.
“Agreement” has the meaning set forth in the introductory paragraph of this
Agreement.
“Business Day” means any day other than a Saturday, Sunday, any federal legal
holiday or day on which banking institutions in the State of New York or State
of Texas are authorized or required by Law or other governmental action to
close.
“Class A Unit” has the meaning given to such term in the Partnership Agreement.
“Class B Unit” has the meaning given to such term in the Partnership Agreement.
“Closing” has the meaning specified in Section 2.01.


1



--------------------------------------------------------------------------------






“Closing Date” means May 13, 2016, or such other later date as the Partnership
and Stonepeak shall agree to in writing.
“Commission” means the United States Securities and Exchange Commission.
“Common Units” means common units representing limited partner interests in the
Partnership.
“Confidentiality Agreements” means the Confidentiality Agreements, dated on or
about February 9, 2016, March 31, 2016 or April 12, 2016, entered into by the
Partnership and each of the Purchasers or their Affiliates, as applicable, as
may be amended from time to time.
“Consent” has the meaning set forth in Section 3.14.
“Contract” means any contract, agreement, indenture, note, bond, mortgage, deed
of trust, loan, instrument, lease, license, commitment or other arrangement,
understanding, undertaking, commitment, obligation or instrument, whether
written or oral.
“Conversion Units” means the Common Units issuable upon conversion of the
Purchased Units.
“Credit Facilities” means (a) the Credit Agreement, dated as of November 20,
2014, as amended, by and among the Partnership, as borrower, Wells Fargo Bank,
National Association, as administrative agent, and the other lenders and issuing
banks that are parties thereto and (b) the Loan Agreement, by and between the
Partnership and MPC Investment LLC, dated December 4, 2015.
“Cross-Receipt” means a cross-receipt, in a form to be agreed by the parties,
executed by (a) the General Partner, on behalf of the Partnership, certifying
that the Partnership has received from the Purchasers an aggregate amount in
cash equal to the Total Funding Obligation net of the Transaction Fee, and (b)
each of the Purchasers certifying that such Purchaser has received from the
Partnership the number of Series A Preferred Units set forth opposite such
Purchaser’s name on Schedule A.
“Delaware LP Act” means the Delaware Revised Uniform Limited Partnership Act.
“Disclosure Letter” means the disclosure letter provided by the Partnership to
the Purchasers dated as of the date hereof.
“Environmental Law” means any and all applicable Laws relating to human health
or safety (to the extent such health or safety relates to exposure to Hazardous
Materials) or the protection, cleanup or restoration of the environment or
natural resources, including those relating to the distribution, processing,
generation, treatment, storage, disposal, transportation, other handling or
release or threatened release of Hazardous Materials.
“Environmental Proceedings” has the meaning set forth in Section 3.25.


2



--------------------------------------------------------------------------------






“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and the rules and regulations of the Commission promulgated thereunder.
“Funding Obligation” means, with respect to a particular Purchaser, an amount
equal to the Unit Purchase Price multiplied by the number of Purchased Units to
be purchased by such Purchaser on the Closing Date, as set forth opposite such
Purchaser’s name on Schedule A.
“GAAP” means generally accepted accounting principles in the United States of
America as of the date hereof; provided that for the financial statements of the
Partnership prepared as of a certain date, GAAP referenced therein shall be GAAP
as of the date of such financial statements.
“General Partner” means MPLX GP LLC, a Delaware limited liability company, and
the general partner of the Partnership.
“Governmental Authority” means, with respect to a particular Person, any
country, state, county, city and political subdivision in which such Person or
such Person’s Property is located or which exercises valid jurisdiction over any
such Person or such Person’s Property, and any court, agency, department,
commission, board, bureau or instrumentality of any of them and any monetary
authority which exercises valid jurisdiction over any such Person or such
Person’s Property. Unless otherwise specified, all references to Governmental
Authority herein with respect to the Partnership mean a Governmental Authority
having jurisdiction over the Partnership Entities or any of their respective
Properties.
“Hazardous Materials” means any material (including, without limitation, any
pollutant, contaminant, or other hazardous or toxic chemical, substance or
waste) that is regulated by or may give rise to liability under any
Environmental Law.
“Incentive Distribution Rights” has the meaning specified in Section 3.02(a).
“Indemnified Party” has the meaning specified in Section 6.03(b).
“Indemnifying Party” has the meaning specified in Section 6.03(b).
“Joinder Agreement” has the meaning set forth in Section 8.10.
“Knowledge” means, with respect to the Partnership or the MPLX Parties, the
actual knowledge of Gary R. Heminger, C. Corwin Bromley, Nancy K. Buese and
Joshua P. Hallenbeck.
“Law” means any federal, state, local or foreign order, writ, injunction,
judgment, settlement, award, decree, statute, law (including common law), rule
or regulation.
“Lien” means any mortgage, pledge, lien (statutory or otherwise), encumbrance,
security interest, security agreement, conditional sale, trust receipt, charge
or claim or a lease, consignment or bailment, preference or priority,
assessment, deed of trust, easement, servitude or other encumbrance upon or with
respect to any property of any kind.


3



--------------------------------------------------------------------------------






“MarkWest Acquisition” means the merger of a wholly-owned subsidiary of the
Partnership with MarkWest Energy Partners, L.P., a Delaware limited partnership,
which was completed on December 4, 2015.
“Material Adverse Effect” means any change, event or effect that, individually
or together with any other changes, events or effects, has had or would
reasonably be expected to have a material adverse effect on (a) the condition
(financial or otherwise), business, prospects, Properties, assets, net worth or
results of operations of the MPLX Entities, taken as a whole, or (b) the ability
of the Partnership or the General Partner, as applicable, to perform its
obligations under the Transaction Documents; provided, however, that a Material
Adverse Effect shall not include any adverse effect on the foregoing to the
extent such adverse effect results from, arises out of, or relates to (i) a
general deterioration in the economy or changes in the general state of the
markets or industries in which any of the Partnership Entities operates
(including, for the avoidance of doubt, adverse changes (A) in commodity prices,
(B) in aggregate capital spending by energy sector participants or their
customers, (C) in production profiles in oil and gas producing basins in North
America and (D) otherwise associated with the effects of distress in the energy
sector as of the date of this Agreement and the resulting effect on the
Partnership Entities, taken as a whole), except, with respect to this clause
(i), to the extent that such Partnership Entities, taken as a whole, are
adversely affected in a disproportionate manner as compared to other industry
participants, (ii) any deterioration in the condition of the capital markets or
any inability on the part of the MPLX Entities to access the capital markets,
(iii) the outbreak or escalation of hostilities involving the United States, the
declaration by the United States of a national emergency, acts of war (whether
or not declared) or the occurrence of any other calamity or crisis, including
acts of terrorism, hurricane, flood, tornado, earthquake or other natural
disaster, (iv) any change in accounting requirements or principles imposed upon
the MPLX Entities or their respective businesses or any change in applicable
Law, or the interpretation thereof, other than a change that would result in the
Partnership being treated as a corporation for United States federal tax
purposes, (v) any change in the credit rating and/or outlook of MPC or any of
the Partnership Entities or any of their securities (except that the underlying
causes of any such changes may be considered in determining whether a Material
Adverse Effect has occurred, subject to the other provisions of this
definition), (vi) changes in the market price or trading volume of the Common
Units (except that the underlying causes of any such changes may be considered
in determining whether a Material Adverse Effect has occurred, subject to the
other provisions of this definition) or (vii) any failure of the Partnership to
meet any internal or external projections, forecasts or estimates of revenue or
earnings for any period (except that the underlying causes of any such failures
may be considered in determining whether a Material Adverse Effect has occurred,
subject to the other provisions of this definition).
“Material Subsidiaries” means the Subsidiaries of the Partnership listed on
Schedule B attached hereto.
“Money-Laundering Laws” has the meaning set forth in Section 3.32.
“MPC” means Marathon Petroleum Corporation, a Delaware corporation, which
indirectly owns the General Partner.




4



--------------------------------------------------------------------------------






“MPLX Entities” means, collectively, the Partnership and the Partnership’s
majority-owned Subsidiaries.
“MPLX Parties” means, collectively, the General Partner and the Partnership.
“MPLX SEC Documents” the Partnership’s forms, registration statements, reports,
schedules and statements filed by it under the Exchange Act or the Securities
Act, as applicable.
“National Securities Exchange” means an exchange registered with the Commission
under Section 6(a) of the Exchange Act.
“Non-Affiliate Transfer Period” has the meaning set forth in Section 5.04.
“NYSE” means the New York Stock Exchange.
“OFAC” has the meaning set forth in Section 3.33.
“Organizational Documents” means, as applicable, an entity’s agreement of
limited partnership, certificate of limited partnership, limited liability
company agreement, certificate of formation, certificate or articles of
incorporation, bylaws or other similar organizational documents.
“Partnership” has the meaning set forth in the introductory paragraph of this
Agreement.
“Partnership Agreement” means the First Amended and Restated Agreement of
Limited Partnership of the Partnership, dated as of October 31, 2012, as amended
from time to time in accordance with the terms thereof (including, as the
context requires, by the Second A&R LPA).
“Partnership Entities” means, collectively, the General Partner and the MPLX
Entities.
“Partnership Related Parties” has the meaning specified in Section 6.02.
“Permits” has the meaning set forth in Section 3.28.
“Person” means any individual, corporation, company, voluntary association,
partnership, joint venture, trust, limited liability company, unincorporated
organization, government or any agency, instrumentality or political subdivision
thereof or any other form of entity.
“Piggyback Registration” has the meaning given to such term in the Registration
Rights Agreement.
“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible (including intellectual property
rights).
“Purchase Price” means the Total Funding Obligation.
“Purchased Units” has the meaning specified in Section 2.01.




5



--------------------------------------------------------------------------------






“Purchaser Related Parties” has the meaning specified in Section 6.01.
“Purchasers” has the meaning set forth in the introductory paragraph of this
Agreement.
“Registration Rights Agreement” means the Registration Rights Agreement, to be
entered into at the Closing, between the Partnership and the Purchasers,
substantially in the form attached hereto as Exhibit C.
“Representatives” means, with respect to a specified Person, the investors,
officers, directors, managers, employees, agents, advisors, counsel,
accountants, investment bankers and other representatives of such Person.
“Rights-of-Way” has the meaning specified in Section 3.30.
“Second A&R LPA” has the meaning specified in Section 2.02(a)(ii).
“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations of the Commission promulgated thereunder.
“Series A Preferred Units” means the Partnership’s Series A Convertible
Preferred Units.
“Stonepeak” means Stonepeak Finland Holdings LLC, a Delaware limited liability
company.
“Subsidiary” means, as to any Person, any corporation or other entity of which:
(a) such Person or a Subsidiary of such Person is a general partner or, in the
case of a limited liability company, the managing member or manager thereof; (b)
at least a majority of the outstanding equity interest having by the terms
thereof ordinary voting power to elect a majority of the board of directors or
similar governing body of such corporation or other entity (irrespective of
whether or not at the time any equity interest of any other class or classes of
such corporation or other entity shall have or might have voting power by reason
of the happening of any contingency) is at the time directly or indirectly owned
or controlled by such Person or one or more of its Subsidiaries; or (c) any
corporation or other entity as to which such Person consolidates for accounting
purposes.
“Taxes” means any and all domestic or foreign, federal, state, local or other
taxes of any kind (together with any and all interest, penalties, additions to
tax and additional amounts imposed with respect thereto) imposed by any
Governmental Authority, including taxes on or with respect to income,
franchises, windfall or other profits, gross receipts, property, sales, use,
capital stock, payroll, employment, unemployment, social security, workers’
compensation or net worth, and taxes in the nature of excise, withholding, ad
valorem or value added, and including any liability in respect of any items
described above as a transferee or successor, pursuant to Section 1.1502-6 of
the Treasury Regulations (or any similar provision of state, local or foreign
Law), or as an indemnitor, guarantor, surety or in a similar capacity under any
Contract.






6



--------------------------------------------------------------------------------






“Tax Return” means any return, report or similar filing (including the attached
schedules) filed or required to be filed with respect to Taxes (and any
amendments thereto), including any information return, claim for refund or
declaration of estimated Taxes.
“Third-Party Claim” has the meaning specified in Section 6.03(b).
“Total Funding Obligation” means the aggregate amount of Funding Obligations of
all of the Purchasers participating in the Closing.
“Transaction Documents” means, collectively, this Agreement, the Registration
Rights Agreement, the Second A&R LPA and any and all other agreements or
instruments executed and delivered to the Purchasers by the Partnership or the
General Partner hereunder or thereunder, as applicable.
“Transaction Fee” has the meaning specified in Section 8.01.
“Unit Purchase Price” has the meaning specified in Section 2.01
Section 1.02    Accounting Procedures and Interpretation. Unless otherwise
specified herein, all accounting terms used herein shall be interpreted, all
determinations with respect to accounting matters hereunder shall be made, and
all financial statements of the Partnership and certificates and reports as to
financial matters required to be furnished to the Purchasers hereunder shall be
prepared, in accordance with GAAP applied on a consistent basis during the
periods involved (except as may be indicated in the notes thereto or, in the
case of unaudited statements, as permitted by Form 10-Q promulgated by the
Commission) and in compliance as to form in all material respects with
applicable accounting requirements and with the published rules and regulations
of the Commission with respect thereto.
ARTICLE II.
AGREEMENT TO SELL AND PURCHASE
Section 2.01    Sale and Purchase. On the Closing Date, subject to the terms and
conditions hereof, each Purchaser hereby agrees to purchase from the
Partnership, and the Partnership hereby agrees to issue and sell to each
Purchaser, the number of Series A Preferred Units in the Purchased Units column
set forth opposite each Purchaser’s name on Schedule A (the “Purchased Units”)
for a cash purchase price of $32.50 per Purchased Unit (the “Unit Purchase
Price”). The consummation of the purchase and sale of the Purchased Units
hereunder (the “Closing”) shall take place on the Closing Date at the offices of
Vinson & Elkins L.L.P., 1001 Fannin, Suite 2500, Houston, Texas 77002.
Section 2.02    Deliveries at the Closing.
(a)    Deliveries of the Partnership. At the Closing, the Partnership shall
deliver or cause to be delivered to the Purchasers:
(i)    An opinion from Vinson & Elkins L.L.P., counsel for the Partnership, in
substantially the form attached hereto as Exhibit A, which shall be addressed to
the Purchasers and dated the Closing Date;


7



--------------------------------------------------------------------------------






(ii)    A fully-executed copy of the Second Amended and Restated Agreement of
Limited Partnership of the Partnership, substantially in the form attached
hereto as Exhibit B (the “Second A&R LPA”);
(iii)    A counterpart of the Registration Rights Agreement executed by the
General Partner on behalf of the Partnership;
(iv)    A counterpart of any Joinder Agreement required by Section 8.10 hereof.
(v)    A fully-executed “Supplemental Listing Application,” countersigned by the
NYSE, approving the Conversion Units for listing by the NYSE
(vi)    A duly executed waiver of the General Partner with respect to certain of
its rights under the Partnership Agreement, in substantially the form attached
hereto as Exhibit E;
(vii)    Evidence of issuance of the Purchased Units credited to book-entry
accounts maintained by the transfer agent of the Partnership, bearing a
restrictive notation meeting the requirements of the Partnership Agreement, free
and clear of any Liens, other than transfer restrictions under this Agreement,
the Partnership Agreement or the Delaware LP Act and applicable federal and
state securities Laws;
(viii)    A certificate of the Secretary or Assistant Secretary of the General
Partner, on behalf of the Partnership, dated the Closing Date, certifying as to
and attaching (A) the certificate of formation of the Partnership, (B) the
Partnership Agreement, (C) board resolutions authorizing the execution and
delivery of the Transaction Documents and the consummation of the transactions
contemplated thereby, including the issuance of the Purchased Units and the
Conversion Units, and (D) the incumbency of the officers authorized to execute
the Transaction Documents on behalf of the Partnership or the General Partner,
as applicable, setting forth the name and title and bearing the signatures of
such officers;
(ix)    A counterpart of a Cross-Receipt executed by the General Partner on
behalf of the Partnership; and
(x)    A certificate of the Secretary of State of each applicable state, dated
on or after April 25, 2016, to the effect that each of the MPLX Parties and the
Material Subsidiaries is in good standing in its jurisdiction of formation;
(xi)    Such other documents relating to the transactions contemplated by this
Agreement as the Purchasers or their counsel may reasonably request.
(b)    Deliveries of Each Purchaser. At the Closing, each Purchaser shall
deliver or cause to be delivered to the Partnership:
(i)    A counterpart of the Registration Rights Agreement executed by such
Purchaser;


8



--------------------------------------------------------------------------------






(ii)    A counterpart of the Cross-Receipt executed by such Purchaser;
(iii)    A counterpart of any Joinder Agreement required by Section 8.10 hereof
executed by such Purchaser.
(iv)    Payment of such Purchaser’s Funding Obligation (which payment will be
made by netting the portion of the Transaction Fee due to such Purchaser from
such Purchaser’s Funding Obligation) payable by wire transfer of immediately
available funds to an account designated in advance of the Closing Date by the
Partnership;
(v)    A properly executed Internal Revenue Service Form W-9 from such
Purchaser; and
(vi)    Such other documents relating to the transactions contemplated by this
Agreement as the Partnership or its counsel may reasonably request.
Section 2.03    Independent Nature of Purchasers’ Obligations and Rights. The
obligations of each Purchaser under any Transaction Document are several and not
joint with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser under any Transaction Document. Each Purchaser acknowledges by
executing this Agreement that such Purchaser is irrevocably committed to
purchase the Purchased Units in accordance with the terms of this Agreement, and
such purchase is not subject to any conditions precedent other than the
deliverables contemplated by Section 2.02(a). The failure of any Purchaser to
perform, or waiver by the Partnership of such performance, under any Transaction
Document shall not excuse performance by any other Purchaser, and the waiver by
any Purchaser of performance of the Partnership under any Transaction Document
shall not excuse performance by the Partnership with respect to any other
Purchaser. Nothing contained herein or in any other Transaction Document, and no
action taken by any Purchaser pursuant thereto, shall be deemed to constitute
the Purchasers as a partnership, an association, a joint venture or any other
kind of group or entity, or create a presumption that the Purchasers are in any
way acting in concert or as a group with respect to such obligations or the
transactions contemplated by the Transaction Documents. Each Purchaser shall be
entitled to independently protect and enforce its rights, including the rights
arising out of this Agreement or out of the other Transaction Documents, and it
shall not be necessary for any other Purchaser to be joined as an additional
party in any proceeding for such purpose.
Section 2.04    Further Assurances. From time to time after the date hereof,
without further consideration, the Partnership and each Purchaser shall use
their commercially reasonable efforts to take, or cause to be taken, all actions
necessary or appropriate to consummate the transactions contemplated by this
Agreement.    
ARTICLE III.
REPRESENTATIONS AND WARRANTIES AND
COVENANTS RELATED TO THE PARTNERSHIP
As of the date hereof, except as described in the Disclosure Letter, the
Partnership represents and warrants to and covenants with the Purchasers as
follows:


9



--------------------------------------------------------------------------------






Section 3.01    Existence.
(a)    Each of the Partnership Entities has been duly incorporated or formed, as
the case may be, and is validly existing as a corporation, general partnership,
limited partnership or limited liability company, as the case may be, and is in
good standing under the Laws of the State of Delaware, the State of Michigan,
the State of Oklahoma or the State of Texas, as the case may be, with full
general partnership, limited partnership, limited liability company or corporate
power and authority to own, lease and operate its Properties and to conduct its
business as described in the MPLX SEC Documents and (i) to execute and deliver
this Agreement and the other Transaction Documents to which such Partnership
Entity is a party and consummate the transactions contemplated hereby and
thereby, (ii) in the case of the Partnership, to issue, sell and deliver the
Purchased Units and (iii) in the case of the General Partner, to act as the
general partner of the Partnership.
(b)    Each of the Partnership Entities is duly qualified to do business as a
foreign limited partnership, partnership, corporation or limited liability
company, as the case may be, and is in good standing in each jurisdiction where
the ownership or lease of its Properties or the conduct of its business requires
such qualification, except for any failures to be so qualified and in good
standing that would not, individually or in the aggregate, (i) constitute a
Material Adverse Effect or (ii) subject the limited partners of the Partnership
to any material liability or disability.
(c)    The Organizational Documents of each of the MPLX Parties and the Material
Subsidiaries have been, and in the case of the Second A&R LPA, at the Closing
will be, duly authorized, executed and delivered by any Partnership Entity party
thereto (and, in the case of the Organizational Documents of the General
Partner, by all parties thereto) and are, and in the case of the Second A&R LPA,
at the Closing will be, valid and legally binding agreements of the applicable
MPLX Party or Material Subsidiary, enforceable against such MPLX Party or
Material Subsidiary in accordance with their respective terms; provided, that,
with respect to each such agreement, the enforceability thereof may be limited
by applicable bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium or similar Laws from time to time in effect affecting creditors’
rights and remedies generally and by general principles of equity (regardless of
whether such principles are considered in a proceeding in equity or at law).
Section 3.02    Capitalization and Valid Issuance of Units.
(a)    As of the date hereof, and immediately prior to the issuance and sale of
the Purchased Units, the issued and outstanding limited partner interests of the
Partnership consist of 331,281,560 Common Units, 28,554,313 Class A Units,
7,981,756 Class B Units and the incentive distribution rights (as defined in the
Partnership Agreement, the “Incentive Distribution Rights”). All outstanding
Common Units, Class A Units, Class B Units, Incentive Distribution Rights and
the limited partner interests represented thereby have been duly authorized and
validly issued in accordance with the Partnership Agreement and are fully paid
(to the extent required under the Partnership Agreement) and nonassessable
(except as such nonassessability may be affected by matters described in
Sections 17-303, 17-607 and 17-804 of the Delaware LP Act).




10



--------------------------------------------------------------------------------






(b)    The General Partner is the sole general partner of the Partnership, with
a 2.0% general partner interest in the Partnership; such general partner
interest has been duly authorized and validly issued in accordance with the
Partnership Agreement; and the General Partner owns such general partner
interest free and clear of all Liens, except for restrictions on transferability
contained in the Delaware LP Act or the Partnership Agreement.
(c)    The Purchased Units and the limited partner interests represented thereby
will be duly authorized by the Partnership pursuant to the Partnership Agreement
prior to the Closing and, when issued and delivered to the Purchasers against
payment therefor in accordance with the terms of this Agreement, will be validly
issued, fully paid (to the extent required by the Partnership Agreement) and
nonassessable (except as such nonassessability may be affected by matters
described in Sections 17-303, 17-607 and 17-804 of the Delaware LP Act) and will
be free of any and all Liens and restrictions on transfer, other than (i)
restrictions on transfer under the Partnership Agreement, this Agreement or
applicable state and federal securities Laws, (ii) such Liens as are created by
the Purchasers and (iii) such Liens as arise under the Partnership Agreement or
the Delaware LP Act.
(d)    Except for any such preemptive rights that have been waived or set forth
in the Partnership Agreement, there are no persons entitled to statutory,
preemptive or other similar contractual rights to subscribe for the Purchased
Units; and, except (i) for the Purchased Units to be issued pursuant to this
Agreement, (ii) for awards issued pursuant to the Partnership’s long-term
incentive plans, (iii) as disclosed in the MPLX SEC Documents or (iv) the
General Partner’s right to maintain its 2% general partnership interest in the
Partnership, no options, warrants or other rights to purchase, agreements or
other obligations to issue, or rights to convert any obligations into or
exchange any securities for, partnership securities or ownership interests in
the Partnership are outstanding.
(e)    Upon issuance in accordance with this Agreement and the Partnership
Agreement, the Conversion Units will be duly authorized, validly issued, fully
paid (to the extent required by the Partnership Agreement) and nonassessable
(except as such nonassessability may be affected by matters described in
Sections 17-303, 17-607 and 17-804 of the Delaware LP Act) and will be free of
any and all Liens and restrictions on transfer, other than (i) restrictions on
transfer under the Transaction Documents or applicable state and federal
securities Laws, (ii) such Liens as are created by the Purchasers and (iii) such
Liens as arise under the Partnership Agreement or the Delaware LP Act.
(f)    The Partnership Agreement sets forth the rights, preferences and
priorities of the Purchased Units, and the holders of the Purchased Units will
have the rights set forth in the Partnership Agreement upon the Closing.
Section 3.03    Ownership of the Material Subsidiaries. All of the outstanding
shares of capital stock or other equity interests of each Material Subsidiary
owned directly or indirectly by the Partnership (a) have been duly authorized
and validly issued (in accordance with the Organizational Documents of such
Material Subsidiary), and are fully paid (in the case of an interest in a
limited partnership or limited liability company, to the extent required under
the Organizational Documents of such Material Subsidiary) and nonassessable
(except as such nonassessability may be affected by applicable Law of such
Material Subsidiary’s jurisdiction of


11



--------------------------------------------------------------------------------






formation), and, (b) except with respect to the entities identified on Schedule
B as not wholly-owned, are wholly-owned, directly or indirectly, by the
Partnership, free and clear of all Liens, except (i) restrictions on
transferability in the Organizational Documents of such Material Subsidiary or
(ii) Liens created or arising under the Credit Facilities. The Partnership
indirectly owns the applicable membership interests set forth on Schedule B of
the Material Subsidiaries that are not wholly-owned. As of the date hereof, the
Partnership Subsidiaries other than the Material Subsidiaries would not have,
individually or in the aggregate, on a pro forma basis giving effect to the
MarkWest Acquisition as if it occurred on January 1, 2015, accounted for (A)
more than 10% of the total assets of the MPLX Entities, taken as a whole, as of
December 31, 2015 or (B) more than 10% of the net income of the MPLX Entities,
taken as a whole, for the fiscal year ended December 31, 2015.
Section 3.04    MPLX SEC Documents. Since January 1, 2015, all the Partnership’s
forms, registration statements, reports, schedules and statements required to be
filed by it under the Exchange Act have been filed with the Commission on a
timely basis. The MPLX SEC Documents, at the time filed (or in the case of
registration statements, solely on the dates of effectiveness), except to the
extent corrected by a subsequent MPLX SEC Document, (a) did not contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary in order to make the statements therein, in light
of the circumstances under which they were made in the case of any such
documents other than a registration statement, not misleading and (b) complied
as to form in all material respects with the applicable requirements of the
Exchange Act and the Securities Act, as the case may be.
Section 3.05    Financial Statements.
(a)    The historical financial statements (including the related notes and
supporting schedule) contained or incorporated by reference in the MPLX SEC
Documents, (a) comply as to form in all material respects with the applicable
accounting requirements under the Securities Act and the Exchange Act (except
that certain supporting schedules are omitted), (b) present fairly in all
material respects the financial position, results of operations and cash flows
of the entities purported to be shown thereby on the basis stated therein at the
respective dates or for the respective periods and (c) have been prepared in
accordance with GAAP consistently applied throughout the periods involved, in
each case except to the extent disclosed therein. The other financial
information of the Partnership Entities, including non-GAAP financial measures,
if any, contained or incorporated by reference in the MPLX SEC Documents has
been derived from the accounting records of the Partnership Entities, and fairly
presents in all material respects the information purported to be shown thereby.
Nothing has come to the attention of the Partnership that has caused it to
believe that the statistical and market-related data included in the MPLX SEC
Documents is not based on or derived from sources that are reliable and accurate
in all material respects as of the date on which the applicable MPLX SEC
Documents were filed.
(b)    Since the date of the most recent balance sheet of the Partnership
audited by the Partnership’s auditor, (i) the interactive data in eXtensible
Business Reporting Language included or incorporated by reference in the MPLX
SEC Documents fairly presents the information called for in all material
respects and has been prepared in accordance with the Commission’s rules and
guidelines applicable thereto in all material respects and (ii) based on an


12



--------------------------------------------------------------------------------






annual evaluation of disclosure controls and procedures, the Partnership is not
aware of (A) any significant deficiency or material weakness in the design or
operation of internal controls over financial reporting that are likely to
adversely affect its ability to record, process, summarize and report financial
data or (B) any fraud, whether or not material, that involves management or
other employees who have a significant role in the internal controls over
financial reporting of the Partnership.
Section 3.06    Independent Registered Public Accounting Firm.
PricewaterhouseCoopers LLP, which has audited the financial statements of the
Partnership and its consolidated subsidiaries and delivered its report with
respect to the audited consolidated financial statements financial statements
contained or incorporated by reference in the MPLX SEC Documents, is an
independent registered public accounting firm with respect to the Partnership
and the General Partner within the meaning of the Securities Act and the
applicable rules and regulations thereunder adopted by the Commission and the
Public Company Accounting Oversight Board (United States).
PricewaterhouseCoopers LLP has not resigned or been dismissed as independent
registered public accountants of the Partnership as a result of or in connection
with any disagreement with the Partnership on any matter of accounting
principles or practices, financial statement disclosure or auditing scope or
procedures.
Section 3.07    No Material Adverse Change. Since December 31, 2015, except as
described in the MPLX SEC Documents, there has not been any Material Adverse
Effect.
Section 3.08    No Registration Required. Assuming the accuracy of the
representations and warranties of each Purchaser contained in Article IV, the
issuance and sale of the Purchased Units pursuant to this Agreement is exempt
from registration requirements of the Securities Act, and neither the
Partnership nor, to the Partnership’s Knowledge, any Person acting on its behalf
has taken or will take any action hereafter that would cause the loss of such
exemption.
Section 3.09    No Preemptive Rights; Registration Rights Priority. Except as
described in the Partnership Agreement or has been otherwise waived or
satisfied, there are no preemptive rights or other rights to subscribe for or to
purchase, nor any restriction upon the voting or transfer of, any equity
securities of the Partnership. Except for such rights that have been waived or
as expressly set forth in the Registration Rights Agreement, neither the
offering or sale of the Purchased Units as contemplated by this Agreement gives
rise to any rights for or relating to the registration of any Purchased Units or
other securities of the Partnership. Except as described in the Partnership
Agreement, the Partnership has not granted registration rights to any Person
other than the Purchasers that would provide such Person priority over the
Purchasers’ rights with respect to any Piggyback Registration.
Section 3.10    Litigation. Except as described in the MPLX SEC Documents, there
are no actions, suits, claims, investigations, orders, injunctions or
proceedings pending or, to the Knowledge of the MPLX Parties, threatened or
contemplated, to which the Partnership Entities or any of their respective
directors or officers is or would be a party or to which any of their respective
Properties is or would be subject at law or in equity, before or by any
Governmental Authority, or before or by any self-regulatory organization or
other non-governmental regulatory authority (including, without limitation, the
NYSE), which would have, individually or in the aggregate, a Material Adverse
Effect, or which challenge the validity of any of the Transaction


13



--------------------------------------------------------------------------------






Documents or the right of either of the Partnership or the General Partner to
enter into any of the Transaction Documents or to consummate the transactions
contemplated thereby.
Section 3.11    No Default. No Partnership Entity is in breach or violation of
or in default under (nor has any event occurred which, with notice, lapse of
time or both, would result in any breach or violation of, constitute a default
under or give the holder of any indebtedness (or a person acting on such
holder’s behalf) the right to require the repurchase, redemption or repayment of
all or a part of such indebtedness under) (a) any of its Organizational
Documents, (b) any Contract to which it is a party or by which it or any of its
Properties may be bound or affected, (c) any Law, (d) any rule or regulation of
any self-regulatory organization or other non-governmental regulatory authority
(including, without limitation, the rules and regulations of the NYSE), or
(e) any decree, judgment or order applicable to it or any of its Properties,
except in the case of clauses (b) through (e) for any such breaches, violations
or defaults that are described in the MPLX SEC Documents or that would not,
individually or in the aggregate, constitute a Material Adverse Effect or
materially impair the ability of any of the Partnership Entities to perform its
obligations under the Transaction Documents.
Section 3.12    No Conflicts. The issuance and sale by the Partnership of the
Purchased Units, the application of the proceeds thereof, the execution,
delivery and performance of the Transaction Documents and the consummation of
the transactions contemplated thereby will not conflict with, result in any
breach or violation of, constitute a default under (or constitute any event
which, with notice, lapse of time or both, would result in any breach or
violation of, constitute a default under or give the holder of any indebtedness
(or a person acting on such holder’s behalf) the right to require the
repurchase, redemption or repayment of all or a part of such indebtedness
under), or result in the creation or imposition of a Lien on any Property or
assets of any Partnership Entity pursuant to (a) the Organizational Documents of
any of the Partnership Entities, (b) any Contract to which any of the
Partnership Entities is a party or by which any of the Partnership Entities or
any of their respective Properties may be bound or affected, (c) any Law,
(d) any rule or regulation of any self-regulatory organization or other
non-governmental regulatory authority (including, without limitation, the rules
and regulations of the NYSE), or (e) any decree, judgment or order applicable to
any of the Partnership Entities or any of their respective properties, except in
the cases of clauses (b) through (e) for any such conflicts, breaches,
violations or defaults that would not, individually or in the aggregate,
constitute a Material Adverse Effect or materially impair the ability of any of
the Partnership Entities to perform its obligations under the Transaction
Documents.
Section 3.13    Authority: Enforceability. The Partnership has all requisite
power and authority under the Partnership Agreement and the Delaware LP Act to
issue, sell and deliver the Purchased Units, in accordance with and upon the
terms and conditions set forth in this Agreement and the Partnership Agreement.
All limited partnership, limited liability company or corporate action, as the
case may be, required to be taken by the Partnership Entities or any of their
partners, members or stockholders for the authorization, issuance, sale and
delivery of the Purchased Units, the execution and delivery of the Transaction
Documents and the consummation of the transactions contemplated thereby shall
have been validly taken. No approval from the holders of outstanding Common
Units is required under the Partnership Agreement or the rules of the NYSE in
connection with the Partnership’s issuance and sale of the Purchased Units to
the Purchasers. Each of the Transaction Documents has been duly and validly


14



--------------------------------------------------------------------------------






authorized and has been or, with respect to the Transaction Documents to be
delivered at the Closing, will be, validly executed and delivered by the
Partnership or the General Partner, as the case may be, and, to the Knowledge of
the MPLX Parties, the other parties thereto. Each of the Transaction Documents
constitutes, or will constitute, the legal, valid and binding obligations of the
Partnership or the General Partner, as the case may be, and, to the Knowledge of
the MPLX Parties, each of the parties thereto, in each case enforceable in
accordance with its terms; provided that, with respect to each such agreement,
the enforceability thereof may be limited by applicable bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium or similar Laws from time to
time in effect affecting creditors’ rights and remedies generally and by general
principles of equity (regardless of whether such principles are considered in a
proceeding in equity or at law).
Section 3.14    Approvals. No approval, authorization, consent, wavier, license,
qualification, written exemption from, or order of or filing with any
Governmental Authority, or of or with any self-regulatory organization or other
non-governmental regulatory authority (including, without limitation, the NYSE),
or approval of the security holders of the Partnership Entities (each, a
“Consent”), is required in connection with the issuance and sale of the
Purchased Units by the Partnership, the execution, delivery and performance of
this Agreement and the other Transaction Documents by the Partnership Entities
party hereto or thereto and the consummation by the Partnership Entities of the
transactions contemplated hereby or thereby, other than Consents (a) required by
the Commission in connection with the Partnership’s obligations under the
Registration Rights Agreement, (b) as may be required under the state securities
or “Blue Sky” Laws, (c) that have been, or prior to the Closing Date will be,
obtained and (d) Consents, the absence or omission of which would not,
individually or in the aggregate, have a Material Adverse Effect.
Section 3.15    Distribution Restrictions. No Partnership Entity is currently
prohibited, or as a result of the transactions contemplated by this Agreement,
will be prohibited, directly or indirectly, from making distributions with
respect to its equity securities, from repaying to any other Partnership Entity
any loans or advances or from transferring any property or assets to the
Partnership or any other Partnership Entity, except (a) as described in or
contemplated by the Credit Agreements, (b) such prohibitions mandated by the
Laws of each such Partnership Entity’s state of formation and the terms of any
such Partnership Entity’s Organizational Documents and (c) where such
prohibition would not have a Material Adverse Effect.
Section 3.16    MLP Status. For each taxable year ending after May 21, 2002
during which it was treated as a partnership for United States federal income
tax purposes, MarkWest Energy Partners, L.P. met the gross income requirements
of Section 7704(c)(2) of the Internal Revenue Code of 1986, as amended (the
“Code”), and otherwise satisfied the requirements for treatment as a partnership
for United States federal income tax purposes. For each taxable year ending
after October 31, 2012, the Partnership met the gross income requirements of
Section 7704(c)(2) of the Code, and otherwise satisfied the requirements for
treatment as a partnership for United States federal income tax purposes. The
Partnership expects to meet these requirements for its current taxable year.
Section 3.17    Investment Company Status. None of the Partnership Entities is,
and immediately after the sale of the Purchased Units hereunder and the
application of the net




15



--------------------------------------------------------------------------------






proceeds from such sale none of the Partnership Entities will be, an “investment
company” or an entity “controlled” by an “investment company,” as such terms are
defined in the Investment Company Act of 1940, as amended.
Section 3.18    Certain Fees. Except for fees to be paid by the Partnership to
the Purchasers or their designee pursuant to this Agreement, no fees or
commissions are or will be payable by the Partnership to brokers, finders or
investment bankers with respect to the sale of any of the Purchased Units or the
consummation of the transactions contemplated by this Agreement. The Partnership
agrees that it will indemnify and hold harmless the Purchasers from and against
any and all claims, demands, or liabilities for broker’s, finder’s, placement,
or other similar fees or commissions incurred by the Partnership or alleged to
have been incurred by the Partnership in connection with the sale of the
Purchased Units or the consummation of the transactions contemplated by this
Agreement.
Section 3.19    Labor and Employment Matters. No labor dispute with the
employees of any of the Partnership Entities exists, or, to the Knowledge of the
Partnership, is imminent, that would have a Material Adverse Effect. To the
Knowledge of the MPLX Parties and except as would not, individually or in the
aggregate, have a Material Adverse Effect, each Partnership Entity is, and for
the past three years has been, in compliance in all material respects with all
applicable Laws pertaining to labor, employment, and employment practices.
Except as would not, individually or in the aggregate, have a Material Adverse
Effect, no Partnership Entity has implemented any location closing or employee
layoff in violation of the Worker Adjustment and Retraining Notification Act or
any similar state or local law in the past six years, and no such actions are
currently contemplated, planned or announced.
Section 3.20    Insurance. The Partnership Entities maintain insurance and
self-insured retentions covering the Properties, operations, personnel and
businesses of the Partnership Entities as such Partnership Entities reasonably
deem adequate; such insurance insures against losses and risks to an extent
which is reasonably adequate, in accordance with customary industry practice, to
protect the Partnership Entities and their respective businesses in a
commercially reasonable manner. All such insurance is fully in force on the date
hereof, except for such insurance for which the failure to be outstanding and
duly in force would not have a Material Adverse Effect.
Section 3.21    Internal Controls. Except as described in the MPLX SEC
Documents, the Partnership Entities, taken as a whole, maintain a system of
internal accounting controls sufficient to provide reasonable assurance that
(a) transactions are executed in accordance with management’s general or
specific authorizations, (b) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
accountability for assets, (c) access to assets is permitted only in accordance
with management’s general or specific authorization and (d) the recorded
accountability for assets is compared with existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.
Section 3.22    Disclosure Controls. The Partnership has established and will
maintain and evaluate “disclosure controls and procedures” (as such term is
defined in Rule 13a-15 and 15d-15 under the Exchange Act) and “internal control
over financial reporting” (as such term is




16



--------------------------------------------------------------------------------






defined in Rule 13a-15 and 15d-15 under the Exchange Act); such disclosure
controls and procedures are designed to ensure that material information
relating to the Partnership is made known to the General Partner’s Chief
Executive Officer and its Chief Financial Officer, and such disclosure controls
and procedures are effective to perform the functions for which they were
established. The Partnership has carried out evaluations of and appropriate
officers of the General Partner have certified in the appropriate MPLX SEC
Documents management’s conclusions regarding the effectiveness of its disclosure
controls and procedures of the Partnership as of December 31, 2015. Since the
date of the Partnership’s Annual Report on Form 10-K for the fiscal year ended
December 31, 2015, there have been no significant changes in the Partnership’s
internal control over financial reporting or in other factors that could
significantly affect internal controls, including any corrective actions with
regard to significant deficiencies and material weaknesses.
Section 3.23    Sarbanes-Oxley. The Partnership and, to the Partnership’s
Knowledge, the General Partner’s directors or officers, in their capacities as
such, are in compliance in all material respects with all applicable provisions
of the Sarbanes-Oxley Act of 2002 and the rules and regulations promulgated in
connection therewith.
Section 3.24    Listing and Maintenance Requirements. The Common Units are
listed on the NYSE, and the Partnership has not received any notice of
delisting. The issuance and sale of the Purchased Units and issuance of Common
Units upon conversion of the Purchased Units do not contravene NYSE rules and
regulations.
Section 3.25    Environmental Compliance. Except as described in MPLX SEC
Documents, (a) each Partnership Entity and each of the Properties, assets and
operations of the Partnership Entities is in compliance with any and all
Environmental Laws, (b) each Partnership Entity has timely applied for or
received and, to the extent received, is in compliance with all permits,
licenses, authorizations or other approvals required under Environmental Laws to
conduct its business as it is currently being conducted, (c) since January 1,
2015, no Partnership Entity has received written notice of any, and to the
Knowledge of the MPLX Parties, there currently exist no events, conditions,
occurrences or activities that would reasonably be expected to form the basis
for any actual or potential liability under Environmental Laws for the
investigation or remediation of any disposal or release of any Hazardous
Materials or for violations under Environmental Laws, and (d) no Partnership
Entity is subject to any pending or, to the Knowledge of the MPLX Parties,
threatened actions, suits, demands, orders or proceedings against any
Partnership Entity relating to any Environmental Laws (collectively,
“Environmental Proceedings”), except for any such (i) failures to comply with
Environmental Laws or to timely apply for or receive, or to comply with,
permits, licenses, authorizations or other approvals required under
Environmental Laws, (ii) actual or potential liabilities or violations under
Environmental Laws or (iii) Environmental Proceedings, in each case that would
not, individually or in the aggregate, constitute a Material Adverse Effect.
Except as described in the MPLX SEC Documents, no Partnership Entity has entered
into any settlement agreement relating to any alleged violation of any
Environmental Law or any actual or alleged release or threatened release or
cleanup at any location of any Hazardous Materials, except for any such
agreements that would not, individually or in the aggregate, constitute a
Material Adverse Effect. Except as described in the MPLX SEC Documents, no
Partnership Entity is currently named as a “potentially responsible party” under
the Comprehensive Environmental


17



--------------------------------------------------------------------------------






Response, Compensation, and Liability Act of 1980, as amended. Notwithstanding
anything to the contrary in this Article III, this Section 3.25 contains the
only representations and warranties of the Partnership with respect to
compliance with, or liability under, Environmental Laws, the application for and
maintenance of, and compliance with, all Permits required under Environmental
Laws and Environmental Proceedings.
Section 3.26    ERISA Compliance. None of the following events has occurred or
exists with respect to any of the Partnership Entities: (a) a failure to fulfil
the obligations, if any, under the minimum funding standards of Section 302 of
ERISA, and the regulations and published interpretations thereunder with respect
to any Plan (as defined below), determined without regard to any waiver of such
obligations or extension of any amortization period, and which would result in a
Material Adverse Effect, (b) an audit or investigation by the Internal Revenue
Service, the U.S. Department of Labor, the Pension Benefit Guaranty Corporation
or any other federal or state governmental agency or any foreign regulatory
agency with respect to the employment or compensation of employees of or
seconded to the Partnership Entities that would constitute a Material Adverse
Effect or (c) any breach of any contractual obligation, or any violation of law
or applicable qualification standards, with respect to the employment or
compensation of employees of or seconded to the Partnership Entities by any such
Partnership Entity that would constitute a Material Adverse Effect. None of the
following events has occurred or is reasonably likely to occur with respect to
any of the Partnership Entities that would cause a Material Adverse Effect: (w)
an increase in the aggregate amount of contributions required to be made to all
Plans in the current fiscal year compared to the amount of such contributions
made by the Partnership Entities in the most recently completed fiscal year, (x)
an increase in the Partnership Entities’ “accumulated post-retirement benefit
obligations” (within the meaning of Statement of Financial Accounting Standards
106) compared to the amount of such obligations in the most recently completed
fiscal year, (y) any event or condition giving rise to a liability under Title
IV of ERISA or (z) the filing of a claim by one or more employees of, former
employees of, or employees seconded to the Partnership Entities related to its
or their employment . For purposes of this Section 3.26, the term “Plan” means a
plan (within the meaning of Section 3(3) of ERISA) subject to Title IV of ERISA
with respect to which any Partnership Entity may have any liability.
Section 3.27    Tax Returns; Taxes. Except as would not, individually or in the
aggregate, have a Material Adverse Effect, (i) each of the Partnership Entities
has prepared and timely filed (taking into account any extension of time within
which to file) all Tax Returns required to be filed by any of them and all such
filed Tax Returns are complete and accurate, (ii) each of the Partnership
Entities has timely paid all Taxes that are required to be paid by any of them,
(iii) there are no audits, examinations, investigations, actions, suits, claims
or other proceedings in respect of Taxes pending or threatened in writing nor
has any deficiency for any Tax been assessed by any Governmental Authority in
writing against any Partnership Entity, and (iv) all Taxes required to be
withheld by any Partnership Entity have been withheld and paid over to the
appropriate Tax authority (except, in the case of this clause (iv) or clause (i)
or (ii) above, with respect to matters contested in good faith and for which
adequate reserves have been established on the Partnership’s financial
statements included or incorporated by reference in the MPLX SEC Documents).
None of the Partnership Entities has entered into any transaction that, as of
the date of this Agreement, has been identified by the Internal Revenue Service
in published


18



--------------------------------------------------------------------------------






guidance as a “listed transaction” as defined under Section 1.6011-4(b)(2) of
the Treasury Regulations promulgated under the Code.
Section 3.28    Permits. Except as described in MPLX SEC Documents, and
excluding Permits addressed under Section 3.25, (a) each of the Partnership
Entities has all necessary licenses, authorizations, permits, variances,
waivers, exemptions, consents and approvals (each, a “Permit”) and has made all
necessary filings required under any applicable Law, and has obtained all
necessary Permits from other persons, in order to conduct its business and own
its Properties as such business is currently conducted and such Properties are
currently owned, except for such Permits the absence or omission of which would
not, individually or in the aggregate, constitute a Material Adverse Effect; (b)
no Partnership Entity is in violation of or default under, or has received
notice of any proceedings relating to the revocation or modification of, any
such Permit or any Law applicable to such Partnership Entity, except for any
such violations, defaults, revocations or modifications that would not,
individually or in the aggregate, constitute a Material Adverse Effect; and (c)
each of the Partnership Entities is in compliance with all such Permits, except
for any failure to comply with such Permits that would not, individually or in
the aggregate, constitute a Material Adverse Effect.
Section 3.29    Required Disclosures and Descriptions. There are no legal or
governmental proceedings (including an audit or examination by any taxing
authority) pending or, to the Knowledge of the MPLX Parties, threatened, against
any of the Partnership Entities, or to which any of the Partnership Entities is
a party, or to which any of their respective Properties is subject, that are
required to be described in the MPLX SEC Documents but are not described as
required, and there are no Contracts that are required to be described in the
MPLX SEC Documents or to be filed as an exhibit to the MPLX SEC Documents that
are not described or filed as required by the Securities Act or the Exchange
Act.
Section 3.30    Title to Property. The Partnership Entities have good and
marketable title to all real property (except for Rights-of-Way) and good title
to all personal property described in the MPLX SEC Documents as being owned by
any of them, free and clear of all Liens, except for (a) Liens that do not
materially affect the value of such property and do not materially interfere
with the use made or proposed to be made of such property by the Partnership
Entities and (b) Liens as are described in the MPLX SEC Documents.
Section 3.31    Rights-of-Way. Each Partnership Entity, directly or indirectly,
has such consents, easements, rights-of-way or licenses from any Person
(“Rights-of-Way”) as are necessary to enable it to conduct its business in the
manner described in the MPLX SEC Documents, subject to such qualifications as
may be set forth in the MPLX SEC Documents, except for (a) qualifications,
reservations and encumbrances that would not, individually or in the aggregate,
constitute a Material Adverse Effect and (b) such Rights-of-Way the absence or
omission of which would not, individually or in the aggregate, constitute a
Material Adverse Effect; and, except as described in the MPLX SEC Documents or
as would not interfere with the consummation of the transactions contemplated
hereby, none of such Rights-of-Way contains any restriction that is materially
burdensome to the Partnership Entities, taken as a whole.




19



--------------------------------------------------------------------------------






Section 3.32    Form S-3 Eligibility. The Partnership is eligible to register
the Preferred Shares and the Conversion Shares for resale by the Purchasers
under Form S-3 promulgated under the Securities Act.
Section 3.33    FCPA. No Partnership Entity nor, to the Knowledge of the MPLX
Parties, any director, officer, agent or employee of the Partnership Entities
has made any payment of funds of such Partnership Entities or received or
retained any funds in violation of any Law (including, without limitation, the
Foreign Corrupt Practices Act of 1977), which payment, receipt or retention is
of a character required to be disclosed in the MPLX SEC Documents.
Section 3.34    Money Laundering Laws. The operations of the Partnership
Entities are and have been conducted at all times in compliance with applicable
financial recordkeeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, the money laundering statutes of
all jurisdictions, the rules and regulations thereunder and any related or
similar rules, regulations or guidelines issued, administered or enforced by any
Governmental Authority (collectively, “Money Laundering Laws”); and no action,
suit or proceeding by or before any court or Governmental Authority or any
arbitrator or non-governmental authority involving the Partnership Entities with
respect to Money Laundering Laws is pending or, to the Knowledge of the MPLX
Parties, threatened.
Section 3.35    OFAC. No Partnership Entity nor, to the Knowledge of the MPLX
Parties, any director, officer, agent or employee of the Partnership Entities is
currently subject to any U.S. sanctions administered by the Office of Foreign
Assets Control of the U.S. Treasury Department (“OFAC”); and the Partnership
Entities will not directly or indirectly use the proceeds of the transactions
contemplated hereby, or lend, contribute or otherwise make available such
proceeds to any other person or entity, for the purpose of the Partnership
Entities of financing the activities of any person currently subject to any U.S.
sanctions administered by OFAC.
Section 3.36    Related Party Transactions. Except as described in MPLX SEC
Documents, no Partnership Entity has, directly or indirectly (a) extended
credit, arranged to extend credit, or renewed any extension of credit, in the
form of a personal loan, to or for any director or executive officer of the
General Partner or its Affiliates, or to or for any family member or Affiliate
of any director or executive officer of the General Partner or its Affiliates or
(b) made any material modification to the term of any personal loan to any
director or executive officer of the General Partner or its Affiliates, or any
family member or Affiliate of any director or executive officer of the General
Partner or its Affiliates.
Section 3.37    No Side Agreements. Except as previously disclosed in writing to
each Purchaser and except for that certain letter agreement, dated as of the
date hereof, between the Partnership, on the one hand, and an Affiliate of
Stonepeak, on the other hand, relating to the Partnership’s consent to the
identity of certain potential transferees pursuant to Sections 5.04 and 8.10 of
this Agreement, the existence of which each of the Purchasers hereby
acknowledges, there are no binding agreements by, among or between the
Partnership or any of its Affiliates, on the one hand, and any Purchaser or any
of their Affiliates, on the other hand, with respect to the transactions
contemplated hereby other than the Transaction Documents.


20



--------------------------------------------------------------------------------






ARTICLE IV.
REPRESENTATIONS AND WARRANTIES AND
COVENANTS OF THE PURCHASERS
Each of the Purchasers, severally but not jointly, represents and warrants and
covenants to the Partnership as follows:
Section 4.01    Existence. Such Purchaser is duly organized and validly existing
and in good standing under the Laws of its state of formation, with all
necessary power and authority to own properties and to conduct its business as
currently conducted.
Section 4.02    Authorization, Enforceability. Such Purchaser has all necessary
legal power and authority to enter into, deliver and perform its obligations
under the Transaction Documents to which it is a party. The execution, delivery
and performance of such Transaction Documents by such Purchaser and the
consummation by it of the transactions contemplated thereby have been duly and
validly authorized by all necessary legal action, and no further consent or
authorization of such Purchaser is required. Each of the Transaction Documents
to which such Purchaser is a party has been duly executed and delivered by such
Purchaser, where applicable, and constitutes legal, valid and binding
obligations of such Purchaser; provided that, with respect to each such
agreement, the enforceability thereof may be limited by applicable bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium or similar Laws from
time to time in effect affecting creditors’ rights and remedies generally and by
general principles of equity (regardless of whether such principles are
considered in a proceeding in equity or at law).
Section 4.03    No Breach. The execution, delivery and performance of the
Transaction Documents to which such Purchaser is a party by such Purchaser and
the consummation by such Purchaser of the transactions contemplated thereby will
not (a) conflict with or result in a breach or violation of any of the terms or
provisions of, or constitute a default under, any material agreement to which
such Purchaser is a party or by which such Purchaser is bound or to which any of
the property or assets of such Purchaser is subject, (b) conflict with or result
in any violation of the provisions of the Organizational Documents of such
Purchaser, or (c) violate any Law of any Governmental Authority or body having
jurisdiction over such Purchaser or the property or assets of such Purchaser,
except in the case of clauses (a) and (c), for such conflicts, breaches,
violations or defaults as would not prevent the consummation of the transactions
contemplated by such Transaction Documents.
Section 4.04    Certain Fees. No fees or commissions are or will be payable by
such Purchaser to brokers, finders or investment bankers with respect to the
purchase of any of the Purchased Units or the consummation of the transactions
contemplated by this Agreement, except for fees or commissions for which the
Partnership is not responsible. Each Purchaser agrees that it will indemnify and
hold harmless the Partnership from and against any and all claims, demands, or
liabilities for broker’s, finder’s, placement, or other similar fees or
commissions incurred by such Purchaser or alleged to have been incurred by such
Purchaser in connection with the purchase of the Purchased Units or the
consummation of the transactions contemplated by this Agreement.
Section 4.05    Unregistered Securities.


21



--------------------------------------------------------------------------------






(a)    Accredited Investor Status; Sophisticated Purchaser. Such Purchaser is an
“accredited investor” within the meaning of Rule 501 under the Securities Act
and is able to bear the risk of its investment in the Purchased Units and the
Conversion Units. Such Purchaser has such knowledge and experience in financial
and business matters that it is capable of evaluating the merits and risks of
the purchase of the Purchased Units and the Conversion Units.
(b)    Information. Such Purchaser and its Representatives have been furnished
with all materials relating to the business, finances and operations of the
Partnership that have been requested and materials relating to the offer and
sale of the Purchased Units and Conversion Units that have been requested by
such Purchaser. Such Purchaser and its Representatives have been afforded the
opportunity to ask questions of the Partnership. Neither such inquiries nor any
other due diligence investigations conducted at any time by such Purchasers and
its Representatives shall modify, amend or affect such Purchasers’ right (i) to
rely on the Partnership’s representations and warranties contained in Article
III above or (ii) to indemnification or any other remedy based on, or with
respect to the accuracy or inaccuracy of, or compliance with, the
representations, warranties, covenants and agreements in any Transaction
Document. Such Purchaser understands that its purchase of the Purchased Units
involves a high degree of risk. Such Purchaser has sought such accounting, legal
and tax advice as it has considered necessary to make an informed investment
decision with respect to its acquisition of the Purchased Units.
(c)    Residency. Such Purchaser shall cooperate reasonably with the Partnership
to provide any information necessary for any applicable securities filings.
(d)    Legends. Such Purchaser understands that, until such time as the
Purchased Units have been sold pursuant to an effective registration statement
under the Securities Act, or the Purchased Units are eligible for resale
pursuant to Rule 144 promulgated under the Securities Act without any
restriction as to the number of securities as of a particular date that can then
be immediately sold, the Purchased Units will bear a restrictive legend as
provided in the Partnership Agreement. Each Purchaser understands that, until
such time as the Conversion Units have been sold pursuant to an effective
registration statement under the Securities Act, or the Conversion Units are
eligible for resale pursuant to Rule 144 promulgated under the Securities Act
without any restriction as to the number of securities as of a particular date
that can then be immediately sold, the Conversion Units will bear a restrictive
legend as provided in the Partnership Agreement.
(e)    Purchase Representation. Such Purchaser is purchasing the Purchased Units
for its own account and not with a view to distribution in violation of any
securities Laws. Such Purchaser has been advised and understands that neither
the Purchased Units nor the Conversion Units have been registered under the
Securities Act or under the “blue sky” Laws of any jurisdiction and may be
resold only if registered pursuant to the provisions of the Securities Act (or
if eligible, pursuant to the provisions of Rule 144 promulgated under the
Securities Act or pursuant to another available exemption from the registration
requirements of the Securities Act). Such Purchaser has been advised and
understands that the Partnership, in issuing the Purchased Units, is relying
upon, among other things, the representations and warranties of such Purchaser
contained in this Article IV in concluding that such issuance is a “private
offering” and is exempt from the registration provisions of the Securities Act.


22



--------------------------------------------------------------------------------






(f)    Rule 144. Such Purchaser understands that there is no public trading
market for the Purchased Units, that none is expected to develop and that the
Purchased Units must be held indefinitely unless and until the Purchased Units
or the Conversion Units (or both) are registered under the Securities Act or an
exemption from registration is available. Each Purchaser has been advised of and
is aware of the provisions of Rule 144 promulgated under the Securities Act.
(g)    Reliance by the Partnership. Such Purchaser understands that the
Purchased Units are being offered and sold in reliance on a transactional
exemption from the registration requirements of federal and state securities
Laws and that the Partnership is relying upon the truth and accuracy of the
representations, warranties, agreements, acknowledgments and understandings of
such Purchaser set forth herein in order to determine the applicability of such
exemptions and the suitability of such Purchaser to acquire the Purchased Units
and the Conversion Units issuable upon conversion thereof.
Section 4.06    Sufficient Funds. Such Purchaser will have available to it at
the Closing sufficient funds to enable such Purchaser to pay in full at the
Closing the entire amount of such Purchaser’s Funding Obligation in immediately
available cash funds.
Section 4.07    No Prohibited Trading. During the fifteen (15) day period prior
to the date hereof, no Purchaser has (a) offered, sold, contracted to sell, sold
any option or contract to purchase, purchased any option or contract to sell,
granted any option, right or warrant to purchase, lent, or otherwise transferred
or disposed of, directly or indirectly, any of the Purchased Units or (b)
directly or indirectly engaged in any short sales or other derivative or hedging
transactions with respect to the Purchased Units, including by means of any swap
or other transaction or arrangement that transfers or that is designed to, or
that might reasonably be expected to, result in the transfer to another, in
whole or in part, of any of the economic consequences of ownership of any
Purchased Units, regardless of whether any transaction described in this Section
4.07 is to be settled by delivery of Series A Preferred Units, Common Units or
other securities, in cash or otherwise.
ARTICLE V.
COVENANTS
Section 5.01    Conduct of Business. During the period commencing on the date of
this Agreement and ending on the Closing Date, each of the Partnership Entities
will use commercially reasonable efforts to conduct its business in the ordinary
course of business, preserve intact its existence and business organization,
Permits, goodwill and present business relationships with all material
customers, suppliers, licensors, distributors and others having significant
business relationships with the Partnership Entities (or any of them), to the
extent the Partnership believes in its sole discretion that such relationships
are and continue to be beneficial to the Partnership Entities and their
businesses.
Section 5.02    Listing of Units. Prior to the Closing, the Partnership will use
its commercially reasonable efforts to obtain approval for listing of the
Conversion Units, subject to notice of issuance, on the NYSE.




23



--------------------------------------------------------------------------------






Section 5.03    Cooperation; Further Assurances. Each of the Partnership and the
Purchasers shall use its respective commercially reasonable efforts to obtain
all approvals and consents required by or necessary to consummate the
transactions contemplated by this Agreement and the other Transaction Documents.
Each of the Partnership and the Purchasers agrees to execute and deliver all
such documents or instruments, to take all commercially reasonable action and to
do all other commercially reasonable things it determines to be necessary,
proper or advisable under applicable Laws and regulations or as otherwise
reasonably requested by the other to consummate the transactions contemplated by
this Agreement.
Section 5.04    Lock-up Agreement. Without the prior written consent of the
Partnership, except as specifically provided in this Agreement or as otherwise
provided in the Partnership Agreement, each Purchaser and its Affiliates shall
not, (a) during the period commencing on the Closing Date and ending on the
first anniversary of the Closing Date, offer, sell, contract to sell, sell any
option or contract to purchase, purchase any option or contract to sell, grant
any option, right or warrant to purchase, lend, or otherwise transfer or dispose
of, directly or indirectly, any of the Purchased Units, (b) during the period
commencing on the date hereof and ending on the second anniversary of the
Closing Date, directly or indirectly engage in any short sales or other
derivative or hedging transactions with respect to the Purchased Units, (c)
transfer any Purchased Units to any non-U.S. resident individual, non-U.S.
corporation or partnership, or any other non-U.S. entity, including any foreign
governmental entity, including by means of any swap or other transaction or
arrangement that transfers or that is designed to, or that might reasonably be
expected to, result in the transfer to another, in whole or in part, of any of
the economic consequences of ownership of any Purchased Units, regardless of
whether any transaction described in clauses (a) through (c) above is to be
settled by delivery of Series A Preferred Units, Common Units or other
securities, in cash or otherwise (provided, however, that the foregoing shall
not apply if, prior to any such transfer or arrangement, such individual,
corporation, partnership or other entity establishes to the satisfaction of the
Partnership, its entitlement to a complete exemption from tax withholding,
including under Code Sections 1441, 1442, 1445 and 1471 through 1474, and the
Treasury regulations thereunder), or (d) effect any transfer of Purchased Units
or Conversion Units in a manner that violates the terms of the Partnership
Agreement; provided, however, that such Purchaser may pledge all or any portion
of its Purchased Units to any holders of obligations owed by the Purchaser,
including to the trustee for, or Representative of, such holders; provided,
further, that such Purchaser may transfer any Purchased Units to (i) an
Affiliate of such Purchaser or (ii) any other Purchaser. Notwithstanding the
foregoing, any transferee receiving any Purchased Units pursuant to this Section
5.04 shall agree to the restrictions set forth in this Section 5.04. For the
avoidance of doubt, in no way does this Section 5.04 prohibit changes in the
composition of any Purchaser or its partners or members so long as such changes
in composition only relate to changes in direct or indirect ownership of the
Purchaser among such Purchaser, its Affiliates and the limited partners of the
private equity fund vehicles that indirectly own such Purchaser. After the first
anniversary of the Closing Date, the Purchasers and their respective Affiliates
or other Holders of Purchased Units may only transfer Purchased Units in an
aggregate amount not less than $50 million based on the Unit Purchase Price, (or
such lesser amount if it (x) constitutes the remaining holdings of the Purchaser
or Holder or (y) has been approved by the General Partner, in its sole
discretion), subject to compliance with applicable securities laws and the
Partnership Agreement; provided that the provisions of this sentence shall not
eliminate, modify or reduce the obligations set forth in clauses (b), (c) or (d)


24



--------------------------------------------------------------------------------






above. Notwithstanding anything to the contrary in subclause (a) of this Section
5.04, but subject to subclauses (b) and (c) of this Section 5.04, during the
period beginning on the date hereof and ending on the date that is 60 days after
the Closing Date (the “Non-Affiliate Transfer Period”), Stonepeak and its
Affiliates may transfer or dispose of Purchased Units to one or more
non-Affiliates of Stonepeak, subject to the consent of the Partnership as to the
identity of the transferee (which consent shall not be unreasonably withheld,
conditioned or delayed); provided, however, that (A) any transfer made pursuant
to this sentence must consist of Purchased Units in an amount not less than $25
million based on the Unit Purchase Price, (B) the aggregate amount of Purchased
Units and rights to purchase Purchased Units transferred pursuant to this
sentence and Section 8.10 shall not be greater than $100 million based on the
Unit Purchase Price and (C) a maximum of two transfers may be made pursuant to
this sentence and Section 8.10.
Section 5.05    Tax Estimates. On or before April 1 of each year beginning in
2019, the Partnership shall provide each Purchaser that continues to own
Purchased Units a good faith estimate (and reasonable supporting calculations)
of whether there was sufficient Unrealized Gain attributable to the Partnership
property as of December 31 of the previous year such that, if any of such
Purchaser’s Series A Preferred Units were converted to Common Units and such
Unrealized Gain was allocated to such Purchaser pursuant to Section 5.5(d)(iii)
of the Second A&R LPA (taking proper account of allocations of higher priority),
such Purchaser’s Capital Account in respect of its Common Units would be equal
to the Per Unit Capital Amount for an Initial Common Unit without any need for
corrective allocations under Section 6.2(h) of the Second A&R LPA.
In addition, following receipt of a written request from any Purchaser that,
together with its Affiliates, acquired $100 million or more Purchased Units on
the Closing Date, so long as such Purchaser or any of its respective Affiliates
continues to own Purchased Units, the Partnership shall provide such Purchaser
with a good faith estimate (and reasonable supporting calculations) of whether
there is sufficient Unrealized Gain attributable to the Partnership property on
the date of such request such that, if any of such Purchaser’s Series A
Preferred Units were converted to Common Units and such Unrealized Gain was
allocated to such Purchaser pursuant to Section 5.5(d)(iii) of the Second A&R
LPA (taking proper account of allocations of higher priority), such Purchaser’s
Capital Account in respect of its Common Units would be equal to the Per Unit
Capital Amount for an Initial Common Unit without any need for corrective
allocations under Section 6.2(h) of the Second A&R LPA. Each such Purchaser,
together with its Affiliates, shall be entitled to make such a request not more
than once per calendar year.
For purposes of this Section 5.05, all capitalized terms used but not defined
herein shall have the meanings assigned to them in the Second A&R LPA.
ARTICLE VI.
INDEMNIFICATION, COSTS AND EXPENSES
Section 6.01    Indemnification by the Partnership. The Partnership agrees to
indemnify each Purchaser and its Representatives (collectively, “Purchaser
Related Parties”) from costs, losses, liabilities, damages or expenses of any
kind or nature whatsoever, and hold each of them harmless against, any and all
actions, suits, proceedings (including any investigations, litigation


25



--------------------------------------------------------------------------------






or inquiries), demands and causes of action, and, in connection therewith,
promptly upon demand, pay or reimburse each of them for all costs, losses,
liabilities, damages or expenses of any kind or nature whatsoever (including the
reasonable fees and disbursements of counsel and all other reasonable expenses
incurred in connection with investigating, defending or preparing to defend any
such matter that may be incurred by them or asserted against or involve any of
them), whether or not involving a Third-Party Claim, as a result of, arising out
of, or in any way related to (a) the failure of any of the representations or
warranties made by the Partnership contained herein to be true and correct in
all material respects as of the date made (except to the extent any
representation or warranty includes the word “material,” Material Adverse Effect
or words of similar import, with respect to which such representation or
warranty, or applicable portions thereof, must have been true and correct) or
(b) the breach of any covenants of the Partnership contained herein; provided
that, in the case of the immediately preceding clause (a), such claim for
indemnification is made prior to the expiration of the survival period of such
representation or warranty; and provided, further, that for purposes of
determining when an indemnification claim has been made, the date upon which a
Purchaser Related Party shall have given notice (stating in reasonable detail
the basis of the claim for indemnification) to the Partnership shall constitute
the date upon which such claim has been made; and provided, further, that the
aggregate liability of the Partnership to each Purchaser pursuant to this
Section 6.01 shall not be greater in amount than such Purchaser’s Funding
Obligation, and the aggregate liability of the Partnership to all Purchasers
pursuant to this Section 6.01 shall not exceed the Purchase Price. No Purchaser
Related Party shall be entitled to recover special, indirect, exemplary, lost
profits, speculative or punitive damages under this Section 6.01; provided,
however, that such limitation shall not prevent any Purchaser Related Party from
recovering under this Section 6.01 for any such damages to the extent that such
damages are in the form of diminution in value or are payable to a third party
in connection with any Third-Party Claims.
Section 6.02    Indemnification by the Purchasers. Each Purchaser agrees,
severally and not jointly, to indemnify the Partnership, the General Partner and
their respective Representatives (collectively, “Partnership Related Parties”)
from, costs, losses, liabilities, damages or expenses of any kind or nature
whatsoever, and hold each of them harmless against, any and all actions, suits,
proceedings (including any investigations, litigation or inquiries), demands and
causes of action, and, in connection therewith, promptly upon demand, pay or
reimburse each of them for all costs, losses, liabilities, damages or expenses
of any kind or nature whatsoever (including the reasonable fees and
disbursements of counsel and all other reasonable expenses incurred in
connection with investigating, defending or preparing to defend any such matter
that may be incurred by them or asserted against or involve any of them),
whether or not involving a Third-Party Claim, as a result of, arising out of, or
in any way related to (a) the failure of any of the representations or
warranties made by such Purchaser contained herein to be true and correct in all
material respects as of the date made (except to the extent any representation
or warranty includes the word “material,” Material Adverse Effect or words of
similar import, with respect to which such representation or warranty, or
applicable portions thereof, must have been true and correct) or (b) the breach
of any of the covenants of such Purchaser contained herein; provided that, in
the case of the immediately preceding clause (a), such claim for indemnification
relating to a breach of any representation or warranty is made prior to the
expiration of the survival period of such representation or warranty; and
provided, further, that for purposes of determining when an indemnification
claim has been


26



--------------------------------------------------------------------------------






made, the date upon which a Partnership Related Party shall have given notice
(stating in reasonable detail the basis of the claim for indemnification) to
such Purchaser shall constitute the date upon which such claim has been made;
and provided, further, that the aggregate liability of any Purchaser pursuant to
this Section 6.02 shall not be greater in amount than the sum of such
Purchaser’s Funding Obligation plus any distributions paid to such Purchaser
with respect to the Purchased Units. No Partnership Related Party shall be
entitled to recover special, indirect, exemplary, incidental, lost profits,
speculative or punitive damages under this Section 6.02; provided, however, that
such limitation shall not prevent any Partnership Related Party from recovering
under this Section 6.02 for any such damages to the extent that such damages are
in the form of diminution in value or are payable to a third party in connection
with any Third-Party Claims.
Section 6.03    Indemnification Procedure.
(a)    A claim for indemnification for any matter not involving a Third-Party
Claim may be asserted by notice to the party from whom indemnification is
sought; provided, however, that failure to so notify the indemnifying party
shall not preclude the indemnified party from any indemnification which it may
claim in accordance with this Article VI, except as otherwise provided in
Section 6.01 and Section 6.02.
(b)    Promptly after any Partnership Related Party or Purchaser Related Party
(hereinafter, the “Indemnified Party”) has received notice of any indemnifiable
claim hereunder, or the commencement of any action, suit or proceeding by a
third person, which the Indemnified Party believes in good faith is an
indemnifiable claim under this Agreement (each a “Third-Party Claim”), the
Indemnified Party shall give the indemnitor hereunder (the “Indemnifying Party”)
written notice of such Third-Party Claim or the commencement of such action,
suit or proceeding, but failure to so notify the Indemnifying Party will not
relieve the Indemnifying Party from any liability it may have to such
Indemnified Party hereunder except to the extent that the Indemnifying Party is
materially prejudiced by such failure. Such notice shall state the nature and
the basis of such Third-Party Claim to the extent then known. The Indemnifying
Party shall have the right to defend and settle, at its own expense and by its
own counsel who shall be reasonably acceptable to the Indemnified Party, any
such matter as long as the Indemnifying Party pursues the same diligently and in
good faith. If the Indemnifying Party undertakes to defend or settle, it shall
promptly, and in no event later than ten (10) days, notify the Indemnified Party
of its intention to do so, and the Indemnified Party shall cooperate with the
Indemnifying Party and its counsel in all commercially reasonable respects in
the defense thereof and the settlement thereof. Such cooperation shall include,
but shall not be limited to, furnishing the Indemnifying Party with any books,
records and other information reasonably requested by the Indemnifying Party and
in the Indemnified Party’s possession or control. Such cooperation of the
Indemnified Party shall be at the cost of the Indemnifying Party. After the
Indemnifying Party has notified the Indemnified Party of its intention to
undertake to defend or settle any such asserted liability, and for so long as
the Indemnifying Party diligently pursues such defense, the Indemnifying Party
shall not be liable for any additional legal expenses incurred by the
Indemnified Party in connection with any defense or settlement of such asserted
liability; provided, however, that the Indemnified Party shall be entitled (i)
at its expense, to participate in the defense of such asserted liability and the
negotiations of the settlement thereof and (ii) if (A) the Indemnifying Party
has, within ten (10) Business Days of when the Indemnified Party provides
written notice of a Third-Party Claim, failed (1) to assume the defense or
employ


27



--------------------------------------------------------------------------------






counsel reasonably acceptable to the Indemnified Party or (2) to notify the
Indemnified Party of such assumption or (B) if the defendants in any such action
include both the Indemnified Party and the Indemnifying Party and counsel to the
Indemnified Party shall have concluded that there may be reasonable defenses
available to the Indemnified Party that are different from or in addition to
those available to the Indemnifying Party or if the interests of the Indemnified
Party reasonably may be deemed to conflict with the interests of the
Indemnifying Party, then the Indemnified Party shall have the right to select
one separate counsel and to assume such legal defense and otherwise to
participate in the defense of such action, with the expenses and fees of such
separate counsel and other expenses related to such participation to be
reimbursed by the Indemnifying Party as incurred. Notwithstanding any other
provision of this Agreement, the Indemnifying Party shall not settle any
indemnified claim without the consent of the Indemnified Party, unless the
settlement thereof imposes no liability or obligation on, and includes a
complete release from liability of, and does not include any admission of
wrongdoing or malfeasance by, the Indemnified Party.
Section 6.04    Tax Matters. All indemnification payments under this Article VI
shall be adjustments to the Purchaser’s Funding Obligation except as otherwise
required by applicable Law.
ARTICLE VII.
TERMINATION
Section 7.01    Termination. This Agreement may be terminated at any time prior
to the Closing:
(a)    with respect to any particular Purchaser, by mutual written consent of
the Partnership and such Purchaser;
(b)    with respect to any particular Purchaser, by written notice from either
the Partnership or such Purchaser if any Governmental Authority with lawful
jurisdiction shall have issued a final order, decree or ruling or taken any
other final action restraining, enjoining or otherwise prohibiting the
transactions contemplated by the Transaction Documents and such order, decree,
ruling or other action is or shall have become final and nonappealable; or
(c)    by written notice from the Partnership or a Purchaser, with respect to
itself but not any other Purchaser, if the Closing does not occur by 11:59 p.m.
on May 31, 2016 Houston, Texas time; provided, however, that no party may
terminate this Agreement pursuant to this Section 7.01(c) if such party is, at
the time of providing such written notice, in breach of any of its obligations
under this Agreement.
Section 7.02    Certain Effects of Termination. In the event that this Agreement
is terminated pursuant to Section 7.01:
(a)    except as set forth in Section 7.02(b), this Agreement shall become null
and void and have no further force or effect, but the parties shall not be
released from any liability arising from or in connection with any breach hereof
occurring prior to such termination;
(b)    regardless of any purported termination of this Agreement, the provisions
of Article VI and all indemnification rights and obligations of the Partnership
and the Purchasers


28



--------------------------------------------------------------------------------






thereunder, this Section 7.02 and the provisions of Article VIII shall remain
operative and in full force and effect as between the Partnership and the
Purchasers; and
(c)    subject to Section 8.06(a), the Confidentiality Agreements shall remain
in effect until each such Confidentiality Agreement expires in accordance with
its terms.
ARTICLE VIII.
MISCELLANEOUS
Section 8.01    Expenses. Except as follows, all costs and expenses, including
fees and disbursements of counsel, financial advisors and accountants, incurred
in connection with the Transaction Documents and the transactions contemplated
thereby shall be paid by the party incurring such costs and expenses:
(a)    Promptly following receipt of an invoice therefore containing reasonable
supporting detail, the Partnership shall reimburse Stonepeak for the reasonable
fees and expenses of Sidley Austin LLP, counsel to Stonepeak, of up to $150,000
(with legal fees and expenses of Sidley Austin LLP in excess of $150,000 to be
paid pro rata by all the Purchasers in proportion to the aggregate number of
Purchased Units purchased by each); and
(b)    Each Purchaser shall be entitled to, and shall, net against its
respective Funding Obligation at the Closing an amount equal to its pro rata
share of 1.5% of the Total Funding Obligation with respect to the Closing (the
“Transaction Fee”). For United States federal income tax purposes, the
Transaction Fee and the reimbursements described in Section 8.01(a) are, and
will be treated by the parties as, adjustments to the Purchase Price paid by the
Purchasers for the Purchased Units.
Section 8.02    Interpretation. Article, Section, Schedule and Exhibit
references in this Agreement are references to the corresponding Article,
Section, Schedule or Exhibit to this Agreement, unless otherwise specified. All
Exhibits and Schedules to this Agreement are hereby incorporated and made a part
hereof as if set forth in full herein and are an integral part of this
Agreement. All references to instruments, documents, Contracts and agreements
are references to such instruments, documents, Contracts and agreements as the
same may be amended, supplemented and otherwise modified from time to time,
unless otherwise specified. The word “including” shall mean “including but not
limited to” and shall not be construed to limit any general statement that it
follows to the specific or similar items or matters immediately following it.
Whenever the Partnership has an obligation under the Transaction Documents, the
expense of complying with that obligation shall be an expense of the Partnership
unless otherwise specified. Any reference in this Agreement to “$” shall mean
U.S. dollars. Whenever any determination, consent or approval is to be made or
given by a Purchaser, such action shall be in such Purchaser’s sole discretion,
unless otherwise specified in this Agreement. If any provision in the
Transaction Documents is held to be illegal, invalid, not binding or
unenforceable, (a) such provision shall be fully severable and the Transaction
Documents shall be construed and enforced as if such illegal, invalid, not
binding or unenforceable provision had never comprised a part of the Transaction
Documents, and the remaining provisions shall remain in full force and effect,
and (b) the parties hereto shall negotiate in good faith to modify the
Transaction Documents so as to effect the original intent of the parties as
closely as possible in an acceptable


29



--------------------------------------------------------------------------------






manner in order that the transactions contemplated hereby are consummated as
originally contemplated to the greatest extent possible. When calculating the
period of time before which, within which or following which any act is to be
done or step taken pursuant to the Transaction Documents, the date that is the
reference date in calculating such period shall be excluded. If the last day of
such period is not a Business Day, the period in question shall end on the next
succeeding Business Day. Any words imparting the singular number only shall
include the plural and vice versa. The words such as “herein,” “hereinafter,”
“hereof” and “hereunder” refer to this Agreement as a whole and not merely to a
subdivision in which such words appear unless the context otherwise requires.
The provision of a Table of Contents, the division of this Agreement into
Articles, Sections and other subdivisions and the insertion of headings are for
convenience of reference only and shall not affect or be utilized in construing
or interpreting this Agreement.
Section 8.03    Survival of Provisions. The representations and warranties set
forth in Section 3.01, Section 3.02, Section 3.13, Section 3.16, Section 3.18,
Section 4.01, Section 4.02, Section 4.04, and Sections 4.05(a), (b) and (e)
hereunder shall survive the execution and delivery of this Agreement
indefinitely, the representations and warranties set forth in Section 3.27 shall
survive until 60 days after the applicable statute of limitations (taking into
account any extensions thereof) and the other representations and warranties set
forth herein shall survive for a period of twelve (12) months following the
Closing Date, regardless of any investigation made by or on behalf of the
Partnership or the Purchasers. The covenants made in this Agreement or any other
Transaction Document shall survive the Closing and remain operative and in full
force and effect regardless of acceptance of any of the Purchased Units and
payment therefor and repayment, conversion or repurchase thereof. Regardless of
any purported general termination of this Agreement, the provisions of Article
VI and all indemnification rights and obligations of the Partnership and the
Purchasers thereunder, and this Article VIII shall remain operative and in full
force and effect as between the Partnership and each Purchaser, unless the
Partnership and the applicable Purchaser execute a writing that expressly (with
specific references to the applicable Section or subsection of this Agreement)
terminates such rights and obligations as between the Partnership and such
Purchaser.
Section 8.04    No Waiver: Modifications in Writing.
(a)    Delay. No failure or delay on the part of any party in exercising any
right, power or remedy hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right, power or remedy preclude any
other or further exercise thereof or the exercise of any other right, power or
remedy. The remedies provided for herein are cumulative and are not exclusive of
any remedies that may be available to a party at law or in equity or otherwise.
(b)    Specific Waiver. Except as otherwise provided herein, no amendment,
waiver, consent, modification or termination of any provision of any Transaction
Document (except in the case of the Partnership Agreement for amendments adopted
pursuant to Article XIII thereof) shall be effective unless signed by each of
the parties thereto affected by such amendment, waiver, consent, modification or
termination. Any amendment, supplement or modification of or to any provision of
any Transaction Document, any waiver of any provision of any Transaction
Document and any consent to any departure by the Partnership from the terms of
any provision of any Transaction Document shall be effective only in the
specific instance and


30



--------------------------------------------------------------------------------






for the specific purpose for which made or given. Except where notice is
specifically required by this Agreement, no notice to or demand on the
Partnership in any case shall entitle the Partnership to any other or further
notice or demand in similar or other circumstances. Any investigation by or on
behalf of any party shall not be deemed to constitute a waiver by the party
taking such action of compliance with any representation, warranty, covenant or
agreement contained herein.
Section 8.05    Binding Effect. This Agreement shall be binding upon the
Partnership, each of the Purchasers and their respective successors and
permitted assigns. Except as expressly provided in this Agreement, this
Agreement shall not be construed so as to confer any right or benefit upon any
Person other than the parties to this Agreement and their respective successors
and permitted assigns.
Section 8.06    Non-Disclosure.
(a)    Stonepeak may share Confidential Information with (i) any of the limited
partners of the private equity fund vehicles that indirectly own Stonepeak at
any time; provided, that any such limited partner will be deemed to be a
“Representative” of Stonepeak under its Confidentiality Agreement, and, (ii)
during the Non-Affiliate Transfer Period, Stonepeak may, with the prior written
consent of the Partnership (which consent shall not be unreasonably withheld,
conditioned or delayed), share Confidential Information (as defined in
Stonepeak’s Confidentiality Agreement) with any bona fide potential transferee
of Purchased Units; provided, that such potential transferee executes a letter
agreement with Stonepeak agreeing (A) that it and its representatives shall be
deemed “Representatives” under Stonepeak’s Confidentiality Agreement and
responsible for any breaches of such Confidentiality Agreement as if originally
party thereto and (B) that the Partnership is an express third-party beneficiary
of such letter. Except as set forth in the preceding sentence, this Agreement
shall not impact the terms and provisions of any of the Confidentiality
Agreements. Subject to the foregoing, the Confidentiality Agreements shall
continue to be in full force and effect, pursuant to the terms and conditions
thereof.
(b)    Other than filings made by the Partnership with the Commission, the
Partnership and any of its Representatives may disclose in writing the identity
of, or any other information concerning, the Purchasers or any of their
respective Affiliates only after providing the Purchasers a reasonable
opportunity to review and comment on such written disclosure (with such comments
being incorporated or reflected, to the extent reasonable, in any such written
disclosure); provided, however, that nothing in this Section 8.06 shall delay
any required filing or other disclosure with the NYSE or any Governmental
Authority or otherwise hinder the Partnership Entities’ or their
Representatives’ ability to timely comply with all Laws or rules and regulations
of the Commission, the NYSE or other Governmental Authority.
(c)    Notwithstanding anything to the contrary in this Section 8.06, the
Partnership and the General Partner agree that the Purchasers may (i) publicize
their ownership in the Partnership, as well as the identity of the Partnership,
the size of the investment and its pricing terms with respect to the Series A
Preferred Units on its internet site or in marketing materials, press releases,
published “tombstone” announcements or any other print or electronic medium and
(ii) display the Partnership’s corporate logo in conjunction with any such
reference.




31



--------------------------------------------------------------------------------






Section 8.07    Communications. All notices and demands provided for hereunder
shall be in writing and shall be given by registered or certified mail, return
receipt requested, telecopy, electronic mail, air courier guaranteeing overnight
delivery or personal delivery to the following addresses
(a)    If to the Purchasers, to the addresses set forth on Schedule A.
(b)    If to the Partnership:
MPLX LP
1515 Arapahoe Street, Tower 1, Suite 1600
Denver, CO 80202
Attention: Executive Vice President, Chief Financial Officer
Executive Vice President, General Counsel
Facsimile: (303) 542-8779
(303) 925-9308
Email: nbuese@markwest.com
    cbromley@markwest.com
with a copies to (which shall not constitute notice):
Marathon Petroleum Corporation
539 S. Main St.
Findlay, Ohio 45840
Attention: Suzanne Gagle, Vice President and General Counsel
Email: sgagle@marathonpetroleum.com


Vinson & Elkins L.L.P.
1001 Fannin Street
Suite 2500
Houston TX 77002-6760
Attention: David Oelman
Facsimile: (713) 615-5620
Email: doelman@velaw.com


or to such other address as the Partnership or the Purchasers may designate in
writing. All notices and communications shall be deemed to have been duly given:
at the time delivered by hand, if personally delivered; upon actual receipt if
sent by certified or registered mail, return receipt requested, or regular mail,
if mailed; upon actual receipt of the facsimile, if sent via facsimile; when
sent, if sent by electronic mail prior to 5 pm Houston, Texas time on a Business
Day, or on the next succeeding Business Day, if not; and upon actual receipt
when delivered to an air courier guaranteeing overnight delivery.
Section 8.08    Removal of Legend. In connection with a sale of Purchased Units
or Conversion Units by a Purchaser in reliance on Rule 144 promulgated under the
Securities Act, the applicable Purchaser or its broker shall deliver to the
Partnership a broker representation letter providing to the Partnership any
information the Partnership deems necessary to determine that


32



--------------------------------------------------------------------------------






the sale of such Units is made in compliance with Rule 144 promulgated under the
Securities Act, including, as may be appropriate, a certification that the
Purchaser is not an Affiliate of the Partnership (as defined in Rule 144
promulgated under the Securities Act) and a certification as to the length of
time the such units have been held. Upon receipt of such representation letter,
the Partnership shall promptly remove the notation of a restrictive legend in
such Purchaser’s book-entry account maintained by the Partnership, including the
legend referred to in Section 4.05, and the Partnership shall bear all costs
associated with the removal of such legend in the Partnership’s books. At such
time as the Conversion Units have been sold pursuant to an effective
registration statement under the Securities Act or the Purchased Units or the
Conversion Units have been held by any Purchaser for more than one year where
such Purchaser is not, and has not been in the preceding three months, an
affiliate of the Partnership (as defined in Rule 144 promulgated under the
Securities Act), if the book-entry account of such Purchaser still bears the
notation of the restrictive legend referred to in Section 4.05, the Partnership
agrees, upon request of the Purchaser or its permitted assignee, to take all
steps necessary to promptly effect the removal of the legend described in
Section 4.05, and the Partnership shall bear all costs associated with the
removal of such legend in the Partnership’s books, regardless of whether the
request is made in connection with a sale or otherwise, so long as such
Purchaser or its permitted assigns provide to the Partnership any information
the Partnership deems reasonably necessary to determine that the legend is no
longer required under the Securities Act or applicable state Laws, including (if
there is no such registration statement) a certification that the holder is not
an Affiliate of the Partnership (as defined in Rule 144 promulgated under the
Securities Act) and to consent to the notation of an appropriate restriction, as
well as a covenant to inform the Partnership if it should thereafter become an
affiliate (as defined in Rule 144 promulgated under the Securities Act), and a
certification as to the length of time such units have been held. The
Partnership shall cooperate with each Purchaser to effect the removal of the
legend referred to in Section 4.05 at any time such legend is no longer
appropriate.
Section 8.09    Entire Agreement. This Agreement, the other Transaction
Documents, the Confidentiality Agreements and the other agreements and documents
referred to herein are intended by the parties as a final expression of their
agreement and intended to be a complete and exclusive statement of the agreement
and understanding of the parties hereto in respect of the subject matter
contained herein and therein. There are no restrictions, promises, warranties or
undertakings, other than those set forth or referred to in this Agreement, the
other Transaction Documents or the Confidentiality Agreements with respect to
the rights granted by the Partnership or any of its Affiliates or the Purchasers
or any of their respective Affiliates. This Agreement, the other Transaction
Documents, the Confidentiality Agreements and the other agreements and documents
referred to herein or therein supersede all prior agreements and understandings
among the parties with respect to such subject matter.
Section 8.10    Assignment. Prior to the Closing, Stonepeak and its Affiliates
may transfer or assign their rights to purchase Purchased Units under this
Agreement to one or more Persons, subject to the consent of the Partnership as
to the identity of the transferee (which consent shall not be unreasonably
withheld, conditioned or delayed); provided, however, that (a) any assignment
made pursuant to this Section 8.10 must consist of the right and related
obligations to purchase Purchased Units in an amount not less than $25 million
based on the Unit Purchase Price, (b) the aggregate amount of Purchased Units
and rights to purchase Purchased Units transferred pursuant to this


33



--------------------------------------------------------------------------------






Section 8.10 and the last sentence of Section 5.04 shall not be greater than
$100 million based on the Unit Purchase Price, (c) any assignee of Stonepeak’s
or its Affiliates’ rights pursuant to this Section 8.10 must execute and deliver
to the Partnership at the Closing a Joinder Agreement in the form attached
hereto as Exhibit D (the “Joinder Agreement”) and (d) a maximum of two transfers
may be made pursuant to this Section 8.10 and the last sentence of Section
5.04.  If, and only if, such assignee consummates the purchase at the Closing,
then concurrently with the Closing, the assignor shall be released in full from
its obligations under this Agreement with respect to the assigned portion of the
Purchased Units and the assignee shall be considered a Purchaser hereunder with
respect to such portion of the Purchased Units. Prior to and until the Closing
occurs, the assignor shall remain fully responsible for its obligations under
the Agreement, notwithstanding any execution of a Joinder Agreement by the
assignee. In the event of any such assignment, Schedule A shall be amended to
reflect the assignee as an additional or alternate Purchaser and the
corresponding number of Purchased Units to be purchased by such assignee.
Section 8.11    Governing Law: Submission to Jurisdiction. This Agreement, and
all claims or causes of action (whether in contract or tort) that may be based
upon, arise out of or relate to this Agreement or the negotiation, execution or
performance of this Agreement (including any claim or cause of action based
upon, arising out of or related to any representation or warranty made in or in
connection with this Agreement), will be construed in accordance with and
governed by the Laws of the State of Delaware without regard to principles of
conflicts of laws. Any action against any party relating to the foregoing shall
be brought in any federal or state court of competent jurisdiction located
within the State of Delaware, and the parties hereto hereby irrevocably submit
to the non-exclusive jurisdiction of any federal or state court located within
the State of Delaware over any such action. The parties hereby irrevocably
waive, to the fullest extent permitted by applicable Law, any objection which
they may now or hereafter have to the laying of venue of any such dispute
brought in such court or any defense of inconvenient forum for the maintenance
of such dispute. Each of the parties hereto agrees that a judgment in any such
dispute may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by Law.
Section 8.12    Waiver of Jury Trial. THE PARTIES TO THIS AGREEMENT EACH HEREBY
WAIVES, AND AGREES TO CAUSE ITS AFFILIATES TO WAIVE, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION (a) ARISING UNDER THIS AGREEMENT OR (b) IN ANY WAY CONNECTED
WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO IN RESPECT
OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS RELATED HERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY
OR OTHERWISE. THE PARTIES TO THIS AGREEMENT EACH HEREBY AGREES AND CONSENTS THAT
ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT
TRIAL WITHOUT A JURY AND THAT THE PARTIES TO THIS AGREEMENT MAY FILE AN ORIGINAL
COUNTERPART OF A COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF
THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
Section 8.13    Exclusive Remedy.


34



--------------------------------------------------------------------------------






(a)    Each party hereto hereby acknowledges and agrees that the rights of each
party to consummate the transactions contemplated hereby are special, unique and
of extraordinary character and that, if any party violates or fails or refuses
to perform any covenant or agreement made by it herein, the non-breaching party
may be without an adequate remedy at law. If any party violates or fails or
refuses to perform any covenant or agreement made by such party herein, the
non-breaching party subject to the terms hereof and in addition to any remedy at
law for damages or other relief, may (at any time prior to the valid termination
of this Agreement pursuant to Article VII) institute and prosecute an action in
any court of competent jurisdiction to enforce specific performance of such
covenant or agreement or seek any other equitable relief.
(b)    The sole and exclusive remedy for any and all claims arising under, out
of, or related to this Agreement or the transactions contemplated hereby, shall
be the rights of indemnification set forth in Article VI only, and no Person
will have any other entitlement, remedy or recourse, whether in contract, tort
or otherwise, it being agreed that all of such other remedies, entitlements and
recourse are expressly waived and released by the parties hereto to the fullest
extent permitted by Law. Notwithstanding anything in the foregoing to the
contrary, nothing in this Agreement shall limit or otherwise restrict a fraud
claim brought by any party hereto or the right to seek specific performance
pursuant to Section 8.13(a).
Section 8.14    No Recourse Against Others.
(a)    All claims, obligations, liabilities or causes of action (whether in
contract or in tort, in law or in equity, or granted by statute) that may be
based upon, in respect of, arise under, out or by reason of, be connected with
or relate in any manner to this Agreement, or the negotiation, execution or
performance of this Agreement (including any representation or warranty made in,
in connection with, or as an inducement to, this Agreement), may be made only
against (and are expressly limited to) the Partnership and the Purchasers. No
Person other than the Partnership or the Purchasers, including no member,
partner, stockholder, Affiliate or Representative thereof, nor any member,
partner, stockholder, Affiliate or Representative of any of the foregoing, shall
have any liability (whether in contract or in tort, in law or in equity, or
granted by statute) for any claims, causes of action, obligations or liabilities
arising under, out of, in connection with or related in any manner to this
Agreement or based on, in respect of or by reason of this Agreement or its
negotiation, execution, performance or breach; and, to the maximum extent
permitted by Law, each of the Partnership and the Purchasers hereby waives and
releases all such liabilities, claims, causes of action and obligations against
any such third Person.
(b)    Without limiting the foregoing, to the maximum extent permitted by Law,
(i) each of the Partnership and the Purchasers hereby waives and releases any
and all rights, claims, demands or causes of action that may otherwise be
available at law or in equity, or granted by statute, to avoid or disregard the
entity form of the other or otherwise impose liability of the other on any third
Person in respect of the transactions contemplated hereby, whether granted by
statute or based on theories of equity, agency, control, instrumentality, alter
ego, domination, sham, single business enterprise, piercing the veil,
unfairness, undercapitalization or otherwise; and (ii) each of the Partnership
and the Purchasers disclaims any reliance upon any third Person with respect to
the performance of this Agreement or any representation or warranty made in, in
connection with or as an inducement to this Agreement.


35



--------------------------------------------------------------------------------






Section 8.15    No Third-Party Beneficiaries. Nothing in this Agreement, express
or implied, is intended to or shall confer upon any Person, other than the
Partnership, the Purchasers and, for purposes of Section 8.14 only, any member,
partner, stockholder, Affiliate or Representative of the Partnership or the
Purchasers, or any member, partner, stockholder, Affiliate or Representative of
any of the foregoing, any right, benefit or remedy of any nature whatsoever
under or by reason of this Agreement.
Section 8.16    Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which counterparts, when so executed and delivered, shall be deemed to
be an original and all of which counterparts, taken together, shall constitute
but one and the same agreement.
[Signature Page to Follow.]






36



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto execute this Agreement, effective as of
the date first above written.
 
MPLX LP
 
By:
MPLX GP LLC, its general partner


 
 
By:
/s/ Nancy K. Buese
 
 
Name:
Nancy K. Buese
 
 
Title:
Executive Vice President and
Chief Financial Officer

































[Signature page to Purchase Agreement]



--------------------------------------------------------------------------------








 
STONEPEAK FINLAND HOLDINGS LLC
 
By:
Stonepeak Finland Upper Holdings LLC, its managing member
 
By:
Stonepeak Infrastructure Fund II (AIV) LP, its managing member
 
By:
Stonepeak Associates II LLC, its general partner
 
By:
Stonepeak GP Holdings II LP, its sole member
 
By:
Stonepeak GP Investors II LLC, its general partner
 
By:
Stonepeak GP Investors Manager LLC, its managing member
 
 
 
 
 
 
By:
/s/ Michael Dorrell
 
 
Name:
Michael Dorrell
 
 
Title:
Senior Managing Director and Co-Founder
 
 
 
 

























































[Signature page to Purchase Agreement]







--------------------------------------------------------------------------------






 
MTP ENERGY MASTER FUND LTD
 
 
 
 
 
By:
MTP Energy Management LLC, its Investment Advisor
 
By:
Magnetar Financial LLC, its Sole Member
 
 
By:
/s/ Michael Turro
 
 
Name:
Michael Turro
 
 
Title:
Chief Compliance Officer
 
 
 
 
 
MTP ENERGY OPPORTUNITIES FUND II LLC
 
 
 
 
 
By:
MTP Energy Management LLC, its managing Member
 
By:
Magnetar Financial LLC, its Sole Member
 
 
By:
/s/ Michael Turro
 
 
Name:
Michael Turro
 
 
Title:
Chief Compliance Officer
 
 
 
 
 
MTP ENERGY MP LLC
 
 
 
 
 
By:
Magnetar Financial LLC, its Manager
 
 
By:
/s/ Michael Turro
 
 
Name:
Michael Turro
 
 
Title:
Chief Compliance Officer
 
 
 
 
 
MAGNETAR STRUCTURED CREDIT FUND, LP
 
 
 
 
By:
Magnetar Financial LLC, its General Partner
 
 
By:
/s/ Michael Turro
 
 
Name:
Michael Turro
 
 
Title:
Chief Compliance Officer
 
 
 
 
 
Series VI, a series of ASTRUM PARTNERS LLC
 
 
 
 
By:
Magnetar Financial LLC, its Manager
 
 
By:
/s/ Michael Turro
 
 
Name:
Michael Turro
 
 
Title:
Chief Compliance Officer
 
 
 
 
 
 
 
 
 
 
 
 





[Signature page to Purchase Agreement]







--------------------------------------------------------------------------------






 
MTP EOF II IP LLC
 
 
 
 
 
By:
MTP Energy Management LLC, its Managing Member
 
By:
Magnetar Financial LLC, its Sole Member
 
 
By:
/s/ Michael Turro
 
 
Name:
Michael Turro
 
 
Title:
Chief Compliance Officer
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



[Signature page to Purchase Agreement]







--------------------------------------------------------------------------------






 
TRIANGLE PEAK PARTNERS II, LP
 
 
 
 
 
By:
Triangle Peak Partners II General Partner, LLC, its General Partner
 
 
By:
/s/ Michael C. Morgan
 
 
Name:
Michael C. Morgan
 
 
Title:
Manager
 
 
 
 
 
TPP II ANNEX FUND, LP
 
 
 
 
 
By:
Triangle Peak Partners II General Partner, LLC, its General Partner
 
 
By:
/s/ Michael C. Morgan
 
 
Name:
Michael C. Morgan
 
 
Title:
Manager
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



[Signature page to Purchase Agreement]







--------------------------------------------------------------------------------






 
KAYNE ANDERSON MLP INVESTMENT COMPANY
 
 
 
 
 
By:
KA Fund Advisors, LLC, as Manager
 
 
By:
/s/ James C. Baker
 
 
Name:
James C. Baker
 
 
Title:
Managing Director
 
 
 
 
 
MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY
 
 
 
 
 
By:
KA Fund Advisors, LLC, as Manager
 
 
By:
/s/ James C. Baker
 
 
Name:
James C. Baker
 
 
Title:
Managing Director
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



[Signature page to Purchase Agreement]







--------------------------------------------------------------------------------






 
EMG MPLX Holdings, LLC
 
 
 
 
 
 
By:
/s/ John T. Raymond
 
 
Name:
John T. Raymond
 
 
Title:
Chief Executive Officer
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



[Signature page to Purchase Agreement]







--------------------------------------------------------------------------------








Schedule A
PURCHASE PRICE ALLOCATION


Purchaser and Address
Purchased Units
Funding Obligation
Stonepeak Finland Holdings LLC
717 5th Avenue, 25th Floor
New York, NY 10022
Attn: Jack Howell
howell@stonepeakpartners.com
Fax: 212-907-5101
19,395,549


$630,355,342.50


 
 
 
MTP Energy Master Fund Ltd.
c/o Magnetar Financial LLC
1603 Orrington Ave, 13th Floor
Evanston, IL 60201
Attn: Chief Legal Officer
Notices@magnetar.com
Fax: 847-869-2064
2,155,565


$70,055,862.50


 
 
 
MTP Energy Opportunities Fund II LLC
c/o Magnetar Financial LLC
1603 Orrington Ave, 13th Floor
Evanston, IL 60201
Attn: Chief Legal Officer
Notices@magnetar.com
Fax: 847-869-2064
2,673,491


$86,888,457.50


 
 
 
MTP Energy MP LLC
c/o Magnetar Financial LLC
1603 Orrington Ave, 13th Floor
Evanston, IL 60201
Attn: Chief Legal Officer
Notices@magnetar.com
Fax: 847-869-2064
652,869


$21,218,242.50


 
 
 
Magnetar Structured Credit Fund, LP
c/o Magnetar Financial LLC
1603 Orrington Ave, 13th Floor
Evanston, IL 60201
Attn: Chief Legal Officer
Notices@magnetar.com
Fax: 847-869-2064
128,075


$4,162,437.50


 
 
 



Schedule A-1



--------------------------------------------------------------------------------






Astrum Partners LLC
c/o Magnetar Financial LLC
1603 Orrington Ave, 13th Floor
Evanston, IL 60201
Attn: Chief Legal Officer
Notices@magnetar.com
Fax: 847-869-2064
145,255


$4,720,787.50


 
 
 
MTP EOF II IP LLC
c/o Magnetar Financial LLC
1603 Orrington Ave, 13th Floor
Evanston, IL 60201
Attn: Chief Legal Officer
Notices@magnetar.com
Fax: 847-869-2064
514,170


$16,710,525.00


 
 
 
Triangle Peak Partners II, LP
Attn: Michael C. Morgan, Chief Executive Officer
Carmel Plaza, Suite 305 (Ocean & Mission)
P.O. Box 3788
Carmel, CA 93921
mike@trianglepeakpartners.com
93,714


$3,045,705.00


 
 
 
TPP II Annex Fund, LP
Attn: Michael C. Morgan, Chief Executive Officer
Carmel Plaza, Suite 305 (Ocean & Mission)
P.O. Box 3788
Carmel, CA 93921
mike@trianglepeakpartners.com
406,092


$13,197,990.00


 
 
 
Kayne Anderson MLP Investment Company
1800 Avenue of the Stars, 3rd Floor
Los Angeles, CA 90067
Attn: David Shladovsky and Jim Baker
dshladovsky@kaynecapital.com
jbaker@kaynecapital.com
Fax: 713-655-7359
2,255,385


$73,300,012.50


 
 
 
Massachusetts Mutual Life Insurance Company
1800 Avenue of the Stars, 3rd Floor
 
 
Los Angeles, CA 90067
 
 
Attn: David Shladovsky and Jim Baker
 
 
dshladovsky@kaynecapital.com
jbaker@kaynecapital.com
Fax: 713-655-7359
206,154


$6,700,005.00


 
 
 
 
 
 
 
 
 



Schedule A-2







--------------------------------------------------------------------------------






EMG MPLX Holdings, LLC
811 Main St. Ste 4200
Attn: Laura L. Tyson
ltyson@emgtx.com
2,142,913


$69,644,672.50


Total:
30,769,232


$1,000,000,040







Schedule A-3







--------------------------------------------------------------------------------






Schedule B
MATERIAL SUBSIDIARIES


Hardin Street Marine LLC
Marathon Pipe Line LLC
MarkWest Buffalo Creek Gas Company, L.L.C.
MarkWest Energy Appalachia, L.L.C.
MarkWest Energy East Texas Gas Company, L.L.C.
MarkWest Energy Operating Company, L.L.C.
MarkWest Energy Partners, L.P.
MarkWest Hydrocarbon, Inc.
MarkWest Javelina Company, L.L.C.
MarkWest Liberty Bluestone, L.L.C.
MarkWest Liberty Ethane Pipeline, L.L.C.
MarkWest Liberty Midstream & Resources, L.L.C.
MarkWest Ohio Fractionation Company, L.L.C.
MarkWest Oklahoma Gas Company, L.L.C.
MarkWest Pinnacle, L.L.C.
*MarkWest Utica EMG, L.L.C.
MarkWest Utica Operating Company, L.L.C.
MPLX Operations LLC
MPLX Pipe Line Holdings LLC
MPLX Terminal and Storage LLC
*Ohio Gathering Company, L.L.C.
Ohio River Pipe Line LLC



*The Partnership owns, directly or indirectly, 60% of the outstanding membership
interests in MarkWest Utica EMG, L.L.C., which owns 60% of the outstanding
membership interests in Ohio Gathering Company, L.L.C.




Schedule B-1



--------------------------------------------------------------------------------






EXHIBIT A
FORM OF OPINION OF VINSON & ELKINS L.L.P.
Capitalized terms used but not defined herein have the meanings assigned to such
terms in the Series A Preferred Unit Purchase Agreement (the “Purchase
Agreement”). The Partnership shall furnish to the Purchasers at the Closing an
opinion of Vinson & Elkins L.L.P., counsel for the Partnership, addressed to the
Purchasers and dated the Closing Date in form satisfactory to the Purchasers,
stating that:
(i) Each of the Partnership, the General Partner and the subsidiaries of the
Partnership listed on Schedule I hereto (the “Material Subsidiaries”) is validly
existing and in good standing under the laws of its jurisdiction of
incorporation or formation, as applicable. Each of the Partnership, the General
Partner and the Material Subsidiaries has all requisite corporate, limited
liability company or partnership power and authority, as applicable, under the
laws of its jurisdiction of incorporation or formation, as applicable, necessary
to own or lease its properties and to conduct its business, in each case in all
material respects as described in the MPLX SEC Documents.
(ii) Except as have been waived or satisfied or as contained in the Partnership
Agreement, there are no preemptive rights or other rights to subscribe for or to
purchase, nor any restriction upon the voting or transfer of, any Purchased
Units or Conversion Units pursuant to the Organizational Documents of the
Partnership or any agreement filed as an exhibit to the Partnership’s Annual
Report on Form 10-K for the year ended December 31, 2015 or any Current Report
or Quarterly Report filed thereafter to which the Partnership is a party or by
which the Partnership may be bound.
(iii) The Purchased Units to be issued and sold to the Purchasers by the
Partnership pursuant to the Purchase Agreement and the limited partner interests
represented thereby have been duly authorized in accordance with the Partnership
Agreement and, when issued and delivered to the Purchasers against payment
therefor in accordance with the terms of the Purchase Agreement, will be validly
issued, fully paid and nonassessable (except as such nonassessability may be
affected by matters described in Sections 17-303, 17-607 and 17-804 of the
Delaware LP Act); and, other than the rights granted to the General Partner
under Sections 5.2 and 5.8 of the Partnership Agreement, the issuance and sale
of the Purchased Units are not subject to any preemptive rights of any
securityholder of the Partnership arising under the Delaware LP Act as currently
in effect or the Partnership’s Organizational Documents as currently in effect.
(iv) The Conversion Units have been duly authorized by the General Partner on
behalf of the Partnership pursuant to the Partnership Agreement and, when issued
upon conversion of the Purchased Units in accordance with the terms of the
Partnership Agreement, will be validly issued, fully paid and nonassessable
(except as such nonassessability may be affected by Sections 17-303, 17-607 and
17-804 of the Delaware LP Act); and, other than the rights granted to the
General Partner under Sections 5.2 and 5.8 of the Partnership Agreement, the
issuance of the Conversion Units are not subject to any preemptive rights of any
securityholder of the


Exhibit A-1



--------------------------------------------------------------------------------






Partnership arising under the Delaware LP Act as currently in effect or the
Partnership’s Organizational Documents as currently in effect.
(v) No consent, approval, authorization, filing with or order of any federal or
Delaware court, Governmental Authority or body having jurisdiction over the
Partnership is required for the issuance and sale by the Partnership of the
Purchased Units, the execution, delivery and performance by the Partnership of
the Transaction Documents, or the consummation of the transactions contemplated
by the Transaction Documents, except (i) as may be required in connection with
the Partnership’s obligations under the Registration Rights Agreement to
register the resale of the Purchased Units or the Conversion Units under the
Securities Act, (ii) those that have been obtained, (iii) as may be required
under state securities or “Blue Sky” laws, as to which we do not express any
opinion, or (iv) such that the failure to obtain would not have a Material
Adverse Effect.
(vi) Assuming the accuracy of the representations and warranties of the
Purchasers and the Partnership contained in the Purchase Agreement, the offer,
issuance and sale of the Purchased Units by the Partnership to the Purchasers
solely in the manner contemplated by the Purchase Agreement, including the
issuance of the Conversion Units to such Purchasers upon conversion of the
Purchased Units in accordance with the Partnership Agreement (assuming such
conversion takes place as of the date hereof), are exempt from the registration
requirements of the Securities Act; provided, however, that no opinion is
expressed as to any subsequent sale or resale of the Purchased Units or the
Conversion Units.
(vii) The Partnership is not an “investment company” as such term is defined in
the Investment Company Act of 1940, as amended.
(viii) None of the offering, issuance or sale by the Partnership of the
Purchased Units or the execution, delivery and performance of the Transaction
Documents by the Partnership or the General Partner, as the case may be, or the
consummation of the transactions contemplated thereby will result in a breach or
violation of (A) the Organizational Documents of the Partnership or the General
Partner, as the case may be, (B) any agreement filed as an exhibit to the
Partnership’s Annual Report on Form 10-K for the year ended December 31, 2015 or
any Current Report or Quarterly Report filed thereafter or (C) the Delaware LP
Act or U.S. federal law, which in the case of clauses (B) or (C) would be
reasonably expected to have a Material Adverse Effect; provided, however, that
we express no opinion pursuant to this paragraph (viii) with respect to any
securities or other anti-fraud law.
(ix) Each of Transaction Documents has been duly authorized and validly executed
and delivered by the Partnership or the General Partner, as the case may be, and
the Second A&R LPA constitutes a valid and binding obligation of the General
Partner, enforceable against such party in accordance with its terms, except
insofar as the enforceability thereof may be limited by (A) applicable
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium or
similar laws from time to time in effect affecting creditors’ rights and
remedies generally and by general principles of equity (regardless of whether
such principles are considered in a proceeding in equity or at law) and (B)
public policy, applicable law relating to fiduciary duties and indemnification
and an implied covenant of good faith and fair dealing.


Exhibit A-2



--------------------------------------------------------------------------------








Schedule I


MATERIAL SUBSIDIARIES


Hardin Street Marine LLC
Marathon Pipe Line LLC
MarkWest Buffalo Creek Gas Company, L.L.C.
MarkWest Energy Appalachia, L.L.C.
MarkWest Energy East Texas Gas Company, L.L.C.
MarkWest Energy Operating Company, L.L.C.
MarkWest Energy Partners, L.P.
MarkWest Hydrocarbon, Inc.
MarkWest Javelina Company, L.L.C.
MarkWest Liberty Bluestone, L.L.C.
MarkWest Liberty Ethane Pipeline, L.L.C.
MarkWest Liberty Midstream & Resources, L.L.C.
MarkWest Ohio Fractionation Company, L.L.C.
MarkWest Oklahoma Gas Company, L.L.C.
MarkWest Pinnacle, L.L.C.
*MarkWest Utica EMG, L.L.C.
MarkWest Utica Operating Company, L.L.C.
MPLX Operations LLC
MPLX Pipe Line Holdings LLC
MPLX Terminal and Storage LLC
*Ohio Gathering Company, L.L.C.
Ohio River Pipe Line LLC



*The Partnership owns, directly or indirectly, 60% of the outstanding membership
interests in MarkWest Utica EMG, L.L.C., which owns 60% of the outstanding
membership interests in Ohio Gathering Company, L.L.C.






Exhibit A-3



--------------------------------------------------------------------------------






EXHIBIT B
FORM OF SECOND A&R LIMITED PARTNERSHIP AGREEMENT
[See attached]


Exhibit B-1



--------------------------------------------------------------------------------












SECOND AMENDED AND RESTATED


AGREEMENT OF LIMITED PARTNERSHIP
OF
MPLX LP
A Delaware Limited Partnership
Dated as of
[●], 2016










--------------------------------------------------------------------------------






TABLE OF CONTENTS
 
 
 
 
Page
Article I    DEFINITIONS
1


 
Section 1.1
 
Definitions
1


 
Section 1.2
 
Construction
32


 
 
 
 
 
Article II    ORGANIZATION
33


 
Section 2.1
 
Formation
33


 
Section 2.2
 
Name
33


 
Section 2.3
 
Registered Office; Registered Agent; Principal Office; Other Offices
33


 
Section 2.4
 
Purpose and Business
33


 
Section 2.5
 
Powers
34


 
Section 2.6
 
Term
34


 
Section 2.7
 
Title to Partnership Assets
34


 
 
 
 
 
Article III    RIGHTS OF LIMITED PARTNERS
35


 
Section 3.1
 
Limitation of Liability
35


 
Section 3.2
 
Management of Business
35


 
Section 3.3
 
Rights of Limited Partners
35


 
 
 
 
 
Article IV    CERTIFICATES; RECORD HOLDERS; TRANSFER OF
 
 
PARTNERSHIP INTERESTS; REDEMPTION OF PARTNERSHIP
 
 
INTERESTS
 
 
36


 
Section 4.1
 
Certificates
36


 
Section 4.2
 
Mutilated, Destroyed, Lost or Stolen Certificates
37


 
Section 4.3
 
Record Holders
37


 
Section 4.4
 
Transfer Generally
38


 
Section 4.5
 
Registration and Transfer of Limited Partner Interests
38


 
Section 4.6
 
Transfer of the General Partner’s General Partner Interest
39


 
Section 4.7
 
Transfer of Incentive Distribution Rights
40


 
Section 4.8
 
Restrictions on Transfers
40


 
Section 4.9
 
Eligibility Certificates; Ineligible Holders
42


 
Section 4.10
 
Redemption of Partnership Interests of Ineligible Holders
43


 
 
 
 
 
Article V    CAPITAL CONTRIBUTIONS AND ISSUANCE OF PARTNERSHIP
 
 
INTERESTS
 
 
44


 
Section 5.1
 
Organizational Contributions
44


 
Section 5.2
 
Contributions by the General Partner
45


 
Section 5.3
 
Contributions by Limited Partner
45


 
Section 5.4
 
Interest and Withdrawal
46


 
Section 5.5
 
Capital Accounts
46


 
 
 
 
 









i

--------------------------------------------------------------------------------






 
 
 
 
Page
 
Section 5.6
 
Issuances of Additional Partnership Interests
51


 
Section 5.7
 
Reserved
52


 
Section 5.8
 
Limited Preemptive Right
52


 
Section 5.9
 
Splits and Combinations
52


 
Section 5.10
 
Fully Paid and Non-Assessable Nature of Limited Partner Interests
53


 
Section 5.11
 
Issuance of Common Units in Connection with Reset of
 
 
 
 
Incentive Distribution Rights
54


 
Section 5.12
 
Establishment of Class A Units
56


 
Section 5.13
 
Establishment of Class B Units
56


 
Section 5.14
 
Establishment of Series A Preferred Units
61


 
 
 
 
 
Article VI    ALLOCATIONS AND DISTRIBUTIONS
72


 
Section 6.1
 
Allocations for Capital Account Purposes
72


 
Section 6.2
 
Allocations for Tax Purposes
83


 
Section 6.3
 
Requirement and Characterization of Distributions;
 
 
 
 
Distributions to Record Holders
85


 
Section 6.4
 
Distributions of Available Cash from Operating Surplus
86


 
Section 6.5
 
Distributions of Available Cash from Capital Surplus
87


 
Section 6.6
 
Adjustment of Minimum Quarterly Distribution and Target
 
 
 
 
Distribution Levels
87


 
Section 6.7
 
Reserved
88


 
Section 6.8
 
Special Provisions Relating to the Holders of Incentive
 
 
 
 
Distribution Rights
88


 
Section 6.9
 
Entity-Level Taxation
88


 
Section 6.10
 
Special Provisions Relating to the Holders of Converted Units
89


 
Section 6.11
 
Special Distribution Provisions Relating to Class A Units
89


 
 
 
 
 
Article VII    MANAGEMENT AND OPERATION OF BUSINESS
90


 
Section 7.1
 
Management
90


 
Section 7.2
 
Certificate of Limited Partnership
92


 
Section 7.3
 
Restrictions on the General Partner’s Authority to Sell Assets of
 
 
 
 
the Partnership Group
92


 
Section 7.4
 
Reimbursement of and Other Payments to the General Partner
93


 
Section 7.5
 
Outside Activities
94


 
Section 7.6
 
Loans from the General Partner; Loans or Contributions from
 
 
 
 
the Partnership or Group Members
95


 
Section 7.7
 
Indemnification
96


 
Section 7.8
 
Liability of Indemnitees
97


 
Section 7.9
 
Resolution of Conflicts of Interest; Standards of Conduct and
 
 
 
 
Modification of Duties
98


 
Section 7.10
 
Other Matters Concerning the General Partner and Other
 
 
 
 
Indemnitees
101


 
Section 7.11
 
Purchase or Sale of Partnership Interests
101


 
Section 7.12
 
Registration Rights of the General Partner and its Affiliates
101


 
 
 
 
 



ii

--------------------------------------------------------------------------------








 
 
 
 
Page
 
Section 7.13
 
Reliance by Third Parties
106


 
 
 
 
 
Article VIII    BOOKS, RECORDS, ACCOUNTING AND REPORTS
106


 
Section 8.1
 
Records and Accounting
106


 
Section 8.2
 
Fiscal Year
107


 
Section 8.3
 
Reports
107


 
 
 
 
 
Article IX    TAX MATTERS
107


 
Section 9.1
 
Tax Returns and Information
107


 
Section 9.2
 
Tax Elections
108


 
Section 9.3
 
Tax Controversies
108


 
Section 9.4
 
Withholding; Tax Payments
109


 
 
 
 
 
Article X    ADMISSION OF PARTNERS
109


 
Section 10.1
 
Admission of Limited Partners
109


 
Section 10.2
 
Admission of Successor General Partner
110


 
Section 10.3
 
Amendment of Agreement and Certificate of Limited Partnership
110


 
 
 
 
 
Article XI    WITHDRAWAL OR REMOVAL OF PARTNERS
111


 
Section 11.1
 
Withdrawal of the General Partner
111


 
Section 11.2
 
Removal of the General Partner
112


 
Section 11.3
 
Interest of Departing General Partner and Successor General
 
 
 
 
Partner
113


 
Section 11.4
 
Conversion of General Partner Interest and Incentive
 
 
 
 
Distribution Rights
114


 
Section 11.5
 
Withdrawal of Limited Partners
115


 
 
 
 
 
Article XII    DISSOLUTION AND LIQUIDATION
115


 
Section 12.1
 
Dissolution
115


 
Section 12.2
 
Continuation of the Business of the Partnership After
 
 
 
 
Dissolution
115


 
Section 12.3
 
Liquidator
116


 
Section 12.4
 
Liquidation
116


 
Section 12.5
 
Cancellation of Certificate of Limited Partnership
117


 
Section 12.6
 
Return of Contributions
117


 
Section 12.7
 
Waiver of Partition
117


 
Section 12.8
 
Capital Account Restoration
118


 
 
 
 
 
Article XIII    AMENDMENT OF PARTNERSHIP AGREEMENT; MEETINGS;
 
 
RECORD DATE
118


 
Section 13.1
 
Amendments to be Adopted Solely by the General Partner
118


 
Section 13.2
 
Amendment Procedures
119


 
Section 13.3
 
Amendment Requirements
120







iii

--------------------------------------------------------------------------------














 
 
 
 
Page
 
Section 13.4
 
Special Meetings
121


 
Section 13.5
 
Notice of a Meeting
121


 
Section 13.6
 
Record Date
121


 
Section 13.7
 
Postponement and Adjournment
121


 
Section 13.8
 
Waiver of Notice; Approval of Meeting
122


 
Section 13.9
 
Quorum and Voting
122


 
Section 13.10
 
Conduct of a Meeting
123


 
Section 13.11
 
Action Without a Meeting
123


 
Section 13.12
 
Right to Vote and Related Matters
123


 
 
 
 
 
Article XIV    MERGER, CONSOLIDATION OR CONVERSION
124


 
Section 14.1
 
Authority
124


 
Section 14.2
 
Procedure for Merger, Consolidation or Conversion
124


 
Section 14.3
 
Approval by Limited Partners
126


 
Section 14.4
 
Certificate of Merger or Certificate of Conversion
128


 
Section 14.5
 
Effect of Merger, Consolidation or Conversion
128


 
 
 
 
 
Article XV    RIGHT TO ACQUIRE LIMITED PARTNER INTERESTS
129


 
Section 15.1
 
Right to Acquire Limited Partner Interests
129


 
 
 
 
 
Article XVI    GENERAL PROVISIONS
130


 
Section 16.1
 
Addresses and Notices; Written Communications
130


 
Section 16.2
 
Further Action
131


 
Section 16.3
 
Binding Effect
131


 
Section 16.4
 
Integration
131


 
Section 16.5
 
Creditors
131


 
Section 16.6
 
Waiver
132


 
Section 16.7
 
Third-Party Beneficiaries
132


 
Section 16.8
 
Counterparts
132


 
Section 16.9
 
Applicable Law; Forum; Venue and Jurisdiction; Waiver of
 
 
 
 
Trial by Jury
132


 
Section 16.10
 
Invalidity of Provisions
133


 
Section 16.11
 
Consent of Partners
133


 
Section 16.12
 
Facsimile and Email Signatures
133


 
 
 
 
 
Exhibit A -
 
Certificate Evidencing Common Units Representing Limited Partner Interests in
MPLX LP
 
Exhibit B -
 
Restrictions on Transfer of Class B Units
 
Exhibit C -
 
Discounted Conversion Numbers
 
 
 
 
 
 
 
 
 
 
 



iv

--------------------------------------------------------------------------------






SECOND AMENDED AND RESTATED AGREEMENT OF
LIMITED PARTNERSHIP OF MPLX LP
THIS SECOND AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP OF MPLX LP
dated as of [●], 2016, is entered into by and among MPLX GP LLC, a Delaware
limited liability company, as the General Partner, together with any other
Persons who are or become Partners in the Partnership or parties hereto as
provided herein.
WHEREAS, the General Partner and the other parties thereto entered into that
certain First Amended and Restated Agreement of Limited Partnership of the
Partnership dated as of October 31, 2012 (the “2012 Agreement”);
WHEREAS, the General Partner effected two amendments to the 2012 Agreement; and
WHEREAS, the General Partner desires to amend and restate the 2012 Agreement in
its entirety to reflect such amendments, to provide for a new class of
convertible preferred securities and to provide for such other changes as the
General Partner has determined are necessary and appropriate.
NOW, THEREFORE, the General Partner does hereby amend and restate the 2012
Agreement, pursuant to its authority under Section 13.1 of the 2012 Agreement,
to provide, in its entirety, as follows:
ARTICLE I
DEFINITIONS
Section 1.1    Definitions. The following definitions shall be for all purposes,
unless otherwise clearly indicated to the contrary, applied to the terms used in
this Agreement.
“2012 Agreement” has the meaning set forth in the recitals to this Agreement.
“Acquiring Person” has the meaning set forth in the definition of “Elective
Fundamental Change.”
“Acquisition” means any transaction in which any Group Member acquires (through
an asset acquisition, stock acquisition, merger or other form of investment)
control over all or a portion of the assets, properties or business of another
Person for the purpose of increasing, over the long-term, the operating capacity
or operating income of the Partnership Group from the operating capacity or
operating income of the Partnership Group existing immediately prior to such
transaction. For purposes of this definition, “long-term” generally refers to a
period of not less than twelve months.
“Additional Book Basis” means the portion of any remaining Carrying Value of an
Adjusted Property that is attributable to positive adjustments made to such
Carrying Value as a result of Book-Up Events. For purposes of determining the
extent that Carrying Value constitutes Additional Book Basis:


1



--------------------------------------------------------------------------------






(a)    Any negative adjustment made to the Carrying Value of an Adjusted
Property as a result of either a Book-Down Event or a Book-Up Event shall first
be deemed to offset or decrease that portion of the Carrying Value of such
Adjusted Property that is attributable to any prior positive adjustments made
thereto pursuant to a Book-Up Event or Book-Down Event; and
(b)    If Carrying Value that constitutes Additional Book Basis is reduced as a
result of a Book-Down Event and the Carrying Value of other property is
increased as a result of such Book-Down Event, an allocable portion of any such
increase in Carrying Value shall be treated as Additional Book Basis; provided,
that the amount treated as Additional Book Basis pursuant hereto as a result of
such Book-Down Event shall not exceed the amount by which the Aggregate
Remaining Net Positive Adjustments after such Book-Down Event exceeds the
remaining Additional Book Basis attributable to all of the Partnership’s
Adjusted Property after such Book-Down Event (determined without regard to the
application of this clause (b) to such Book-Down Event).
“Additional Book Basis Derivative Items” means any Book Basis Derivative Items
that are computed with reference to Additional Book Basis. To the extent that
the Additional Book Basis attributable to all of the Partnership’s Adjusted
Property as of the beginning of any taxable period exceeds the Aggregate
Remaining Net Positive Adjustments as of the beginning of such period (the
“Excess Additional Book Basis”), the Additional Book Basis Derivative Items for
such period shall be reduced by the amount that bears the same ratio to the
amount of Additional Book Basis Derivative Items determined without regard to
this sentence as the Excess Additional Book Basis bears to the Additional Book
Basis as of the beginning of such period. With respect to a Disposed of Adjusted
Property, the Additional Book Basis Derivative Items shall be the amount of
Additional Book Basis taken into account in computing gain or loss from the
disposition of such Disposed of Adjusted Property.
“Adjusted Capital Account” means the Capital Account maintained for each Partner
as of the end of each taxable period of the Partnership, (a) increased by any
amounts that such Partner is obligated to restore under the standards set by
Treasury Regulation Section 1.704-1(b)(2)(ii)(c) (or is deemed obligated to
restore under Treasury Regulation Sections 1.704-2(g) and 1.704-2(i)(5)) and (b)
decreased by (i) the amount of all losses and deductions that, as of the end of
such taxable period, are reasonably expected to be allocated to such Partner in
subsequent taxable periods under Sections 704(e)(2) and 706(d) of the Code and
Treasury Regulation Section 1.751-1(b)(2)(ii), and (ii) the amount of all
distributions that, as of the end of such taxable period, are reasonably
expected to be made to such Partner in subsequent taxable periods in accordance
with the terms of this Agreement or otherwise to the extent they exceed
offsetting increases to such Partner’s Capital Account that are reasonably
expected to occur during (or prior to) the taxable period in which such
distributions are reasonably expected to be made (other than increases as a
result of a minimum gain chargeback pursuant to Section 6.1(d)(i) or
6.1(d)(ii)). The foregoing definition of Adjusted Capital Account is intended to
comply with the provisions of Treasury Regulation Section 1.704-1(b)(2)(ii)(d)
and shall be interpreted consistently therewith. The "Adjusted Capital Account"
of a Partner in respect of a General Partner Interest, a Series A Preferred
Unit, a Common Unit, a Class A Unit, a Class B Unit, or any other specified
interest in the Partnership shall be the amount which such Adjusted Capital
Account would be if


2



--------------------------------------------------------------------------------






such General Partner Interest, a Series A Preferred Unit, a Common Unit, a Class
A Unit, Class B Unit or other interest in the Partnership were the only interest
in the Partnership held by such Partner from and after the date on which such
General Partner Interest, Series A Preferred Unit, Common Unit, Class A Unit,
Class B Unit or other interest in the Partnership was first issued.
“Adjusted Class B Conversion Number” means, with respect to each Class B Unit on
any date of determination, the Conversion Number associated with such Class B
Unit, multiplied by a fraction equal to the sum of (i) 1,000,000,000, divided by
1,050,000,000, plus (ii)(A)(I) one (1.00) minus (II) 1,000,000,000, divided by
1,050,000,000, multiplied by (B)(I) 80% with respect to the time period ending
on but not including July 1, 2016, and (II) 100% with respect all the time
periods beginning on or after July 1, 2016.
“Adjusted Operating Surplus” means, with respect to any period, (a) Operating
Surplus generated with respect to such period less (b)(i) the amount of any net
increase in Working Capital Borrowings (or the Partnership’s proportionate share
of any net increase in Working Capital Borrowings in the case of Subsidiaries
that are not wholly owned) with respect to such period and (ii) the amount of
any net decrease in cash reserves (or the Partnership’s proportionate share of
any net decrease in cash reserves in the case of Subsidiaries that are not
wholly owned) for Operating Expenditures with respect to such period not
relating to an Operating Expenditure made with respect to such period, and plus
(c)(i) the amount of any net decrease in Working Capital Borrowings (or the
Partnership’s proportionate share of any net decrease in Working Capital
Borrowings in the case of Subsidiaries that are not wholly owned) with respect
to such period, (ii) the amount of any net decrease made in subsequent periods
in cash reserves for Operating Expenditures initially established with respect
to such period to the extent such decrease results in a reduction in Adjusted
Operating Surplus in subsequent periods pursuant to clause (b)(ii) above and
(iii) the amount of any net increase in cash reserves (or the Partnership’s
proportionate share of any net increase in cash reserves in the case of
Subsidiaries that are not wholly owned) for Operating Expenditures with respect
to such period required by any debt instrument for the repayment of principal,
interest or premium. Adjusted Operating Surplus does not include that portion of
Operating Surplus included in clause (a)(i) of the definition of “Operating
Surplus.”
“Adjusted Property” means any property the Carrying Value of which has been
adjusted pursuant to Section 5.5(d).
“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with, the Person in question. As used herein, the term
“control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise.
“Affiliate Retained Units” means Units held by the Organizational Limited
Partner or any Affiliate of the Organizational Limited Partner.
“Aggregate Quantity of IDR Reset Common Units” has the meaning given such term
in Section 5.11(a).


3



--------------------------------------------------------------------------------






“Aggregate Remaining Net Positive Adjustments” means, as of the end of any
taxable period, the sum of the Remaining Net Positive Adjustments of all the
Partners.
“Agreed Allocation” means any allocation, other than a Required Allocation, of
an item of income, gain, loss or deduction pursuant to the provisions of
Section 6.1, including a Curative Allocation (if appropriate to the context in
which the term “Agreed Allocation” is used).
“Agreed Value” of any Contributed Property means the fair market value of such
property or asset at the time of contribution and in the case of an Adjusted
Property, the fair market value of such Adjusted Property on the date of the
revaluation event as described in Section 5.5(d), in both cases as determined by
the General Partner. The General Partner shall use such method as it determines
to be appropriate to allocate the aggregate Agreed Value of Contributed
Properties contributed to the Partnership in a single or integrated transaction
among each separate property on a basis proportional to the fair market value of
each Contributed Property.
“Agreement” means this Second Amended and Restated Agreement of Limited
Partnership of MPLX LP, as it may be amended, supplemented or restated from time
to time.
“Associate” means, when used to indicate a relationship with any Person, (a) any
corporation or organization of which such Person is a director, officer,
manager, general partner or managing member or is, directly or indirectly, the
owner of 20% or more of any class of voting stock or other voting interest, (b)
any trust or other estate in which such Person has at least a 20% beneficial
interest or as to which such Person serves as trustee or in a similar fiduciary
capacity, and (c) any relative or spouse of such Person, or any relative of such
spouse, who has the same principal residence as such Person.
“Available Cash” means, with respect to any Quarter ending prior to the
Liquidation Date:
(a)    the sum of:
(i)    all cash and cash equivalents of the Partnership Group (or the
Partnership’s proportionate share of cash and cash equivalents in the case of
Subsidiaries that are not wholly owned) on hand at the end of such Quarter; and
(ii)    if the General Partner so determines, all or any portion of additional
cash and cash equivalents of the Partnership Group (or the Partnership’s
proportionate share of cash and cash equivalents in the case of Subsidiaries
that are not wholly owned) resulting from Working Capital Borrowings made
subsequent to the end of such Quarter; less
(b)    the amount of any cash reserves established by the General Partner (or
the Partnership’s proportionate share of cash reserves in the case of
Subsidiaries that are not wholly owned) to:


4



--------------------------------------------------------------------------------






(i)    provide for the proper conduct of the business of the Partnership Group
(including reserves for future capital expenditures and for anticipated future
credit needs of the Partnership Group) subsequent to such Quarter;
(ii)    comply with applicable law or any loan agreement, security agreement,
mortgage, debt instrument or other agreement or obligation to which any Group
Member is a party or by which it is bound or its assets are subject; or
(iii)    provide funds for distributions under Section 6.4 or Section 6.5 in
respect of any one or more of the next four Quarters;
provided, however, that the General Partner may not establish cash reserves
pursuant to subclause (iii) above if the effect of such reserves would be that
the Partnership is unable to distribute the Minimum Quarterly Distribution on
all Common Units, with respect to such Quarter; provided further, that
disbursements made by a Group Member or cash reserves established, increased or
reduced after the end of such Quarter but on or before the date of determination
of Available Cash with respect to such Quarter shall be deemed to have been
made, established, increased or reduced, for purposes of determining Available
Cash within such Quarter if the General Partner so determines.
Notwithstanding the foregoing, “Available Cash” with respect to the Quarter in
which the Liquidation Date occurs and any subsequent Quarter shall equal zero.
“beneficial owner” has the meaning assigned to such term in Rule 13d-3 and Rule
13d-5 under the Exchange Act, except that, in calculating the beneficial
ownership of any particular “person” (as that term is used in Section 13(d)(3)
of the Exchange Act), such “person” will be deemed to have beneficial ownership
of all securities that such “person” has the right to acquire by conversion or
exercise of other securities, whether such right is currently exercisable or is
exercisable only after the passage of time and the term “beneficially owned” has
a corresponding meaning.
“Board of Directors” means, with respect to the General Partner, its board of
directors or board of managers, if the General Partner is a corporation or
limited liability company, or the board of directors or board of managers of the
general partner of the General Partner, if the General Partner is a limited
partnership, as applicable.
“Book Basis Derivative Items” means any item of income, deduction, gain or loss
that is computed with reference to the Carrying Value of an Adjusted Property
(e.g., depreciation, depletion, or gain or loss with respect to an Adjusted
Property).
“Book-Down Event” means an event that triggers a negative adjustment to the
Capital Accounts of the Partners pursuant to Section 5.5(d).
“Book-Tax Disparity” means with respect to any item of Contributed Property or
Adjusted Property, as of the date of any determination, the difference between
the Carrying Value of such Contributed Property or Adjusted Property and the
adjusted basis thereof for federal income tax purposes as of such date. A
Partner’s share of the Partnership’s Book-Tax


5



--------------------------------------------------------------------------------






Disparities in all of its Contributed Property and Adjusted Property will be
reflected by the difference between such Partner’s Capital Account balance as
maintained pursuant to Section 5.5 and the hypothetical balance of such
Partner’s Capital Account computed as if it had been maintained strictly in
accordance with federal income tax accounting principles.
“Book-Up Event” means an event that triggers a positive adjustment to the
Capital Accounts of the Partners pursuant to Section 5.5(d).
“Business Day” means Monday through Friday of each week, except that a legal
holiday recognized as such by the government of the United States of America or
the State of Ohio shall not be regarded as a Business Day.
“Capital Account” means the capital account maintained for a Partner pursuant to
Section 5.5. The “Capital Account” of a Partner in respect of a Series A
Preferred Unit, a Common Unit, a Class A Unit, a Class B Unit or any other
Partnership Interest shall be the amount which such Capital Account would be if
such Series A Preferred Unit, Common Unit, Class A Unit, Class B Unit or other
Partnership Interest was the only interest in the Partnership held by such
Partner from and after the date on which such Series A Preferred Unit, Common
Unit, Class A Unit, Class B Unit or other Partnership Interest was first issued.
“Capital Contribution” means (a) any cash, cash equivalents or the Net Agreed
Value of Contributed Property that a Partner contributes to the Partnership or
that is contributed or deemed contributed to the Partnership on behalf of a
Partner (including, in the case of an underwritten offering of Units, the amount
of any underwriting discounts or commissions) or (b) current distributions that
a Partner is entitled to receive but otherwise waives.
“Capital Improvement” means (a) the construction of new capital assets by a
Group Member, (b) the replacement, improvement or expansion of existing capital
assets by a Group Member or (c) a capital contribution by a Group Member to a
Person that is not a Subsidiary in which a Group Member has, or after such
capital contribution will have, directly or indirectly, an equity interest, to
fund such Group Member’s pro rata share of the cost of the construction of new,
or the replacement, improvement or expansion of existing, capital assets by such
Person, in each case if and to the extent such construction, replacement,
improvement or expansion is made to increase, over the long-term, the operating
capacity or operating income of the Partnership Group, in the case of
clauses (a) and (b), or such Person, in the case of clause (c), from the
operating capacity or operating income of the Partnership Group or such Person,
as the case may be, existing immediately prior to such construction,
replacement, improvement, expansion or capital contribution. For purposes of
this definition, “long-term” generally refers to a period of not less than
twelve months.
“Capital Surplus” means Available Cash distributed by the Partnership in excess
of Operating Surplus, as described in Section 6.3(a).
“Carrying Value” means (a) with respect to a Contributed Property or Adjusted
Property, the Agreed Value of such property reduced (but not below zero) by all
depreciation, amortization and cost recovery deductions charged to the Partners’
Capital Accounts in respect


6



--------------------------------------------------------------------------------






of such property and (b) with respect to any other Partnership property, the
adjusted basis of such property for federal income tax purposes, all as of the
time of determination; provided that the Carrying Value of any property shall be
adjusted from time to time in accordance with Section 5.5(d) to reflect changes,
additions or other adjustments to the Carrying Value for dispositions and
acquisitions of Partnership properties, as deemed appropriate by the General
Partner.
“Cause” means a court of competent jurisdiction has entered a final,
non-appealable judgment finding the General Partner liable to the Partnership or
any Limited Partner for actual fraud or willful misconduct in its capacity as a
general partner of the Partnership.
“Certificate” means a certificate, in such form (including global form if
permitted by applicable rules and regulations of the Depository Trust Company
and its permitted successors and assigns) as may be adopted by the General
Partner, issued by the Partnership evidencing ownership of one or more classes
of Partnership Interests. The initial form of certificate approved by the
General Partner for Common Units is attached as Exhibit A to this Agreement.
“Certificate of Limited Partnership” means the Certificate of Limited
Partnership of the Partnership filed with the Secretary of State of the State of
Delaware as referenced in Section 7.2, as such Certificate of Limited
Partnership may be amended, supplemented or restated from time to time.
“Citizenship Eligible Holder” means a Limited Partner whose nationality,
citizenship or other related status the General Partner determines, upon receipt
of an Eligibility Certificate or other requested information, does not or would
not create under any federal, state or local law or regulation to which a Group
Member is subject, a substantial risk of cancellation or forfeiture of any
property, including any governmental permit, endorsement or other authorization,
in which a Group Member has an interest.
“Claim” (as used in Section 7.12(g)) has the meaning given such term in
Section 7.12(g).
“Class A Unit” means a Partnership Interest representing a fractional part of
the Limited Partner Interests (but does not include Series A Preferred Units,
Common Units or Class B Units), and having the rights and obligations specified
with respect to Class A Units in this Agreement, which shall be identical to the
rights and obligations of the Common Units except the Class A Units (i) will not
have the right to vote on, approve or disapprove, or otherwise consent or not
consent with respect to any matter (including mergers, share exchanges and
similar statutory authorizations) except as otherwise required by any
nonwaivable provision of law, and (ii) will not share in any Hydrocarbon Items
or any Hydrocarbon Available Cash.
“Class B Conversion Date” means: (a) if a Fundamental Change Conversion does not
occur prior to the date applicable to a series of Class B Units specified in
this clause: (i) with respect to the Class B-1 Units, July 1, 2016; and (ii)
with respect to the Class B-2 Units, July 1, 2017; and (b) if a Fundamental
Change Conversion occurs at any time, with respect to each series of Class B
Units that has not otherwise converted into Common Units prior to the date of


7



--------------------------------------------------------------------------------






the consummation of such Fundamental Change, the date of the consummation of
such Fundamental Change.
“Class B Target Capital Amount” means, with respect to an event triggering an
adjustment to the Carrying Value of Partnership property pursuant to
Section 5.5(d) upon which Class B Units are Outstanding, the product of (x) the
then expected Per Unit Capital Amount of an Initial Common Unit following the
revaluation resulting from such event times (y) the then Adjusted Class B
Conversion Number with respect to the Class B Units; provided that for periods
beginning on or after July 1, 2016, such amount shall be reduced by an amount
expected by the General Partner to prevent or reduce a disparity between the Per
Unit Capital Amounts of the Initial Common Units and the Converted Common Units
resulting from the conversion of the Class B-2 Units.
“Class B Unit” means a Partnership Interest representing a fractional part of
the Partnership Interests of all Limited Partners (but does not include Series A
Preferred Units, Common Units or Class A Units), and having the rights and
obligations specified with respect to the Class B Units in this Agreement. The
term “Class B Unit” includes Limited Partner Interests designated as Class B-1
Units and Class B-2 Units.
“Class B Unitholder Fundamental Change Election” has the meaning assigned to
such term in Section 5.13(g)(ii).
“Class B-1 Units” has the meaning assigned to such term in Section 5.13(b).
“Class B-2 Units” has the meaning assigned to such term in Section 5.13(b).
“Closing Date” means the first date on which Common Units are sold by the
Partnership to the IPO Underwriters pursuant to the provisions of the IPO
Underwriting Agreement.
“Closing Price” for any day, with respect to Limited Partner Interests of a
particular class, means the last sale price on such day, regular way, or in case
no such sale takes place on such day, the average of the last closing bid and
ask prices on such day, regular way, in either case as reported on the principal
National Securities Exchange on which such Limited Partner Interests are listed
or admitted to trading or, if such Limited Partner Interests of such class are
not listed or admitted to trading on any National Securities Exchange, the
average of the high bid and low ask prices on such day in the over-the-counter
market, as reported by such other system then in use, or, if on any such day
such Limited Partner Interests of such class are not quoted by any such
organization, the average of the closing bid and ask prices on such day as
furnished by a professional market maker making a market in such Limited Partner
Interests of such class selected by the General Partner, or if on any such day
no market maker is making a market in such Limited Partner Interests of such
class, the fair value of such Limited Partner Interests on such day as
determined by the General Partner.
“Code” means the Internal Revenue Code of 1986, as amended and in effect from
time to time. Any reference herein to a specific section or sections of the Code
shall be deemed to include a reference to any corresponding provision of any
successor law.


8



--------------------------------------------------------------------------------






“Combined Interest” has the meaning given such term in Section 11.3(a).
“Commences Commercial Service” means the date upon which a Capital Improvement
is first put into or commences commercial service by a Group Member following
completion of construction, replacement, improvement or expansion and testing,
as applicable.
“Commission” means the United States Securities and Exchange Commission.
“Common Unit” means a Limited Partner Interest having the rights and obligations
specified with respect to Common Units in this Agreement. The term “Common Unit”
does not include a (a) Series A Preferred Unit, (b) Class A Unit, or (c) Class B
Unit prior to its conversion into a Common Unit pursuant to the terms hereof.
“Conflicts Committee” means a committee of the Board of Directors composed of
two or more directors, each of whom (a) is not an officer or employee of the
General Partner, (b) is not an officer, director or employee of any Affiliate of
the General Partner (other than Group Members), (c) is not a holder of any
ownership interest in the General Partner or its Affiliates or the Partnership
Group other than (i) Common Units and (ii) awards that are granted to such
director in his or her capacity as a director under any long-term incentive
plan, equity compensation plan or similar plan implemented by the General
Partner or the Partnership and (d) is determined by the Board of Directors to be
independent under the independence standards for directors who serve on an audit
committee of a board of directors established by the Exchange Act and the rules
and regulations of the Commission thereunder and by the National Securities
Exchange on which the Common Units are listed or admitted to trading (or if no
such National Securities Exchange, the New York Stock Exchange).
“Construction Debt” means debt incurred to fund (a) all or a portion of a
Capital Improvement, (b) interest payments (including periodic net payments
under related interest rate swap agreements) and related fees on other
Construction Debt or (c) distributions (including incremental Incentive
Distributions) on Construction Equity.
“Construction Equity” means equity issued to fund (a) all or a portion of a
Capital Improvement, (b) interest payments (including periodic net payments
under related interest rate swap agreements) and related fees on Construction
Debt or (c) distributions (including incremental Incentive Distributions) on
other Construction Equity. Construction Equity does not include equity issued in
the Initial Public Offering.
“Construction Period” means the period beginning on the date that a Group Member
enters into a binding obligation to commence a Capital Improvement and ending on
the earlier to occur of the date that such Capital Improvement Commences
Commercial Service and the date that the Group Member abandons or disposes of
such Capital Improvement.
“Contributed Property” means each property or other asset, in such form as may
be permitted by the Delaware Act, but excluding cash, contributed to the
Partnership. Once the Carrying Value of a Contributed Property is adjusted
pursuant to Section 5.5(d), such property or other asset shall no longer
constitute a Contributed Property, but shall be deemed an Adjusted Property.


9



--------------------------------------------------------------------------------






“Contribution Agreement” means that certain Contribution, Conveyance and
Assumption Agreement, dated as of October 31, 2012, among the Partnership, the
General Partner, the Operating Company, MPLX Logistics Holdings, MPL, MPC
Investment, MPL Investment, Pipe Line Holdings and Ohio River Pipe Line LLC, a
Delaware limited liability company, together with the additional conveyance
documents and instruments contemplated or referenced thereunder, as such may be
amended, supplemented or restated from time to time.
“Control” including the correlative terms “Controlling,” and “Controlled by”
means the possession, direct or indirect, of the power to direct or cause the
direction of the management and policies of a Person, whether through ownership
of voting securities, by contract or otherwise.
“Conversion Number” means, with respect to any Class B Unit, one and nine
hundredths (1.09) Common Units; provided that such number of Common Units shall
be subject to appropriate adjustment pursuant to Section 5.13(i).
“Converted Common Unit” means a Common Unit issued upon conversion of a Class B
Unit pursuant to Section 5.13.
“Curative Allocation” means any allocation of an item of income, gain,
deduction, loss or credit pursuant to the provisions of Section 6.1(d)(xii).
“Current Market Price” means, as of any date for any class of Limited Partner
Interests, the average of the daily Closing Prices per Limited Partner Interest
of such class for the 20 consecutive Trading Days immediately prior to such
date.
“Delaware Act” means the Delaware Revised Uniform Limited Partnership Act, 6 Del
C. Section 17-101, et seq., as amended, supplemented or restated from time to
time, and any successor to such statute.
“Departing General Partner” means a former General Partner from and after the
effective date of any withdrawal or removal of such former General Partner
pursuant to Section 11.1 or Section 11.2.
“Derivative Partnership Interests” means any options, rights, warrants,
appreciation rights, tracking, profit and phantom interests and other derivative
securities relating to, convertible into or exchangeable for Partnership
Interests.
“Discounted Conversion Number” means, with respect to any Class B-1 Unit or
Class B-2 Unit, as of the date of the consummation of a Fundamental Change or
any other applicable determination date, the fraction of a Common Unit set forth
opposite the applicable series of Class B Units in the table attached to this
Agreement as Exhibit C; provided that such fraction of a Common Unit shall be
subject to appropriate adjustment pursuant to Section 5.13(i).
“Disposed of Adjusted Property” has the meaning given such term in
Section 6.1(d)(xiii)(B).


10



--------------------------------------------------------------------------------






“Economic Risk of Loss” has the meaning set forth in Treasury Regulation
Section 1.752-2(a).
“Elective Fundamental Change” means any of the following events: (a) any direct
or indirect sale, lease, exchange, conveyance, transfer or other disposition (in
one transaction or a series of related transactions) of all or substantially all
of the Partnership’s assets to any third Person, unless immediately following
such sale, lease, exchange, transfer or other disposition such assets are owned,
directly or indirectly, by the Partnership; or (b) a merger, consolidation,
business combination, acquisition of Common Units or other transaction (i) the
result of which is that, immediately after the consummation of such transaction,
any Person (an “Acquiring Person”), other than the holders of the Common Units
immediately prior to the consummation of such transaction, becomes the
beneficial owner, directly or indirectly, of a majority of the Outstanding
Common Units or, if the Partnership is not the surviving entity in such
transaction, the majority of the outstanding voting securities of the surviving
entity in such transaction or its parent entity and (ii) in which Partnership
Interests that are beneficially owned by any Acquiring Person immediately after
the consummation of such transaction, or if the Partnership is not the surviving
entity in such transaction, the voting securities of the surviving entity or its
parent entity that are beneficially owned by any Acquiring Person immediately
after the consummation of such transaction, are not subject to the voting
limitations set forth in clause (a) of the proviso of the definition of the
defined term “Outstanding,” or any similar voting restrictions applicable to
voting securities of the surviving entity or its parent entity in a transaction
where the Partnership is not the surviving entity.
“Eligibility Certificate” means a certificate the General Partner may request a
Limited Partner to execute as to such Limited Partner’s (or such Limited
Partner’s beneficial owners’) federal income tax status or nationality,
citizenship or other related status for the purpose of determining whether such
Limited Partner is an Ineligible Holder.
“Employee Services Agreements” means, collectively, (a) that certain Employee
Services Agreement, dated effective as of October 1, 2012, among MPL, the
General Partner and Marathon Petroleum Logistics Services, LLC, a Delaware
limited liability company, as such agreement may be amended, supplemented or
restated from time to time, and (b) that certain Employee Services Agreement,
dated effective as of October 1, 2012, among MPLX Terminal and Storage LLC, a
Delaware limited liability company, the General Partner and Catlettsburg
Refining LLC, a Delaware limited liability company, as such agreement may be
amended, supplemented or restated from time to time.
“Equivalent Security” has the meaning assigned to such term in Section 5.13(h).
“Estimated Incremental Quarterly Tax Amount” has the meaning assigned to such
term in Section 6.9.
“Event of Withdrawal” has the meaning given such term in Section 11.1(a).
“Excess Additional Book Basis” has the meaning given such term in the definition
of “Additional Book Basis Derivative Items.”


11



--------------------------------------------------------------------------------






“Excess Distribution” has the meaning given such term in Section 6.1(d)(iii)(A).
“Excess Distribution Unit” has the meaning given such term in
Section 6.1(d)(iii)(A).
“Exchange Act” means the Securities Exchange Act of 1934, as amended,
supplemented or restated from time to time, and any successor to such statute.
“Expansion Capital Expenditures” means cash expenditures for Acquisitions or
Capital Improvements. Expansion Capital Expenditures shall include interest
(including periodic net payments under related interest rate swap agreements)
and related fees paid during the Construction Period on Construction Debt. Where
cash expenditures are made in part for Expansion Capital Expenditures and in
part for other purposes, the General Partner shall determine the allocation
between the amounts paid for each.
“FERC” means the Federal Energy Regulatory Commission, or any successor to the
powers thereof.
“Final Class B Conversion Date” means July 1, 2017, or, if a Fundamental Change
Conversion occurs prior to such date, the date of the consummation of the
applicable Fundamental Change.
“First Liquidation Target Amount” has the meaning given such term in
Section 6.1(c)(i)(D).
“First Target Distribution” means $0.301875 per Unit per Quarter (or, with
respect to the period commencing on the Closing Date and ending on December 31,
2012, it means the product of $0.301875 multiplied by a fraction, the numerator
of which is the number of days in such period and the denominator of which is
92), subject to adjustment in accordance with Sections 5.11, 6.6 and 6.9.
“Fundamental Change” has the meaning assigned to such term in
Section 5.13(g)(iii).
“Fundamental Change Conversion” has the meaning assigned to such term in
Section 5.13(g)(iii).
“General Partner” means MPLX GP LLC, a Delaware limited liability company, and
its successors and permitted assigns that are admitted to the Partnership as
general partner of the Partnership, in its capacity as general partner of the
Partnership (except as the context otherwise requires).
“General Partner Interest” means the equity interest of the General Partner in
the Partnership (in its capacity as a general partner without reference to any
Limited Partner Interest held by it), which is evidenced by General Partner
Units, and includes any and all rights, powers and benefits to which the General
Partner is entitled as provided in this Agreement, together with all obligations
of the General Partner to comply with the terms and provisions of this
Agreement.


12



--------------------------------------------------------------------------------






“General Partner Unit” means a fractional part of the General Partner Interest
having the rights and obligations specified with respect to the General Partner
Interest. A General Partner Unit shall not constitute a “Unit” for any purpose
under this Agreement.
“Gross Liability Value” means, with respect to any Liability of the Partnership
described in Treasury Regulation Section 1.752-7(b)(3)(i), the amount of cash
that a willing assignor would pay to a willing assignee to assume such Liability
in an arm’s-length transaction.
“Group” means two or more Persons that, with or through any of their respective
Affiliates or Associates, have any contract, arrangement, understanding or
relationship for the purpose of acquiring, holding, voting (except voting
pursuant to a revocable proxy or consent given to such Person in response to a
proxy or consent solicitation made to 10 or more Persons), exercising investment
power over or disposing of any Partnership Interests with any other Person that
beneficially owns, or whose Affiliates or Associates beneficially own, directly
or indirectly, Partnership Interests.
“Group Member” means a member of the Partnership Group.
“Group Member Agreement” means the partnership agreement of any Group Member,
other than the Partnership, that is a limited or general partnership, the
limited liability company agreement of any Group Member that is a limited
liability company, the certificate of incorporation and bylaws or similar
organizational documents of any Group Member that is a corporation, the joint
venture agreement or similar governing document of any Group Member that is a
joint venture and the governing or organizational or similar documents of any
other Group Member that is a Person other than a limited or general partnership,
limited liability company, corporation or joint venture, in each case, as such
may be amended, supplemented or restated from time to time.
“Hedge Contract” means any exchange, swap, forward, cap, floor, collar, option
or other similar agreement or arrangement entered into for the purpose of
reducing the exposure of a Group Member to fluctuations in interest rates, the
price of hydrocarbons, basis differentials or currency exchange rates in their
operations or financing activities and not for speculative purposes.
“Holder” means any of the following:
(a)    the General Partner who is the Record Holder of Registrable Securities;
(b)    any Affiliate of the General Partner who is the Record Holder of
Registrable Securities (other than natural persons who are Affiliates of the
General Partner by virtue of being officers, directors or employees of the
General Partner or any of its Affiliates);
(c)    any Person who has been the General Partner within the prior two years
and who is the Record Holder of Registrable Securities;
(d)    any Person who has been an Affiliate of the General Partner within the
prior two years and who is the Record Holder of Registrable Securities (other
than natural


13



--------------------------------------------------------------------------------






persons who were Affiliates of the General Partner by virtue of being officers,
directors or employees of the General Partner or any of its Affiliates); and
(e)    a transferee and current Record Holder of Registrable Securities to whom
the transferor of such Registrable Securities, who was a Holder at the time of
such transfer, assigns its rights and obligations under this Agreement; provided
such transferee agrees in writing to be bound by the terms of this Agreement and
provides its name and address to the Partnership promptly upon such transfer.
“Hydrocarbon Available Cash” means all cash and cash equivalents on hand derived
from or attributable to the Partnership’s ownership of, or sale or other
disposition of, the shares of common stock of MarkWest Hydrocarbon, Inc. and all
cash and cash equivalents on hand derived from Incremental Interest Income.
“Hydrocarbon Items” means the income, gains, losses, deductions and credits
which are attributable to the Partnership’s ownership of, or sale or other
disposition of, the shares of common stock of MarkWest Hydrocarbon, Inc. For the
avoidance of doubt, for each taxable period, Hydrocarbon Items will include a
portion of the interest income of the Partnership or its Affiliates from
intercompany loans to MarkWest Hydrocarbon, Inc. corresponding to the amount of
Incremental Interest Income but not the remaining interest income.
“IDR Reset Common Units” has the meaning given such term in Section 5.11(a).
“IDR Reset Election” has the meaning given such term in Section 5.11(a).
“Incentive Distribution Right” means a Limited Partner Interest having the
rights and obligations specified with respect to Incentive Distribution Rights
in this Agreement (and no other rights otherwise available to or other
obligations of a holder of a Partnership Interest).
“Incentive Distributions” means any amount of cash distributed to the holders of
the Incentive Distribution Rights pursuant to Sections 6.4(a)(iii), (iv) and
(v).
“Incremental Income Taxes” has the meaning given such term in Section 6.9.
“Incremental Interest Income” means the interest income received by the
Partnership or its Affiliates attributable to intercompany loans from the
Partnership to MarkWest Hydrocarbon, Inc., in excess of the amount of interest
income received based on an interest rate equal to that rate applicable to the
Partnership or its Affiliates under its loan facility in place at the time of
the creation of the intercompany loan.
“Indemnified Persons” has the meaning given such term in Section 7.12(g).
“Indemnitee” means (a) the General Partner, (b) any Departing General Partner,
(c) any Person who is or was an Affiliate of the General Partner or any
Departing General Partner, (d) any Person who is or was a manager, managing
member, general partner, director, officer, fiduciary or trustee of (i) any
Group Member, the General Partner or any Departing General Partner or (ii) any
Affiliate of any Group Member, the General Partner or any Departing General


14



--------------------------------------------------------------------------------






Partner, (e) any Person who is or was serving at the request of the General
Partner or any Departing General Partner or any Affiliate of the General Partner
or any Departing General Partner as a manager, managing member, general partner,
director, officer, fiduciary or trustee of another Person owing a fiduciary duty
to any Group Member; provided that a Person shall not be an Indemnitee by reason
of providing, on a fee-for-services basis, trustee, fiduciary or custodial
services, and (f) any Person the General Partner designates as an “Indemnitee”
for purposes of this Agreement because such Person’s status, service or
relationship exposes such Person to potential claims, demands, suits or
proceedings relating to the Partnership Group’s business and affairs.
“Ineligible Holder” means a Limited Partner who is not a Citizenship Eligible
Holder or a Rate Eligible Holder.
“Initial Common Units” means the Common Units sold in the Initial Public
Offering.
“Initial Limited Partners” means MPLX Logistics Holdings (with respect to its
Limited Partner Interest as the Organizational Limited Partner and the Common
Units and Subordinated Units received by it pursuant to Section 5.3(a)), the
General Partner (with respect to the Incentive Distribution Rights received by
it pursuant to Section 5.2(a)) and the IPO Underwriters upon the issuance by the
Partnership of Common Units as described in Section 5.3(b) in connection with
the Initial Public Offering.
“Initial Public Offering” means the initial offering and sale of Common Units to
the public (including the offer and sale of Common Units pursuant to the
Over-Allotment Option), as described in the IPO Registration Statement.
“Initial Unit Price” means (a) with respect to the Common Units, the initial
public offering price per Common Unit at which the Common Units were first
offered to the public for sale as set forth on the cover page of the IPO
Prospectus or (b) with respect to any other class or series of Units, the price
per Unit at which such class or series of Units is initially sold by the
Partnership, as determined by the General Partner, in each case adjusted as the
General Partner determines to be appropriate to give effect to any distribution,
subdivision or combination of Units.
“Interim Capital Transactions” means the following transactions if they occur
prior to the Liquidation Date: (a) borrowings, refinancings or refundings of
indebtedness (other than Working Capital Borrowings and other than for items
purchased on open account or for a deferred purchase price in the ordinary
course of business) by any Group Member and sales of debt securities of any
Group Member; (b) issuances of equity interests of any Group Member (including
the Common Units sold to the IPO Underwriters in the Initial Public Offering) to
anyone other than the Partnership Group; (c) sales or other voluntary or
involuntary dispositions of any assets of any Group Member other than (i) sales
or other dispositions of inventory, accounts receivable and other assets in the
ordinary course of business and (ii) sales or other dispositions of assets as
part of normal retirements or replacements; and (d) capital contributions
received by a Group Member.


15



--------------------------------------------------------------------------------






“IPO Prospectus” means the final prospectus relating to the Initial Public
Offering dated October 25, 2012 and filed by the Partnership with the Commission
pursuant to Rule 424 of the Securities Act on October 29, 2012.
“IPO Registration Statement” means the Registration Statement on Form S-1 (File
No. 333-182500), as it has been or as it may be amended or supplemented from
time to time, filed by the Partnership with the Commission under the Securities
Act to register the offering and sale of the Common Units in the Initial Public
Offering.
“IPO Underwriter” means each Person named as an underwriter in Schedule I to the
IPO Underwriting Agreement who purchases Common Units pursuant thereto.
“IPO Underwriting Agreement” means that certain Underwriting Agreement dated as
of October 25, 2012 among the IPO Underwriters, MPC Investment, MPLX Logistics
Holdings, the Partnership, the General Partner and the Operating Company
providing for the purchase of Common Units by the IPO Underwriters.
“Liability” means any liability or obligation of any nature, whether accrued,
contingent or otherwise.
“Limited Partner” means, unless the context otherwise requires, each Initial
Limited Partner, each additional Person that becomes a Limited Partner pursuant
to the terms of this Agreement and any departing General Partner upon the change
of its status from General Partner to Limited Partner pursuant to Section 11.3,
in each case, in such Person’s capacity as a limited partner of the Partnership;
provided, however, that when the term “Limited Partner” is used herein in the
context of any vote or other approval, including without limitation Articles
XIII and XIV, such term shall not, solely for such purpose, include any holder
of Incentive Distribution Rights, Class A Units or Class B Units except (a) with
respect to Class B Units, as set forth in Section 5.13(d) or for purposes of
Section 13.3(c) and (b) as may otherwise be required by any non-waivable
provision of law.
“Limited Partner Interest” means the ownership interest of a Limited Partner in
the Partnership, which may be evidenced by Series A Preferred Units, Common
Units, Incentive Distribution Rights, Class A Units, Class B Units or other
Partnership Interests or a combination thereof (but excluding Derivative
Partnership Interests), and includes any and all benefits to which such Limited
Partner is entitled as provided in this Agreement, together with all obligations
of such Limited Partner pursuant to the terms and provisions of this Agreement;
provided, however, that when the term “Limited Partner Interest” is used herein
in the context of any vote or other approval, including without limitation
Articles XIII and XIV, such term shall not, solely for such purpose, include any
holder of Incentive Distribution Rights, Class A Units or Class B Units except
(a) with respect to Class B Units, as set forth in Section 5.13(d) or for
purposes of Section 13.3(c) and (b) as may otherwise be required by any
non-waivable provision of law.
“Liquidation Date” means (a) in the case of an event giving rise to the
dissolution of the Partnership of the type described in clauses (a) and (d) of
the third sentence of Section 12.1, the


16



--------------------------------------------------------------------------------






date on which the applicable time period during which the holders of Outstanding
Units have the right to elect to continue the business of the Partnership has
expired without such an election being made and (b) in the case of any other
event giving rise to the dissolution of the Partnership, the date on which such
event occurs.
“Liquidator” means one or more Persons selected pursuant to Section 12.3 to
perform the functions described in Section 12.4 as liquidating trustee of the
Partnership within the meaning of the Delaware Act.
“M&R Group Member” means M&R Liberty or any Person that is directly or
indirectly Controlled by M&R Liberty.
“M&R Liberty” means M&R MWE Liberty, LLC, a Delaware limited liability company.
“Maintenance Capital Expenditure” means cash expenditures (including
expenditures for the construction of new capital assets or the replacement,
improvement or expansion of existing capital assets) by a Group Member made to
maintain, over the long term, the operating capacity or operating income of the
Partnership Group. For purposes of this definition, “long term” generally refers
to a period of not less than twelve months.
“Merger Agreement” has the meaning given such term in Section 14.1.
“Minimum Quarterly Distribution” means $0.2625 per Unit per Quarter (or with
respect to the period commencing on the Closing Date and ending on December 31,
2012, it means the product of $0.2625 multiplied by a fraction, the numerator of
which is the number of days in such period and the denominator of which is 92),
subject to adjustment in accordance with Sections 5.11, 6.6 and 6.9.
“MPC” means Marathon Petroleum Corporation, a Delaware corporation.
“MPC Investment” means MPC Investment LLC, a Delaware limited liability company.
“MPL” means Marathon Pipe Line LLC, a Delaware limited liability company.
“MPL Investment” means MPL Investment LLC, a Delaware limited liability company.
“MPLX Logistics Holdings” means MPLX Logistics Holdings LLC, a Delaware limited
liability company.
“National Securities Exchange” means an exchange registered with the Commission
under Section 6(a) of the Exchange Act (or any successor to such Section).
“Net Agreed Value” means, (a) in the case of any Contributed Property, the
Agreed Value of such property or other asset reduced by any Liabilities either
assumed by the Partnership upon such contribution or to which such property or
other asset is subject when contributed and (b) in the case of any property
distributed to a Partner by the Partnership, the


17



--------------------------------------------------------------------------------






Partnership’s Carrying Value of such property (as adjusted pursuant to
Section 5.5(d)(ii)) at the time such property is distributed, reduced by any
Liabilities either assumed by such Partner upon such distribution or to which
such property is subject at the time of distribution, in either case as
determined and required by the Treasury Regulations promulgated under Section
704(b) of the Code.
“Net Income” means, for any taxable period, the excess, if any, of the
Partnership’s items of income and gain (other than those items taken into
account in the computation of Net Termination Gain or Net Termination Loss) for
such taxable period over the Partnership’s items of loss and deduction (other
than those items taken into account in the computation of Net Termination Gain
or Net Termination Loss) for such taxable period. The items included in the
calculation of Net Income shall be determined in accordance with Section 5.5(b)
and shall not include any items specially allocated under Section 6.1(d) or
Section 6.1(e); provided, however, that the determination of the items that have
been specially allocated under Section 6.1(d) shall be made without regard to
any reversal of such items under Section 6.1(d)(xiii).
“Net Loss” means, for any taxable period, the excess, if any, of the
Partnership’s items of loss and deduction (other than those items taken into
account in the computation of Net Termination Gain or Net Termination Loss) for
such taxable period over the Partnership’s items of income and gain (other than
those items taken into account in the computation of Net Termination Gain or Net
Termination Loss) for such taxable period. The items included in the calculation
of Net Loss shall be determined in accordance with Section 5.5(b) and shall not
include any items specially allocated under Section 6.1(d) or Section 6.1(e);
provided, however, that the determination of the items that have been specially
allocated under Section 6.1(d) shall be made without regard to any reversal of
such items under Section 6.1(d)(xiii).
“Net Positive Adjustments” means, with respect to any Partner, the excess, if
any, of the total positive adjustments over the total negative adjustments made
to the Capital Account of such Partner pursuant to Book-Up Events and Book-Down
Events.
“Net Termination Gain” means, for any taxable period, the sum, if positive, of
all items of income, gain, loss or deduction (determined in accordance with
Section 5.5(b)) that are (a) recognized by the Partnership (i) after the
Liquidation Date or (ii) upon the sale, exchange or other disposition of all or
substantially all of the assets of the Partnership Group, taken as a whole, in a
single transaction or a series of related transactions (excluding any
disposition to a member of the Partnership Group), or (b) deemed recognized by
the Partnership pursuant to Section 5.5(d); provided, however, that the items
included in the determination of Net Termination Gain shall not include any
items of income, gain or loss specially allocated under Section 6.1(d).
“Net Termination Loss” means, for any taxable period, the sum, if negative, of
all items of income, gain, loss or deduction (determined in accordance with
Section 5.5(b)) that are (a) recognized by the Partnership (i) after the
Liquidation Date or (ii) upon the sale, exchange or other disposition of all or
substantially all of the assets of the Partnership Group, taken as a whole, in a
single transaction or a series of related transactions (excluding any
disposition to a member of the Partnership Group), or (b) deemed recognized by
the Partnership pursuant to


18



--------------------------------------------------------------------------------






Section 5.5(b); provided, however, that the items included in the determination
of Net Termination Loss shall not include any items of income, gain or loss
specially allocated under Section 6.1(d).
“Non-Affiliate Transfer Period” is defined in Section 5.14(b)(viii)(D).
“Nonrecourse Built-in Gain” means with respect to any Contributed Properties or
Adjusted Properties that are subject to a mortgage or pledge securing a
Nonrecourse Liability, the amount of any taxable gain that would be allocated to
the Partners pursuant to Section 6.2(b) if such properties were disposed of in a
taxable transaction in full satisfaction of such liabilities and for no other
consideration.
“Nonrecourse Deductions” means any and all items of loss, deduction or
expenditure (including any expenditure described in Section 705(a)(2)(B) of the
Code) that, in accordance with the principles of Treasury Regulation Section
1.704-2(b), are attributable to a Nonrecourse Liability.
“Nonrecourse Liability” has the meaning set forth in Treasury Regulation
Section 1.752-1(a)(2).
“Notice” means a written request from a Holder pursuant to Section 7.12 which
shall (a) specify the Registrable Securities intended to be registered, offered
and sold by such Holder, (b) describe the nature or method of the proposed offer
and sale of Registrable Securities, and (c) contain the undertaking of such
Holder to provide all such information and materials and take all action as may
be required or appropriate in order to permit the Partnership to comply with all
applicable requirements and obligations in connection with the registration and
disposition of such Registrable Securities pursuant to Section 7.12.
“Notice of Election to Purchase” has the meaning given such term in
Section 15.1(b).
“Omnibus Agreement” means that certain Omnibus Agreement, dated as of
October 31, 2012, among MPC, Marathon Petroleum Company LP, a Delaware limited
partnership, MPL Investment, Pipe Line Holdings, the General Partner, the
Partnership, the Operating Company, MPL, Ohio River Pipe Line LLC, a Delaware
limited liability company, and MPLX Terminal and Storage LLC, a Delaware limited
liability company, as such agreement may be amended, supplemented or restated
from time to time.
“Operating Company” means MPLX Operations LLC, a Delaware limited liability
company, and any successors thereto.
“Operating Expenditures” means all Partnership Group cash expenditures (or the
Partnership’s proportionate share of expenditures in the case of Subsidiaries
that are not wholly owned), including taxes, compensation of employees, officers
and directors of the General Partner, reimbursement of expenses of the General
Partner and its Affiliates, debt service payments, Maintenance Capital
Expenditures, repayment of Working Capital Borrowings and payments made in the
ordinary course of business under any Hedge Contracts, subject to the following:


19



--------------------------------------------------------------------------------






(a)    repayments of Working Capital Borrowings deducted from Operating Surplus
pursuant to clause (b)(iii) of the definition of “Operating Surplus” shall not
constitute Operating Expenditures when actually repaid;
(b)    payments (including prepayments and prepayment penalties) of principal of
and premium on indebtedness other than Working Capital Borrowings shall not
constitute Operating Expenditures;
(c)    Operating Expenditures shall not include (i) Expansion Capital
Expenditures, (ii) payment of transaction expenses (including taxes) relating to
Interim Capital Transactions, (iii) distributions to Partners, (iv) repurchases
of Partnership Interests, other than repurchases of Partnership Interests by the
Partnership to satisfy obligations under employee benefit plans or reimbursement
of expenses of the General Partner for purchases of Partnership Interests by the
General Partner to satisfy obligations under employee benefit plans, or (v) any
other expenditures or payments using the proceeds of the Initial Public Offering
as described under “Use of Proceeds” in the IPO Registration Statement; and
(d)    (i) amounts paid in connection with the initial purchase of a Hedge
Contract shall be amortized over the life of such Hedge Contract and (ii)
payments made in connection with the termination of any Hedge Contract prior to
the expiration of its scheduled settlement or termination date shall be included
in equal quarterly installments over the remaining scheduled life of such Hedge
Contract.
“Operating Surplus” means, with respect to any period ending prior to the
Liquidation Date, on a cumulative basis and without duplication,
(a)    the sum of (i) $60.0 million, (ii) all cash receipts of the Partnership
Group (or the Partnership’s proportionate share of cash receipts in the case of
Subsidiaries that are not wholly owned) for the period beginning on the Closing
Date and ending on the last day of such period, but excluding cash receipts from
Interim Capital Transactions and the termination of Hedge Contracts (provided
that cash receipts from the termination of a Hedge Contract prior to its
scheduled settlement or termination date shall be included in Operating Surplus
in equal quarterly installments over the remaining scheduled life of such Hedge
Contract), (iii) all cash receipts of the Partnership Group (or the
Partnership’s proportionate share of cash receipts in the case of Subsidiaries
that are not wholly owned) after the end of such period but on or before the
date of determination of Operating Surplus with respect to such period resulting
from Working Capital Borrowings and (iv) the amount of cash distributions from
Operating Surplus paid during the Construction Period (including incremental
Incentive Distributions) on Construction Equity, less
(b)    the sum of (i) Operating Expenditures for the period beginning on the
Closing Date and ending on the last day of such period, (ii) the amount of cash
reserves (or the Partnership’s proportionate share of cash reserves in the case
of Subsidiaries that are not wholly owned) established by the General Partner to
provide funds for future Operating Expenditures, and (iii) all Working Capital
Borrowings not repaid within twelve months after having been incurred, or repaid
within such 12-month period with the proceeds of additional Working Capital


20



--------------------------------------------------------------------------------






Borrowings; provided, however, that disbursements made (including contributions
to a Group Member or disbursements on behalf of a Group Member) or cash reserves
established, increased or reduced after the end of such period but on or before
the date of determination of Available Cash with respect to such period shall be
deemed to have been made, established, increased or reduced, for purposes of
determining Operating Surplus, within such period if the General Partner so
determines.
Notwithstanding the foregoing, “Operating Surplus” with respect to the Quarter
in which the Liquidation Date occurs and any subsequent Quarter shall equal
zero.
“Opinion of Counsel” means a written opinion of counsel (who may be regular
counsel to the Partnership or the General Partner or any of its Affiliates)
acceptable to the General Partner or to such other Person selecting such counsel
or obtaining such opinion.
“Option Closing Date” means the date or dates on which any Common Units are sold
by the Partnership to the IPO Underwriters upon exercise of the Over-Allotment
Option.
“Organizational Limited Partner” means MPLX Logistics Holdings in its capacity
as the organizational limited partner of the Partnership pursuant to this
Agreement.
“Outstanding” means, with respect to Partnership Interests, all Partnership
Interests that are issued by the Partnership and reflected as outstanding on the
Partnership’s books and records as of the date of determination; provided,
however, that:
(a)     if at any time any Person or Group (other than the General Partner or
its Affiliates) beneficially owns 20% or more of the Partnership Interests of
any class reflected as outstanding on the Partnership's books and records, all
Partnership Interests owned by or for the benefit of such Person or Group shall
not be entitled to be voted on any matter and shall not be considered to be
Outstanding when sending notices of a meeting of Limited Partners to vote on any
matter (unless otherwise required by any non-waivable provision of law),
calculating required votes, determining the presence of a quorum or for other
similar purposes under this Agreement, except that Partnership Interests so
owned shall be considered to be Outstanding for purposes of Section 11.1(b)(iv)
(such Partnership Interests shall not, however, be treated as a separate class
of Partnership Interests for purposes of this Agreement or the Delaware Act);
provided further, that the foregoing limitation shall not apply (i) to any
Person or Group who acquired 20% or more of the Partnership Interests of any
class directly from the General Partner or its Affiliates (other than the
Partnership), (ii) to any Person or Group who acquired 20% or more of the
Partnership Interests of any class then reflected as outstanding in the
Partnership's books and records directly or indirectly from a Person or Group
described in clause (i), provided that, upon or prior to such acquisition, the
General Partner shall have notified such Person or Group in writing that such
limitation shall not apply, (iii) to any Person or Group who acquired 20% or
more of any Partnership Interests issued by the Partnership with the prior
approval of the Board of Directors, (iv) with respect to Common Units
beneficially owned by M&R Liberty or any other M&R


21



--------------------------------------------------------------------------------






Group Member or any Group of which M&R Liberty or any other M&R Group Member is
a member, but the limitation set forth in clause (b) of this definition below
shall apply to such Persons specified in this clause (iv), (v) to the Series A
Purchasers with respect to their ownership (beneficially or of record) of the
Series A Preferred Units or Series A Conversion Units, or (vi) any Series A
Preferred Unitholder in connection with any vote, consent or approval of the
Series A Preferred Unitholders as a separate class; and
(b)    if at any time M&R Liberty or any other M&R Group Member or any Group of
which M&R Liberty or any other M&R Group Member is a member beneficially owns
more than 5% of the Common Units that are then reflected as outstanding on the
Partnership’s books and records as of the date of determination, then any Common
Units owned by M&R Liberty or any other M&R Group Member or any such Group in
excess of 5% of the Common Units that are then reflected as outstanding on the
Partnership’s books and records as of the date of determination shall not be
voted on any matter and shall not be considered to be “Outstanding” when
calculating required votes, determining the presence of a quorum or for other
similar purposes under this Agreement; provided, further, that the Board of
Directors of the General Partner may waive the foregoing limitation in whole or
in part from time to time. If the foregoing limitation applies at any time at
which more than one M&R Group Member beneficially owns Common Units, then, each
Record Holder of Common Units beneficially owned by any such M&R Group Member
shall be deemed to hold a number of Common Units not subject to such limitation
that is proportionate to the aggregate number of Common Units held by all such
Record Holders.
“Over-Allotment Option” means the over-allotment option granted to the IPO
Underwriters by the Partnership pursuant to the IPO Underwriting Agreement.
“Partner Nonrecourse Debt” has the meaning set forth in Treasury Regulation
Section 1.704-2(b)(4).
“Partner Nonrecourse Debt Minimum Gain” has the meaning set forth in Treasury
Regulation Section 1.704-2(i)(2).
“Partner Nonrecourse Deductions” means any and all items of loss, deduction or
expenditure (including any expenditure described in Section 705(a)(2)(B) of the
Code) that, in accordance with the principles of Treasury Regulation Section
1.704-2(i), are attributable to a Partner Nonrecourse Debt.
“Partners” means the General Partner and the Limited Partners.
“Partnership” means MPLX LP, a Delaware limited partnership.
“Partnership Fundamental Change Election” has the meaning assigned to such term
in Section 5.13(g)(i).
“Partnership Group” means, collectively, the Partnership and its Subsidiaries.


22



--------------------------------------------------------------------------------






“Partnership Interest” means any equity interest, including any class or series
of equity interest, in the Partnership, which shall include any Limited Partner
Interests and the General Partner Interest but shall exclude any Derivative
Partnership Interests.
“Partnership Minimum Gain” means that amount determined in accordance with the
principles of Treasury Regulation Sections 1.704-2(b)(2) and 1.704-2(d).
“Partnership Register” means a register maintained on behalf of the Partnership
by the General Partner, or, if the General Partner so determines, by the
Transfer Agent as part of the Transfer Agent’s books and transfer records, with
respect to each class of Partnership Interests in which all Record Holders and
transfers of such class of Partnership Interests are registered or otherwise
recorded.
“Partnership Restructuring Event” means (i) any restructuring, simplification or
similar transaction or series of transactions that modifies, eliminates or
otherwise restructures the General Partner Interest, the Incentive Distribution
Rights or the equity interests of the General Partner or its Affiliates,
provided that the principal parties thereto are the Partnership and MPC and/or
their respective Affiliates and the Partnership or its successor partnership
remains a publicly traded entity following such transaction, (ii) a change in
the form of legal entity of the General Partner, whether by conversion, merger,
consolidation or exchange of all outstanding membership interests therein for
capital stock in a corporation, for membership interests in a limited liability
company or for equity interests in another form of legal entity; and (iii) any
initial public offering directly or indirectly involving the equity interests of
the General Partner and/or the General Partner Interest or the Incentive
Distribution Rights, so long as, in each case, immediately following such
transaction, MPC or its Affiliates owns directly or indirectly more than 50% of
the voting equity of the General Partner or any resulting entity, if applicable,
or sufficient voting equity to elect a majority of the resulting entity’s
directors, trustees or other Persons serving in a similar capacity for such
entity.
“Per Unit Capital Amount” means, as of any date of determination, the Capital
Account, stated on a per Unit basis, underlying any Unit held by a Person other
than the General Partner or any Affiliate of the General Partner who holds
Units.
“Percentage Interest” means, as of any date of determination, (a) as to the
General Partner with respect to General Partner Units and as to any Unitholder
with respect to Units (other than with respect to the Series A Preferred Units),
the product obtained by multiplying (i) 100% less the percentage applicable to
clause (b) below by (ii) the quotient obtained by dividing (A) the number of
General Partner Units held by the General Partner or the number of Units
(excluding Series A Preferred Units) held by such Unitholder, as the case may
be, by (B) the total number of Outstanding Units (excluding Series A Preferred
Units) and General Partner Units, and (b) as to the holders of other Partnership
Interests issued by the Partnership in accordance with Section 5.6 for which a
specific percentage is established as a part of such issuance, the percentage
established as a part of such issuance. The Percentage Interest with respect to
an Incentive Distribution Right and the Series A Preferred Units shall at all
times be zero. For all purposes of this Agreement, subject to the definition of
Units, in making the calculation described in the preceding sentence, each
Outstanding Class B Unit shall be deemed


23



--------------------------------------------------------------------------------






to be equal to a number of Units equal to the applicable Conversion Number, as
of the applicable determination date.
“Person” means an individual or a corporation, firm, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
government agency or political subdivision thereof or other entity.
“Pipe Line Holdings” means MPLX Pipe Line Holdings LP, a Delaware limited
partnership.
“Plan of Conversion” has the meaning given such term in Section 14.1.
“Pro Rata” means (a) when used with respect to Units or any class thereof,
apportioned among all designated Units in accordance with their relative
Percentage Interests, (b) when used with respect to Partners or Record Holders,
apportioned among all Partners or Record Holders in accordance with their
relative Percentage Interests, (c) when used with respect to holders of
Incentive Distribution Rights, apportioned among all holders of Incentive
Distribution Rights in accordance with the relative number or percentage of
Incentive Distribution Rights held by each such holder, (d) when used with
respect to Holders who have requested to include Registrable Securities in a
Registration Statement pursuant to Section 7.12(a) or 7.12(b), apportioned among
all such Holders in accordance with the relative number of Registrable
Securities held by each such holder and included in the Notice relating to such
request, and (e) when used with respect to Series A Preferred Unitholders,
apportioned equally among all Series A Preferred Unitholders in accordance with
the relative number or percentage of Series A Preferred Units held by each such
Series A Preferred Unitholder.
“Purchase Date” means the date determined by the General Partner as the date for
purchase of all Outstanding Limited Partner Interests of a certain class (other
than Limited Partner Interests owned by the General Partner and its Affiliates)
pursuant to Article XV.
“Quarter” means, unless the context requires otherwise, a fiscal quarter of the
Partnership, or, with respect to the fiscal quarter of the Partnership which
includes the Closing Date, the portion of such fiscal quarter after the Closing
Date.
“Rate Eligible Holder” means a Limited Partner subject to United States federal
income taxation on the income generated by the Partnership. A Limited Partner
that is an entity not subject to United States federal income taxation on the
income generated by the Partnership shall be deemed a Rate Eligible Holder so
long as all of the entity’s beneficial owners are subject to such taxation.
“Recapture Income” means any gain recognized by the Partnership (computed
without regard to any adjustment required by Section 734 or Section 743 of the
Code) upon the disposition of any property or asset of the Partnership, which
gain is characterized as ordinary income because it represents the recapture of
deductions previously taken with respect to such property or asset.


24



--------------------------------------------------------------------------------






“Record Date” means the date established by the General Partner or otherwise in
accordance with this Agreement for determining (a) the identity of the Record
Holders entitled to receive notice of, or entitled to exercise rights in respect
of, any lawful action of Limited Partners (including voting) or (b) the identity
of Record Holders entitled to receive any report or distribution or to
participate in any offer.
“Record Holder” means (a) with respect to any class of Partnership Interests for
which a Transfer Agent has been appointed, the Person in whose name a
Partnership Interest of such class is registered on the books of the Transfer
Agent as of the Partnership’s close of business on a particular Business Day or
(b) with respect to other classes of Partnership Interests, the Person in whose
name any such other Partnership Interest is registered on the books that the
General Partner has caused to be kept as of the Partnership’s close of business
on a particular Business Day.
“Redeemable Interests” means any Partnership Interests for which a redemption
notice has been given, and has not been withdrawn, pursuant to Section 4.10.
“Registrable Security” means any Partnership Interest other than the General
Partner Interest, General Partner Units and Series A Preferred Units; provided,
however, that any Registrable Security shall cease to be a Registrable Security:
(a) at the time a Registration Statement covering such Registrable Security is
declared effective by the Commission or otherwise becomes effective under the
Securities Act, and such Registrable Security has been sold or disposed of
pursuant to such Registration Statement; (b) when such Registrable Security has
been sold or disposed of pursuant to Rule 144 (or any successor or similar rule
or regulation under the Securities Act); (c) when such Registrable Security is
held by a Group Member; and (d) at the time such Registrable Security has been
sold in a private transaction in which the transferor’s rights under
Section 7.12 of this Agreement have not been assigned to the transferee of such
securities.
“Registration Statement” has the meaning given such term in Section 7.12(a) of
this Agreement.
“Remaining Net Positive Adjustments” means, as of the end of any taxable period,
(a) with respect to the Unitholders holding Common Units, the excess of (i) the
Net Positive Adjustments of the Unitholders holding Common Units as of the end
of such period over (ii) the sum of those Partners’ Share of Additional Book
Basis Derivative Items for each prior taxable period, (b) with respect to the
General Partner (as holder of the General Partner Units), the excess of (i) the
Net Positive Adjustments of the General Partner as of the end of such period
over (ii) the sum of the General Partner’s Share of Additional Book Basis
Derivative Items with respect to the General Partner Units for each prior
taxable period, and (c) with respect to the holders of Incentive Distribution
Rights, the excess of (i) the Net Positive Adjustments of the holders of
Incentive Distribution Rights as of the end of such period over (ii) the sum of
the Share of Additional Book Basis Derivative Items of the holders of the
Incentive Distribution Rights for each prior taxable period.


25



--------------------------------------------------------------------------------






“Required Allocations” means any allocation of an item of income, gain, loss or
deduction pursuant to Section 6.1(d)(i), Section 6.1(d)(ii), Section 6.1(d)(iv),
Section 6.1(d)(v), Section 6.1(d)(vi), Section 6.1(d)(vii) or
Section 6.1(d)(ix).
“Reset MQD” has the meaning given such term in Section 5.11(e).
“Reset Notice” has the meaning given such term in Section 5.11(b).
“Second Liquidation Target Amount” has the meaning given such term in
Section 6.1(c)(i)(E).
“Second Target Distribution” means $0.328125 per Unit per Quarter (or, with
respect to the period commencing on the Closing Date and ending on December 31,
2012, it means the product of $0.328125 multiplied by a fraction, the numerator
of which is equal to the number of days in such period and the denominator of
which is 92), subject to adjustment in accordance with Section 5.11, Section 6.6
and Section 6.9.
“Securities Act” means the Securities Act of 1933, as amended, supplemented or
restated from time to time, and any successor to such statute.
“Selling Holder” means a Holder who is selling Registrable Securities pursuant
to the procedures in Section 7.12 of this Agreement.
“Series A Cash COC Event” means a Series A Change of Control involving a payment
of consideration directly to the Common Unitholders of the Partnership, and more
than 90% of such consideration is cash.
“Series A Change of Control” means the occurrence of any of the following:
(a) the acquisition, directly or indirectly, of more than 50% of the voting
equity interests of the General Partner (as measured by voting power rather than
the number of shares, units or the like) by a Person or group that is not an
Affiliate of MPC as of the Series A Issuance Date if such acquisition gives such
Person or group the right to elect more than half of the members of the Board of
Directors;
(b) any sale, lease, transfer, conveyance or other disposition by the
Partnership, in one or a series of related transactions, of all or substantially
all of the assets of the Partnership and its subsidiaries, taken as a whole;
(c) the removal of the General Partner as general partner of the Partnership by
the Limited Partners of the Partnership, except where the successor General
Partner is an Affiliate of MPC;
(d) the Common Units are no longer listed or admitted to trading on a National
Securities Exchange; or


26



--------------------------------------------------------------------------------






(e) any dissolution or liquidation of the Partnership (other than in connection
with a bankruptcy proceeding or a statutory winding up);
provided, however, that for the sake of clarity any Partnership Restructuring
Event will be deemed not to constitute a Series A Change of Control.
“Series A COC Conversion Premium” means (i) on or prior to the first anniversary
of the Series A Issuance Date, 115%, (ii) after the first anniversary but on or
prior to the second anniversary of the Series A Issuance Date, 110%, (iii) after
the second anniversary of the Series A Issuance Date but on or prior to the
third anniversary of the Series A Issuance Date, 105%, or (iv) after the third
anniversary of the Series A Issuance Date, 101%.
“Series A COC Conversion Rate” means a conversion ratio equal to the greater of
(1) the then applicable Series A Conversion Rate (regardless of whether the
Series A Preferred Units are then convertible) and (2) the quotient of (a) the
sum of (x) the product of (i) the Series A Issue Price, multiplied by (ii) (A)
if the volume-weighted average price of the Common Units for the twenty (20)
consecutive Trading Days ending immediately prior to the execution of definitive
documentation relating to the Series A Change of Control is greater than or
equal to the Series A Conversion Floor Trigger, the Series A COC Conversion
Premium, and (B) in all other cases, 100%, plus (y) all Series A Unpaid Cash
Distributions on the applicable Series A Preferred Unit, plus (z) Series A
Partial Period Distributions on the applicable Series A Preferred Unit, divided
by (b) the volume-weighted average price of the Common Units for the twenty (20)
consecutive Trading Days ending immediately prior to the execution of definitive
documentation relating to the Series A Change of Control.
“Series A Conversion Date” has the meaning assigned to such term in
Section 5.14(b)(vi)(D).
“Series A Conversion Floor Trigger” means $10.00, as adjusted pursuant to
Section 5.14(b)(vi)(E).
“Series A Conversion Notice” has the meaning assigned to such term in
Section 5.14(b)(vi)(C)(1).
“Series A Conversion Notice Date” has the meaning assigned to such term in
Section 5.14(b)(vi)(C)(1).
“Series A Conversion Rate” means, as adjusted pursuant to Section
5.14(b)(vi)(E), the number of Common Units issuable upon the conversion of each
Series A Preferred Unit, which shall be the quotient of (a) the sum of (i) the
Series A Issue Price, plus (ii) any Series A Unpaid Cash Distributions on the
applicable Series A Preferred Unit, divided by (b) the Series A Issue Price.
“Series A Conversion Unit” means a Common Unit issued upon conversion of a
Series A Preferred Unit pursuant to Section 5.14(b)(vi). Immediately upon such
issuance, each Series A Conversion Unit shall be considered a Common Unit for
all purposes hereunder.


27



--------------------------------------------------------------------------------






“Series A Converting Unitholder” means a Series A Preferred Unitholder (i) who
has delivered a Series A Conversion Notice to the Partnership or (ii) to whom
the Partnership has delivered a Series A Forced Conversion Notice in accordance.
“Series A Distribution Amount” means (i) with respect to any Quarter ending on
or before the second anniversary of the Series A Issuance Date, an amount per
Quarter per Series A Preferred Unit equal to $0.528125, and (ii) with respect to
any Quarter ending after the second anniversary of the Closing Date, an amount
per Quarter per Series A Preferred Unit equal to the greater of (A) the amount
set forth in clause (i) and (B) the amount of distributions for such Quarter
that would have been payable with respect to a Series A Preferred Unit if such
Series A Preferred Unit had converted on the Record Date for such Quarter in
respect of which such distributions are being paid into the number of Common
Unit(s) into which such Series A Preferred Unit would be convertible at the then
applicable Series A Conversion Rate (regardless of whether the Series A
Preferred Units are then convertible); provided that the Series A Distribution
Amount for the Quarter ending June 30, 2016 shall be prorated for such period,
commencing on the Series A Issuance Date and ending on, and including, the last
day of such Quarter.
“Series A Distribution Payment Date” has the meaning assigned to such term in
Section 5.14(b)(i)(A).
“Series A Forced Conversion Notice” has the meaning assigned to such term in
Section 5.14(b)(vi)(C)(2).
“Series A Forced Conversion Notice Date” has the meaning assigned to such term
in Section 5.14(b)(vi)(C)(2).
“Series A Issuance Date” means [•], 2016.
“Series A Issue Price” means $32.50 per Series A Preferred Unit.
“Series A Junior Securities” means any class or series of Partnership Interests
that, with respect to distributions on such Partnership Interests and
distributions upon liquidation of the Partnership, ranks junior to the Series A
Preferred Units, including but not limited to Common Units, Class A Units, Class
B Units and Incentive Distribution Rights, but excluding any Series A Parity
Securities and Series A Senior Securities and excluding the General Partner
Interest.
“Series A Liquidation Value” means the amount equal to the sum of (i) the Series
A Issue Price, plus (ii) all Series A Unpaid Cash Distributions, plus (iii)
Series A Partial Period Distributions, in each case, with respect to the
applicable Series A Preferred Unit.
“Series A Parity Securities” means any class or series of Partnership Interests
that, with respect to distributions on such Partnership Interests and
distributions upon liquidation of the Partnership, ranks pari passu with the
Series A Preferred Units, but excluding the General Partner Interest.


28



--------------------------------------------------------------------------------






“Series A Parity Equivalent Units” has the meaning assigned to such term in
Section 5.14(b)(iv).
“Series A Partial Period Distributions” means, with respect to a conversion or
redemption of Series A Preferred Units or a liquidation, (a) an amount equal to
the Series A Distribution Amount multiplied by a fraction, the numerator of
which is the number of days elapsed in the Quarter in which such conversion,
redemption or liquidation occurs and the denominator of which is the total
number of days in such Quarter, plus (b) to the extent such conversion,
redemption or liquidation occurs prior to the Series A Distribution Payment Date
in respect of the Quarter immediately preceding such conversion, redemption or
liquidation, an amount equal to the Series A Distribution Amount.
“Series A Preferred Unitholder” means a Record Holder of Series A Preferred
Units.
“Series A Preferred Units” has the meaning assigned to such term in Section
5.14(a).
“Series A Purchase Agreement” means the Series A Preferred Unit Purchase
Agreement, dated as of [•], 2016, by and among the Partnership and the Series A
Purchasers, as may be amended from time to time.
“Series A Purchasers” means (a) those Persons set forth on Schedule A to the
Series A Purchase Agreement, (b) any other Person who acquires Series A
Preferred Units from Stonepeak or any of its Affiliates during the Non-Affiliate
Transfer Period (as defined in the Series A Purchase Agreement) pursuant to
Section 5.04 of the Series A Purchase Agreement and (c) any Person who
subsequently purchases any Series A Preferred Units issued in accordance with
Section 5.14(b)(iv).
“Series A Quarterly Distribution” has the meaning assigned to such term in
Section 5.14(b)(i)(A).
“Series A Required Voting Percentage” means 75% or more of the outstanding
Series A Preferred Units voting separately as a class.
“Series A Senior Securities” means any class or series of Partnership Interests
that, with respect to distributions on such Partnership Interests or
distributions upon liquidation of the Partnership, ranks senior to the Series A
Preferred Units, but excluding the General Partner Interest.
“Series A Substantially Equivalent Unit” has the meaning assigned to such term
in Section 5.14(b)(vii)(B)(2).
“Series A Unpaid Cash Distributions” has the meaning assigned to such term in
Section 5.14(b)(i)(B).
“Share of Additional Book Basis Derivative Items” means in connection with any
allocation of Additional Book Basis Derivative Items for any taxable period, (a)
with respect to the Unitholders holding Common Units, the amount that bears the
same ratio to such Additional


29



--------------------------------------------------------------------------------






Book Basis Derivative Items as the Unitholders’ Remaining Net Positive
Adjustments as of the end of such taxable period bear to the Aggregate Remaining
Net Positive Adjustments as of that time, (b) with respect to the General
Partner (as holder of the General Partner Units), the amount that bears the same
ratio to such Additional Book Basis Derivative Items as the General Partner’s
Remaining Net Positive Adjustments as of the end of such taxable period bear to
the Aggregate Remaining Net Positive Adjustment as of that time, and (c) with
respect to the Partners holding Incentive Distribution Rights, the amount that
bears the same ratio to such Additional Book Basis Derivative Items as the
Remaining Net Positive Adjustments of the Partners holding the Incentive
Distribution Rights as of the end of such taxable period bear to the Aggregate
Remaining Net Positive Adjustments as of that time.
“Special Approval” means approval by a majority of the members of the Conflicts
Committee acting in good faith.
“Stonepeak” means, [●], a [            ].
“Subordinated Unit” means Subordinated Units outstanding at the time of and
immediately following the Initial Public Offering. The Subordinated Units
converted into Common Units on August 17, 2015.
“Subsidiary” means, with respect to any Person, (a) a corporation of which more
than 50% of the voting power of shares entitled (without regard to the
occurrence of any contingency) to vote in the election of directors or other
governing body of such corporation is owned, directly or indirectly, at the date
of determination, by such Person, by one or more Subsidiaries of such Person or
a combination thereof, (b) a partnership (whether general or limited) in which
such Person or a Subsidiary of such Person is, at the date of determination, a
general or limited partner of such partnership, but only if more than 50% of the
partnership interests of such partnership (considering all of the partnership
interests of the partnership as a single class) is owned, directly or
indirectly, at the date of determination, by such Person, by one or more
Subsidiaries of such Person, or a combination thereof; or (c) any other Person
(other than a corporation or a partnership) in which such Person, one or more
Subsidiaries of such Person, or a combination thereof, directly or indirectly,
at the date of determination, has (i) at least a majority ownership interest or
(ii) the power to elect or direct the election of a majority of the directors or
other governing body of such Person.
“Surviving Business Entity” has the meaning given such term in Section 14.2(b).
“Target Distributions” means, collectively, the First Target Distribution,
Second Target Distribution and Third Target Distribution.
“Third Target Distribution” means $0.393750 per Unit per Quarter (or, with
respect to the period commencing on the Closing Date and ending on December 31,
2012, it means the product of $0.393750 multiplied by a fraction, the numerator
of which is equal to the number of days in such period and the denominator of
which is 92), subject to adjustment in accordance with Sections 5.11, 6.6 and
6.9.


30



--------------------------------------------------------------------------------






“Trading Day” means a day on which the principal National Securities Exchange on
which the referenced Partnership Interests of any class are listed or admitted
for trading is open for the transaction of business or, if such Partnership
Interests are not listed or admitted for trading on any National Securities
Exchange, a day on which banking institutions in New York City are not legally
required to be closed.
“Transaction Documents” has the meaning given such term in Section 7.1(b).
“transfer” has the meaning given such term in Section 4.4(a) when used with
respect to Partnership Interests.
“Transfer Agent” means such bank, trust company or other Person (including the
General Partner or one of its Affiliates) as may be appointed from time to time
by the General Partner to act as registrar and transfer agent for any class of
Partnership Interests in accordance with the Exchange Act and the rules of the
National Securities Exchange on which such Partnership Interests are listed (if
any); provided, however, that, if no such Person is appointed as registrar and
transfer agent for any class of Partnership Interests, the General Partner shall
act as registrar and transfer agent for such class of Partnership Interests.
“Treasury Regulation” means the United States Treasury regulations promulgated
under the Code.
“Underwritten Offering” means (a) an offering pursuant to a Registration
Statement in which Partnership Interests are sold to an underwriter on a firm
commitment basis for reoffering to the public (other than the Initial Public
Offering), (b) an offering of Partnership Interests pursuant to a Registration
Statement that is a “bought deal” with one or more investment banks, and (c) an
“at-the-market” offering pursuant to a Registration Statement in which
Partnership Interests are sold to the public through one or more investment
banks or managers on a best efforts basis.
“Unit” means a Partnership Interest that is designated by the General Partner as
a “Unit” and shall include Series A Preferred Units, Common Units, Class A Units
and Class B Units but shall not include (i) General Partner Units (or the
General Partner Interest represented thereby) or (ii) Incentive Distribution
Rights; provided, however, that when the term “Unit” is used herein in the
context of any vote or other approval, including without limitation Article XIII
and Article XIV, such term shall not, solely for such purpose, include any
holder of Class A Units or Class B Units except (a) with respect to Class B
Units, as set forth in Section 5.13(d) or for purposes of Section 13.3(c) and
(b) as may otherwise be required by any non-waivable provision of law.
“Unit Majority” means at least a majority of the Outstanding Series A Preferred
Units (as described in Section 5.14(b)(iii)(A)) and Outstanding Common Units,
voting as a single class.
“Unitholders” means the Record Holders of Units.
“Unpaid MQD” has the meaning given such term in Section 6.1(c)(i)(C).


31



--------------------------------------------------------------------------------






“Unrealized Gain” attributable to any item of Partnership property means, as of
any date of determination, the excess, if any, of (a) the fair market value of
such property as of such date (as determined under Section 5.5(d)) over (b) the
Carrying Value of such property as of such date (prior to any adjustment to be
made pursuant to Section 5.5(d) as of such date).
“Unrealized Loss” attributable to any item of Partnership property means, as of
any date of determination, the excess, if any, of (a) the Carrying Value of such
property as of such date (prior to any adjustment to be made pursuant to
Section 5.5(d) as of such date) over (b) the fair market value of such property
as of such date (as determined under Section 5.5(d)).
“Unrecovered Initial Unit Price” means at any time, with respect to a Unit, the
Initial Unit Price less the sum of all distributions constituting Capital
Surplus theretofore made in respect of an Initial Common Unit and any
distributions of cash (or the Net Agreed Value of any distributions in kind) in
connection with the dissolution and liquidation of the Partnership theretofore
made in respect of an Initial Common Unit, adjusted as the General Partner
determines to be appropriate to give effect to any distribution, subdivision or
combination of such Units.
“Unrestricted Person” means (a) each Indemnitee, (b) each Partner, (c) each
Person who is or was a member, partner, director, officer, employee or agent of
any Group Member, a General Partner or any Departing General Partner or any
Affiliate of any Group Member, a General Partner or any Departing General
Partner and (d) any Person the General Partner designates as an “Unrestricted
Person” for purposes of this Agreement from time to time.
“U.S. GAAP” means United States generally accepted accounting principles, as in
effect from time to time, consistently applied.
“Withdrawal Opinion of Counsel” has the meaning given such term in
Section 11.1(b).
“Working Capital Borrowings” means borrowings incurred pursuant to a credit
facility, commercial paper facility or similar financing arrangement that are
used solely for working capital purposes or to pay distributions to the
Partners; provided that when such borrowings are incurred it is the intent of
the borrower to repay such borrowings within 12 months from the date of such
borrowings other than from additional Working Capital Borrowings.
Section 1.2    Construction. Unless the context requires otherwise: (a) any
pronoun used in this Agreement shall include the corresponding masculine,
feminine or neuter forms, and the singular form of nouns, pronouns and verbs
shall include the plural and vice versa; (b) references to Articles and Sections
refer to Articles and Sections of this Agreement; (c) the terms “include,”
“includes,” “including” or words of like import shall be deemed to be followed
by the words “without limitation”; and (d) the terms “hereof,” “herein” or
“hereunder” refer to this Agreement as a whole and not to any particular
provision of this Agreement. The table of contents and headings contained in
this Agreement are for reference purposes only, and shall not affect in any way
the meaning or interpretation of this Agreement. The General Partner has the
power to construe and interpret this Agreement and to act upon any such
construction or interpretation. To the fullest extent permitted by law, any
construction or interpretation of this


32



--------------------------------------------------------------------------------






Agreement by the General Partner and any action taken pursuant thereto and any
determination made by the General Partner in good faith shall, in each case, be
conclusive and binding on all Record Holders, each other Person or Group who
acquires an interest in a Partnership Interest and all other Persons for all
purposes.
ARTICLE II
ORGANIZATION
Section 2.1    Formation. The General Partner and the Organizational Limited
Partner have previously formed the Partnership as a limited partnership pursuant
to the provisions of the Delaware Act and hereby amend and restate the original
Agreement of Limited Partnership of MPLX LP in its entirety. This amendment and
restatement shall become effective on the date of this Agreement. Except as
expressly provided to the contrary in this Agreement, the rights, duties,
liabilities and obligations of the Partners and the administration, dissolution
and termination of the Partnership shall be governed by the Delaware Act. All
Partnership Interests shall constitute personal property of the owner thereof
for all purposes.
Section 2.2    Name. The name of the Partnership shall be “MPLX LP”. Subject to
applicable law, the Partnership’s business may be conducted under any other name
or names as determined by the General Partner, including the name of the General
Partner. The words “Limited Partnership,” “L.P.,” “Ltd.” or similar words or
letters shall be included in the Partnership’s name where necessary for the
purpose of complying with the laws of any jurisdiction that so requires. The
General Partner may change the name of the Partnership at any time and from time
to time and shall notify the Limited Partners of such change in the next regular
communication to the Limited Partners.
Section 2.3    Registered Office; Registered Agent; Principal Office; Other
Offices. Unless and until changed by the General Partner, the registered office
of the Partnership in the State of Delaware shall be located at Corporation
Trust Center, 1209 Orange Street, Wilmington, New Castle County, Delaware 19801,
and the registered agent for service of process on the Partnership in the State
of Delaware at such registered office shall be The Corporation Trust Company.
The principal office of the Partnership shall be located at 200 East Hardin
Street, Findlay, Ohio 45840, or such other place as the General Partner may from
time to time designate by notice to the Limited Partners. The Partnership may
maintain offices at such other place or places within or outside the State of
Delaware as the General Partner determines to be necessary or appropriate. The
address of the General Partner shall be 200 East Hardin Street, Findlay, Ohio
45840, or such other place as the General Partner may from time to time
designate by notice to the Limited Partners.
Section 2.4    Purpose and Business. The purpose and nature of the business to
be conducted by the Partnership shall be to (a) engage directly in, or enter
into or form, hold and dispose of any corporation, partnership, joint venture,
limited liability company or other arrangement to engage indirectly in, any
business activity that is approved by the General Partner and that lawfully may
be conducted by a limited partnership organized pursuant to the Delaware Act
and, in connection therewith, to exercise all of the rights and powers conferred
upon the Partnership pursuant to the agreements relating to such business
activity, and (b) do anything


33



--------------------------------------------------------------------------------






necessary or appropriate to the foregoing, including the making of capital
contributions or loans to a Group Member; provided, however, that the General
Partner shall not cause the Partnership to engage, directly or indirectly, in
any business activity that the General Partner determines would be reasonably
likely to cause the Partnership to be treated as an association taxable as a
corporation or otherwise taxable as an entity for federal income tax purposes.
To the fullest extent permitted by law, the General Partner shall have no duty
or obligation to propose or approve the conduct by the Partnership of any
business and may decline to do so free of any fiduciary duty or obligation
whatsoever to the Partnership or any Limited Partner and, in declining to so
propose or approve, shall not be required to act in good faith or pursuant to
any other standard imposed by this Agreement, any Group Member Agreement, any
other agreement contemplated hereby or under the Delaware Act or any other law,
rule or regulation or at equity and the General Partner in determining whether
to propose or approve the conduct by the Partnership of any business shall be
permitted to do so in its sole and absolute discretion.
Section 2.5    Powers. The Partnership shall be empowered to do any and all acts
and things necessary, appropriate, proper, advisable, incidental to or
convenient for the furtherance and accomplishment of the purposes and business
described in Section 2.4 and for the protection and benefit of the Partnership.
Section 2.6    Term. The term of the Partnership commenced upon the filing of
the Certificate of Limited Partnership in accordance with the Delaware Act and
shall continue in existence until the dissolution of the Partnership in
accordance with the provisions of Article XII. The existence of the Partnership
as a separate legal entity shall continue until the cancellation of the
Certificate of Limited Partnership as provided in the Delaware Act.
Section 2.7    Title to Partnership Assets. Title to Partnership assets, whether
real, personal or mixed and whether tangible or intangible, shall be deemed to
be owned by the Partnership as an entity, and no Partner, individually or
collectively, shall have any ownership interest in such Partnership assets or
any portion thereof. Title to any or all of the Partnership assets may be held
in the name of the Partnership, the General Partner, one or more of its
Affiliates or one or more nominees of the General Partner or its Affiliates, as
the General Partner may determine. The General Partner hereby declares and
warrants that any Partnership assets for which record title is held in the name
of the General Partner or one or more of its Affiliates or one or more nominees
of the General Partner or its Affiliates shall be held by the General Partner or
such Affiliate or nominee for the use and benefit of the Partnership in
accordance with the provisions of this Agreement; provided, however, that the
General Partner shall use reasonable efforts to cause record title to such
assets (other than those assets in respect of which the General Partner
determines that the expense and difficulty of conveyancing makes transfer of
record title to the Partnership impracticable) to be vested in the Partnership
or one or more of the Partnership’s designated Affiliates as soon as reasonably
practicable; provided further, that, prior to the withdrawal or removal of the
General Partner or as soon thereafter as practicable, the General Partner shall
use reasonable efforts to effect the transfer of record title to the Partnership
and, prior to any such transfer, will provide for the use of such assets in a
manner satisfactory to any successor General Partner. All Partnership assets
shall be recorded as the property of the Partnership in its books and records,
irrespective of the name in which record title to such Partnership assets is
held.


34



--------------------------------------------------------------------------------






ARTICLE III
RIGHTS OF LIMITED PARTNERS
Section 3.1    Limitation of Liability. The Limited Partners shall have no
liability under this Agreement except as expressly provided in this Agreement or
the Delaware Act.
Section 3.2    Management of Business. No Limited Partner, in its capacity as
such, shall participate in the operation, management or control (within the
meaning of the Delaware Act) of the Partnership’s business, transact any
business in the Partnership’s name or have the power to sign documents for or
otherwise bind the Partnership. No action taken by any Affiliate of the General
Partner or any officer, director, employee, manager, member, general partner,
agent or trustee of the General Partner or any of its Affiliates, or any
officer, director, employee, manager, member, general partner, agent or trustee
of a Group Member, in its capacity as such, shall be deemed to be participating
in the control of the business of the Partnership by a limited partner of the
Partnership (within the meaning of Section 17-303(a) of the Delaware Act) nor
shall any such action affect, impair or eliminate the limitations on the
liability of the Limited Partners under this Agreement.
Section 3.3    Rights of Limited Partners.
(a)    Each Limited Partner shall have the right, for a purpose reasonably
related to such Limited Partner’s interest as a Limited Partner in the
Partnership, upon reasonable written demand stating the purpose of such demand,
and at such Limited Partner’s own expense:
(i)    to obtain from the General Partner either (A) the Partnership’s most
recent filings with the Commission on Form 10-K and any subsequent filings on
Form 10-Q and 8-K or (B) if the Partnership is no longer subject to the
reporting requirements of the Exchange Act, the information specified in, and
meeting the requirements of, Rule 144A(d)(4) under the Securities Act (provided
that the foregoing materials shall be deemed to be available to a Limited
Partner in satisfaction of the requirements of this Section 3.3(a)(i) if posted
on or accessible through the Partnership’s or the Commission’s website);
(ii)    to obtain a current list of the name and last known business, residence
or mailing address of each Partner; and
(iii)    to obtain a copy of this Agreement and the Certificate of Limited
Partnership and all amendments thereto.
(b)    To the fullest extent permitted by law, the rights to information granted
the Limited Partners pursuant to Section 3.3(a) replace in their entirety any
rights to information provided for in Section 17-305(a) of the Delaware Act and
each of the Partners and each other Person or Group who acquires an interest in
the Partnership hereby agrees to the fullest extent permitted by law that they
do not have any rights as Partners or interest holders to receive any
information either pursuant to Sections 17-305(a) of the Delaware Act or
otherwise except for the information identified in Section 3.3(a).


35



--------------------------------------------------------------------------------






(c)    The General Partner may keep confidential from the Limited Partners, for
such period of time as the General Partner deems reasonable, (i) any information
that the General Partner reasonably believes to be in the nature of trade
secrets or (ii) other information the disclosure of which the General Partner in
good faith believes (A) is not in the best interests of the Partnership Group,
(B) could damage the Partnership Group or its business or (C) that any Group
Member is required by law or by agreement with any third party to keep
confidential (other than agreements with Affiliates of the Partnership the
primary purpose of which is to circumvent the obligations set forth in this
Section 3.3).
(d)    Notwithstanding any other provision of this Agreement or Section 17-305
of the Delaware Act, each of the Record Holders, each other Person or Group who
acquires an interest in a Partnership Interest and each other Person bound by
this Agreement hereby agrees to the fullest extent permitted by law that they do
not have rights to receive information from the Partnership or any Indemnitee
for the purpose of determining whether to pursue litigation or assist in pending
litigation against the Partnership or any Indemnitee relating to the affairs of
the Partnership except pursuant to the applicable rules of discovery relating to
litigation commenced by such Person or Group.
ARTICLE IV
CERTIFICATES; RECORD HOLDERS; TRANSFER OF PARTNERSHIP INTERESTS; REDEMPTION OF
PARTNERSHIP INTERESTS
Section 4.1    Certificates. Record Holders of Partnership Interests and, where
appropriate, Derivative Partnership Interests, shall be recorded in the
Partnership Register and ownership of such interests shall be evidenced by a
physical certificate or book entry notation in the Partnership Register.
Notwithstanding anything to the contrary in this Agreement, unless the General
Partner shall determine otherwise in respect of some or all of any or all
classes of Partnership Interests, Partnership Interests shall not be evidenced
by physical certificates. Certificates, if any, shall be executed on behalf of
the Partnership by the Chief Executive Officer, President, Chief Financial
Officer or any Senior Vice President or Vice President and the Secretary, any
Assistant Secretary, or other authorized officer of the General Partner, and
shall bear the legend set forth in Section 4.8(f). The signatures of such
officers upon a certificate may, to the extent permitted by law, be facsimiles.
In case any officer who has signed or whose signature has been placed upon such
certificate shall have ceased to be such officer before such certificate is
issued, it may be issued by the Partnership with the same effect as if he or she
were such officer at the date of its issuance. If a Transfer Agent has been
appointed for a class of Partnership Interests, no Certificate for such class of
Partnership Interests shall be valid for any purpose until it has been
countersigned by the Transfer Agent; provided, however, that, if the General
Partner elects to cause the Partnership to issue Partnership Interests of such
class in global form, the Certificate shall be valid upon receipt of a
certificate from the Transfer Agent certifying that the Partnership Interests
have been duly registered in accordance with the directions of the Partnership.
With respect to any Partnership Interests that are represented by physical
certificates, the General Partner may determine that such Partnership Interests
will no longer be represented by physical certificates and may, upon written
notice to the holders of such Partnership Interests and subject to applicable
law, take whatever actions it deems necessary or


36



--------------------------------------------------------------------------------






appropriate to cause such Partnership Interests to be registered in book entry
or global form and may cause such physical certificates to be cancelled or
deemed cancelled.
Section 4.2    Mutilated, Destroyed, Lost or Stolen Certificates.
(a)    If any mutilated Certificate is surrendered to the Transfer Agent, the
appropriate officers of the General Partner on behalf of the Partnership shall
execute, and the Transfer Agent shall countersign and deliver in exchange
therefor, a new Certificate evidencing the same number and type of Partnership
Interests as the Certificate so surrendered.
(b)    The appropriate officers of the General Partner on behalf of the
Partnership shall execute and deliver, and the Transfer Agent shall countersign,
a new Certificate in place of any Certificate previously issued, if the Record
Holder of the Certificate:
(i)    makes proof by affidavit, in form and substance satisfactory to the
General Partner, that a previously issued Certificate has been lost, destroyed
or stolen;
(ii)    requests the issuance of a new Certificate before the General Partner
has notice that the Certificate has been acquired by a purchaser for value in
good faith and without notice of an adverse claim;
(iii)    if requested by the General Partner, delivers to the General Partner a
bond, in form and substance satisfactory to the General Partner, with surety or
sureties and with fixed or open penalty as the General Partner may direct to
indemnify the Partnership, the Partners, the General Partner and the Transfer
Agent against any claim that may be made on account of the alleged loss,
destruction or theft of the Certificate; and
(iv)    satisfies any other reasonable requirements imposed by the General
Partner or the Transfer Agent.
If a Limited Partner fails to notify the General Partner within a reasonable
period of time after such Limited Partner has notice of the loss, destruction or
theft of a Certificate, and a transfer of the Limited Partner Interests
represented by the Certificate is registered before the Partnership, the General
Partner or the Transfer Agent receives such notification, to the fullest extent
permitted by law, the Limited Partner shall be precluded from making any claim
against the Partnership, the General Partner or the Transfer Agent for such
transfer or for a new Certificate.
(c)    As a condition to the issuance of any new Certificate under this
Section 4.2, the General Partner may require the payment of a sum sufficient to
cover any tax or other governmental charge that may be imposed in relation
thereto and any other expenses (including the fees and expenses of the Transfer
Agent) reasonably connected therewith.
Section 4.3    Record Holders. The names and addresses of Unitholders as they
appear in the Partnership Register shall be the official list of Record Holders
of the Partnership Interests for all purposes. The Partnership and the General
Partner shall be entitled to recognize the Record Holder as the Partner with
respect to any Partnership Interest and, accordingly, shall not be bound to
recognize any equitable or other claim to, or interest in, such Partnership
Interest on


37



--------------------------------------------------------------------------------






the part of any other Person or Group, regardless of whether the Partnership or
the General Partner shall have actual or other notice thereof, except as
otherwise provided by law or any applicable rule, regulation, guideline or
requirement of any National Securities Exchange on which such Partnership
Interests are listed or admitted to trading. Without limiting the foregoing,
when a Person (such as a broker, dealer, bank, trust company or clearing
corporation or an agent of any of the foregoing) is acting as nominee, agent or
in some other representative capacity for another Person or Group in acquiring
and/or holding Partnership Interests, as between the Partnership on the one
hand, and such other Person on the other, such representative Person shall be
the Limited Partner with respect to such Partnership Interest upon becoming the
Record Holder in accordance with Section 10.1(b) and have the rights and
obligations of a Partner hereunder as, and to the extent, provided herein,
including Section 10.1(c).
Section 4.4    Transfer Generally.
(a)    The term “transfer,” when used in this Agreement with respect to a
Partnership Interest, shall be deemed to refer to a transaction (i) by which the
General Partner assigns all or any part of its General Partner Interest
(represented by General Partner Units) to another Person and includes a sale,
assignment, gift, pledge, encumbrance, hypothecation, mortgage, exchange or any
other disposition by law or otherwise or (ii) by which the holder of a Limited
Partner Interest assigns all or a part of such Limited Partner Interest to
another Person who is or becomes a Limited Partner as a result thereof, and
includes a sale, assignment, gift, exchange or any other disposition by law or
otherwise, excluding a pledge, encumbrance, hypothecation or mortgage but
including any transfer upon foreclosure of any pledge, encumbrance,
hypothecation or mortgage.
(b)    No Partnership Interest shall be transferred, in whole or in part, except
in accordance with the terms and conditions set forth in this Article IV. Any
transfer or purported transfer of a Partnership Interest not made in accordance
with this Article IV shall be null and void, and the Partnership shall have no
obligation to effect any such transfer or purported transfer.
(c)    Nothing contained in this Agreement shall be construed to prevent or
limit a disposition by any stockholder, member, partner or other owner of the
General Partner or any Limited Partner of any or all of such Person’s shares of
stock, membership interests, partnership interests or other ownership interests
in the General Partner or such Limited Partner and the term “transfer” shall not
include any such disposition.
Section 4.5    Registration and Transfer of Limited Partner Interests.
(a)    The General Partner shall maintain, or cause to be maintained by the
Transfer Agent in whole or in part, the Partnership Register on behalf of the
Partnership.
(b)    The General Partner shall not recognize any transfer of Limited Partner
Interests evidenced by Certificates until the Certificates evidencing such
Limited Partner Interests are duly endorsed and surrendered for registration of
transfer. No charge shall be imposed by the General Partner for such transfer;
provided, however, that as a condition to the


38



--------------------------------------------------------------------------------






issuance of any new Certificate under this Section 4.5, the General Partner may
require the payment of a sum sufficient to cover any tax or other governmental
charge that may be imposed with respect thereto. Upon surrender of a Certificate
for registration of transfer of any Limited Partner Interests evidenced by a
Certificate, and subject to the provisions of this Section 4.5(b), the
appropriate officers of the General Partner on behalf of the Partnership shall
execute and deliver, and in the case of Certificates evidencing Limited Partner
Interests for which a Transfer Agent has been appointed, the Transfer Agent
shall countersign and deliver, in the name of the holder or the designated
transferee or transferees, as required pursuant to the holder’s instructions,
one or more new Certificates evidencing the same aggregate number and type of
Limited Partner Interests as was evidenced by the Certificate so surrendered.
Upon the proper surrender of a Certificate, such transfer shall be recorded in
the Partnership Register.
(c)    Upon the receipt of proper transfer instructions from the Record Holder
of uncertificated Partnership Interests, such transfer shall be recorded in the
Partnership Register.
(d)    Except as provided in Section 4.9, by acceptance of any Limited Partner
Interests pursuant to a transfer in accordance with this Article IV, each
transferee of a Limited Partner Interest (including any nominee, or agent or
representative acquiring such Limited Partner Interests for the account of
another Person or Group) (i) shall be admitted to the Partnership as a Limited
Partner with respect to the Limited Partner Interests so transferred to such
Person when any such transfer or admission is reflected in the Partnership
Register and such Person becomes the Record Holder of the Limited Partner
Interests so transferred, (ii) shall become bound, and shall be deemed to have
agreed to be bound, by the terms of this Agreement, (iii) represents that the
transferee has the capacity, power and authority to enter into this Agreement,
(iv) makes the consents, acknowledgements and waivers contained in this
Agreement, all with or without execution of this Agreement by such Person and
(v) shall be deemed to certify that the transferee is not an Ineligible Holder.
The transfer of any Limited Partner Interests and the admission of any new
Limited Partner shall not constitute an amendment to this Agreement.
(e)    Subject to (i) the foregoing provisions of this Section 4.5,
(ii) Section 4.3, (iii) Section 4.8, (iv) with respect to any class or series of
Limited Partner Interests, the provisions of any statement of designations or an
amendment to this Agreement establishing such class or series, (v) any
contractual provisions binding on any Limited Partner and (vi) provisions of
applicable law including the Securities Act, Limited Partner Interests shall be
freely transferable.
(f)    The General Partner and its Affiliates shall have the right at any time
to transfer their Common Units to one or more Persons.
Section 4.6    Transfer of the General Partner’s General Partner Interest.
(a)    Subject to Section 4.6(c) below, prior to December 31, 2022, the General
Partner shall not transfer all or any part of its General Partner Interest
(represented by General Partner Units) to a Person unless such transfer (i) has
been approved by the prior written consent or vote of the holders of at least a
majority of the Outstanding Common Units (excluding


39



--------------------------------------------------------------------------------






Common Units owned by the General Partner and its Affiliates) and Series A
Preferred Units (as described in Section 5.14(b)(iii)(A)) voting together as a
single class, (ii) is of all, but not less than all, of its General Partner
Interest to (A) an Affiliate of the General Partner (other than an individual)
or (B) another Person (other than an individual) in connection with the merger
or consolidation of the General Partner with or into such other Person or the
transfer by the General Partner of all or substantially all of its assets to
such other Person or (iii) is pursuant to a bona fide foreclosure by the lenders
under any debt instrument with respect to which the General Partner is an
obligor or guarantor.
(b)    Subject to Section 4.6(c) below, on or after December 31, 2022, the
General Partner may transfer all or any part of its General Partner Interest
without the approval of any Limited Partner or any other Person.
(c)    Notwithstanding anything herein to the contrary, no transfer by the
General Partner of all or any part of its General Partner Interest to another
Person shall be permitted unless (i) the transferee agrees to assume the rights
and duties of the General Partner under this Agreement and to be bound by the
provisions of this Agreement, (ii) the Partnership receives an Opinion of
Counsel that such transfer would not result in the loss of limited liability of
any Limited Partner under the Delaware Act or cause the Partnership to be
treated as an association taxable as a corporation or otherwise to be taxed as
an entity for federal income tax purposes (to the extent not already so treated
or taxed) and (iii) such transferee also agrees to purchase all (or the
appropriate portion thereof, if applicable) of the partnership or membership
interest owned by the General Partner as the general partner or managing member,
if any, of each other Group Member. In the case of a transfer pursuant to and in
compliance with this Section 4.6, the transferee or successor (as the case may
be) shall, subject to compliance with the terms of Section 10.2, be admitted to
the Partnership as the General Partner effective immediately prior to the
transfer of the General Partner Interest, and the business of the Partnership
shall continue without dissolution.
Section 4.7    Transfer of Incentive Distribution Rights. The General Partner or
any other holder of Incentive Distribution Rights may transfer any or all of its
Incentive Distribution Rights without the approval of any Limited Partner or any
other Person.
Section 4.8    Restrictions on Transfers.
(a)    Except as provided in Section 4.8(e), notwithstanding the other
provisions of this Article IV, no transfer of any Partnership Interests shall be
made if such transfer would (i) violate the then applicable federal or state
securities laws or rules and regulations of the Commission, any state securities
commission or any other governmental authority with jurisdiction over such
transfer, (ii) terminate the existence or qualification of the Partnership under
the laws of the jurisdiction of its formation, or (iii) cause the Partnership to
be treated as an association taxable as a corporation or otherwise to be taxed
as an entity for federal income tax purposes (to the extent not already so
treated or taxed). The Partnership may issue stop transfer instructions to any
Transfer Agent in order to implement any restriction on transfer contemplated by
this Agreement.


40



--------------------------------------------------------------------------------






(b)    The General Partner may impose restrictions on the transfer of
Partnership Interests if it receives an Opinion of Counsel that such
restrictions are necessary to (i) avoid a significant risk of the Partnership’s
becoming taxable as a corporation or otherwise becoming taxable as an entity for
federal income tax purposes (to the extent not already so treated or taxed) or
(ii) preserve the uniformity of the Limited Partner Interests (or any class or
classes thereof). The General Partner may impose such restrictions by amending
this Agreement; provided, however, that any amendment that would result in the
delisting or suspension of trading of any class of Limited Partner Interests on
the principal National Securities Exchange on which such class of Limited
Partner Interests is then listed or admitted to trading must be approved, prior
to such amendment being effected, by the holders of at least a majority of the
Outstanding Limited Partner Interests of such class.
(c)    The transfer of an IDR Reset Common Unit that was issued in connection
with an IDR Reset Election pursuant to Section 5.11 shall be subject to the
restrictions imposed by Section 6.8(b) and 6.8(c).
(d)    Reserved.
(e)    Except for Section 4.9, nothing in this Agreement shall preclude the
settlement of any transactions involving Partnership Interests entered into
through the facilities of any National Securities Exchange on which such
Partnership Interests are listed or admitted to trading.
(f)    Each certificate or book entry evidencing Partnership Interests shall
bear a conspicuous legend in substantially the following form:
THE HOLDER OF THIS SECURITY ACKNOWLEDGES FOR THE BENEFIT OF MPLX LP THAT THIS
SECURITY MAY NOT BE TRANSFERRED IF SUCH TRANSFER (AS DEFINED IN THE PARTNERSHIP
AGREEMENT) WOULD (A) VIOLATE THE THEN APPLICABLE FEDERAL OR STATE SECURITIES
LAWS OR RULES AND REGULATIONS OF THE SECURITIES AND EXCHANGE COMMISSION, ANY
STATE SECURITIES COMMISSION OR ANY OTHER GOVERNMENTAL AUTHORITY WITH
JURISDICTION OVER SUCH TRANSFER, (B) TERMINATE THE EXISTENCE OR QUALIFICATION OF
MPLX LP UNDER THE LAWS OF THE STATE OF DELAWARE, OR (C) CAUSE MPLX LP TO BE
TREATED AS AN ASSOCIATION TAXABLE AS A CORPORATION OR OTHERWISE TO BE TAXED AS
AN ENTITY FOR FEDERAL INCOME TAX PURPOSES (TO THE EXTENT NOT ALREADY SO TREATED
OR TAXED). THE GENERAL PARTNER OF MPLX LP MAY IMPOSE ADDITIONAL RESTRICTIONS ON
THE TRANSFER OF THIS SECURITY IF IT RECEIVES AN OPINION OF COUNSEL THAT SUCH
RESTRICTIONS ARE NECESSARY TO AVOID A SIGNIFICANT RISK OF MPLX LP BECOMING
TAXABLE AS A CORPORATION OR OTHERWISE BECOMING TAXABLE AS AN ENTITY FOR FEDERAL
INCOME TAX PURPOSES. THIS SECURITY MAY BE SUBJECT TO ADDITIONAL RESTRICTIONS ON
ITS


41



--------------------------------------------------------------------------------






TRANSFER PROVIDED IN THE PARTNERSHIP AGREEMENT. COPIES OF SUCH AGREEMENT MAY BE
OBTAINED AT NO COST BY WRITTEN REQUEST MADE BY THE HOLDER OF RECORD OF THIS
SECURITY TO THE SECRETARY OF THE GENERAL PARTNER AT THE PRINCIPAL EXECUTIVE
OFFICES OF THE PARTNERSHIP. THE RESTRICTIONS SET FORTH ABOVE SHALL NOT PRECLUDE
THE SETTLEMENT OF ANY TRANSACTIONS INVOLVING THIS SECURITY ENTERED INTO THROUGH
THE FACILITIES OF ANY NATIONAL SECURITIES EXCHANGE ON WHICH THIS SECURITY IS
LISTED OR ADMITTED TO TRADING.
(g)    The transfer of Class B Units shall be subject to the restrictions
imposed by Section 5.13(m).
(h)    The transfer of Converted Common Units shall be subject to the
restrictions imposed by Section 6.10.
(i)    The transfer of Series A Preferred Units shall be subject to the
restrictions imposed by Section 5.14(b)(viii).
Section 4.9    Eligibility Certificates; Ineligible Holders.
(a)    The General Partner may upon demand or on a regular basis require Limited
Partners, and transferees of Limited Partner Interests in connection with a
transfer, to execute an Eligibility Certificate or provide other information as
is necessary for the General Partner to determine if any such Limited Partners
or transferees are Ineligible Holders.
(b)    If any Limited Partner (or its beneficial owners) fails to furnish to the
General Partner within 30 days of its request an Eligibility Certificate and
other information related thereto, or if upon receipt of such Eligibility
Certificate or other requested information the General Partner determines that a
Limited Partner or a transferee of a Limited Partner is an Ineligible Holder,
the Limited Partner Interests owned by such Limited Partner shall be subject to
redemption in accordance with the provisions of Section 4.10 or the General
Partner may refuse to effect the transfer of the Limited Partner Interests to
such transferee. In addition, the General Partner shall be substituted for any
Limited Partner that is an Ineligible Holder as the Limited Partner in respect
of the Ineligible Holder’s Limited Partner Interests.
(c)    The General Partner shall, in exercising voting rights in respect of
Limited Partner Interests held by it on behalf of Ineligible Holders, distribute
the votes in the same ratios as the votes of Limited Partners (including the
General Partner and its Affiliates) in respect of Limited Partner Interests
other than those of Ineligible Holders are cast, either for, against or
abstaining as to the matter.
(d)    Upon dissolution of the Partnership, an Ineligible Holder shall have no
right to receive a distribution in kind pursuant to Section 12.4 but shall be
entitled to the cash equivalent thereof, and the Partnership shall provide cash
in exchange for an assignment of the Ineligible Holder’s share of any
distribution in kind. Such payment and assignment shall be


42



--------------------------------------------------------------------------------






treated for Partnership purposes as a purchase by the Partnership from the
Ineligible Holder of its Limited Partner Interest (representing the right to
receive its share of such distribution in kind).
(e)    At any time after an Ineligible Holder can and does certify that it no
longer is an Ineligible Holder, it may, upon application to the General Partner,
request that with respect to any Limited Partner Interests of such Ineligible
Holder not redeemed pursuant to Section 4.10, such Ineligible Holder upon
approval of the General Partner, shall no longer constitute an Ineligible Holder
and the General Partner shall cease to be deemed to be the Limited Partner in
respect of such Limited Partner Interests.
(f)    If at any time a transferee of a Partnership Interest fails to furnish an
Eligibility Certificate or any other information requested by the General
Partner pursuant to Section 4.9 within 30 days of such request, or if upon
receipt of such Eligibility Certificate or other information the General Partner
determines, with the advice of counsel, that such transferee is an Ineligible
Holder, the Partnership may, unless the transferee establishes to the
satisfaction of the General Partner that such transferee is not an Ineligible
Holder, prohibit and void the transfer, including by placing a stop order with
the Transfer Agent.
Section 4.10    Redemption of Partnership Interests of Ineligible Holders.
(a)    If at any time a Limited Partner fails to furnish an Eligibility
Certificate or any other information requested within the period of time
specified in Section 4.9, or if upon receipt of such Eligibility Certificate or
other information the General Partner determines, with the advice of counsel,
that a Limited Partner is an Ineligible Holder, the Partnership may, unless the
Limited Partner establishes to the satisfaction of the General Partner that such
Limited Partner is not an Ineligible Holder or has transferred his Limited
Partner Interests to a Person who is not an Ineligible Holder and who furnishes
an Eligibility Certificate to the General Partner prior to the date fixed for
redemption as provided below, redeem the Limited Partner Interest of such
Limited Partner as follows:
(i)    The General Partner shall, not later than the 30th day before the date
fixed for redemption, give notice of redemption to the Limited Partner, at such
Limited Partner’s last address designated on the records of the Partnership or
the Transfer Agent, by registered or certified mail, postage prepaid. The notice
shall be deemed to have been given when so mailed. The notice shall specify the
Redeemable Interests, the date fixed for redemption, the place of payment, that
payment of the redemption price will be made upon redemption of the Redeemable
Interests (or, if later in the case of Redeemable Interests evidenced by
Certificates, upon surrender of the Certificate evidencing the Redeemable
Interests) and that on and after the date fixed for redemption no further
allocations or distributions to which such Limited Partner would otherwise be
entitled in respect of the Redeemable Interests will accrue or be made.
(ii)    The aggregate redemption price for Redeemable Interests shall be an
amount equal to the Current Market Price (the date of determination of which
shall be the date fixed for redemption) of Limited Partner Interests of the
class to be so redeemed multiplied by the number of Limited Partner Interests of
each such class included among the Redeemable


43



--------------------------------------------------------------------------------






Interests. The redemption price shall be paid, as determined by the General
Partner, in cash or by delivery of a promissory note of the Partnership in the
principal amount of the redemption price, bearing interest at the rate of 5%
annually and payable in three equal annual installments of principal together
with accrued interest, commencing one year after the redemption date.
(iii)    The Limited Partner or such Limited Partner’s duly authorized
representative shall be entitled to receive the payment for the Redeemable
Interests at the place of payment specified in the notice of redemption on the
redemption date (or, if later in the case of Redeemable Interests evidenced by
Certificates, upon surrender by or on behalf of the Limited Partner or
Transferee at the place specified in the notice of redemption, of the
Certificate evidencing the Redeemable Interests, duly endorsed in blank or
accompanied by an assignment duly executed in blank).
(iv)    After the redemption date, Redeemable Interests shall no longer
constitute issued and Outstanding Limited Partner Interests.
(b)    The provisions of this Section 4.10 shall also be applicable to Limited
Partner Interests held by a Limited Partner as nominee, agent or representative
of a Person determined to be an Ineligible Holder.
(c)    Nothing in this Section 4.10 shall prevent the recipient of a notice of
redemption from transferring his Limited Partner Interest before the redemption
date if such transfer is otherwise permitted under this Agreement and the
transferor provides notice of such transfer to the General Partner. Upon receipt
of notice of such a transfer, the General Partner shall withdraw the notice of
redemption, provided the transferee of such Limited Partner Interest certifies
to the satisfaction of the General Partner that such transferee is not an
Ineligible Holder. If the transferee fails to make such certification within 30
days after the request and, in any event, before the redemption date, such
redemption shall be effected from the transferee on the original redemption
date.
ARTICLE V
CAPITAL CONTRIBUTIONS AND ISSUANCE OF PARTNERSHIP INTERESTS
Section 5.1    Organizational Contributions. In connection with the formation of
the Partnership under the Delaware Act, the General Partner made an initial
Capital Contribution to the Partnership in the amount of $20.00, for a 2%
General Partner Interest in the Partnership and has been admitted as the General
Partner of the Partnership, and the Organizational Limited Partner made an
initial Capital Contribution to the Partnership in the amount of $980.00 for a
98% Limited Partner Interest in the Partnership and has been admitted as a
Limited Partner of the Partnership. As of the Closing Date, pursuant to the
Contribution Agreement, the interest of the Organizational Limited Partner shall
be partially redeemed in exchange for the return of the initial Capital
Contribution of the Organizational Limited Partner, and 98% of any interest or
other profit that may have resulted from the investment or other use of such
initial Capital Contributions shall be allocated and distributed to the
Organizational Limited Partner, and the balance thereof shall be allocated and
distributed to the General Partner. The Organizational


44



--------------------------------------------------------------------------------






Limited Partner hereby continues as a limited partner of the Partnership with
respect to the portion of its interest that is not partially redeemed.
Section 5.2    Contributions by the General Partner.
(a)    On the Closing Date and pursuant to the Contribution Agreement, the
General Partner contributed to the Partnership, as a Capital Contribution, the
OLLC Interest (as defined in the Contribution Agreement) in exchange for (i)
1,508,225 General Partner Units representing a continuation of its 2% General
Partner Interest, subject to all of the rights, privileges and duties of the
General Partner under this Agreement, and (ii) the Incentive Distribution
Rights.
(b)    Upon the issuance of any additional Limited Partner Interests by the
Partnership (other than (i) the Common Units issued pursuant to the Initial
Public Offering, (ii) the Common Units issued pursuant to Section 5.3(a), (iii)
any Common Units issued pursuant to Section 5.11 and (iv) except as otherwise
set forth in this Section 5.2(b), any Common Units issued upon the conversion of
any Partnership Interests), the General Partner may, in order to maintain the
Percentage Interest with respect to its General Partner Interest, make
additional Capital Contributions in an amount equal to the product obtained by
multiplying (A) the quotient determined by dividing (x) the Percentage Interest
with respect to the General Partner Interests immediately prior to the issuance
of such additional Limited Partner Interests by the Partnership by (y) 100% less
the Percentage Interest with respect to the General Partner Interest immediately
prior to the issuance of such additional Limited Partner Interests by the
Partnership times (B) the gross amount contributed to the Partnership by the
Limited Partners (before deduction of underwriters’ discounts and commissions)
in exchange for such additional Limited Partner Interests. Any Capital
Contribution pursuant to this Section 5.2(b) shall be evidenced by the issuance
to the General Partner of a proportionate number of additional General Partner
Units. Notwithstanding the foregoing and for the avoidance of doubt, with regard
to the conversion of the Class B Units into Converted Common Units and Series A
Preferred Units into Common Units, this Section 5.2(b) and the General Partner’s
right to make additional Capital Contributions shall be applicable upon the
conversion of any Class B Unit to a Converted Common Unit pursuant to
Section 5.13 and Series A Preferred Units into Common Units pursuant to Section
5.14, with the amount to be contributed by the General Partner being the amount
necessary for the General Partner to have the same Percentage Interest after the
conversion by reference to the then fair market value of a Common Unit.
Section 5.3    Contributions by Limited Partner.
(a)    On the Closing Date, pursuant to and as described in the Contribution
Agreement, MPLX Logistics Holdings contributed to the Partnership, as a Capital
Contribution, all of MPLX Logistics Holdings’ limited liability company
interests in the Operating Company in exchange for (i) 19,651,515 Common Units,
(ii) 36,951,515 Subordinated Units and (iii) a right to receive $149,144,119.22
as a reimbursement for certain capital expenditures incurred with respect to the
assets of MPLX Logistics Holdings pursuant to Treasury Regulation
Section 1.707-4(d).


45



--------------------------------------------------------------------------------






(b)    On the Closing Date and pursuant to the IPO Underwriting Agreement, each
IPO Underwriter contributed cash to the Partnership in exchange for the issuance
by the Partnership of Common Units to each IPO Underwriter, all as set forth in
the IPO Underwriting Agreement.
(c)    Upon the exercise of the Over-Allotment Option, (i) each IPO Underwriter
contributed cash to the Partnership on the Option Closing Date in exchange for
the issuance by the Partnership of Common Units to each IPO Underwriter, all as
set forth in the IPO Underwriting Agreement and (ii) the Partnership redeemed an
equivalent number of Common Units from the MPLX Logistics Holdings, all as set
forth in the Contribution Agreement.
(d)    No Limited Partner Interests were issued or issuable as of or at the
Closing Date other than (i) the Common Units and Subordinated Units issued to
MPLX Logistics Holdings pursuant to subparagraph (a) of this Section 5.3, (ii)
the Common Units issued to the IPO Underwriters as described in
subparagraphs (b) and (c) of this Section 5.3 and (iii) the Incentive
Distribution Rights issued to the General Partner.
(e)    No Limited Partner will be required to make any additional Capital
Contribution to the Partnership pursuant to this Agreement.
Section 5.4    Interest and Withdrawal. No interest shall be paid by the
Partnership on Capital Contributions. No Partner shall be entitled to the
withdrawal or return of its Capital Contribution, except to the extent, if any,
that distributions made pursuant to this Agreement or upon termination of the
Partnership may be considered as such by law and then only to the extent
provided for in this Agreement. Except to the extent expressly provided in this
Agreement, no Partner shall have priority over any other Partner either as to
the return of Capital Contributions or as to profits, losses or distributions.
Any such return shall be a compromise to which all Partners agree within the
meaning of Section 17-502(b) of the Delaware Act.
Section 5.5    Capital Accounts.
(a)    The Partnership shall maintain for each Partner (or a beneficial owner of
Partnership Interests held by a nominee, agent or representative in any case in
which such nominee, agent or representative has furnished the identity of such
owner to the Partnership in accordance with Section 6031(c) of the Code or any
other method acceptable to the General Partner) owning a Partnership Interest a
separate Capital Account with respect to such Partnership Interest in accordance
with the rules of Treasury Regulation Section 1.704-1(b)(2)(iv). The initial
Capital Account balance attributable to the General Partner Units issued to the
General Partner pursuant to Section 5.2(a) shall equal the Net Agreed Value of
the Capital Contribution specified in Section 5.2(a), which shall be deemed to
equal the product of the number of General Partner Units issued to the General
Partner pursuant to Section 5.2(a) and the Initial Unit Price for each Common
Unit (and the initial Capital Account balance attributable to each General
Partner Unit shall equal the Initial Unit Price for each Common Unit). The
initial Capital Account balance attributable to the Common Units and
Subordinated Units issued to MPLX Logistics Holdings pursuant to Section 5.3(a)
shall equal the respective Net Agreed Value of the Capital Contributions
specified in Section 5.3(a), which shall be deemed to equal


46



--------------------------------------------------------------------------------






the product of the number of Common Units and Subordinated Units issued to MPLX
Logistics Holdings pursuant to Section 5.3(a) and the Initial Unit Price for
each such Common Unit and Subordinated Unit (and the initial Capital Account
balance attributable to each such Common Unit and Subordinated Unit shall equal
its Initial Unit Price). The initial Capital Account balance attributable to the
Common Units issued to the IPO Underwriters pursuant to Section 5.3(b) shall
equal the product of the number of Common Units so issued to the IPO
Underwriters and the Initial Unit Price for each Common Unit (and the initial
Capital Account balance attributable to each such Common Unit shall equal its
Initial Unit Price). The initial Capital Account attributable to the Incentive
Distribution Rights shall be zero. Thereafter, the Capital Account shall in
respect of each such Partnership Interest be increased by (i) the amount of all
Capital Contributions made to the Partnership with respect to such Partnership
Interest and (ii) all items of Partnership income and gain (including income and
gain exempt from tax) computed in accordance with Section 5.5(b) and allocated
with respect to such Partnership Interest pursuant to Section 6.1, and decreased
by (x) the amount of cash or Net Agreed Value of all actual and deemed
distributions of cash or property made with respect to such Partnership Interest
and (y) all items of Partnership deduction and loss computed in accordance with
Section 5.5(b) and allocated with respect to such Partnership Interest pursuant
to Section 6.1. For the avoidance of doubt, the Series A Preferred Units will be
treated as a partnership interest in the Partnership that is “convertible
equity” within the meaning of Treasury Regulation Section 1.721-2(g)(3), and,
therefore, each holder of a Series A Preferred Unit will be treated as a partner
in the Partnership. The initial Capital Account balance in respect of each
Series A Preferred Unit shall be the Series A Issue Price, as such amount may be
adjusted in accordance with the Series A Purchase Agreement for any reduction
attributable to the Transaction Fee, as such term is defined in the Series A
Purchase Agreement and expenses reimbursable under the Series A Purchase
Agreement.
(b)    For purposes of computing the amount of any item of income, gain, loss or
deduction that is to be allocated pursuant to Article VI and is to be reflected
in the Partners’ Capital Accounts, the determination, recognition and
classification of any such item shall be the same as its determination,
recognition and classification for federal income tax purposes (including any
method of depreciation, cost recovery or amortization used for that purpose),
provided that:
(i)    Solely for purposes of this Section 5.5, the Partnership shall be treated
as owning directly its proportionate share (as determined by the General Partner
based upon the provisions of the applicable Group Member Agreement or governing,
organizational or similar documents) of all property owned by (A) any other
Group Member that is classified as a partnership or disregarded entity for
federal income tax purposes and (B) any other partnership, limited liability
company, unincorporated business or other entity classified as a partnership or
disregarded entity for federal income tax purposes of which a Group Member is,
directly or indirectly, a partner, member or other equity holder.
(ii)    All fees and other expenses incurred by the Partnership to promote the
sale of (or to sell) a Partnership Interest that can neither be deducted nor
amortized under Section 709 of the Code, if any, shall, for purposes of Capital
Account maintenance, be treated as


47



--------------------------------------------------------------------------------






an item of deduction at the time such fees and other expenses are incurred and
shall be allocated among the Partners pursuant to Section 6.1.
(iii)    Except as otherwise provided in Treasury Regulation
Section 1.704-1(b)(2)(iv)(m), the computation of all items of income, gain, loss
and deduction shall be made without regard to any election under Section 754 of
the Code that may be made by the Partnership. To the extent an adjustment to the
adjusted tax basis of any Partnership asset pursuant to Section 734(b) or 743(b)
of the Code is required, pursuant to Treasury Regulation Section
1.704-1(b)(2)(iv)(m), to be taken into account in determining Capital Accounts,
the amount of such adjustment in the Capital Accounts shall be treated as an
item of gain or loss.
(iv)    Any income, gain or loss attributable to the taxable disposition of any
Partnership property shall be determined as if the adjusted basis of such
property as of such date of disposition were equal in amount to the
Partnership’s Carrying Value with respect to such property as of such date.
(v)    An item of income of the Partnership that is described in
Section 705(a)(1)(B) of the Code (with respect to items of income that are
exempt from tax) shall be treated as an item of income for the purpose of this
Section 5.5(b), and an item of expense of the Partnership that is described in
Section 705(a)(2)(B) of the Code (with respect to expenditures that are not
deductible and not chargeable to capital accounts), shall be treated as an item
of deduction for the purpose of this Section 5.5(b).
(vi)    In accordance with the requirements of Section 704(b) of the Code, any
deductions for depreciation, cost recovery or amortization attributable to any
Contributed Property shall be determined as if the adjusted basis of such
property on the date it was acquired by the Partnership were equal to the Agreed
Value of such property. Upon an adjustment pursuant to Section 5.5(d) to the
Carrying Value of any Partnership property subject to depreciation, cost
recovery or amortization, any further deductions for such depreciation, cost
recovery or amortization attributable to such property shall be determined under
the rules prescribed by Treasury Regulation Section 1.704-3(d)(2) as if the
adjusted basis of such property were equal to the Carrying Value of such
property immediately following such adjustment.
(vii)    To the extent required by Treasury Regulation Section 1.752-7, the
Gross Liability Value of each Liability of the Partnership described in Treasury
Regulation Section 1.752-7(b)(3)(i) shall be adjusted at such times as provided
in this Agreement for an adjustment to Carrying Values. The amount of any such
adjustment shall be treated for purposes hereof as an item of loss (if the
adjustment increases the Carrying Value of such Liability of the Partnership) or
an item of gain (if the adjustment decreases the Carrying Value of such
Liability of the Partnership).
(c)    (i) Except as otherwise provided in this Section 5.5(c), a transferee of
a Partnership Interest shall succeed to a Pro Rata portion of the Capital
Account of the transferor relating to the Partnership Interest so transferred.
(ii)    Reserved.


48



--------------------------------------------------------------------------------






(iii)    Subject to Section 6.8(b), immediately prior to the transfer of an
Affiliate Retained Unit by a holder thereof (other than a transfer to an
Affiliate unless the General Partner elects to have this subparagraph
5.5(c)(iii) apply), the Capital Account maintained for such Person with respect
to its Affiliate Retained Units will (A) first, be allocated to the Affiliate
Retained Units to be transferred in an amount equal to the product of (x) the
number of such Affiliate Retained Units to be transferred and (y) the Per Unit
Capital Amount for a Common Unit, and (B) second, any remaining balance in such
Capital Account will be retained by the transferor, regardless of whether it has
retained any Affiliate Retained Units. Following any such allocation, the
transferor’s Capital Account, if any, maintained with respect to the retained
Affiliate Retained Units, if any, will have a balance equal to the amount
allocated under clause (B) hereinabove, and the transferee’s Capital Account
established with respect to the transferred Affiliate Retained Units will have a
balance equal to the amount allocated under clause (A) above.
(iv)    Class B Unit and Converted Common Unit Capital Accounts.
(A)    Upon conversion of the Class B-1 Units and Class B-2 Units into Converted
Common Units, the Capital Account maintained for the holder of such converted
Class B Units with respect to its Class B Units will (1) first, be allocated to
the Converted Common Units held by such holder in an amount equal to the product
of (x) the number of such Converted Common Units and (y) the then Per Unit
Capital Amount for an Initial Common Unit, and (2) second, any remaining balance
in such Capital Account will be retained with respect to such holder’s remaining
Class B Units.
(B)    Subject to Section 6.10, immediately prior to the transfer of a Converted
Common Unit by a holder thereof, the Capital Account maintained for such Person
with respect to its Class B Units or Converted Common Units will (1) first, be
allocated to the Converted Common Units to be transferred in an amount equal to
the product of (x) the number of such Converted Common Units to be transferred
and (y) the Per Unit Capital Amount for an Initial Common Unit, and (2) second,
any remaining balance in such Capital Account will be retained by the
transferor, regardless of whether it has retained any Class B Units or Converted
Common Units.  Promptly following any such allocation, the transferor’s Capital
Account, if any, maintained with respect to the retained Class B Units or
retained Converted Common Units, if any, will have a balance equal to the amount
allocated under clause (2) hereinabove, and the transferee’s Capital Account
established with respect to the transferred Converted Common Units will have a
balance equal to the amount allocated under clause (1) hereinabove.
(d)    (i) In accordance with Treasury Regulation Section 1.704-1(b)(2)(iv)(f),
on an issuance of additional Partnership Interests for cash or Contributed
Property, the issuance of Partnership Interests as consideration for the
provision of services, or the conversion of the General Partner’s Combined
Interest to Common Units pursuant to Section 11.3(b), the Capital Account of
each Partner and the Carrying Value of each Partnership property immediately
prior to such issuance shall be adjusted upward or downward to reflect any
Unrealized Gain or Unrealized Loss attributable to such Partnership property,
and any such Unrealized Gain or Unrealized Loss shall be treated, for purposes
of maintaining Capital Accounts, as if it had been recognized on an actual sale
of each such property for an amount equal to its fair market value


49



--------------------------------------------------------------------------------






immediately prior to such issuance and had been allocated among the Partners at
such time pursuant to Section 6.1(c) and Section 6.1(d) in the same manner as
any item of gain or loss actually recognized following an event giving rise to
the dissolution of the Partnership would have been allocated; provided, however,
that in the event of an issuance of Partnership Interests for a de minimis
amount of cash or Contributed Property, or in the event of an issuance of a de
minimis amount of Partnership Interests as consideration for the provision of
services, the General Partner may determine that such adjustments are
unnecessary for the proper administration of the Partnership. In determining
such Unrealized Gain or Unrealized Loss, the aggregate fair market value of all
Partnership property (including cash or cash equivalents) immediately prior to
the issuance of additional Partnership Interests shall be determined by the
General Partner using such method of valuation as it may adopt. In making its
determination of the fair market values of individual properties, the General
Partner may determine that it is appropriate to first determine an aggregate
value for the Partnership, derived from the current trading price of the Common
Units, and taking fully into account the fair market value of the Partnership
Interests of all Partners at such time and make any adjustments necessary to
reflect the difference, if any, between the fair market value of any Series A
Preferred Units for which the Series A Conversion Date has not occurred and the
aggregate Capital Accounts attributable to such Series A Preferred Units to the
extent of any Unrealized Gain or Unrealized Loss that has not been reflected in
the Partners’ Capital Accounts previously, consistent with the methodology of
Treasury Regulation Section 1.704-1(b)(2)(iv)(h)(2), and then allocate such
aggregate value among the individual properties of the Partnership (in such
manner as it determines appropriate).
(ii)    In accordance with Treasury Regulation Section 1.704-1(b)(2)(iv)(f),
immediately prior to any actual or deemed distribution to a Partner of any
Partnership property (other than a distribution of cash that is not in
redemption or retirement of a Partnership Interest), the Capital Accounts of all
Partners and the Carrying Value of all Partnership property shall be adjusted
upward or downward to reflect any Unrealized Gain or Unrealized Loss
attributable to such Partnership property, and any such Unrealized Gain or
Unrealized Loss shall be treated, for purposes of maintaining Capital Accounts,
as if it had been recognized on an actual sale of each such property immediately
prior to such distribution for an amount equal to its fair market value, and had
been allocated among the Partners, at such time, pursuant to Section 6.1(c) and
Section 6.1(d) in the same manner as any item of gain or loss actually
recognized following an event giving rise to the dissolution of the Partnership
would have been allocated. In determining such Unrealized Gain or Unrealized
Loss the aggregate fair market value of all Partnership property (including cash
or cash equivalents) immediately prior to a distribution shall (A) in the case
of an actual distribution that is not made pursuant to Section 12.4 or in the
case of a deemed distribution, be determined in the same manner as that provided
in Section 5.5(d)(i) or (B) in the case of a liquidating distribution pursuant
to Section 12.4, be determined by the Liquidator using such method of valuation
as it may adopt.
(iii)    In accordance with Treasury Regulation Section 1.704-1(b)(2)(iv)(s),
immediately after the conversion of a Series A Preferred Unit into Common Units
in accordance with Section 5.14(b)(vi), the Capital Account of each Partner and
the Carrying Value of each Partnership property shall be adjusted to reflect any
Unrealized Gain or Unrealized Loss attributable to such Partnership property, as
if such Unrealized Gain or Unrealized Loss had been recognized on an actual sale
of each such property for an amount equal to its fair market


50



--------------------------------------------------------------------------------






value immediately after such conversion and (A) first, all Unrealized Gain (if
the Capital Account of each such Series A Conversion Unit is less than the Per
Unit Capital Account for a then Outstanding Initial Common Unit) or Unrealized
Loss (if the Capital Account of each such Series A Conversion Unit is greater
than the Per Unit Capital Account for a then Outstanding Initial Common Unit)
had been allocated to each Partner holding Series A Conversion Units received
upon such conversion, Pro Rata, until the Capital Account of each such Series A
Conversion Unit is equal to the Per Unit Capital Amount for a then Outstanding
Initial Common Unit; and (B) second, any remaining Unrealized Gain or Unrealized
Loss had been allocated to the Partners at such time pursuant to Section 6.1(c)
and Section 6.1(d).  In determining such Unrealized Gain or Unrealized Loss, the
aggregate cash amount and fair market value of all Partnership assets
(including, without limitation, cash or cash equivalents) immediately after the
conversion of a Series A Preferred Unit shall be determined by the General
Partner using such reasonable method of valuation as it may adopt; provided,
however, that the General Partner, in arriving at such valuation, must take
fully into account the fair market value of the Partnership Interests of all
Partners at such time and must make such adjustments to such valuation as
required by Treasury Regulation Section 1.704-1(b)(2)(iv)(h)(2).  The General
Partner shall allocate such aggregate value among the assets of the Partnership
in such manner as it determines in its discretion to be reasonable.  If, after
making the allocations of Unrealized Gain and Unrealized Loss as set forth above
in this Section 5.5(d)(iii), the Capital Account of each Partner with respect to
each Series A Conversion Unit received upon such conversion of the Series A
Preferred Unit is different from the Per Unit Capital Amount for a then
Outstanding Initial Common Unit, then Capital Account balances shall be
reallocated between the Partners holding Common Units (other than Series A
Conversion Units) and Partners holding Series A Conversion Units so as to cause
the Capital Account of each Partner holding a Series A Conversion Unit to equal,
on a per Unit basis with respect to each such Series A Conversion Unit, the Per
Unit Capital Amount for a then Outstanding Initial Common Unit.
Section 5.6    Issuances of Additional Partnership Interests.
(a)    Subject to Section 5.14(b)(iv), the Partnership may issue additional
Partnership Interests (other than General Partner Interests (except for General
Partner Interests issued pursuant to Section 5.2(b))) and Derivative Partnership
Interests for any Partnership purpose at any time and from time to time to such
Persons for such consideration and on such terms and conditions as the General
Partner shall determine, all without the approval of any Limited Partners.
(b)    Each additional Partnership Interest authorized to be issued by the
Partnership pursuant to Section 5.6(a) may be issued in one or more classes, or
one or more series of any such classes, with such designations, preferences,
rights, powers and duties (which may be senior to existing classes and series of
Partnership Interests), as shall be fixed by the General Partner, including (i)
the right to share in Partnership profits and losses or items thereof; (ii) the
right to share in Partnership distributions; (iii) the rights upon dissolution
and liquidation of the Partnership; (iv) whether, and the terms and conditions
upon which, the Partnership may or shall be required to redeem the Partnership
Interest; (v) whether such Partnership Interest is issued with the privilege of
conversion or exchange and, if so, the terms and conditions of such conversion
or exchange; (vi) the terms and conditions upon which each Partnership Interest
will


51



--------------------------------------------------------------------------------






be issued, evidenced by Certificates and assigned or transferred; (vii) the
method for determining the Percentage Interest as to such Partnership Interest;
and (viii) the right, if any, of each such Partnership Interest to vote on
Partnership matters, including matters relating to the relative rights,
preferences and privileges of such Partnership Interest.
(c)    The General Partner shall take all actions that it determines to be
necessary or appropriate in connection with (i) each issuance of Partnership
Interests and Derivative Partnership Interests pursuant to this Section 5.6,
(ii) the conversion of the Combined Interest into Units pursuant to the terms of
this Agreement, (iii) the issuance of Common Units pursuant to Section 5.11,
(iv) reflecting admission of such additional Limited Partners in the Partnership
Register as the Record Holders of such Limited Partner Interests and (v) all
additional issuances of Partnership Interests and Derivative Partnership
Interests. The General Partner shall determine the relative rights, powers and
duties of the holders of the Units or other Partnership Interests or Derivative
Partnership Interests being so issued. The General Partner shall do all things
necessary to comply with the Delaware Act and is authorized and directed to do
all things that it determines to be necessary or appropriate in connection with
any future issuance of Partnership Interests or Derivative Partnership Interests
or in connection with the conversion of the Combined Interest into Units
pursuant to the terms of this Agreement, including compliance with any statute,
rule, regulation or guideline of any federal, state or other governmental agency
or any National Securities Exchange on which the Units or other Partnership
Interests are listed or admitted to trading.
(d)    No fractional Units shall be issued by the Partnership.
Section 5.7    Reserved.
Section 5.8    Limited Preemptive Right. Except as provided in this Section 5.8
and in Section 5.2 and Section 5.11 or as otherwise provided in a separate
agreement by the Partnership, no Person shall have any preemptive, preferential
or other similar right with respect to the issuance of any Partnership Interest,
whether unissued, held in the treasury or hereafter created. Other than with
respect to the issuance of Partnership Interests in connection with the Initial
Public Offering, the General Partner shall have the right, which it may from
time to time assign in whole or in part to any of its Affiliates, to purchase
Partnership Interests from the Partnership whenever, and on the same terms that,
the Partnership issues Partnership Interests to Persons other than the General
Partner and its Affiliates, to the extent necessary to maintain the Percentage
Interests of the General Partner and its Affiliates equal to that which existed
immediately prior to the issuance of such Partnership Interests.
Section 5.9    Splits and Combinations.
(a)    Subject to Section 5.9(e), Section 5.13(i), Section 5.14(b)(vi)(E),
Section 6.6 and Section 6.9 (dealing with adjustments of distribution levels),
the Partnership may make a Pro Rata distribution of Partnership Interests to all
Record Holders or may effect a subdivision or combination of Partnership
Interests so long as, after any such event, each Partner shall have the same
Percentage Interest in the Partnership as before such event, and any amounts
calculated on a per Unit basis or stated as a number of Units (including the
number of Common


52



--------------------------------------------------------------------------------






Units into which Class B Units and Series A Preferred Units may convert) are
proportionately adjusted.
(b)    Whenever such a distribution, subdivision or combination of Partnership
Interests is declared, the General Partner shall select a Record Date as of
which the distribution, subdivision or combination shall be effective and shall
send notice thereof at least 20 days prior to such Record Date to each Record
Holder as of a date not less than 10 days prior to the date of such notice (or
such shorter periods as required by applicable law). The General Partner also
may cause a firm of independent public accountants selected by it to calculate
the number of Partnership Interests to be held by each Record Holder after
giving effect to such distribution, subdivision or combination. The General
Partner shall be entitled to rely on any certificate provided by such firm as
conclusive evidence of the accuracy of such calculation.
(c)    If a Pro Rata distribution of Partnership Interests, or a subdivision or
combination of Partnership Interests, is made as contemplated in this
Section 5.9, the number of General Partner Units constituting the Percentage
Interest of the General Partner (as determined immediately prior to the Record
Date for such distribution, subdivision or combination) shall be appropriately
adjusted as of the date of payment of such distribution, or the effective date
of such subdivision or combination, to maintain such Percentage Interest of the
General Partner.
(d)    Promptly following any such distribution, subdivision or combination, the
Partnership may issue Certificates or uncertificated Partnership Interests to
the Record Holders of Partnership Interests as of the applicable Record Date
representing the new number of Partnership Interests held by such Record
Holders, or the General Partner may adopt such other procedures that it
determines to be necessary or appropriate to reflect such changes. If any such
combination results in a smaller total number of Partnership Interests
Outstanding, the Partnership shall require, as a condition to the delivery to a
Record Holder of Partnership Interests represented by Certificates, the
surrender of any Certificate held by such Record Holder immediately prior to
such Record Date.
(e)    The Partnership shall not issue fractional Units or fractional General
Partner Units upon any distribution, subdivision or combination of Units. If a
distribution, subdivision or combination of Units would result in the issuance
of fractional Units and General Partner Units but for the provisions of
Section 5.6(d) and this Section 5.9(e), each fractional Unit and General Partner
Unit shall be rounded to the nearest whole Unit or General Partner Unit (with
fractional Units or General Partner Units equal to or greater than a 0.5 Unit or
General Partner Unit being rounded to the next higher Unit or General Partner
Unit).
Section 5.10    Fully Paid and Non-Assessable Nature of Limited Partner
Interests. All Limited Partner Interests issued pursuant to, and in accordance
with the requirements of, this Article V shall be fully paid and non-assessable
Limited Partner Interests in the Partnership, except as such non-assessability
may be affected by Sections 17-303, 17-607 or 17-804 of the Delaware Act.


53



--------------------------------------------------------------------------------






Section 5.11    Issuance of Common Units in Connection with Reset of Incentive
Distribution Rights.
(a)    Subject to the provisions of this Section 5.11, the holder of the
Incentive Distribution Rights (or, if there is more than one holder of the
Incentive Distribution Rights, the holders of a majority in interest of the
Incentive Distribution Rights) shall have the right, at any time when the
Partnership has made a distribution pursuant to Section 6.4(a)(v) for each of
the four most recently completed Quarters and the amount of each such
distribution did not exceed Adjusted Operating Surplus for such Quarter, to make
an election (the “IDR Reset Election”) to cause the Minimum Quarterly
Distribution and the Target Distributions to be reset in accordance with the
provisions of Section 5.11(e) and, in connection therewith, the holder or
holders of the Incentive Distribution Rights will become entitled to receive
their respective proportionate share of a number of Common Units (the “IDR Reset
Common Units”) derived by dividing (i) the average amount of the aggregate cash
distributions made by the Partnership for the two full Quarters immediately
preceding the giving of the Reset Notice (as defined in Section 5.11(b)) in
respect of the Incentive Distribution Rights by (ii) the average of the cash
distributions made by the Partnership in respect of each Common Unit for the two
full Quarters immediately preceding the giving of the Reset Notice (the number
of Common Units determined by such quotient is referred to herein as the
“Aggregate Quantity of IDR Reset Common Units”). If at the time of any IDR Reset
Election the General Partner and its Affiliates are not the holders of a
majority in interest of the Incentive Distribution Rights, then the IDR Reset
Election shall be subject to the prior written concurrence of the General
Partner that the conditions described in the immediately preceding sentence have
been satisfied. Upon the issuance of such IDR Reset Common Units, the
Partnership will issue to the General Partner that number of additional General
Partner Units equal to the product of (x) the quotient obtained by dividing (A)
the Percentage Interest of the General Partner immediately prior to such
issuance by (B) a percentage equal to 100% less such Percentage Interest by (y)
the number of such IDR Reset Common Units, and the General Partner shall not be
obligated to make any additional Capital Contribution to the Partnership in
exchange for such issuance. The making of the IDR Reset Election in the manner
specified in this Section 5.11 shall cause the Minimum Quarterly Distribution
and the Target Distributions to be reset in accordance with the provisions of
Section 5.11(e) and, in connection therewith, the holder or holders of the
Incentive Distribution Rights will become entitled to receive IDR Reset Common
Units and the General Partner will become entitled to receive General Partner
Units on the basis specified above, without any further approval required by the
General Partner or the Unitholders other than as set forth in this
Section 5.11(a), at the time specified in Section 5.11(c) unless the IDR Reset
Election is rescinded pursuant to Section 5.11(d).
(b)    To exercise the right specified in Section 5.11(a), the holder of the
Incentive Distribution Rights (or, if there is more than one holder of the
Incentive Distribution Rights, the holders of a majority in interest of the
Incentive Distribution Rights) shall deliver a written notice (the “Reset
Notice”) to the Partnership. Within 10 Business Days after the receipt by the
Partnership of such Reset Notice, the Partnership shall deliver a written notice
to the holder or holders of the Incentive Distribution Rights of the
Partnership’s determination of the Aggregate Quantity of IDR Reset Common Units
that each holder of Incentive Distribution Rights will be entitled to receive.


54



--------------------------------------------------------------------------------






(c)    The holder or holders of the Incentive Distribution Rights will be
entitled to receive the Aggregate Quantity of IDR Reset Common Units and the
General Partner will be entitled to receive the related additional General
Partner Units on the fifteenth Business Day after receipt by the Partnership of
the Reset Notice; provided, however, that the issuance of IDR Reset Common Units
to the holder or holders of the Incentive Distribution Rights shall not occur
prior to the approval of the listing or admission for trading of such IDR Reset
Common Units by the principal National Securities Exchange upon which the Common
Units are then listed or admitted for trading if any such approval is required
pursuant to the rules and regulations of such National Securities Exchange.
(d)    If the principal National Securities Exchange upon which the Common Units
are then traded has not approved the listing or admission for trading of the IDR
Reset Common Units to be issued pursuant to this Section 5.11 on or before the
30th calendar day following the Partnership’s receipt of the Reset Notice and
such approval is required by the rules and regulations of such National
Securities Exchange, then the holder of the Incentive Distribution Rights (or,
if there is more than one holder of the Incentive Distribution Rights, the
holders of a majority in interest of the Incentive Distribution Rights) shall
have the right to either rescind the IDR Reset Election or elect to receive
other Partnership Interests having such terms as the General Partner may
approve, with the approval of the Conflicts Committee, that will provide (i) the
same economic value, in the aggregate, as the Aggregate Quantity of IDR Reset
Common Units would have had at the time of the Partnership’s receipt of the
Reset Notice, as determined by the General Partner, and (ii) for the subsequent
conversion of such Partnership Interests into Common Units within not more than
12 months following the Partnership’s receipt of the Reset Notice upon the
satisfaction of one or more conditions that are reasonably acceptable to the
holder of the Incentive Distribution Rights (or, if there is more than one
holder of the Incentive Distribution Rights, the holders of a majority in
interest of the Incentive Distribution Rights).
(e)    The Minimum Quarterly Distribution and the Target Distributions shall be
adjusted at the time of the issuance of IDR Reset Common Units or other
Partnership Interests pursuant to this Section 5.11 such that (i) the Minimum
Quarterly Distribution shall be reset to equal the average cash distribution
amount per Common Unit for the two Quarters immediately prior to the
Partnership’s receipt of the Reset Notice (the “Reset MQD”), (ii) the First
Target Distribution shall be reset to equal 115% of the Reset MQD, (iii) the
Second Target Distribution shall be reset to equal 125% of the Reset MQD and
(iv) the Third Target Distribution shall be reset to equal 150% of the Reset
MQD.
(f)    Upon the issuance of IDR Reset Common Units pursuant to Section 5.11(a),
the Capital Account maintained with respect to the Incentive Distribution Rights
will (i) first, be allocated to IDR Reset Common Units in an amount equal to the
product of (A) the Aggregate Quantity of IDR Reset Common Units and (B) the Per
Unit Capital Amount for an Initial Common Unit, and (ii) second, as to any
remaining balance in such Capital Account, will be retained by the holder of the
Incentive Distribution Rights. If there is not sufficient capital associated
with the Incentive Distribution Rights to allocate the full Per Unit Capital
Amount for an Initial Common Unit to the IDR Reset Common Units in accordance
with


55



--------------------------------------------------------------------------------






clause (i) of this Section 5.11(f), the IDR Reset Common Units shall be subject
to Sections 6.1(d)(x)(B) and (C).
Section 5.12    Establishment of Class A Units.
(a)    Designation. There is hereby created a class of Units designated as
“Class A Units” with the designations, preferences and relative, participating,
optional or other special rights, powers and duties as set forth in this
Section 5.12.
(b)    Series. The Class A Units authorized pursuant to Section 5.12(a) are all
designated as a single series of Class A Units.
(c)    Distributions. The Class A Units shall have the right to participate in
distributions with Common Units, Pro Rata, except that Class A Units will not
share in any Hydrocarbon Available Cash.
(d)    Voting Rights. The Class A Units shall not be entitled to vote on,
approve or disapprove, or otherwise consent or not consent with respect to any
matter (including mergers, share exchanges and similar statutory authorizations)
except as otherwise required by any nonwaivable provision of law.
(e)    Registrar and Transfer Agent. The Class A Units shall be recorded in the
Partnership Register and ownership of the Class A Units shall be evidenced by
book entry notation in the Partnership Register.
Section 5.13    Establishment of Class B Units.
(a)    Designation. There is hereby created a class of Units designated as
“Class B Units” and consisting of a total of 7,981,756 Class B Units, with the
designations, preferences and relative, participating, optional or other special
rights, powers and duties as set forth in this Section 5.13.
(b)    Series. Of the aggregate number of Class B Units authorized pursuant to
Section 5.13(a), 3,990,878 are designated as “Class B-1 Units” and 3,990,878 are
designated as “Class B-2 Units.”
(c)    Distributions. Prior to its conversion into a Common Unit in accordance
with Section 5.13(f) or Section 5.13(g), and notwithstanding any provision of
this Agreement to the contrary, a Class B Unit shall not be entitled to receive
any distributions pursuant to this Agreement.
(d)    Voting Rights. The Class B Units prior to conversion shall not be
entitled to (i) vote with the Common Units as a single class on any matters on
which holders of Common Units are entitled to vote (including the matters
described in Section 5.13(g)(iv)(B)) or (ii) vote as a separate class on any
matters; provided that, notwithstanding the foregoing, but without limiting the
General Partner’s authority to adopt amendments to this Agreement without the
approval of any Partners or Assignees as contemplated in Section 13.1, the Class
B Units shall


56



--------------------------------------------------------------------------------






be entitled to vote as a separate class on any matter that disproportionately
and adversely affects the rights or preferences of the Class B Units in relation
to other classes of Partnership Interests, including matters subject to
Section 13.3(c) that meet the foregoing requirement, but in each case subject to
Section 14.3, and such separate class vote shall apply to matters otherwise
approved pursuant to Section 13.3(d) or Section 13.3(e) solely to the extent
they disproportionately and adversely affect the rights or preferences of the
Class B Units in relation to other classes of Partnership Interests. The
approval of a majority of the Class B Units shall be required to approve any
matter for which the holders of the Class B Units are so entitled to vote as a
separate class. For such matters Class B Units are entitled to vote upon, each
Class B Unit will be entitled to the number of votes equal to the number of
Common Units into which a Class B Unit is convertible pursuant to
Section 5.13(f) at the time of the record date for the vote or written consent
on the matter.
(e)    Registrar and Transfer Agent/Certificates. The Class B Units shall be
recorded in the Partnership Register and the ownership of the Class B Units
(including the restrictions on transfer set forth in Exhibit B) shall be
evidenced by book entry notation in the Partnership Register.
(f)    Conversion. Except as provided in this Section 5.13(f) and
Section 5.13(g), the Class B Units are not convertible into Common Units. Each
Outstanding Class B-1 Unit and Class B-2 Unit shall automatically convert into a
number of Common Units equal to the Conversion Number on the applicable Class B
Conversion Date without any further action by the holders thereof. The terms of
a Class B Unit will be changed, automatically and without further action, on the
applicable Class B Conversion Date so that such Class B Unit is converted into a
number of Common Units equal to the Conversion Number on such Class B Conversion
Date and, immediately thereafter, such Class B Unit shall not be Outstanding;
provided, however, that each Converted Common Unit will become Outstanding and
will remain subject to the provisions of Section 6.1(d)(x) and Section 6.10.
(g)    Fundamental Change.
(i)    The Partnership may elect (a “Partnership Fundamental Change Election”)
to convert all, but not less than all, of the Class B Units into Common Units
immediately prior to the consummation of an Elective Fundamental Change subject
to the terms and conditions of this Section 5.13(g). If the Partnership desires
to make a Partnership Fundamental Change Election it shall, not less than 15
days prior to the date of the expected consummation of an Elective Fundamental
Change, send a written notice to each holder of Class B Units: (A) describing
the transaction or transactions that constitute such Elective Fundamental
Change; (B) stating the expected date of consummation of such Elective
Fundamental Change and the Partnership’s computation of the number of Common
Units into which each Class B-1 Unit and Class B-2 Unit would be converted
pursuant to a Fundamental Change Conversion on such expected consummation date;
and (C) stating that the Partnership has made a Partnership Fundamental Change
Election with respect to such Elective Fundamental Change. The Partnership may,
by written notice to the holders of Class B Units, revoke a Partnership
Fundamental Change Election at any time prior to the 15th day prior to the date
of the consummation of the applicable Elective Fundamental Change; provided,
that the Partnership


57



--------------------------------------------------------------------------------






thereafter (or simultaneously therewith) timely sends the notice to the holders
of Class B Units contemplated by Section 5.13(g)(ii).
(ii)    If the Partnership does not elect to timely make a Partnership
Fundamental Change Election with respect to any Elective Fundamental Change or
revokes such an election in accordance with Section 5.13(g)(i), then the
Partnership shall, not less than 15 days prior to the date of the consummation
of an Elective Fundamental Change, send a written notice to each holder of Class
B Units: (A) describing the transaction or transactions that constitute such
Elective Fundamental Change; and (B) stating the expected date of consummation
of such Elective Fundamental Change and the Partnership’s computation of the
number of Common Units into which each Class B-1 Unit and Class B-2 Unit would
be converted pursuant to a Fundamental Change Conversion on such expected
consummation date. No later than ten days following delivery of the notice
provided for in the previous sentence, the holders of Class B Units may, in
their sole discretion, deliver to the Partnership a written notice executed by
holders of a majority of the Class B Units, electing (a “Class B Unitholder
Fundamental Change Election”) to convert all, but not less than all, of the
Class B Units into Common Units immediately prior to the consummation of an
Elective Fundamental Change subject to the terms and conditions of this
Section 5.13(g). Any notice from the holders of Class B Units so electing a
Class B Unitholder Fundamental Change Election (x) shall be binding upon all
holders of Class B Units and shall provide for the conversion of all Class B
Units even if less than all of the Class B Units delivered the Class B
Unitholder Fundamental Change Election, and (y) may be conditioned on
consummation of the applicable Elective Fundamental Change on or prior to a date
specified in such notice.
(iii)    If (A) the Partnership timely makes and does not revoke a Partnership
Fundamental Change Election in accordance with Section 5.13(g)(i), (B) the
holders of the Class B Units timely make a Class B Unitholder Fundamental Change
Election in accordance with Section 5.13(g)(ii), or (C) the Partnership is to be
dissolved in accordance with this Agreement (the event described in this clause
(C), and any event constituting an Elective Fundamental Change, each a
“Fundamental Change”), then, immediately prior to the consummation of the
Fundamental Change, each Outstanding Class B-1 Unit and Class B-2 Unit shall
convert (a “Fundamental Change Conversion”) into the number of Common Units
equal to the applicable Discounted Conversion Number as of the date of the
consummation of such Fundamental Change without any further action by the
holders thereof. The terms of each Class B Unit will be changed, automatically
and without further action, on the date of the consummation of such Fundamental
Change so that each Class B Unit is so converted into such number of Common
Units as of the date of the consummation of such Fundamental Change and,
immediately thereafter, such Class B Unit shall not be Outstanding; provided,
however, that each Converted Common Unit will become Outstanding and will remain
subject to the provisions of Section 6.1(d)(x).
(iv)    For the avoidance of doubt, to the extent that a Fundamental Change
Conversion occurs in respect of any Fundamental Change pursuant to this
Section 5.13(g), the Converted Common Units issued as a result thereof shall
(A) be entitled to participate in such Fundamental Change on an as-converted
basis and to receive the consideration to which a Common Unit is entitled upon
the consummation of such Fundamental


58



--------------------------------------------------------------------------------






Change and (B) not have any right to vote in respect of such Fundamental Change
or any related matter.
(h)    Extraordinary Partnership Transactions. Except to the extent that any
such event is a Fundamental Change in respect of which a Fundamental Change
Conversion occurs pursuant to Section 5.13(g), prior to the consummation of any
merger, consolidation or other business combination in which the Partnership
will not be the surviving entity, the Partnership shall make appropriate
provision to ensure that the holders of Class B Units receive in such
transaction a security, issued by the Person surviving or resulting from such
transaction and containing provisions substantially equivalent to this
Section 5.13 as determined reasonably in good faith by the General Partner and
such other provisions of this Agreement as are applicable to the establishment
of the designations, preferences, rights, powers and duties of the Class B Units
(an “Equivalent Security”), including appropriate provision to ensure that the
holders of Class B Units would be entitled to receive upon subsequent conversion
of such Equivalent Security consideration equivalent to that which each holder
of a Class B Unit would have been entitled if such Class B Unit had been
converted into Common Units in connection with such Fundamental Change, with
appropriate provision being made to account for the Discounted Conversion
Numbers that would apply on any successive conversion of any such Equivalent
Security.
(i)    Distributions, Combinations, Subdivisions and Reclassifications by the
Partnership. If, prior to the Final Class B Conversion Date, the Partnership:
(A) makes a distribution on its Common Units in Common Units; (B) subdivides or
splits its Common Units into a greater number of Common Units; (C) combines or
reclassifies its Common Units into a smaller number of Common Units; or (D)
issues by reclassification of its Common Units any Partnership Interests
(including any reclassification in connection with a merger, consolidation, or
business combination in which the Partnership is the surviving entity), then the
Conversion Number, each Discounted Conversion Number in effect at the time of
the Record Date for such distribution or the effective date of such subdivision,
split, combination or reclassification and all Discounted Conversion Numbers
that may be applicable from time to time after such date, shall be
proportionally adjusted based on the number of Common Units (or any Partnership
Interests into which such Common Units would have been merged, consolidated or
combined pursuant to clause (D) above) that a holder of one Class B Unit would
have been entitled to receive had such Class B Unit been entitled to be (and
had) converted, immediately prior to such Record Date or effective date, into a
number of Common Units (or any Partnership Interests into which such Common
Units would have been merged, consolidated or combined pursuant to clause (D)
above) equal to the Conversion Number then in effect. An adjustment made
pursuant to this Section 5.13(i) shall become effective immediately after the
Record Date in the case of a distribution and shall become effective immediately
after the effective date in the case of a subdivision, split, combination or
reclassification. Adjustments shall be made successively pursuant to this
Section 5.13(i) whenever any event described in this Section 5.13(i) shall
occur. Notwithstanding the foregoing, no adjustment would be made pursuant to
clause (D) above in respect of any Fundamental Change where the Partnership or
the holders of Class B Units elect to convert the Class B Units into Common
Units in connection with such Fundamental Change.


59



--------------------------------------------------------------------------------






(j)    No Fractional Converted Common Units. Notwithstanding anything in this
Section 5.13, no fractional Common Units shall be issued upon any conversion of
Class B Units into Converted Common Units in accordance with Section 5.13(f) or
Section 5.13(g). All Common Units (including fractions thereof) issuable upon
conversion of more than one Class B Unit by a holder thereof shall be aggregated
for purposes of determining whether the conversion would result in the issuance
of any fractional unit. If, after the aforementioned aggregation, the conversion
would result in the issuance of a fraction of a Common Unit, the Partnership
shall, in lieu of issuing any fractional unit, at the Partnership’s option,
either round each fractional Unit to the nearest whole Unit (and a 0.5 Unit
shall be rounded to the next higher Unit) or pay the holder otherwise entitled
to such fractional Unit a sum in cash determined by reference to the Current
Market Price of a Common Unit on the date of such conversion.
(k)    Surrender of Certificates. Subject to the requirements of Section 6.10,
upon a conversion of Class B Units into Common Units in accordance with
Section 5.13(f) or Section 5.13(g), the Partnership shall, as soon as
practicable thereafter, issue and deliver at such office, to such holder of
Class B Units, one or more certificates, registered in the name of such holder,
or other evidence of the issuance of uncertificated certificates, for the number
of Common Units and, if applicable, Class B Units, to which such holder shall
then be entitled. Such a conversion shall be deemed to have been made as of the
applicable Class B Conversion Date, and the Person entitled to receive the
Common Units issuable upon such conversion shall be treated for all purposes as
the record holder of such Common Units as of such date.
(l)    Initial Capital Account. The Capital Account with respect to each Class B
Unit as of December 4, 2015 shall equal the Class B Target Capital Amount as of
such date.
(m)    Restrictions on Transfer. For purposes of this Section 5.13(m), the term
“transfer,” shall be deemed to refer to a transaction by which the holder of a
Class B Unit directly or indirectly assigns such Class B Unit to another Person,
and includes (i) a sale, assignment, gift, pledge, encumbrance, hypothecation,
mortgage, exchange or any other disposition by operation of law or otherwise and
(ii) entry into any swap or other transaction or arrangement that transfers or
that is designed to, or that might reasonably be expected to, result in the
transfer to another Person, in whole or in part, any of the economic
consequences of ownership of such Class B Unit.
(i)    Notwithstanding anything to the contrary set forth in this Agreement,
without the prior approval of the Board of Directors, M&R Liberty shall not
transfer any Class B Units. Any subsequent transfer of Class B Units by a
transferee so approved by the Board of Directors shall also require the prior
written approval of the Board of Directors.
(ii)    For the avoidance of doubt, subject to the other restrictions set forth
in this Section 5.13(m) and Section 4.8(g), neither M&R Liberty nor any other
M&R Group Member may in any case transfer Class B Units to an M&R Group Member
if such transfer has as a purpose the avoidance of or is otherwise undertaken in
contemplation of avoiding the restrictions on transfers in this Section 5.13(m)
or elsewhere in this Agreement (it being understood that the purpose of this
Section 5.13(m) is to prohibit the transfer of Class B Units to an M&R Group
Member followed by a change in the relationship between the transferor and


60



--------------------------------------------------------------------------------






such M&R Group Member (or a change of control of such transferor or M&R Group
Member) after the transfer, with the result and effect that the transferor has
indirectly made a transfer of Class B Units by using an M&R Group Member, which
transfer would not have been directly permitted under this Section 5.13(m) had
such change in such relationship occurred prior to such transfer).
(iii)    Upon reasonable request by the Partnership from time to time but no
more often than quarterly, unless such a request is made in anticipation of any
vote of the Record Holders of Units (or any class of Units), M&R Liberty and
each other M&R Group Member who owns Units shall provide the Partnership with a
written certification, signed by an executive officer of such Person (to the
extent such Person is not a natural person), setting forth the number of Class B
Units and the number of Common Units owned beneficially and of record by such
Person. Each of M&R Liberty and each other M&R Group Member shall, upon the
request of the Partnership, provide the Partnership with copies of records of
any transfers of Class B Units or Common Units involving such Person.
Section 5.14    Establishment of Series A Preferred Units.
(a)    General. There is hereby created a class of Units designated as “Series A
Convertible Preferred Units” (the “Series A Preferred Units”), with the
designations, preferences and relative, participating, optional or other special
rights, powers and duties as set forth in this Section 5.14 and elsewhere in
this Agreement.
(b)    Rights of Series A Preferred Units. The Series A Preferred Units shall
have the following rights, preferences and privileges and the Series A Preferred
Unitholders shall be subject to the following duties and obligations:
(i)    Distributions.
(A)    Subject to Section 5.14(b)(i)(B), commencing with the Quarter ending on
June 30, 2016, subject to Section 5.14(b)(i)(D), the Record Holders of the
Series A Preferred Units as of the applicable Record Date for each Quarter shall
be entitled to receive, in respect of each outstanding Series A Preferred Unit,
cumulative distributions in respect of such Quarter equal to the sum of (1) the
Series A Distribution Amount for such Quarter and (2) any Series A Unpaid Cash
Distributions (collectively, a “Series A Quarterly Distribution”). Each Series A
Quarterly Distribution shall be payable quarterly in cash within sixty (60) days
after the end of the applicable Quarter (each such payment date, a “Series A
Distribution Payment Date”). If the General Partner establishes an earlier
Record Date for any distribution to be made by the Partnership on other
Partnership Interests in respect of any Quarter, then the Record Date
established pursuant to this Section 5.14(b)(i) for a Series A Quarterly
Distribution in respect of such Quarter shall be the same Record Date. For the
avoidance of doubt, subject to Section 5.14(b)(i)(D), the Series A Preferred
Units shall not be entitled to any distributions made pursuant to Section 6.4
for any Quarter so long as the Series A Quarterly Distribution has been declared
and paid in accordance with this Section 5.14(b)(i) on the Series A Preferred
Units with respect to such Quarter.


61



--------------------------------------------------------------------------------






(B)    If the Partnership fails to pay in full the Series A Distribution Amount
of any Series A Quarterly Distribution in cash when due for any Quarter, then
from and after the first date of such failure and continuing until such failure
is cured by payment in full in cash of all such arrearages, (1) the amount of
such unpaid cash distributions (on a per Series A Preferred Unit basis, “Series
A Unpaid Cash Distributions”) unless and until paid will accrue and accumulate
from and including the first day of the Quarter immediately following the
Quarter in respect of which such payment is due until paid in full and (2) the
Partnership shall not be permitted to, and shall not, declare or make, any
distributions, redemptions or repurchases in respect of any Series A Junior
Securities or Series A Parity Securities (including, for the avoidance of doubt,
with respect to the Quarter for which the Partnership first failed to pay in
full the Series A Distribution Amount of any Series A Quarterly Distribution in
cash when due); provided, however, that distributions may be declared and paid
on the Series A Preferred Units and the Series A Parity Securities so long as
such distributions are declared and paid pro rata so that amounts of
distributions declared per Series A Preferred Unit and Series A Parity Security
shall in all cases bear to each other the same ratio that accrued and
accumulated distributions per Series A Preferred Unit and Series A Parity
Security bear to each other.
(C)    The aggregate Series A Distribution Amount shall be paid out of Available
Cash that is deemed to be Operating Surplus for the applicable Quarter. To the
extent that any portion of a Series A Quarterly Distribution with respect to any
Quarter exceeds the amount of Available Cash that is deemed to be Operating
Surplus for such Quarter, the amount of cash equal to the Available Cash that is
deemed to be Operating Surplus for such Quarter will be paid to the Series A
Preferred Unitholders Pro Rata and the balance of such Series A Quarterly
Distribution shall be unpaid and shall constitute an arrearage and shall accrue
and accumulate as set forth in Section 5.14(b)(i)(B).
(D)    Notwithstanding anything in this Section 5.14(b)(i) to the contrary, with
respect to any Series A Preferred Unit that is converted into a Common Unit, the
Record Holder thereof shall not be entitled to a distribution in respect of such
Series A Preferred Unit and a distribution in respect of such Common Unit with
respect to the same period, but shall be entitled only to the distribution to be
paid based upon the class of Units held as of the close of business on the
applicable Record Date. For the avoidance of doubt, if a Series A Conversion
Date occurs prior to the close of business on a Record Date for payment of a
distribution on the Common Units, the applicable Record Holder of Series A
Preferred Units shall receive, with respect to any Series A Preferred Units that
have converted into Common Units, only the distribution in respect of such
Common Units with respect to such period.
(E)    Notwithstanding anything in Article VI to the contrary, the holders of
the Incentive Distribution Rights shall not be entitled to receive distributions
or allocations of income or gain that correspond or relate to amounts
distributed or allocated to Unitholders in respect of Series A Preferred Units.
(ii)    Issuance of the Series A Preferred Units. Subject to Section
5.14(b)(iv), the Series A Preferred Units shall be issued by the Partnership
pursuant to the terms and conditions of the Series A Purchase Agreement.


62



--------------------------------------------------------------------------------






(iii)    Voting Rights.
(A)    Except as provided in Section 5.14(b)(iii)(B), the Outstanding Series A
Preferred Units shall have voting rights that are identical to the voting rights
of the Common Units and shall vote with the Common Units as a single class, so
that each Outstanding Series A Preferred Unit will be entitled to one vote for
each Common Unit into which such Series A Preferred Unit would be convertible at
the then applicable Series A Conversion Rate (regardless of whether the Series A
Preferred Units are then convertible) on each matter with respect to which each
Record Holder of a Common Unit is entitled to vote. Each reference in this
Agreement to a vote of Record Holders of Common Units shall be deemed to be a
reference to the Record Holders of Common Units and Series A Preferred Units,
voting together as a single class during any period in which any Series A
Preferred Units are Outstanding.
(B)    Notwithstanding any other provision of this Agreement, in addition to all
other requirements imposed by Delaware law, and all other voting rights granted
under this Agreement, the affirmative vote of the Record Holders of the Series A
Required Voting Percentage shall be required for any amendment to this Agreement
or the Certificate of Limited Partnership (including by merger or otherwise or
any amendment contemplated by and made in accordance with Section 5.14(b)(iv))
that is materially adverse to any of the rights, preferences and privileges of
the Series A Preferred Units. Without limiting the generality of the preceding
sentence, any amendment shall be deemed to have such a material adverse impact
if such amendment would:
(1)    Reduce the Series A Distribution Amount, change the form of payment of
distributions on the Series A Preferred Units, defer the date from which
distributions on the Series A Preferred Units will accrue, cancel accrued and
unpaid distributions on the Series A Preferred Units, or change the seniority
rights of the Series A Preferred Unitholders as to the payment of distributions
in relation to the holders of any other class or series of Partnership
Interests;
(2)    Reduce the amount payable or change the form of payment to the Record
Holders of the Series A Preferred Units upon the voluntary or involuntary
liquidation, dissolution or winding up, or sale of all or substantially all of
the assets, of the Partnership, or change the seniority of the liquidation
preferences of the Record Holders of the Series A Preferred Units in relation to
the rights upon liquidation of the holders of any other class or series of
Partnership Interests; or
(3)    Make the Series A Preferred Units redeemable or convertible at the option
of the Partnership other than as set forth herein.
(C)    Notwithstanding anything to the contrary in this Section 5.14(b)(iii), in
no event shall the consent of the Series A Preferred Unitholders, as a separate
class, be required in connection with any Series A Change of Control or
Partnership Restructuring Event. For the avoidance of doubt, the foregoing shall
not limit the voting rights of


63



--------------------------------------------------------------------------------






any Series A Preferred Unitholder in connection with the vote of Record Holders
of Common Units and Series A Preferred Units together as a single class.
(D)    Notwithstanding any other provision of this Agreement, in addition to all
other voting rights granted under this Agreement, the Partnership shall not
declare or pay any distribution from Capital Surplus without the affirmative
vote of the Record Holders of the Series A Required Voting Percentage.
(iv)    No Series A Senior Securities; Series A Parity Securities. Other than
issuances contemplated by the Series A Purchase Agreement, the Partnership shall
not, without the affirmative vote of the Record Holders of the Series A Required
Voting Percentage, issue any (A) Series A Senior Securities (or amend the
provisions of any class of Partnership Interests to make such class of
Partnership Interests a class of Series A Senior Securities) or (B) Series A
Parity Securities (or amend the provisions of any class of Partnership Interests
to make such class of Partnership Interests a class of Series A Parity
Securities) or Series A Preferred Units; provided that, without the consent of
the holders of Outstanding Series A Preferred Units (but without prejudice to
their rights under Section 5.14(b)(iii)(A)), the Partnership may issue (1) at
any time in the aggregate, up to the greater of (a) an aggregate $500,000,000 of
Series A Parity Securities and (b) a number of Series A Parity Securities such
that, as of the date of the issuance of the Series A Parity Securities, the
aggregate number of Series A Parity Securities, together with the Series A
Preferred Units, in each case on an “as if” converted basis (or, if the Series A
Parity Securities are not convertible, assuming that such Series A Parity
Securities are convertible into a number of Common Units equal to the quotient
of (i) the aggregate purchase price for such Series A Parity Securities, divided
by (ii) the volume-weighted average price of the Common Units for the twenty
(20) Trading Day period ending immediately prior to such issuance (such Common
Units, the “Series A Parity Equivalent Units”)), equals no more than 15% of all
Outstanding Common Units (including as Outstanding for such purposes, (i) any
Common Units issuable in respect of the Series A Preferred Units at the then
applicable Series A Conversion Rate (regardless of whether the Series A
Preferred Units are then convertible), (ii) any Common Units issuable in respect
of Series A Parity Securities (including any warrants issued in connection with
Series A Parity Securities) at the initial or then applicable conversion rate,
as applicable, (iii) any Series A Parity Equivalent Units and (iv) any Common
Units that would otherwise be excluded by operation of clauses (a) and (b) of
the definition of the term “Outstanding”), and (2) if a number of Series A
Preferred Units having an aggregate Series A Issue Price of less than
$500,000,000 is then Outstanding, such number of Series A Parity Securities as
determined by the General Partner. Subject to Section 5.14(b)(vi)(E), the
Partnership may, without any vote of the holders of Outstanding Series A
Preferred Units (but without prejudice to their rights under Section
5.14(b)(iii)(A)), create (by reclassification or otherwise) and issue Series A
Junior Securities in an unlimited amount.
(v)    Legends. Each book entry evidencing a Series A Preferred Unit shall bear
a restrictive notation in substantially the form set forth in Exhibit D.


64



--------------------------------------------------------------------------------






(vi)    Conversion.
(A)    At the Option of the Series A Preferred Unitholders. Beginning with the
earlier of (i) the third anniversary of the Series A Issuance Date, and (ii)
immediately prior to the liquidation, dissolution and winding up of the
Partnership under Section 12.4, the Series A Preferred Units owned by any Series
A Preferred Unitholder shall be convertible, in whole or in part, at any time
and from time to time upon the request of such Series A Preferred Unitholder,
but not more than once per Quarter by such Series A Preferred Unitholder
(inclusive of any conversion by such Series A Preferred Unitholder’s Affiliates,
with each Series A Preferred Unitholder and its Affiliates being entitled to a
single conversion right per Quarter), into a number of Common Units determined
by multiplying the number of Series A Preferred Units to be converted by the
Series A Conversion Rate at such time; provided, however, that the Partnership
shall not be obligated to honor any such conversion request if such conversion
request does not involve an underlying value of Common Units of at least
$100,000,000 (taking into account any concurrent conversion requests by any
Affiliates of such Series A Preferred Unitholder) based on the Closing Price of
Common Units on the Trading Day immediately preceding the Series A Conversion
Notice Date (or a lesser amount to the extent such exercise covers all of such
Series A Preferred Unitholder’s Series A Preferred Units). Immediately upon the
issuance of Common Units as a result of any conversion of Series A Preferred
Units, all rights of the Series A Converting Unitholder with respect to such
Series A Preferred Units shall cease, including any further accrual of
distributions, and such Series A Converting Unitholder thereafter shall be
treated for all purposes as the owner of Common Units. Fractional Common Units
shall not be issued to any Person pursuant to this Section 5.14(b)(vi)(A) (each
fractional Common Unit shall be rounded down with the remainder being paid an
amount in cash based on the Closing Price of Common Units on the Trading Day
immediately preceding the Series A Conversion Notice Date).
(B)    At the Option of the Partnership. At any time following the fourth
anniversary of the Series A Issuance Date, the Partnership shall have the option
at any time, but not more than once per Quarter, to convert all or any portion
of the Series A Preferred Units then Outstanding into a number of Common Units
determined by multiplying the number of Series A Preferred Units to be converted
by the Series A Conversion Rate. Fractional Common Units shall not be issued to
any Person pursuant to this Section 5.14(b)(vi)(B) (each fractional Common Unit
shall be rounded down with the remainder being paid an amount in cash based on
the Closing Price of Common Units on the Trading Day immediately preceding the
Series A Forced Conversion Notice Date). Notwithstanding the foregoing, in order
for the Partnership to exercise such option:
(1)    The Closing Price of the Common Units must be equal to or greater than
one hundred fifty percent (150%) of the Series A Issue Price for the twenty (20)
Trading Day period immediately preceding the Series A Forced Conversion Notice
Date;
(2)    The average daily trading volume of the Common Units on the National
Securities Exchange on which the Common Units are then listed or admitted to
trading must be equal to or exceed 1,000,000 (as such amount may be adjusted to


65



--------------------------------------------------------------------------------






reflect any Unit split, combination or similar event) for the twenty (20)
Trading Day period immediately preceding the Series A Forced Conversion Notice
Date; and
(3)    The Partnership must have an effective registration statement on file
with the Commission covering resales of the underlying Common Units to be
received upon any such conversion, and
provided, that each such conversion by the Partnership shall be for an aggregate
amount of Series A Preferred Units involving an underlying value of Common Units
of at least $100,000,000 based on the Closing Price of Common Units on the
Trading Day immediately preceding the Series A Forced Conversion Notice Date (or
a lesser amount if such amount includes all then Outstanding Series A Preferred
Units) and shall be allocated among the Series A Preferred Unitholders on a Pro
Rata basis or on such other basis as may be agreed upon by all Series A
Preferred Unitholders.
(C)    Conversion Notice.
(1)    To convert Series A Preferred Units into Common Units pursuant to Section
5.14(b)(vi)(A), a Series A Converting Unitholder shall give written notice (a
“Series A Conversion Notice,” and the date such notice is received, a “Series A
Conversion Notice Date”) to the Partnership stating that such Series A Preferred
Unitholder elects to so convert Series A Preferred Units pursuant to Section
5.14(b)(vi)(A) and the number of Series A Preferred Units to be converted.
(2)    To convert Series A Preferred Units into Common Units pursuant to Section
5.14(b)(vi)(B), the Partnership shall give written notice (a “Series A Forced
Conversion Notice,” and the date such notice is received, a “Series A Forced
Conversion Notice Date”) to each Record Holder of Series A Preferred Units
stating that the Partnership elects to force conversion of Series A Preferred
Units pursuant to Section 5.14(b)(vi)(B) and the number of Series A Preferred
Units to be so converted. The Series A Conversion Units shall be issued in the
name of the Record Holder of such Series A Preferred Units.
(D)    Timing. If a Series A Conversion Notice is delivered by a Series A
Preferred Unitholder to the Partnership or a Series A Forced Conversion Notice
is delivered by the Partnership to a Series A Preferred Unitholder, each in
accordance with Section 5.14(b)(vi)(C), the Partnership shall issue the
applicable Series A Conversion Units no later than three (3) Business Days after
the Series A Conversion Notice Date or the Series A Forced Conversion Notice
Date, as the case may be, occurs (any date of issuance of such Common Units, and
any date of issuance of Common Units upon conversion of Series A Preferred Units
pursuant to Section 5.14(b)(vi)(G) or Section 5.14(b)(vii), a “Series A
Conversion Date”). On the Series A Conversion Date, the Partnership shall
instruct, and shall use its commercially reasonable efforts to cause, its
Transfer Agent to electronically transmit the Series A Conversion Units issuable
upon conversion to such Series A Preferred Unitholder (or designated
recipient(s)), by crediting the account of the Series A Preferred Unitholder (or
designated recipient(s)) prime broker with the Depository through its Deposit
Withdrawal Agent


66



--------------------------------------------------------------------------------






Commission system. The parties agree to coordinate with the Depository to
accomplish this objective. Upon issuance of Series A Conversion Units to the
Series A Converting Unitholder, all rights under the converted Series A
Preferred Units shall cease, and such Series A Converting Unitholder shall be
treated for all purposes as the Record Holder of such Series A Conversion Units.
(E)    Distributions, Combinations, Subdivisions and Reclassifications by the
Partnership. If, after the Series A Issuance Date, the Partnership (i) makes a
distribution on its Common Units payable in Common Units or another Partnership
Interest, (ii) subdivides or splits its outstanding Common Units into a greater
number of Common Units, (iii) combines or reclassifies its Common Units into a
lesser number of Common Units, (iv) issues by reclassification of its Common
Units any Partnership Interests (including any reclassification in connection
with a merger, consolidation or business combination in which the Partnership is
the surviving Person), (v) effects a Pro Rata repurchase of Common Units, in
each case other than in connection with a Series A Change of Control (which
shall be governed by Section 5.14(b)(vii)), (vi) issues to holders of Common
Units, in their capacity as holders of Common Units, rights, options or warrants
entitling them to subscribe for or purchase Common Units at less than the market
value thereof, (vii) distributes to holders of Common Units evidences of
indebtedness, Partnership Interests (other than Common Units) or other assets
(including securities, but excluding any distribution referred to in clause (i),
any rights or warrants referred to in clause (ii), any consideration payable in
connection with a tender or exchange offer made by the Partnership or any of its
subsidiaries and any distribution of Units or any class or series, or similar
Partnership Interest, of or relating to a subsidiary or other business unit in
the case of certain spin-off transactions described below), or (viii)
consummates a spin-off, where the Partnership makes a distribution to all
holders of Common Units consisting of Units of any class or series, or similar
equity interests of, or relating to, a subsidiary or other business unit, then
the Series A Conversion Rate, the Series A Conversion Floor Trigger and, solely
for purposes of Section 5.14(B)(vi)(b)(1), the Series A Issue Price, in each
case, in effect at the time of the Record Date for such distribution or the
effective date of any such other transaction shall be proportionately adjusted:
(1) in respect of clauses (i) through (iv) above, so that the conversion of the
Series A Preferred Units after such time shall entitle each Series A Preferred
Unitholder to receive the aggregate number of Common Units (or any Partnership
Interests into which such Common Units would have been combined, consolidated,
merged or reclassified, as applicable) that such Series A Preferred Unitholder
would have been entitled to receive if the Series A Preferred Units had been
converted into Common Units immediately prior to such Record Date or effective
date, as the case may be, (2) in respect of clauses (v) through (viii) above, in
the reasonable discretion of the General Partner to appropriately ensure that
the Series A Preferred Units are convertible into an economically equivalent
number of Common Units after taking into account the event described in clauses
(vi) through (viii) above, and (3) in addition to the foregoing, in the case of
a merger, consolidation or business combination in which the Partnership is the
surviving Person, the Partnership shall provide effective provisions to ensure
that the provisions in this Section 5.14 relating to the Series A Preferred
Units shall not be abridged or amended and that the Series A Preferred Units
shall thereafter retain the same powers, economic rights, preferences and
relative participating, optional and other special rights, and the
qualifications, limitations and restrictions thereon, that the Series A
Preferred Units had immediately prior to such transaction or event, and, solely
for purposes of Section


67



--------------------------------------------------------------------------------






5.14(B)(vi)(b)(1), the Series A Issue Price, and any other terms of the Series A
Preferred Units that the General Partner in its reasonable discretion determines
require adjustment to achieve the economic equivalence described below, shall be
proportionately adjusted to take into account any such subdivision, split,
combination or reclassification. An adjustment made pursuant to this Section
5.14(b)(vi)(E) shall become effective immediately after the Record Date in the
case of a distribution and shall become effective immediately after the
effective date in the case of a subdivision, combination, reclassification
(including any reclassification in connection with a merger, consolidation or
business combination in which the Partnership is the surviving Person) or split.
Such adjustment shall be made successively whenever any event described above
shall occur.
(F)    No Adjustments for Certain Items. Notwithstanding any of the other
provisions of this Section 5.14(b)(vi), no adjustment shall be made to the
Series A Conversion Rate, the Series A Conversion Floor Trigger or the Series A
Issue Price pursuant to Section 5.14(b)(vi)(E) as a result of any of the
following:
(1)    Any issuance of Partnership Interests in exchange for cash;
(2)    Any grant of Common Units or options, warrants or rights to purchase or
receive Common Units or the issuance of Common Units upon the exercise or
vesting of any such options, warrants or rights in respect of services provided
to or for the benefit of the Partnership or its Subsidiaries, under compensation
plans and agreements approved by the General Partner (including any long-term
incentive plan);
(3)    Any issuance of Common Units as all or part of the consideration to
effect (i) the closing of any acquisition by the Partnership of assets or equity
interests of a third party in an arm’s-length transaction, (ii) closing of any
acquisition by the Partnership of assets or equity interests of MPC or any of
its Affiliates or (iii) the consummation of a merger, consolidation or other
business combination of the Partnership with another entity in which the
Partnership survives and the Common Units remain Outstanding to the extent any
such transaction set forth in clause (i), (ii) or (iii) above is validly
approved by the General Partner; or
(4)    The issuance of Common Units upon conversion of the Series A Preferred
Units, Series A Parity Securities or Class B Units.
Notwithstanding anything in this Agreement to the contrary, whenever the
issuance of a Partnership Interest or other event would require an adjustment to
the Series A Conversion Rate under one or more provisions of this Agreement,
only one adjustment shall be made to the Series A Conversion Rate in respect of
such issuance or event.
Notwithstanding anything to the contrary in Section 5.14(b)(vi)(E), unless
otherwise determined by the General Partner, no adjustment to the Series A
Conversion Rate, Series A Conversion Floor Trigger or the Series A Issue Price
shall be made with respect to any distribution or other transaction described in
Section 5.14(b)(vi)(E) if the Series A Preferred Unitholders are entitled to
participate in such distribution or transaction as if they held a number of
Common Units


68



--------------------------------------------------------------------------------






issuable upon conversion of the Series A Preferred Units immediately prior to
such event at the then applicable Series A Conversion Rate, without having to
convert their Series A Preferred Units.
(G)    Notwithstanding anything to the contrary in Section 5.14(b)(vii) or
elsewhere in this Agreement, in connection with any transaction pursuant to
which MPC or any of its Affiliates (other than the Partnership or any of its
Subsidiaries) would acquire, (x) all of the Partnership’s outstanding Common
Units or (y) all or substantially all of the assets of the Partnership and its
Subsidiaries, in each case including by way of merger, consolidation, or
otherwise (including any such transaction undertaken pursuant to Section 15.1),
then the Partnership shall have the right, by delivering written notice to the
Record Holders of the Series A Preferred Units, to convert all, but not less
than all, of the Series A Preferred Units into Common Units at the Series A COC
Conversion Rate effective immediately prior to the consummation of such
transaction.
(vii)    Series A Change of Control.
(A)    Subject to Section 5.14(b)(vi)(B), in the event of a Series A Cash COC
Event, the Outstanding Series A Preferred Units shall be automatically
converted, without requirement of any action of the Series A Preferred
Unitholders, into Common Units immediately prior to the closing of the Series A
Cash COC Event at the Series A COC Conversion Rate.
(B)    Subject to Section 5.14(b)(vi)(B) and Section 5.14(b)(vi)(G), at least
ten (10) Business Days prior to consummating a Series A Change of Control (other
than a Series A Cash COC Event), the Partnership shall provide written notice
thereof to the Series A Preferred Unitholders. Subject to Section
5.14(b)(vi)(B), if a Series A Change of Control (other than a Series A Cash COC
Event) occurs, then each Series A Preferred Unitholder, with respect to all but
not less than all of its Series A Preferred Units, by notice given to the
Partnership within five (5) Business Days of the date the Partnership provides
written notice of the execution of definitive agreements that provide for such
Series A Change of Control, shall be entitled to elect one of the following
(with the understanding that any Series A Preferred Unitholder who fails to
timely provide notice of its election to the Partnership shall be deemed to have
elected the option set forth in sub-clause (1) below):
(1)    Convert all, but not less than all, of such Series A Preferred
Unitholder’s Outstanding Series A Preferred Units into Common Units, at the
then-applicable Series A Conversion Rate;
(2)    If the Partnership will not be the surviving entity of such Series A
Change of Control or the Partnership will be the surviving entity but its Common
Units will cease to be listed or admitted to trading on a National Securities
Exchange, require the Partnership to use its commercially reasonable efforts to
deliver or to cause to be delivered to the Series A Preferred Unitholders, in
exchange for their Series A Preferred Units upon such Series A Change of
Control, a security in the surviving entity or the parent of the surviving
entity that has substantially similar rights, preferences and privileges as the
Series A Preferred Units,


69



--------------------------------------------------------------------------------






including, for the avoidance of doubt, the right to distributions equal in
amount and timing to those provided in Section 5.14(b)(i) and a conversion rate
proportionately adjusted such that the conversion of such security in the
surviving entity or parent of the surviving entity immediately following the
Series A Change of Control would entitle the Record Holder to the number of
common securities of such entity (together with a number of common securities of
equivalent value to any other assets received by holders of Common Units in such
Series A Change of Control) which, if a Series A Preferred Unit had been
converted into Common Units immediately prior to such Series A Change of
Control, such Record Holder would have been entitled to receive immediately
following such Series A Change of Control (such security in the surviving
entity, a “Series A Substantially Equivalent Unit”); provided, however, that, if
the Partnership is unable to deliver or cause to be delivered Series A
Substantially Equivalent Units to any Series A Preferred Unitholder in
connection with such Series A Change of Control, each Series A Preferred
Unitholder shall be entitled to (I) require conversion or redemption of such
Series A Preferred Units in the manner contemplated by subclause (1) or (4) of
this Section 5.14(b)(vii)(B) (at such holder’s election) or (II) convert the
Series A Preferred Units held by such Series A Preferred Unitholder immediately
prior to such Series A Change of Control into a number of Common Units at a
conversion ratio equal to the quotient of: (a) the product of (i) 160%
multiplied by (ii) the Series A Issue Price less the Series A Preferred
Unitholder’s Pro Rata portion of the sum of all cash distributions paid on all
Series A Preferred Units on or prior to the date of the Series A Change of
Control, divided by (b) an amount equal to 95% of the volume-weighted average
price of the Common Units for the thirty (30) Trading Day period prior to the
closing of the Series A Change of Control; provided that such ratio shall in no
event exceed a value per Series A Preferred Unit equal to (i) 120% of the Series
A Issue Price in the case of a Series A Change of Control occurring on or prior
to the first anniversary of the Series A Issuance Date, (ii) 130% of the Series
A Issue Price in the case of a Series A Change of Control occurring after the
first anniversary of the Series A Issuance Date but on or prior to the second
anniversary of the Series A Issuance Date, and (iii) 140% of the Series A Issue
Price in the case of a Series A Change of Control occurring after the second
anniversary of the Series A Issuance Date but on or prior to the third
anniversary of the Series A Issuance Date.
(3)    If the Partnership is the surviving entity of such Series A Change of
Control, continue to hold Series A Preferred Units; or
(4)    Require the Partnership to redeem the Series A Preferred Units at a price
per Series A Preferred Unit equal to 101% of the Series A Issue Price plus (x)
Series A Unpaid Cash Distributions on the applicable Series A Preferred Unit and
(y) Series A Partial Period Distributions on the applicable Series A Preferred
Unit. Any redemption pursuant to this sub-clause (4) shall, as determined by the
General Partner, be paid in cash and/or Common Units. If all or any portion of
such redemption is to be paid in Common Units, the Common Units to be issued
shall be valued at 95% of the volume-weighted average price of the Common Units
for the thirty (30) Trading Day period ending on the fifth Trading Day
immediately prior to the Series A Change of Control. No later than three Trading
Days prior to the consummation of the related Series A Change of Control, the
Partnership shall deliver a written notice to the Record Holders of the Series A
Preferred Units stating the date on which the Series A Preferred Units will be
redeemed and the Partnership’s computation of the amount of cash or Common Units
to be received by the Record Holder upon redemption of such Series A


70



--------------------------------------------------------------------------------






Preferred Units. If the Partnership shall be the surviving entity of the related
Series A Change of Control, then no later than 10 Business Days following the
consummation of such Series A Change of Control, the Partnership shall remit the
applicable cash or Common Unit consideration to the Record Holders of then
Outstanding Series A Preferred Units. If the Partnership shall not be the
surviving entity of the related Series A Change of Control, then the Partnership
shall remit the applicable cash or Common Unit immediately prior to the
consummation of the Series A Change of Control. The Record Holders shall deliver
to the Partnership any Certificates representing the Series A Preferred Units as
soon as practicable following the redemption. Record Holders of the Series A
Preferred Units shall retain all of the rights and privileges thereof unless and
until the consideration due to them as a result of such redemption shall be paid
in full in cash or Common Units, as applicable. After any such redemption, any
such redeemed Series A Preferred Unit shall no longer constitute an issued and
Outstanding Limited Partner Interest.
(viii)    Series A Preferred Unit Transfer Restrictions.
(A)    Notwithstanding any other provision of this Section 5.14(b)(viii), each
Series A Preferred Unitholder shall be permitted to transfer any Series A
Preferred Units owned by such Series A Preferred Unitholder to any of its
Affiliates or to any other Series A Preferred Unitholder.
(B)    Without the prior written consent of the Partnership, except as
specifically provided in this Agreement and the Series A Purchase Agreement,
each Series A Preferred Unitholder shall not, (a) during the period commencing
on the Series A Issuance Date and ending on the first anniversary of the Series
A Issuance Date, offer, sell, contract to sell, sell any option or contract to
purchase, purchase any option or contract to sell, grant any option, right or
warrant to purchase, lend, or otherwise transfer or dispose of, directly or
indirectly, any of its Series A Preferred Units, (b) during the period
commencing on the Series A Issuance Date and ending on the second anniversary of
the Series A Issuance Date, directly or indirectly engage in any short sales or
other derivative or hedging transactions with respect to the Series A Preferred
Units that are designed to, or that might reasonably be expected to, result in
the transfer to another, in whole or in part, any of the economic consequences
of ownership of any Series A Preferred Units, (c) transfer any Series A
Preferred Units to any non-U.S. resident individual, non-U.S. corporation or
partnership, or any other non-U.S. entity, including any foreign governmental
entity, including by means of any swap or other transaction or arrangement that
transfers or that is designed to, or that might reasonably be expected to,
result in the transfer to another, in whole or in part, any of the economic
consequences of ownership of any Series A Preferred Units, regardless of whether
any transaction described in clauses (a) through (c) above is to be settled by
delivery of Series A Preferred Units, Common Units or other securities, in cash
or otherwise, or (d) effect any transfer of Series A Preferred Units or Series A
Conversion Units in a manner that violates the terms of this Agreement;
provided, however, that such Series A Preferred Unitholder may pledge all or any
portion of its Series A Preferred Units to any holders of obligations owed by
the Series A Preferred Unitholders, including to the trustee for, or
representative of, such holders. Notwithstanding the foregoing, any transferee
receiving any Series A Preferred Units pursuant to this Section 5.14(b)(viii)(B)
shall agree to the restrictions set forth in this Section 5.14(b)(viii)(B).


71



--------------------------------------------------------------------------------






(C)    Following the first anniversary of the Series A Issuance Date, the Series
A Purchasers or their permitted transferees may freely transfer Series A
Preferred Units involving an underlying value of Common Units of at least
$50,000,000 (taking into account any concurrent transfers by Affiliates of such
Series A Preferred Unitholder) based on the Series A Issue Price (or such lesser
amount if it (i) constitutes the remaining holdings of such Series A Preferred
Unitholder or (ii) has been approved by the General Partner), subject to
compliance with applicable securities laws and this Agreement, including
subclauses (b) and (c) of Section 5.14(b)(viii)(B).
(D)    Notwithstanding anything to the contrary in subclause (a) of Section
5.14(b)(viii)(B), but subject to compliance with applicable securities laws and
this Agreement, including subclauses (b) and (c) of Section 5.14(b)(viii)(B),
during the period beginning on the Series A Issuance Date and ending on the date
that is 60 days after the Series A Issuance Date (the “Non-Affiliate Transfer
Period”), Stonepeak and its Affiliates may transfer or dispose of Series A
Preferred Units to one or more non-Affiliates of Stonepeak, subject to the
consent of the Partnership as to the identity of the transferee (which consent
shall not be unreasonably withheld, conditioned or delayed); provided, however,
that (A) any transfer made pursuant to this sentence must consist of Series A
Preferred Units in an amount not less than $25 million based on the Series A
Issue Price, (B) the aggregate amount of Series A Preferred Units and rights to
purchase Series A Preferred Units transferred pursuant to this Section
5.14(b)(viii)(D) and Section 8.10 of the Series A Purchase Agreement shall not
be greater than $100 million based on the Series A Issue Price and (C) a maximum
of two transfers may be made pursuant to this Section 5.14(b)(viii)(D) and
Section 8.10 of the Series A Purchase Agreement.
(ix)    Fully Paid and Non-Assessable. Any Series A Conversion Unit(s) delivered
pursuant to this Section 5.14 shall be validly issued, fully paid and
non-assessable (except as such non-assessability may be affected by matters
described in Sections 17-303, 17-607 and 17-804 of the Delaware Act), free and
clear of any liens, claims, rights or encumbrances other than those arising
under the Delaware Act or this Agreement or created by the holders thereof.
(x)    Notices. For the avoidance of doubt, the Partnership shall distribute to
the Record Holders of Series A Preferred Units copies of all notices, materials,
annual and quarterly reports, proxy statements, information statements and any
other documents distributed generally to the Record Holders of Common Units of
the Partnership, at such times and by such method as such documents are
distributed to such Record Holders of such Common Units.
ARTICLE VI
ALLOCATIONS AND DISTRIBUTIONS
Section 6.1    Allocations for Capital Account Purposes. For purposes of
maintaining the Capital Accounts and in determining the rights of the Partners
among themselves, the Partnership's items of income, gain, loss and deduction
(computed in accordance with


72



--------------------------------------------------------------------------------






Section 5.5(b)) for each taxable period shall be allocated among the Partners as
provided herein, including, but not limited to, the limitations provided in
Section 6.1(e).
(a)    Net Income. After giving effect to the special allocations set forth in
Section 6.1(d), Net Income for each taxable period and all items of income,
gain, loss and deduction taken into account in computing Net Income for such
taxable period shall be allocated as follows:
(i)    First, to the General Partner until the aggregate of the Net Income
allocated to the General Partner pursuant to this Section 6.1(a)(i) and the Net
Termination Gain allocated to the General Partner pursuant to
Section 6.1(c)(i)(A) for the current and all previous taxable periods is equal
to the aggregate of the Net Loss allocated to the General Partner pursuant to
Section 6.1(b)(iv) for all previous taxable periods and the Net Termination Loss
allocated to the General Partner pursuant to Section 6.1(c)(ii)(D) for the
current and all previous taxable periods; and
(ii)    The balance, if any, (A) to the General Partner in accordance with its
Percentage Interest, and (B) to all Unitholders (other than the Series A
Preferred Unitholders), Pro Rata, a percentage equal to 100% less the General
Partner’s Percentage Interest.
(b)    Net Loss. After giving effect to the special allocations set forth in
Section 6.1(d), Net Loss for each taxable period and all items of income, gain,
loss and deduction taken into account in computing Net Loss for such taxable
period shall be allocated as follows:
(i)    First, to the General Partner and the Unitholders (other than the Series
A Preferred Unitholders), Pro Rata; provided, however, that Net Losses shall not
be allocated pursuant to this Section 6.1(b)(i) to the extent that such
allocation would cause any Unitholder to have a deficit balance in its Adjusted
Capital Account at the end of such taxable period (or increase any existing
deficit balance in its Adjusted Capital Account);
(ii)    Second, to the General Partner and the Unitholders (other than the
Series A Preferred Unitholders) to the extent of and in proportion to the
positive balances in their Adjusted Capital Accounts;
(iii)    Third, to the Series A Preferred Unitholders, to the extent of and in
proportion to the positive balances in their Adjusted Capital Accounts; and
(iv)    The balance, if any, 100% to the General Partner.
(c)    Net Termination Gains and Losses. After giving effect to the special
allocations set forth in Section 6.1(d), Net Termination Gain or Net Termination
Loss (including a pro rata part of each item of income, gain, loss and deduction
taken into account in computing Net Termination Gain or Net Termination Loss)
for such taxable period shall be allocated in the manner set forth in this
Section 6.1(c). All allocations under this Section 6.1(c) shall be made after
Capital Account balances have been adjusted by all other allocations provided
under this Section 6.1 and after all distributions of Available Cash provided
under Section 6.4 and


73



--------------------------------------------------------------------------------






Section 6.5 have been made; provided, however, that solely for purposes of this
Section 6.1(c), Capital Accounts shall not be adjusted for distributions made
pursuant to Section 12.4.
(i)    Net Termination Gain (including a pro rata part of each item of income,
gain, loss, and deduction taken into account in computing Net Termination Gain)
shall be allocated:
(A)    First, to the General Partner until the aggregate of the Net Termination
Gain allocated to the General Partner pursuant to this Section 6.1(c)(i)(A) and
the Net Income allocated to the General Partner pursuant to Section 6.1(a)(i)
for the current and all previous taxable periods is equal to the aggregate of
the Net Loss allocated to the General Partner pursuant to Section 6.1(b)(iv) for
all previous taxable periods and the Net Termination Loss allocated to the
General Partner pursuant to Section 6.1(c)(ii)(D) for all previous taxable
periods;
(B)    Second, to the Series A Preferred Unitholders, Pro Rata, until the
Capital Account in respect of each Series A Preferred Unit is equal to the
Series A Issue Price;
(C)    Third, (x) to the General Partner in accordance with its Percentage
Interest and (y) to all Unitholders (other than the Series A Preferred
Unitholders), Pro Rata, a percentage equal to 100% less the General Partner’s
Percentage Interest, until the Capital Account in respect of each Common Unit
then Outstanding is equal to the sum of (1) its Unrecovered Initial Unit Price
and (2) the Minimum Quarterly Distribution for the Quarter during which the
Liquidation Date occurs, reduced by any distribution pursuant to
Section 6.4(a)(i) with respect to such Common Unit for such Quarter (the amount
determined pursuant to this clause (2) is hereinafter referred to as the “Unpaid
MQD”);
(D)    Fourth, 100% to the General Partner and all Unitholders (other than the
Series A Preferred Unitholders), Pro Rata, until the Capital Account in respect
of each Common Unit then Outstanding is equal to the sum of (1) its Unrecovered
Initial Unit Price, (2) the Unpaid MQD, and (3) the excess of (aa) the First
Target Distribution less the Minimum Quarterly Distribution for each Quarter of
the Partnership’s existence over (bb) the cumulative per Unit amount of any
distributions of Available Cash that is deemed to be Operating Surplus made
pursuant to Section 6.4(a)(ii) (the sum of subclauses (1), (2),and (3) is
hereinafter referred to as the “First Liquidation Target Amount”);
(E)    Fifth, (x) to the General Partner in accordance with its Percentage
Interest, (y) 13% to the holders of the Incentive Distribution Rights, Pro Rata,
and (z) to all Unitholders (other than the Series A Preferred Unitholders), Pro
Rata, a percentage equal to 100% less the sum of the percentages applicable to
subclauses (x) and (y) of this clause (E), until the Capital Account in respect
of each Common Unit then Outstanding is equal to the sum of (1) the First
Liquidation Target Amount, and (2) the excess of (aa) the Second Target
Distribution less the First Target Distribution for each Quarter of the
Partnership’s existence over (bb) the cumulative per Unit amount of any
distributions of Available Cash that is deemed to be


74



--------------------------------------------------------------------------------






Operating Surplus made pursuant to Section 6.4(a)(iii) (the sum of subclauses
(1) and (2) is hereinafter referred to as the “Second Liquidation Target
Amount”);
(F)    Sixth, (x) to the General Partner in accordance with its Percentage
Interest, (y) 23% to the holders of the Incentive Distribution Rights, Pro Rata,
and (z) to all Unitholders (other than the Series A Preferred Unitholders), Pro
Rata, a percentage equal to 100% less the sum of the percentages applicable to
subclauses (x) and (y) of this clause (F), until the Capital Account in respect
of each Common Unit then Outstanding is equal to the sum of (1) the Second
Liquidation Target Amount, and (2) the excess of (aa) the Third Target
Distribution less the Second Target Distribution for each Quarter of the
Partnership’s existence over (bb) the cumulative per Unit amount of any
distributions of Available Cash that is deemed to be Operating Surplus made
pursuant to Section 6.4(a)(iv); and
(G)    Finally, (x) to the General Partner in accordance with its Percentage
Interest, (y) 48% to the holders of the Incentive Distribution Rights, Pro Rata,
and (z) to all Unitholders (other than the Series A Preferred Unitholders), Pro
Rata, a percentage equal to 100% less the sum of the percentages applicable to
subclauses (x) and (y) of this clause (G).
For purposes of subsections (D) through (F) of this Section 6.1(c)(i),
distributions to the Common Units pursuant to the referenced subsections of
Section 6.4(a) shall be deemed to include any distributions in respect of Common
Units and Subordinated Units made pursuant to the corresponding provisions of
this Agreement that were operative prior to the conversion of the Subordinated
Units.
(ii)    Net Termination Loss (including a pro rata part of each item of income,
gain, loss, and deduction taken into account in computing Net Termination Loss)
shall be allocated:
(A)    First, (x) to the General Partner in accordance with its Percentage
Interest and (y) to all Unitholders (other than the Series A Preferred
Unitholders), Pro Rata, a percentage equal to 100% less the General Partner’s
Percentage Interest, until the Capital Account in respect of each Unit then
Outstanding has been reduced to zero;
(B)    Second, to the General Partner and the Unitholders (other than the Series
A Preferred Unitholders), to the extent of and in proportion to the positive
balances in their Adjusted Capital Accounts;
(C)    Third, to all Series A Preferred Unitholders, Pro Rata, until the Capital
Account in respect of each Series A Preferred Unit then Outstanding has been
reduced to zero; and
(D)    Fourth, the balance, if any, 100% to the General Partner.
(iii)    For the avoidance of doubt and consistent with Section 6.1(e), if on
the Liquidation Date the Partnership owns any shares of MarkWest Hydrocarbon,
Inc. or there are any Hydrocarbon Items for the period ending on the Liquidation
Date, the allocations required under Section 6.1(c) will (i) first be performed
with respect to any gain or loss of the


75



--------------------------------------------------------------------------------






Partnership that is not attributable to Hydrocarbon Items, and (ii) then
performed a second time with respect to any remaining Net Termination Gains or
Net Termination Losses.
(iv)    Notwithstanding any other provision hereof, no amounts of income, gain,
loss, expense or deduction shall be allocated to any Class B Units pursuant to
Sections 6.1(c)(i) prior to the conversion of such Class B Units into Common
Units, although amounts may be allocated to such units under Section 6.1(d)(x).
(d)    Special Allocations. Notwithstanding any other provision of this
Section 6.1, the following special allocations shall be made for such taxable
period:
(i)    Partnership Minimum Gain Chargeback. Notwithstanding any other provision
of this Section 6.1, if there is a net decrease in Partnership Minimum Gain
during any Partnership taxable period, each Partner shall be allocated items of
Partnership income and gain for such period (and, if necessary, subsequent
periods) in the manner and amounts provided in Treasury Regulation Sections
1.704-2(f)(6), 1.704-2(g)(2) and 1.704-2(j)(2)(i), or any successor provision.
For purposes of this Section 6.1(d), each Partner’s Adjusted Capital Account
balance shall be determined, and the allocation of income or gain required
hereunder shall be effected, prior to the application of any other allocations
pursuant to this Section 6.1(d) with respect to such taxable period (other than
an allocation pursuant to Section 6.1(d)(vi) and Section 6.1(d)(vii)). This
Section 6.1(d)(i) is intended to comply with the Partnership Minimum Gain
chargeback requirement in Treasury Regulation Section 1.704-2(f) and shall be
interpreted consistently therewith.
(ii)    Chargeback of Partner Nonrecourse Debt Minimum Gain. Notwithstanding the
other provisions of this Section 6.1 (other than Section 6.1(d)(i)), except as
provided in Treasury Regulation Section 1.704-2(i)(4), if there is a net
decrease in Partner Nonrecourse Debt Minimum Gain during any Partnership taxable
period, any Partner with a share of Partner Nonrecourse Debt Minimum Gain at the
beginning of such taxable period shall be allocated items of Partnership income
and gain for such period (and, if necessary, subsequent periods) in the manner
and amounts provided in Treasury Regulation Sections 1.704-2(i)(4) and
1.704-2(j)(2)(ii), or any successor provisions. For purposes of this
Section 6.1(d), each Partner’s Adjusted Capital Account balance shall be
determined, and the allocation of income or gain required hereunder shall be
effected, prior to the application of any other allocations pursuant to this
Section 6.1(d) and other than an allocation pursuant to Section 6.1(d)(i),
Section 6.1(d)(vi) and Section 6.1(d)(vii) with respect to such taxable period.
This Section 6.1(d)(ii) is intended to comply with the chargeback of items of
income and gain requirement in Treasury Regulation Section 1.704-2(i)(4) and
shall be interpreted consistently therewith.
(iii)    Priority Allocations.
(A)    If the amount of cash or the Net Agreed Value of any property distributed
(except cash or property distributed pursuant to Section 12.4 or with respect to
Series A Preferred Units) with respect to a Unit exceeds the amount of cash or
the Net Agreed Value of property distributed with respect to another Unit (the
amount of the excess, an “Excess Distribution” and the Unit with respect to
which the greater distribution is paid, an “Excess


76



--------------------------------------------------------------------------------






Distribution Unit”), then (1) there shall be allocated gross income and gain to
each Unitholder receiving an Excess Distribution with respect to the Excess
Distribution Unit until the aggregate amount of such items allocated with
respect to such Excess Distribution Unit pursuant to this Section 6.1(d)(iii)(A)
for the current taxable period and all previous taxable periods is equal to the
amount of the Excess Distribution; and (2) the General Partner shall be
allocated gross income and gain with respect to each such Excess Distribution in
an amount equal to the product obtained by multiplying (aa) the quotient
determined by dividing (x) the General Partner’s Percentage Interest at the time
when the Excess Distribution occurs by (y) a percentage equal to 100% less the
General Partner’s Percentage Interest at the time when the Excess Distribution
occurs, times (bb) the total amount allocated in clause (1) above with respect
to such Excess Distribution.
(B)    After the application of Section 6.1(d)(iii)(A) and Section 6.1(d)(xi)(A)
and (B), if the amount of cash or the Net Agreed Value of any property
distributed (except cash or property distributed pursuant to Section 12.4) to
any Common Unitholder or Class A Unitholder with respect to its Units for a
taxable year is greater (on a per Unit basis) than the amount of cash or the Net
Agreed Value of property distributed to the Class B Unitholders with respect to
their Class B Units (on a per Unit basis), then gross income in an amount equal
to the product of 60%, multiplied by the aggregate amount of such distribution
shall be allocated to the holders of Common Units and Class A Units, Pro Rata.
(C)    After the application of Section 6.1(d)(iii)(A) and (B), all or any
portion of the remaining items of Partnership gross income or gain for the
taxable period, if any, shall be allocated (1) to the holders of Incentive
Distribution Rights, Pro Rata, until the aggregate amount of such items
allocated to the holders of Incentive Distribution Rights pursuant to this
Section 6.1(d)(iii)(B) for the current taxable period and all previous taxable
periods is equal to the cumulative amount of all Incentive Distributions made to
the holders of Incentive Distribution Rights from the Closing Date to a date 60
days after the end of the current taxable period; and (2) to the General Partner
an amount equal to the product of (aa) an amount equal to the quotient
determined by dividing (x) the General Partner’s Percentage Interest by (y) the
sum of 100 less the General Partner’s Percentage Interest times (bb) the sum of
the amounts allocated in clause (1) above.
(iv)    Qualified Income Offset. In the event any Partner unexpectedly receives
any adjustments, allocations or distributions described in Treasury Regulation
Sections 1.704-1(b)(2)(ii)(d)(4), 1.704-1(b)(2)(ii)(d)(5), or
1.704-1(b)(2)(ii)(d)(6), items of Partnership gross income and gain shall be
specially allocated to such Partner in an amount and manner sufficient to
eliminate, to the extent required by the Treasury Regulations promulgated under
Section 704(b) of the Code, the deficit balance, if any, in its Adjusted Capital
Account created by such adjustments, allocations or distributions as quickly as
possible; provided, however, that an allocation pursuant to this
Section 6.1(d)(iv) shall be made only if and to the extent that such Partner
would have a deficit balance in its Adjusted Capital Account as adjusted after
all other allocations provided for in this Section 6.1 have been tentatively
made as if this Section 6.1(d)(iv) were not in this Agreement.


77



--------------------------------------------------------------------------------






(v)    Gross Income Allocation. In the event any Partner has a deficit balance
in its Capital Account at the end of any taxable period in excess of the sum of
(A) the amount such Partner is required to restore pursuant to the provisions of
this Agreement and (B) the amount such Partner is deemed obligated to restore
pursuant to Treasury Regulation Sections 1.704-2(g) and 1.704-2(i)(5), such
Partner shall be specially allocated items of Partnership gross income and gain
in the amount of such excess as quickly as possible; provided, however, that an
allocation pursuant to this Section 6.1(d)(v) shall be made only if and to the
extent that such Partner would have a deficit balance in its Capital Account as
adjusted after all other allocations provided for in this Section 6.1 have been
tentatively made as if Section 6.1(d)(iv) and this Section 6.1(d)(v) were not in
this Agreement.
(vi)    Nonrecourse Deductions. Nonrecourse Deductions for any taxable period
shall be allocated to the Partners Pro Rata. If the General Partner determines
that the Partnership’s Nonrecourse Deductions should be allocated in a different
ratio to satisfy the safe harbor requirements of the Treasury Regulations
promulgated under Section 704(b) of the Code, the General Partner is authorized,
upon notice to the other Partners, to revise the prescribed ratio to the
numerically closest ratio that does satisfy such requirements.
(vii)    Partner Nonrecourse Deductions. Partner Nonrecourse Deductions for any
taxable period shall be allocated 100% to the Partner that bears the Economic
Risk of Loss with respect to the Partner Nonrecourse Debt to which such Partner
Nonrecourse Deductions are attributable in accordance with Treasury Regulation
Section 1.704-2(i). If more than one Partner bears the Economic Risk of Loss
with respect to a Partner Nonrecourse Debt, the Partner Nonrecourse Deductions
attributable thereto shall be allocated between or among such Partners in
accordance with the ratios in which they share such Economic Risk of Loss.
(viii)    Nonrecourse Liabilities. For purposes of Treasury Regulation Section
1.752-3(a)(3), the Partners agree that Nonrecourse Liabilities of the
Partnership in excess of the sum of (A) the amount of Partnership Minimum Gain
and (B) the total amount of Nonrecourse Built-in Gain shall be allocated among
the Partners Pro Rata.
(ix)    Code Section 754 Adjustments. To the extent an adjustment to the
adjusted tax basis of any Partnership asset pursuant to Section 734(b) or 743(b)
of the Code is required, pursuant to Treasury Regulation Section
1.704-1(b)(2)(iv)(m), to be taken into account in determining Capital Accounts,
the amount of such adjustment to the Capital Accounts shall be treated as an
item of gain (if the adjustment increases the basis of the asset) or loss (if
the adjustment decreases such basis), and such item of gain or loss shall be
specially allocated to the Partners in a manner consistent with the manner in
which their Capital Accounts are required to be adjusted pursuant to such
Section of the Treasury Regulations.
(x)    Economic Uniformity; Changes in Law.
(A)    Reserved.
(B)    With respect to an event triggering an adjustment to the Carrying Value
of Partnership property pursuant to Section 5.5(d) during any taxable period of


78



--------------------------------------------------------------------------------






the Partnership ending upon, or after, the issuance of Affiliate Retained Units
pursuant to Section 5.11, any Unrealized Gains and Unrealized Losses shall be
allocated among the Partners in a manner that to the nearest extent possible
results in the Capital Accounts maintained with respect to such Affiliate
Retained Units issued pursuant to Section 5.11 equaling the product of (1) the
Aggregate Quantity of Affiliate Retained Units and (2) the Per Unit Capital
Amount for an Initial Common Unit.
(C)    With respect to any taxable period during which an Affiliate Retained
Unit is transferred to any Person who is not an Affiliate of the transferor, all
or a portion of the remaining items of Partnership gross income or gain for such
taxable period shall be allocated 100% to the transferor Partner of such
transferred Affiliate Retained Unit until such transferor Partner has been
allocated an amount of gross income or gain that increases the Capital Account
maintained with respect to such transferred Affiliate Retained Unit to an amount
equal to the Per Unit Capital Amount for an Initial Common Unit.
(D)    For the proper administration of the Partnership and for the preservation
of uniformity of the Limited Partner Interests (or any class or classes
thereof), the General Partner shall (1) adopt such conventions as it deems
appropriate in determining the amount of depreciation, amortization and cost
recovery deductions; (2) make special allocations of income, gain, loss,
deduction, Unrealized Gain or Unrealized Loss; and (3) amend the provisions of
this Agreement as appropriate (x) to reflect the proposal or promulgation of
Treasury Regulations under Section 704(b) or Section 704(c) of the Code or (y)
otherwise to preserve or achieve uniformity of the Limited Partner Interests (or
any class or classes thereof). The General Partner may adopt such conventions,
make such allocations and make such amendments to this Agreement as provided in
this Section 6.1(d)(x)(D) only if such conventions, allocations or amendments
would not have a material adverse effect on the Partners, the holders of any
class or classes of Limited Partner Interests issued and Outstanding or the
Partnership, and if such allocations are consistent with the principles of
Section 704 of the Code.
(E)    Except as addressed by Section 6.1(d)(x)(H), with respect to an event
triggering an adjustment to the Carrying Value of Partnership property pursuant
to Section 5.5(d) when a disparity exists between the Per Unit Capital Amounts
of the Initial Common Units and the Converted Common Units, any Unrealized Gains
and Unrealized Losses shall be allocated among (x) the General Partner, in
accordance with its Percentage Interest, and the holders of Common Units other
than the Converted Common Units and holders of Class A Units, Pro Rata, a
percentage equal to 100% less the General Partner’s Percentage Interest, and (y)
the General Partner, in accordance with its Percentage Interest, and the holders
of Converted Common Units a percentage equal to 100% less the General Partner’s
Percentage Interest, in a manner that to the nearest extent possible results in
the elimination of such disparity between the Per Unit Capital Amounts of the
Initial Common Units and the Converted Common Units.
(F)    With respect to an event triggering an adjustment to the Carrying Value
of Partnership property pursuant to Section 5.5(d) when a disparity exists
between the Per Unit Capital Amounts of a Class B Unit and the Class B Target
Capital Amount at such time, any Unrealized Gains and Unrealized Losses shall be
allocated among (x) the General Partner, in accordance with its Percentage
Interest, and the holders of Common Units


79



--------------------------------------------------------------------------------






and holders of Class A Units, Pro Rata, a percentage equal to 100% less the
General Partner’s Percentage Interest, and (y) the General Partner, in
accordance with its Percentage Interest, and the holders of Class B Units, a
percentage equal to 100% less the General Partner’s Percentage Interest, in a
manner that to the nearest extent possible results in the elimination of such
disparity between the Per Unit Capital Amounts of a Class B Unit and the Class B
Target Capital Amount.
(G)    At the election of the General Partner, with respect to any taxable
period, subject to the priorities established herein for the Series A Preferred
Units (including pursuant to Section 6.1(d)(xi)) all or a portion of the
remaining items of Partnership gross income, gain, loss or deduction for such
taxable period shall be allocated to each Partner holding Converted Common Units
in the proportion of the number of Converted Common Units held by such Partner
to the total number of Converted Common Units then Outstanding, until each such
Partner has been allocated an amount of gross income or gain that increases the
Capital Account maintained with respect to such Converted Common Units to an
amount equal to the product of (A) the number of Converted Common Units held by
such Partner and (B) the Per Unit Capital Amount of an Initial Common Unit. The
purpose of this allocation is to establish uniformity between the Capital
Accounts underlying Converted Common Units and those Capital Accounts underlying
other Common Units immediately prior to the transfer or other disposition of a
Converted Common Unit. This allocation method for establishing such economic
uniformity will only be available to the General Partner if the method for
allocating the Capital Account maintained with respect to the holder of
Converted Common Units between the transferred and retained Converted Common
Units pursuant to Section 5.5(c)(iv) does not otherwise provide such economic
uniformity to the transferred Converted Common Units.
(H)    After the conversion of any Class B Units based upon the Discounted
Conversion Number, all or a portion of the remaining items of Net Termination
Loss, Net Loss, and if necessary gross loss and deduction, for the taxable
period in which such conversion occurs shall be allocated 100% to Partners
holding the Converted Common Units (which were converted based upon such
Discounted Conversion Number) in the proportion of the number of such Converted
Common Units held by such Partners, until each such Partner has been allocated
the minimum amount necessary to reduce the Capital Account of each such
Converted Common Unit to the Per Unit Capital Amount of an Initial Common Unit;
provided that, to the extent possible, a portion of such allocation shall
consist of gross operating loss equal to the lesser of (x) the aggregate amount
of the incremental Section 704(c) income allocations allocated to the Class B
Units converted based upon the Discounted Conversion Number for the current and
prior taxable periods relating to the built-in gain value discrepancy between
the Discounted Conversion Number and the Adjusted Class B Conversion Number with
respect to the Class B Units converted based upon the Discounted Conversion
Number and (y) the aggregate amount of taxable income that has been allocated
the Class B Units converted based upon the Discounted Conversion Number for the
current and prior taxable periods.
(I)    The provisions of this Section 6.1(d)(x) shall also be subject to the
limitations and requirements of Section 6.10, as applicable.
(xi)    Allocations with Respect to Series A Preferred Units.


80



--------------------------------------------------------------------------------






(A)    Items of Partnership gross income shall be allocated to the Series A
Preferred Unitholders, Pro Rata, until the aggregate amount of gross income
allocated to each Series A Preferred Unitholder pursuant hereto for the current
taxable period and all previous taxable periods is equal to the cumulative
amount of all cash distributions made with respect to such Series A Preferred
Unit pursuant to Section 5.14(b)(i) from the date such Series A Preferred Unit
was issued to a date 60 days after the end of the current taxable year.
(B)    Items of Partnership gross income shall be allocated to the Series A
Preferred Unitholders, Pro Rata, until the aggregate amount of gross income
allocated to each Series A Preferred Unitholder pursuant hereto for the current
taxable period and all previous taxable periods is equal to the cumulative
amount of all Net Losses allocated to such Series A Preferred Unitholder
pursuant to Section 6.1(b)(iii) for all previous taxable years.
(C)    Notwithstanding any other provision of this Section 6.1 (other than the
Required Allocations), if (A) the Liquidation Date occurs prior to the
conversion of the last Outstanding Series A Preferred Unit and (B) after having
made all other allocations provided for in this Section 6.1 for the taxable
period in which the Liquidation Date occurs, the Per Unit Capital Amount of each
Series A Preferred Unit would not equal or exceed the Series A Liquidation
Value, then items of income, gain, loss and deduction for such taxable period
shall instead be allocated among the Partners in a manner determined appropriate
by the General Partner so as to cause, to the maximum extent possible, the Per
Unit Capital Amount in respect of each Series A Preferred Unit to equal the
Series A Liquidation Value (and no other allocation pursuant to this Agreement
shall reverse the effect of such allocation). For the avoidance of doubt, the
reallocation of items set forth in the immediately preceding sentence provides
that, to the extent necessary to achieve the Per Unit Capital Amount balances
described above, items of income and gain that would otherwise be included in
Net Income or Net Loss, as the case may be, for the taxable period in which the
Liquidation Date occurs, shall be reallocated from the Unitholders holding Units
other than Series A Preferred Units to Unitholders holding Series A Preferred
Units. In the event that (i) the Liquidation Date occurs on or before the date
(not including any extension of time) prescribed by law for the filing of the
Partnership’s federal income tax return for the taxable period immediately prior
to the taxable period in which the Liquidation Date occurs and (ii) the
reallocation of items for the taxable period in which the Liquidation Date
occurs as set forth above in this Section 6.1(d)(xi)(C) fails to achieve the Per
Unit Capital Amounts described above, then items of income, gain, loss and
deduction for such prior taxable period shall be reallocated among all Partners
in a manner that will, to the maximum extent possible and after taking into
account all other allocations made pursuant to this Section 6.1(d)(xi)(C), cause
the Per Unit Capital Amount in respect of each Series A Preferred Unit to equal
the Series A Liquidation Value.
(xii)    Curative Allocation.
(A)    Notwithstanding any other provision of this Section 6.1, other than the
Required Allocations, the Required Allocations shall be taken into account in
making the Agreed Allocations so that, to the extent possible, the net amount of
items of gross income, gain, loss and deduction allocated to each Partner
pursuant to the Required Allocations and the Agreed Allocations, together, shall
be equal to the net amount of such items that would


81



--------------------------------------------------------------------------------






have been allocated to each such Partner under the Agreed Allocations had the
Required Allocations and the related Curative Allocation not otherwise been
provided in this Section 6.1. Notwithstanding the preceding sentence, Required
Allocations relating to (1) Nonrecourse Deductions shall not be taken into
account except to the extent that there has been a decrease in Partnership
Minimum Gain and (2) Partner Nonrecourse Deductions shall not be taken into
account except to the extent that there has been a decrease in Partner
Nonrecourse Debt Minimum Gain. In exercising its discretion under this
Section 6.1(d)(xii)(A), the General Partner may take into account future
Required Allocations that, although not yet made, are likely to offset other
Required Allocations previously made. Allocations pursuant to this
Section 6.1(d)(xii)(A) shall only be made with respect to Required Allocations
to the extent the General Partner determines that such allocations will
otherwise be inconsistent with the economic agreement among the Partners.
Further, allocations pursuant to this Section 6.1(d)(xii)(A) shall be deferred
with respect to allocations pursuant to clauses (1) and (2) hereof to the extent
the General Partner determines that such allocations are likely to be offset by
subsequent Required Allocations.
(B)    The General Partner shall, with respect to each taxable period, (1) apply
the provisions of Section 6.1(d)(xii)(A) in whatever order is most likely to
minimize the economic distortions that might otherwise result from the Required
Allocations, and (2) divide all allocations pursuant to Section 6.1(d)(xii)(A)
among the Partners in a manner that is likely to minimize such economic
distortions.
(xiii)    Corrective and Other Allocations. In the event of any allocation of
Additional Book Basis Derivative Items or any Book-Down Event or any recognition
of a Net Termination Loss, the following rules shall apply:
(A)    Except as provided in Section 6.1(d)(xiii)(B), in the case of any
allocation of Additional Book Basis Derivative Items (other than an allocation
of Unrealized Gain or Unrealized Loss under Section 5.5(d) hereof), the General
Partner shall allocate such Additional Book Basis Derivative Items to (1) the
holders of Incentive Distribution Rights and the General Partner to the same
extent that the Unrealized Gain or Unrealized Loss giving rise to such
Additional Book Basis Derivative Items was allocated to them pursuant to
Section 5.5(d) and (2) all Unitholders, Pro Rata, to the extent that the
Unrealized Gain or Unrealized Loss giving rise to such Additional Book Basis
Derivative Items was allocated to any Unitholders pursuant to Section 5.5(d).
(B)    In the case of any allocation of Additional Book Basis Derivative Items
(other than an allocation of Unrealized Gain or Unrealized Loss under
Section 5.5(d) hereof or an allocation of Net Termination Gain or Net
Termination Loss pursuant to Section 6.1(c) hereof) as a result of a sale or
other taxable disposition of any Partnership asset that is an Adjusted Property
(“Disposed of Adjusted Property”), the General Partner shall allocate (1)
additional items of gross income and gain (aa) away from the holders of
Incentive Distribution Rights and (bb) to the Unitholders, or (2) additional
items of deduction and loss (aa) away from the Unitholders and (bb) to the
holders of Incentive Distribution Rights, to the extent that the Additional Book
Basis Derivative Items allocated to the Unitholders exceed their Share of
Additional Book Basis Derivative Items with respect to such Disposed of Adjusted
Property.


82



--------------------------------------------------------------------------------






Any allocation made pursuant to this Section 6.1(d)(xiii)(B) shall be made after
all of the other Agreed Allocations have been made as if this
Section 6.1(d)(xiii) were not in this Agreement and, to the extent necessary,
shall require the reallocation of items that have been allocated pursuant to
such other Agreed Allocations.
(C)    In the case of any negative adjustments to the Capital Accounts of the
Partners resulting from a Book-Down Event or from the recognition of a Net
Termination Loss, such negative adjustment (1) shall first be allocated, to the
extent of the Aggregate Remaining Net Positive Adjustments, in such a manner, as
determined by the General Partner, that to the extent possible the aggregate
Capital Accounts of the Partners will equal the amount that would have been the
Capital Account balances of the Partners if no prior Book-Up Events had
occurred, and (2) any negative adjustment in excess of the Aggregate Remaining
Net Positive Adjustments shall be allocated pursuant to Section 6.1(c) hereof.
(D)    For purposes of this Section 6.1(d)(xiii), the Unitholders shall be
treated as being allocated Additional Book Basis Derivative Items to the extent
that such Additional Book Basis Derivative Items have reduced the amount of
income that would otherwise have been allocated to the Unitholders under this
Agreement. In making the allocations required under this Section 6.1(d)(xiii),
the General Partner may apply whatever conventions or other methodology it
determines will satisfy the purpose of this Section 6.1(d)(xiii). Without
limiting the foregoing, if an Adjusted Property is contributed by the
Partnership to another entity classified as a partnership for federal income tax
purposes (the “lower tier partnership”), the General Partner may make
allocations similar to those described in Sections 6.1(d)(xiii)(A) through (C)
to the extent the General Partner determines such allocations are necessary to
account for the Partnership’s allocable share of income, gain, loss and
deduction of the lower tier partnership that relate to the contributed Adjusted
Property in a manner that is consistent with the purpose of this
Section 6.1(d)(xiii).
(e)    Allocations to Class A Units. For purposes of this Agreement, including,
but not limited to, the allocations under this Article VI, for each taxable
period, all Hydrocarbon Items shall be allocated solely to the Unitholders other
than the holders of Class A Units pursuant to this Agreement as if the Class A
Units were not treated as Units or Common Units.
Section 6.2    Allocations for Tax Purposes.
(a)    Except as otherwise provided herein, for federal income tax purposes,
each item of income, gain, loss and deduction shall be allocated among the
Partners in the same manner as its correlative item of “book” income, gain, loss
or deduction is allocated pursuant to Section 6.1.
(b)    In an attempt to eliminate Book-Tax Disparities attributable to a
Contributed Property or Adjusted Property, items of income, gain, loss,
depreciation, amortization and cost recovery deductions shall be allocated for
federal income tax purposes among the Partners in the manner provided under
Section 704(c) of the Code, and the Treasury Regulations promulgated under
Section 704(b) and 704(c) of the Code, as determined to be appropriate by the
General Partner (taking into account the General Partner’s discretion under


83



--------------------------------------------------------------------------------






Section 6.1(d)(x)(D)); provided, however, that the General Partner shall apply
the principles of Treasury Regulation Section 1.704-3(d) in all events.
(c)    The General Partner may determine to depreciate or amortize the portion
of an adjustment under Section 743(b) of the Code attributable to unrealized
appreciation in any Adjusted Property (to the extent of the unamortized Book-Tax
Disparity) using a predetermined rate derived from the depreciation or
amortization method and useful life applied to the unamortized Book-Tax
Disparity of such property, despite any inconsistency of such approach with
Treasury Regulation Section 1.167(c)-l(a)(6) or any successor regulations
thereto. If the General Partner determines that such reporting position cannot
reasonably be taken, the General Partner may adopt depreciation and amortization
conventions under which all purchasers acquiring Limited Partner Interests in
the same month would receive depreciation and amortization deductions, based
upon the same applicable rate as if they had purchased a direct interest in the
Partnership’s property. If the General Partner chooses not to utilize such
aggregate method, the General Partner may use any other depreciation and
amortization conventions to preserve the uniformity of the intrinsic tax
characteristics of any Limited Partner Interests, so long as such conventions
would not have a material adverse effect on the Limited Partners or the Record
Holders of any class or classes of Limited Partner Interests.
(d)    In accordance with Treasury Regulation Sections 1.1245-1(e) and
1.1250-1(f), any gain allocated to the Partners upon the sale or other taxable
disposition of any Partnership asset shall, to the extent possible, after taking
into account other required allocations of gain pursuant to this Section 6.2, be
characterized as Recapture Income in the same proportions and to the same extent
as such Partners (or their predecessors in interest) have been allocated any
deductions directly or indirectly giving rise to the treatment of such gains as
Recapture Income.
(e)    All items of income, gain, loss, deduction and credit recognized by the
Partnership for federal income tax purposes and allocated to the Partners in
accordance with the provisions hereof shall be determined without regard to any
election under Section 754 of the Code that may be made by the Partnership;
provided, however, that such allocations, once made, shall be adjusted (in the
manner determined by the General Partner) to take into account those adjustments
permitted or required by Sections 734 and 743 of the Code.
(f)    Each item of Partnership income, gain, loss and deduction, for federal
income tax purposes, shall be determined for each taxable period and prorated on
a monthly basis and shall be allocated to the Partners as of the opening of the
National Securities Exchange on which the Partnership Interests are listed or
admitted to trading on the first Business Day of each month; provided, however,
that such items for the period beginning on the Closing Date and ending on the
last day of the month in which the last Option Closing Date or the expiration of
the Over-Allotment Option occurs shall be allocated to the Partners as of the
opening of the National Securities Exchange on which the Partnership Interests
are listed or admitted to trading on the first Business Day of the next
succeeding month; provided further, that gain or loss on a sale or other
disposition of any assets of the Partnership or any other extraordinary item of
income or loss realized and recognized other than in the ordinary course of
business, as determined by the General Partner, shall be allocated to the
Partners as of the opening of the National Securities


84



--------------------------------------------------------------------------------






Exchange on which the Partnership Interests are listed or admitted to trading on
the first Business Day of the month in which such gain or loss is recognized for
federal income tax purposes. The General Partner may revise, alter or otherwise
modify such methods of allocation to the extent permitted or required by Section
706 of the Code and the regulations or rulings promulgated thereunder.
(g)    Allocations that would otherwise be made to a Limited Partner under the
provisions of this Article VI shall instead be made to the beneficial owner of
Limited Partner Interests held by a nominee, agent or representative in any case
in which such nominee, agent or representative has furnished the identity of
such owner to the Partnership in accordance with Section 6031(c) of the Code or
any other method determined by the General Partner.
(h)    If, as a result of the conversion of a Series A Preferred Unit into
Common Units and the adjustments pursuant to Section 5.5(d)(iii), a Capital
Account reallocation is required consistent with the principles of Treasury
Regulation Section 1.704-1(b)(2)(iv)(s)(3), the General Partner shall make
corrective allocations pursuant to Treasury Regulation Section 1.704-1(b)(4)(x).
Section 6.3    Requirement and Characterization of Distributions; Distributions
to Record Holders.
(a)    Subject to Section 5.14(b)(i), within 60 days following the end of each
Quarter commencing with the Quarter ending on December 31, 2012, an amount equal
to 100% of Available Cash with respect to such Quarter shall be distributed in
accordance with this Article VI, by the Partnership to the Partners as of the
Record Date selected by the General Partner. The Record Date for the first
distribution of Available Cash shall not be prior to the final closing of the
Over-Allotment Option. All amounts of Available Cash distributed by the
Partnership on any date from any source shall be deemed to be Operating Surplus
until the sum of all amounts of Available Cash theretofore distributed by the
Partnership to the Partners pursuant to Section 6.4 equals the Operating Surplus
from the Closing Date through the close of the immediately preceding Quarter.
Any remaining amounts of Available Cash distributed by the Partnership on such
date shall, except as otherwise provided in Section 6.5, be deemed to be
“Capital Surplus.” All distributions required to be made under this Agreement
shall be made subject to Sections 17-607 and 17-804 of the Delaware Act and
other applicable law, notwithstanding any other provision of this Agreement.
(b)    Notwithstanding Section 6.3(a) (but subject to the last sentence of
Section 6.3(a)), in the event of the dissolution and liquidation of the
Partnership, all cash received during or after the Quarter in which the
Liquidation Date occurs shall be applied and distributed solely in accordance
with, and subject to the terms and conditions of, Section 12.4.
(c)    Each distribution in respect of a Partnership Interest shall be paid by
the Partnership, directly or through the Transfer Agent or through any other
Person or agent, only to the Record Holder of such Partnership Interest as of
the Record Date set for such distribution. Such payment shall constitute full
payment and satisfaction of the Partnership’s liability in


85



--------------------------------------------------------------------------------






respect of such payment, regardless of any claim of any Person who may have an
interest in such payment by reason of an assignment or otherwise.
(d)    For the avoidance of doubt, notwithstanding any provision of this
Agreement to the contrary, a Class A Unit shall not be entitled to receive any
distributions pursuant to this Agreement to the extent such distributions are
attributable to Hydrocarbon Available Cash.
Section 6.4    Distributions of Available Cash from Operating Surplus.
(a)    Available Cash with respect to any Quarter that is deemed to be Operating
Surplus pursuant to the provisions of Section 6.3 or Section 6.5 shall be
distributed as follows, except as otherwise required by Section 5.14(b)(i) or in
respect of additional Partnership Interests issued pursuant to Section 5.6(b):
(i)    First, (A) to the General Partner in accordance with its Percentage
Interest and (B) to the holders of Common Units and Class A Units Pro Rata
(except that the holders of Class A Units will not be entitled to receive any
Hydrocarbon Available Cash), a percentage equal to 100% less the General
Partner’s Percentage Interest in subclause (A), until there has been distributed
in respect of each Common Unit then Outstanding an amount equal to the Minimum
Quarterly Distribution for such Quarter;
(ii)    Second, (A) to the General Partner in accordance with its Percentage
Interest and (B) to the holders of Common Units and Class A Units, Pro Rata
(except that the holders of Class A Units will not be entitled to receive any
Hydrocarbon Available Cash), a percentage equal to 100% less the General
Partner’s Percentage Interest in subclause (A), until there has been distributed
in respect of each Common Unit then Outstanding an amount equal to the excess of
the First Target Distribution over the Minimum Quarterly Distribution for such
Quarter;
(iii)    Third, (A) to the General Partner in accordance with its Percentage
Interest, (B) 13% to the holders of the Incentive Distribution Rights, Pro Rata,
and (C) to the holders of Common Units and Class A Units, Pro Rata (except that
the holders of Class A Units will not be entitled to receive any Hydrocarbon
Available Cash), a percentage equal to 100% less the sum of the percentages
applicable to subclauses (A) and (B) of this clause (iii), until there has been
distributed in respect of each Common Unit then Outstanding an amount equal to
the excess of the Second Target Distribution over the First Target Distribution
for such Quarter;
(iv)    Fourth, (A) to the General Partner in accordance with its Percentage
Interest, (B) 23% to the holders of the Incentive Distribution Rights, Pro Rata,
and (C) to the holders of Common Units and Class A Units, Pro Rata (except that
the holders of Class A Units will not be entitled to receive any Hydrocarbon
Available Cash), a percentage equal to 100% less the sum of the percentages
applicable to subclauses (A) and (B) of this clause (iv), until there has been
distributed in respect of each Common Unit then Outstanding an amount equal to
the excess of the Third Target Distribution over the Second Target Distribution
for such Quarter; and


86



--------------------------------------------------------------------------------






(v)    Thereafter, (A) to the General Partner in accordance with its Percentage
Interest, (B) 48% to the holders of the Incentive Distribution Rights, Pro Rata,
and (C) to holders of Common Units and Class A Units, Pro Rata (except that the
holders of Class A Units will not be entitled to receive any Hydrocarbon
Available Cash), a percentage equal to 100% less the sum of the percentages
applicable to subclauses (A) and (B) of this clause (v);
provided, however, that if the Minimum Quarterly Distribution, the First Target
Distribution, the Second Target Distribution and the Third Target Distribution
have been reduced to zero pursuant to the second sentence of Section 6.6(a), the
distribution of Available Cash that is deemed to be Operating Surplus with
respect to any Quarter will be made solely in accordance with Section 6.4(a)(v).
Section 6.5    Distributions of Available Cash from Capital Surplus. Available
Cash that is deemed to be Capital Surplus pursuant to the provisions of
Section 6.3(a) shall be distributed, unless the provisions of Section 6.3
require otherwise, to the General Partner and the holders of Common Units and
Class A Units Pro Rata (except that the holders of Class A Units will not be
entitled to receive any Hydrocarbon Available Cash), until a hypothetical holder
of a Common Unit acquired on the Closing Date has received with respect to such
Common Unit distributions of Available Cash that are deemed to be Capital
Surplus in an aggregate amount equal to the Initial Unit Price. Thereafter, all
Available Cash shall be distributed as if it were Operating Surplus and shall be
distributed in accordance with Section 6.4.
Section 6.6    Adjustment of Minimum Quarterly Distribution and Target
Distribution Levels.
(a)    The Minimum Quarterly Distribution and Target Distributions shall be
proportionately adjusted in the event of any distribution, combination or
subdivision (whether effected by a distribution payable in Units or otherwise)
of Units or other Partnership Interests in accordance with Section 5.9. In the
event of a distribution of Available Cash that is deemed to be from Capital
Surplus, the then applicable Minimum Quarterly Distribution and Target
Distributions shall be adjusted proportionately downward to equal the product
obtained by multiplying the otherwise applicable Minimum Quarterly Distribution,
First Target Distribution, Second Target Distribution and Third Target
Distribution, as the case may be, by a fraction, the numerator of which is the
Unrecovered Initial Unit Price of the Common Units immediately after giving
effect to such distribution and the denominator of which is the Unrecovered
Initial Unit Price of the Common Units immediately prior to giving effect to
such distribution.
(b)    The Minimum Quarterly Distribution, First Target Distribution, Second
Target Distribution and Third Target Distribution, shall also be subject to
adjustment pursuant to Section 5.11 and Section 6.9.


87



--------------------------------------------------------------------------------






Section 6.7    Reserved.
Section 6.8    Special Provisions Relating to the Holders of Incentive
Distribution Rights.
(a)    Notwithstanding anything to the contrary set forth in this Agreement, the
holders of the Incentive Distribution Rights (1) shall (x) possess the rights
and obligations provided in this Agreement with respect to a Limited Partner
pursuant to Article III and Article VII and (y) have a Capital Account as a
Partner pursuant to Section 5.5 and all other provisions related thereto and (2)
shall not (x) be entitled to vote on any matters requiring the approval or vote
of the holders of Outstanding Units, except as provided by law, (y) be entitled
to any distributions other than as provided in Sections 6.4(a)(iii), (iv) and
(v), and Section 12.4 or (z) be allocated items of income, gain, loss or
deduction other than as specified in this Article VI; provided, however, that
for the avoidance of doubt, the foregoing shall not preclude the Partnership
from making any other payments or distributions in connection with other actions
permitted by this Agreement.
(b)    A Unitholder shall not be permitted to transfer an IDR Reset Common Unit
(other than a transfer to an Affiliate) if the remaining balance in the
transferring Unitholder’s Capital Account with respect to the retained IDR Reset
Common Units would be negative after giving effect to the allocation under
Section 5.5(c)(iii).
(c)    A holder of an IDR Reset Common Unit that was issued in connection with
an IDR Reset Election pursuant to Section 5.11 shall not be issued a Common Unit
Certificate pursuant to Section 4.1 (if the Common Units are evidenced by
Certificates) or evidence of the issuance of uncertificated Common Units, and
shall not be permitted to transfer such Common Unit to a Person that is not an
Affiliate of such holder, until such time as the General Partner determines,
based on advice of counsel, that each such IDR Reset Common Unit should have, as
a substantive matter, like intrinsic economic and federal income tax
characteristics, in all material respects, to the intrinsic economic and federal
income tax characteristics of an Initial Common Unit. In connection with the
condition imposed by this Section 6.8(c), the General Partner may take whatever
steps are required to provide economic uniformity to such IDR Reset Common Units
in preparation for a transfer of such IDR Reset Common Units, including the
application of Section 5.5(c)(iii), Section 6.1(d)(x)(B), or
Section 6.1(d)(x)(C); provided, however, that no such steps may be taken that
would have a material adverse effect on the Unitholders holding Common Units.
Section 6.9    Entity-Level Taxation. If legislation is enacted or the official
interpretation of existing legislation is modified by a governmental authority,
which after giving effect to such enactment or modification, results in a Group
Member becoming subject to federal, state or local or non-U.S. income or
withholding taxes in excess of the amount of such taxes due from the Group
Member prior to such enactment or modification (including, for the avoidance of
doubt, any increase in the rate of such taxation applicable to the Group
Member), then the General Partner may, at its option, reduce the Minimum
Quarterly Distribution and the Target Distributions by the amount of income or
withholding taxes that are payable by reason of any such new legislation or
interpretation (the “Incremental Income Taxes”), or any portion


88



--------------------------------------------------------------------------------






thereof selected by the General Partner, in the manner provided in this
Section 6.9. If the General Partner elects to reduce the Minimum Quarterly
Distribution and the Target Distributions for any Quarter with respect to all or
a portion of any Incremental Income Taxes, the General Partner shall estimate
for such Quarter the Partnership Group’s aggregate liability (the “Estimated
Incremental Quarterly Tax Amount”) for all (or the relevant portion of) such
Incremental Income Taxes; provided that any difference between such estimate and
the actual liability for Incremental Income Taxes (or the relevant portion
thereof) for such Quarter may, to the extent determined by the General Partner,
be taken into account in determining the Estimated Incremental Quarterly Tax
Amount with respect to each Quarter in which any such difference can be
determined. For each such Quarter, the Minimum Quarterly Distribution, First
Target Distribution, Second Target Distribution and Third Target Distribution,
shall be the product obtained by multiplying (a) the amounts therefor that are
set out herein prior to the application of this Section 6.9 times (b) the
quotient obtained by dividing (i) Available Cash with respect to such Quarter by
(ii) the sum of Available Cash with respect to such Quarter and the Estimated
Incremental Quarterly Tax Amount for such Quarter, as determined by the General
Partner. For purposes of the foregoing, Available Cash with respect to a Quarter
will be deemed reduced by the Estimated Incremental Quarterly Tax Amount for
that Quarter.
Section 6.10    Special Provisions Relating to the Holders of Converted Units.
(a)    A Unitholder holding a Converted Common Unit shall not be issued a Common
Unit pursuant to Section 4.1, and shall not be permitted to transfer such
Converted Common Units to a Person that is not an Affiliate of the holder
(subject to the other transfer restrictions set forth in this Agreement) until
such time as the General Partner reasonably determines that, upon transfer, each
such Converted Common Unit would have, as a substantive matter, like intrinsic
economic and U.S. federal income tax characteristics to the transferee, in all
material respects, to the intrinsic economic and U.S. federal income tax
characteristics of an Initial Common Unit to such transferee. In connection with
the condition imposed by this Section 6.10, the General Partner shall take
whatever steps are required to provide economic uniformity to the Converted
Common Units in preparation for a transfer of such Converted Common Units,
including the application of Section 5.5(c)(iv) and Section 6.1(d)(x); provided,
however, that no such steps may be taken that would have a material adverse
effect on the Unitholders holding Converted Common Units (for this purpose the
allocations of items of income, gain, loss or deduction with respect to Common
Units, Class A Units or Class B Units will be deemed not to have a material
adverse effect on the Common Units).
(b)    A holder of a Converted Common Unit or a Class B Unit shall be required
to provide notice to the General Partner of any transfer, disposition, or other
“sale or exchange” (within the meaning of Section 708(b)(1)(B) of the Code) of
any of its Converted Common Units or Class B Units within 45 days of such event,
or by the last Business Day of the calendar year in which such event occurs, if
shorter, providing the number of Converted Common Units or Class B Units that
were transferred, disposed of or subject to the sale or exchange.
Section 6.11    Special Distribution Provisions Relating to Class A Units.
Notwithstanding anything to the contrary in this Agreement, distributions of
Available Cash to the General Partner and the holders of the Incentive
Distribution Rights as provided for in


89



--------------------------------------------------------------------------------






Section 6.4 and Section 6.5 shall be adjusted, commencing with the payment date
of the quarterly distribution declared and paid with respect to the fourth
Quarter of 2015 and for each Quarter thereafter, such that the distributions
paid to the General Partner and the holders of the Incentive Distribution Rights
are calculated without regard to, and do not take into account, any Available
Cash distributed to the holders of Class A Units; provided, however, that this
Section 6.11 shall be effective only for so long as all of the Class A Units
issued and Outstanding, if any, are held by a direct or indirect wholly owned
Subsidiary of the Partnership.
ARTICLE VII
MANAGEMENT AND OPERATION OF BUSINESS
Section 7.1    Management.
(a)    The General Partner shall conduct, direct and manage all activities of
the Partnership. Except as otherwise expressly provided in this Agreement, all
management powers over the business and affairs of the Partnership shall be
exclusively vested in the General Partner, and no Limited Partner shall have any
management power over the business and affairs of the Partnership. In addition
to the powers now or hereafter granted a general partner of a limited
partnership under applicable law or that are granted to the General Partner
under any other provision of this Agreement, the General Partner, subject to
Section 7.3, shall have full power and authority to do all things and on such
terms as it determines to be necessary or appropriate to conduct the business of
the Partnership, to exercise all powers set forth in Section 2.5 and to
effectuate the purposes set forth in Section 2.4, including the following:
(i)    the making of any expenditures, the lending or borrowing of money, the
assumption or guarantee of, or other contracting for, indebtedness and other
liabilities, the issuance of evidences of indebtedness, including indebtedness
that is convertible into or exchangeable for Partnership Interests (subject to
Section 5.14(b)(iv) with respect to Series A Senior Securities and Series A
Parity Securities), and the incurring of any other obligations;
(ii)    the making of tax, regulatory and other filings, or rendering of
periodic or other reports to governmental or other agencies having jurisdiction
over the business or assets of the Partnership;
(iii)    the acquisition, disposition, mortgage, pledge, encumbrance,
hypothecation or exchange of any or all of the assets of the Partnership or the
merger or other combination of the Partnership with or into another Person (the
matters described in this clause (iii) being subject, however, to any prior
approval that may be required by Section 7.3 and Article XIV);
(iv)    the use of the assets of the Partnership (including cash on hand) for
any purpose consistent with the terms of this Agreement, including the financing
of the conduct of the operations of the Partnership Group; subject to
Section 7.6(a), the lending of funds to other Persons (including other Group
Members); the repayment or guarantee of obligations of any Group Member; and the
making of capital contributions to any Group Member;


90



--------------------------------------------------------------------------------






(v)    the negotiation, execution and performance of any contracts, conveyances
or other instruments (including instruments that limit the liability of the
Partnership under contractual arrangements to all or particular assets of the
Partnership, with the other party to the contract to have no recourse against
the General Partner or its assets other than its interest in the Partnership,
even if the same results in the terms of the transaction being less favorable to
the Partnership than would otherwise be the case);
(vi)    the distribution of Partnership cash;
(vii)    the selection and dismissal of officers, employees, agents, internal
and outside attorneys, accountants, consultants and contractors and the
determination of their compensation and other terms of employment or hiring;
(viii)    the maintenance of insurance for the benefit of the Partnership Group,
the Partners and Indemnitees;
(ix)    the formation of, or acquisition of an interest in, and the contribution
of property and the making of loans to, any further limited or general
partnerships, joint ventures, corporations, limited liability companies or other
Persons (including the acquisition of interests in, and the contributions of
property to, any Group Member from time to time) subject to the restrictions set
forth in Section 2.4;
(x)    the control of any matters affecting the rights and obligations of the
Partnership, including the bringing and defending of actions at law or in equity
and otherwise engaging in the conduct of litigation, arbitration or mediation
and the incurring of legal expense and the settlement of claims and litigation;
(xi)    the indemnification of any Person against liabilities and contingencies
to the extent permitted by law;
(xii)    the entering into of listing agreements with any National Securities
Exchange and the delisting of some or all of the Limited Partner Interests from,
or requesting that trading be suspended on, any such exchange (subject to any
prior approval that may be required under Section 4.8);
(xiii)    subject to Section 5.14(b), the purchase, sale or other acquisition or
disposition of Partnership Interests, or the issuance of Derivative Partnership
Interests;
(xiv)    the undertaking of any action in connection with the Partnership’s
participation in the management of any Group Member; and
(xv)    the entering into of agreements with any of its Affiliates to render
services to a Group Member or to itself in the discharge of its duties as
General Partner of the Partnership.
(b)    Notwithstanding any other provision of this Agreement, any Group Member
Agreement, the Delaware Act or any applicable law, rule or regulation, each
Record


91



--------------------------------------------------------------------------------






Holder and each other Person who may acquire an interest in a Partnership
Interest or that is otherwise bound by this Agreement hereby (i) approves,
ratifies and confirms the execution, delivery and performance by the parties
thereto of this Agreement and the Group Member Agreement of each other Group
Member, the IPO Underwriting Agreement, the Omnibus Agreement, the Contribution
Agreement, the Employee Services Agreements, and the other agreements described
in or filed as exhibits to the IPO Registration Statement that are related to
the transactions contemplated by the IPO Registration Statement (collectively,
the “Transaction Documents”) (in each case other than this Agreement, without
giving effect to any amendments, supplements or restatements thereof entered
into after the date such Person becomes bound by the provisions of this
Agreement); (ii) agrees that the General Partner (on its own or on behalf of the
Partnership) is authorized to execute, deliver and perform the agreements
referred to in clause (i) of this sentence and the other agreements, acts,
transactions and matters described in or contemplated by the IPO Registration
Statement on behalf of the Partnership without any further act, approval or vote
of the Partners or the other Persons who may acquire an interest in Partnership
Interests or are otherwise bound by this Agreement; and (iii) agrees that the
execution, delivery or performance by the General Partner, any Group Member or
any Affiliate of any of them of this Agreement or any agreement authorized or
permitted under this Agreement (including the exercise by the General Partner or
any Affiliate of the General Partner of the rights accorded pursuant to
Article XV) shall not constitute a breach by the General Partner of any duty
that the General Partner may owe the Partnership or the Limited Partners or any
other Persons under this Agreement (or any other agreements) or of any duty
existing at law, in equity or otherwise.
Section 7.2    Certificate of Limited Partnership. The General Partner has
caused the Certificate of Limited Partnership to be filed with the Secretary of
State of the State of Delaware as required by the Delaware Act. The General
Partner shall use all reasonable efforts to cause to be filed such other
certificates or documents that the General Partner determines to be necessary or
appropriate for the formation, continuation, qualification and operation of a
limited partnership (or a partnership in which the limited partners have limited
liability) in the State of Delaware or any other state in which the Partnership
may elect to do business or own property. To the extent the General Partner
determines such action to be necessary or appropriate, the General Partner shall
file amendments to and restatements of the Certificate of Limited Partnership
and do all things to maintain the Partnership as a limited partnership (or a
partnership or other entity in which the limited partners have limited
liability) under the laws of the State of Delaware or of any other state in
which the Partnership may elect to do business or own property. Subject to the
terms of Section 3.3(a), the General Partner shall not be required, before or
after filing, to deliver or mail a copy of the Certificate of Limited
Partnership, any qualification document or any amendment thereto to any Limited
Partner.
Section 7.3    Restrictions on the General Partner’s Authority to Sell Assets of
the Partnership Group. Except as provided in Article XII and Article XIV, the
General Partner may not sell, exchange or otherwise dispose of all or
substantially all of the assets of the Partnership Group, taken as a whole, in a
single transaction or a series of related transactions (including by way of
merger, consolidation or other combination or sale of ownership interests of the
Partnership’s Subsidiaries) without the approval of holders of a Unit Majority;
provided, however, that this provision shall not preclude or limit the General
Partner’s ability to mortgage,


92



--------------------------------------------------------------------------------






pledge, hypothecate or grant a security interest in all or substantially all of
the assets of the Partnership Group and shall not apply to any forced sale of
any or all of the assets of the Partnership Group pursuant to the foreclosure
of, or other realization upon, any such encumbrance.
Section 7.4    Reimbursement of and Other Payments to the General Partner.
(a)    Except as provided in this Section 7.4, and elsewhere in this Agreement
or in the Omnibus Agreement, the General Partner shall not be compensated for
its services as a general partner or managing member of any Group Member.
(b)    Except as may be otherwise provided in the Omnibus Agreement, the General
Partner shall be reimbursed on a monthly basis, or such other basis as the
General Partner may determine, for (i) all direct and indirect expenses it
incurs or payments it makes on behalf of the Partnership Group (including
salary, bonus, incentive compensation and other amounts paid to any Person,
including Affiliates of the General Partner, to perform services for the
Partnership Group or for the General Partner in the discharge of its duties to
the Partnership Group), and (ii) all other expenses allocable to the Partnership
Group or otherwise incurred by the General Partner or its Affiliates in
connection with managing and operating the Partnership Group’s business and
affairs (including expenses allocated to the General Partner by its Affiliates).
The General Partner shall determine the expenses that are allocable to the
Partnership Group. Reimbursements pursuant to this Section 7.4 shall be in
addition to any reimbursement to the General Partner as a result of
indemnification pursuant to Section 7.7. Any allocation of expenses to the
Partnership by the General Partner in a manner consistent with its or its
Affiliates’ past business practices and, in the case of assets regulated by
FERC, then applicable accounting and allocation methodologies generally
permitted by FERC for rate-making purposes (or in the absence of then-applicable
methodologies permitted by FERC, consistent with the most-recently applicable
methodologies), shall be deemed to have been made in good faith.
(c)    The General Partner, without the approval of the Limited Partners (who
shall have no right to vote in respect thereof), may propose and adopt on behalf
of the Partnership employee benefit plans, employee programs and employee
practices (including plans, programs and practices involving the issuance of
Partnership Interests or Derivative Partnership Interests), or cause the
Partnership to issue Partnership Interests or Derivative Partnership Interests
in connection with, or pursuant to, any employee benefit plan, employee program
or employee practice maintained or sponsored by the General Partner or any of
its Affiliates in each case for the benefit of officers, employees and directors
of the General Partner or any of its Affiliates, in respect of services
performed, directly or indirectly, for the benefit of the Partnership Group. The
Partnership agrees to issue and sell to the General Partner or any of its
Affiliates any Partnership Interests that the General Partner or such Affiliates
are obligated to provide to any officers, employees, consultants and directors
pursuant to any such employee benefit plans, employee programs or employee
practices. Expenses incurred by the General Partner in connection with any such
plans, programs and practices (including the net cost to the General Partner or
such Affiliates of Partnership Interests purchased by the General Partner or
such Affiliates from the Partnership to fulfill options or awards under such
plans, programs and practices) shall be reimbursed in accordance with
Section 7.4(b). Any and all obligations of the


93



--------------------------------------------------------------------------------






General Partner under any employee benefit plans, employee programs or employee
practices adopted by the General Partner as permitted by this Section 7.4(c)
shall constitute obligations of the General Partner hereunder and shall be
assumed by any successor General Partner approved pursuant to Section 11.1 or
Section 11.2 or the transferee of or successor to all of the General Partner’s
General Partner Interest pursuant to Section 4.6.
(d)    The General Partner and its Affiliates may charge any member of the
Partnership Group a management fee to the extent necessary to allow the
Partnership Group to reduce the amount of any state franchise or income tax or
any tax based upon the revenues or gross margin of any member of the Partnership
Group if the tax benefit produced by the payment of such management fee or fees
exceeds the amount of such fee or fees.
(e)    The General Partner and its Affiliates may enter into an agreement to
provide services to any Group Member for a fee or otherwise than for cost.
Section 7.5    Outside Activities.
(a)    The General Partner, for so long as it is the General Partner of the
Partnership (i) agrees that its sole business will be to act as a general
partner or managing member, as the case may be, of the Partnership and any other
partnership or limited liability company of which the Partnership is, directly
or indirectly, a partner or member and to undertake activities that are
ancillary or related thereto (including being a Limited Partner in the
Partnership) and (ii) shall not engage in any business or activity or incur any
debts or liabilities except in connection with or incidental to (A) its
performance as general partner or managing member, if any, of one or more Group
Members or as described in or contemplated by the IPO Registration Statement,
(B) the acquiring, owning or disposing of debt securities or equity interests in
any Group Member, (C) the guarantee of, and mortgage, pledge, or encumbrance of
any or all of its assets in connection with, any indebtedness of any Group
Member or (D) the performance of its obligations under the Omnibus Agreement.
(b)    Subject to the terms of Section 7.5(c), each Unrestricted Person (other
than the General Partner) shall have the right to engage in businesses of every
type and description and other activities for profit and to engage in and
possess an interest in other business ventures of any and every type or
description, whether in businesses engaged in or anticipated to be engaged in by
any Group Member, independently or with others, including business interests and
activities in direct competition with the business and activities of any Group
Member, and none of the same shall constitute a breach of this Agreement or any
duty otherwise existing at law, in equity or otherwise, to any Group Member or
any Partner. None of any Group Member, any Limited Partner or any other Person
shall have any rights by virtue of this Agreement, any Group Member Agreement,
or the partnership relationship established hereby in any business ventures of
any Unrestricted Person.
(c)    Subject to the terms of Section 7.5(a) and Section 7.5(b), but otherwise
notwithstanding anything to the contrary in this Agreement, (i) the engaging in
competitive activities by any Unrestricted Person (other than the General
Partner) in accordance with the provisions of this Section 7.5 is hereby
approved by the Partnership and all Partners, (ii) it shall


94



--------------------------------------------------------------------------------






be deemed not to be a breach of any duty or any other obligation of any type
whatsoever of the General Partner or any other Unrestricted Person for the
Unrestricted Persons (other than the General Partner) to engage in such business
interests and activities in preference to or to the exclusion of the Partnership
and (iii) the Unrestricted Persons shall have no obligation hereunder or as a
result of any duty otherwise existing at law, in equity or otherwise, to present
business opportunities to the Partnership. Notwithstanding anything to the
contrary in this Agreement or any duty otherwise existing at law or in equity,
the doctrine of corporate opportunity, or any analogous doctrine, shall not
apply to any Unrestricted Person (including the General Partner). No
Unrestricted Person (including the General Partner) who acquires knowledge of a
potential transaction, agreement, arrangement or other matter that may be an
opportunity for the Partnership, shall have any duty to communicate or offer
such opportunity to the Partnership, and such Unrestricted Person (including the
General Partner) shall not be liable to the Partnership, to any Limited Partner
or any other Person bound by this Agreement for breach of any duty by reason of
the fact that such Unrestricted Person (including the General Partner) pursues
or acquires for itself, directs such opportunity to another Person or does not
communicate such opportunity or information to the Partnership, provided that
such Unrestricted Person does not engage in such business or activity using
confidential or proprietary information provided by or on behalf of the
Partnership to such Unrestricted Person.
(d)    The General Partner and each of its Affiliates may acquire Units or other
Partnership Interests in addition to those acquired on the Closing Date and,
except as otherwise provided in this Agreement, shall be entitled to exercise,
at their option, all rights relating to all Units and/or other Partnership
Interests acquired by them. The term “Affiliates” when used in this
Section 7.5(d) with respect to the General Partner shall not include any Group
Member.
Section 7.6    Loans from the General Partner; Loans or Contributions from the
Partnership or Group Members.
(a)    The General Partner or any of its Affiliates may lend to any Group
Member, and any Group Member may borrow from the General Partner or any of its
Affiliates, funds needed or desired by the Group Member for such periods of time
and in such amounts as the General Partner may determine; provided, however,
that in any such case the lending party may not charge the borrowing party
interest at a rate greater than the rate that would be charged the borrowing
party or impose terms less favorable to the borrowing party than would be
charged or imposed on the borrowing party by unrelated lenders on comparable
loans made on an arm’s-length basis (without reference to the lending party’s
financial abilities or guarantees), all as determined by the General Partner.
The borrowing party shall reimburse the lending party for any costs (other than
any additional interest costs) incurred by the lending party in connection with
the borrowing of such funds. For purposes of this Section 7.6(a) and
Section 7.6(b), the term “Group Member” shall include any Affiliate of a Group
Member that is controlled by the Group Member.
(b)    The Partnership may lend or contribute to any Group Member, and any Group
Member may borrow from the Partnership, funds on terms and conditions determined
by the General Partner. No Group Member may lend funds to the General Partner or
any of its Affiliates (other than another Group Member).


95



--------------------------------------------------------------------------------






(c)    No borrowing by any Group Member or the approval thereof by the General
Partner shall be deemed to constitute a breach of any duty, expressed or
implied, of the General Partner or its Affiliates to the Partnership or the
Limited Partners existing hereunder, or existing at law, in equity or otherwise
by reason of the fact that the purpose or effect of such borrowing is directly
or indirectly to enable distributions to the General Partner or its Affiliates
(including in their capacities as Limited Partners) to exceed the General
Partner’s Percentage Interest of the total amount distributed to all Partners.
Section 7.7    Indemnification.
(a)    To the fullest extent permitted by law but subject to the limitations
expressly provided in this Agreement, all Indemnitees shall be indemnified and
held harmless by the Partnership from and against any and all losses, claims,
damages, liabilities, joint or several, expenses (including legal fees and
expenses), judgments, fines, penalties, interest, settlements or other amounts
arising from any and all threatened, pending or completed claims, demands,
actions, suits or proceedings, whether civil, criminal, administrative or
investigative, and whether formal or informal and including appeals, in which
any Indemnitee may be involved, or is threatened to be involved, as a party or
otherwise, by reason of its status as an Indemnitee and acting (or refraining to
act) in such capacity on behalf of or for the benefit of the Partnership;
provided, that the Indemnitee shall not be indemnified and held harmless
pursuant to this Agreement if there has been a final and non-appealable judgment
entered by a court of competent jurisdiction determining that, in respect of the
matter for which the Indemnitee is seeking indemnification pursuant to this
Agreement, the Indemnitee acted in bad faith or engaged in intentional fraud,
willful misconduct or, in the case of a criminal matter, acted with knowledge
that the Indemnitee’s conduct was unlawful; provided, further, no
indemnification pursuant to this Section 7.7 shall be available to any Affiliate
of the General Partner (other than a Group Member), or to any other Indemnitee,
with respect to any such Affiliate’s obligations pursuant to the Transaction
Documents. Any indemnification pursuant to this Section 7.7 shall be made only
out of the assets of the Partnership, it being agreed that the General Partner
shall not be personally liable for such indemnification and shall have no
obligation to contribute or loan any monies or property to the Partnership to
enable it to effectuate such indemnification.
(b)    To the fullest extent permitted by law, expenses (including legal fees
and expenses) incurred by an Indemnitee who is indemnified pursuant to
Section 7.7(a) in defending any claim, demand, action, suit or proceeding shall,
from time to time, be advanced by the Partnership prior to a final and
non-appealable judgment entered by a court of competent jurisdiction determining
that, in respect of the matter for which the Indemnitee is seeking
indemnification pursuant to this Section 7.7, the Indemnitee is not entitled to
be indemnified upon receipt by the Partnership of any undertaking by or on
behalf of the Indemnitee to repay such amount if it shall be ultimately
determined that the Indemnitee is not entitled to be indemnified as authorized
by this Section 7.7.
(c)    The indemnification provided by this Section 7.7 shall be in addition to
any other rights to which an Indemnitee may be entitled under any agreement,
pursuant to any vote of the holders of Outstanding Limited Partner Interests, as
a matter of law, in equity or otherwise, both as to actions in the Indemnitee’s
capacity as an Indemnitee and as to actions in


96



--------------------------------------------------------------------------------






any other capacity (including any capacity under the IPO Underwriting
Agreement), and shall continue as to an Indemnitee who has ceased to serve in
such capacity and shall inure to the benefit of the heirs, successors, assigns
and administrators of the Indemnitee.
(d)    The Partnership may purchase and maintain (or reimburse the General
Partner or its Affiliates for the cost of) insurance, on behalf of the General
Partner, its Affiliates and such other Persons as the General Partner shall
determine, against any liability that may be asserted against, or expense that
may be incurred by, such Person in connection with the Partnership’s activities
or such Person’s activities on behalf of the Partnership, regardless of whether
the Partnership would have the power to indemnify such Person against such
liability under the provisions of this Agreement.
(e)    For purposes of this Section 7.7, the Partnership shall be deemed to have
requested an Indemnitee to serve as fiduciary of an employee benefit plan
whenever the performance by it of its duties to the Partnership also imposes
duties on, or otherwise involves services by, it to the plan or participants or
beneficiaries of the plan; excise taxes assessed on an Indemnitee with respect
to an employee benefit plan pursuant to applicable law shall constitute “fines”
within the meaning of Section 7.7(a); and action taken or omitted by it with
respect to any employee benefit plan in the performance of its duties for a
purpose reasonably believed by it to be in the best interest of the participants
and beneficiaries of the plan shall be deemed to be for a purpose that is in the
best interests of the Partnership.
(f)    In no event may an Indemnitee subject the Limited Partners to personal
liability by reason of the indemnification provisions set forth in this
Agreement.
(g)    An Indemnitee shall not be denied indemnification in whole or in part
under this Section 7.7 because the Indemnitee had an interest in the transaction
with respect to which the indemnification applies if the transaction was
otherwise permitted by the terms of this Agreement.
(h)    The provisions of this Section 7.7 are for the benefit of the Indemnitees
and their heirs, successors, assigns, executors and administrators and shall not
be deemed to create any rights for the benefit of any other Persons.
(i)    No amendment, modification or repeal of this Section 7.7 or any provision
hereof shall in any manner terminate, reduce or impair the right of any past,
present or future Indemnitee to be indemnified by the Partnership, nor the
obligations of the Partnership to indemnify any such Indemnitee under and in
accordance with the provisions of this Section 7.7 as in effect immediately
prior to such amendment, modification or repeal with respect to claims arising
from or relating to matters occurring, in whole or in part, prior to such
amendment, modification or repeal, regardless of when such claims may arise or
be asserted.
Section 7.8    Liability of Indemnitees.
(a)    Notwithstanding anything to the contrary set forth in this Agreement, no
Indemnitee shall be liable for monetary damages to the Partnership, the Limited
Partners, or any other Persons who are bound by this Agreement for losses
sustained or liabilities incurred as a


97



--------------------------------------------------------------------------------






result of any act or omission of an Indemnitee unless there has been a final and
non-appealable judgment entered by a court of competent jurisdiction determining
that, in respect of the matter in question, the Indemnitee acted in bad faith or
engaged in intentional fraud, willful misconduct or, in the case of a criminal
matter, acted with knowledge that the Indemnitee’s conduct was criminal.
(b)    The General Partner may exercise any of the powers granted to it by this
Agreement and perform any of the duties imposed upon it hereunder either
directly or by or through its agents, and the General Partner shall not be
responsible for any misconduct or negligence on the part of any such agent
appointed by the General Partner in good faith.
(c)    To the extent that, at law or in equity, an Indemnitee has duties
(including fiduciary duties) and liabilities relating thereto to the Partnership
or to the Partners, the General Partner and any other Indemnitee acting in
connection with the Partnership’s business or affairs shall not be liable to the
Partnership or to any Partner or to any other Persons who are bound by this
Agreement for its good faith reliance on the provisions of this Agreement.
(d)    Any amendment, modification or repeal of this Section 7.8 or any
provision hereof shall be prospective only and shall not in any way affect the
limitations on the liability of the Indemnitees under this Section 7.8 as in
effect immediately prior to such amendment, modification or repeal with respect
to claims arising from or relating to matters occurring, in whole or in part,
prior to such amendment, modification or repeal, regardless of when such claims
may arise or be asserted.
Section 7.9    Resolution of Conflicts of Interest; Standards of Conduct and
Modification of Duties.
(a)    Unless otherwise expressly provided in this Agreement or any Group Member
Agreement, whenever a potential conflict of interest exists or arises between
the General Partner or any of its Affiliates, on the one hand, and the
Partnership, any Group Member or any Partner, on the other, any resolution or
course of action by the General Partner or its Affiliates in respect of such
conflict of interest shall be permitted and deemed approved by all Partners, and
shall not constitute a breach of this Agreement, of any Group Member Agreement,
of any agreement contemplated herein or therein, or of any duty stated or
implied by law or equity, if the resolution or course of action in respect of
such conflict of interest is (i) approved by Special Approval, (ii) approved by
the vote of a majority of the Outstanding Common Units (excluding Common Units
owned by the General Partner and its Affiliates) and Series A Preferred Units
voting together as a single class, (iii) on terms no less favorable to the
Partnership than those generally being provided to or available from unrelated
third parties or (iv) fair and reasonable to the Partnership, taking into
account the totality of the relationships between the parties involved
(including other transactions that may be particularly favorable or advantageous
to the Partnership). The General Partner shall be authorized but not required in
connection with its resolution of such conflict of interest to seek Special
Approval or Unitholder approval of such resolution, and the General Partner may
also adopt a resolution or course of action that has not received Special
Approval or Unitholder approval. Whenever the General Partner makes a
determination to refer any potential conflict of interest to the Conflicts
Committee for Special Approval, seek Unitholder approval or adopt a resolution
or course of action that has not received Special Approval or Unitholder
approval, then the General


98



--------------------------------------------------------------------------------






Partner shall be entitled, to the fullest extent permitted by law, to make such
determination or to take or decline to take such other action free of any duty
or obligation whatsoever to the Partnership or any Limited Partner, and the
General Partner shall not, to the fullest extent permitted by law, be required
to act in good faith or pursuant to any other standard or duty imposed by this
Agreement, any Group Member Agreement, any other agreement contemplated hereby
or under the Delaware Act or any other law, rule or regulation or at equity, and
the General Partner in making such determination or taking or declining to take
such other action shall be permitted to do so in its sole and absolute
discretion. If Special Approval is sought, then it shall be presumed that, in
making its decision, the Conflicts Committee acted in good faith, and if the
Board of Directors determines that the resolution or course of action taken with
respect to a conflict of interest satisfies either of the standards set forth in
clauses (iii) or (iv) above or that a director satisfies the eligibility
requirements to be a member of the Conflicts Committee, then it shall be
presumed that, in making its decision, the Board of Directors acted in good
faith. In any proceeding brought by any Limited Partner or by or on behalf of
such Limited Partner or any other Limited Partner or the Partnership challenging
any action by the Conflicts Committee with respect to any matter referred to the
Conflicts Committee for Special Approval by the General Partner, any
determination by the Board of Directors that the resolution or course of action
taken with respect to a conflict of interest satisfies either of the standards
set forth in clauses (iii) or (iv) above or any determination by the Board of
Directors that a director satisfies the eligibility requirements to be a member
of the Conflicts Committee, the Person bringing or prosecuting such proceeding
shall have the burden of overcoming the presumption that the Conflicts Committee
or the Board of Directors, as applicable, acted in good faith. Notwithstanding
anything to the contrary in this Agreement or any duty otherwise existing at law
or equity, the existence of the conflicts of interest described in the IPO
Registration Statement are hereby approved by all Partners and shall not
constitute a breach of this Agreement or any such duty.
(b)    Whenever the General Partner or the Board of Directors, or any committee
thereof (including the Conflicts Committee), makes a determination or takes or
declines to take any other action, or any Affiliate of the General Partner
causes the General Partner to do so, in its capacity as the general partner of
the Partnership as opposed to in its individual capacity, whether under this
Agreement, any Group Member Agreement or any other agreement contemplated hereby
or otherwise, then, unless another express standard is provided for in this
Agreement, the General Partner, the Board of Directors or such committee or such
Affiliates causing the General Partner to do so, shall make such determination
or take or decline to take such other action in good faith and shall not be
subject to any other or different standards (including fiduciary standards)
imposed by this Agreement, any Group Member Agreement, any other agreement
contemplated hereby or under the Delaware Act or any other law, rule or
regulation or at equity. A determination or other action or inaction will
conclusively be deemed to be in “good faith” for all purposes of this Agreement,
if the Person or Persons making such determination or taking or declining to
take such other action subjectively believe that the determination or other
action or inaction is not adverse to the best interests of the Partnership
Group.


99



--------------------------------------------------------------------------------






(c)    Whenever the General Partner makes a determination or takes or declines
to take any other action, or any of its Affiliates causes it to do so, in its
individual capacity as opposed to in its capacity as the general partner of the
Partnership, whether under this Agreement, any Group Member Agreement or any
other agreement contemplated hereby or otherwise, then the General Partner, or
such Affiliates causing it to do so, are entitled, to the fullest extent
permitted by law, to make such determination or to take or decline to take such
other action free of any duty or obligation whatsoever to the Partnership or any
Limited Partner, and the General Partner, or such Affiliates causing it to do
so, shall not, to the fullest extent permitted by law, be required to act in
good faith or pursuant to any other standard imposed by this Agreement, any
Group Member Agreement, any other agreement contemplated hereby or under the
Delaware Act or any other law, rule or regulation or at equity, and the Person
or Persons making such determination or taking or declining to take such other
action shall be permitted to do so in their sole and absolute discretion. By way
of illustration and not of limitation, whenever the phrase, “the General Partner
at its option,” or some variation of that phrase, is used in this Agreement, it
indicates that the General Partner is acting in its individual capacity. For the
avoidance of doubt, whenever the General Partner votes or transfers its
Partnership Interests, or refrains from voting or transferring its Partnership
Interests, it shall be acting in its individual capacity.
(d)    The General Partner’s organizational documents may provide that
determinations to take or decline to take any action in its individual, rather
than representative, capacity may or shall be determined by its members, if the
General Partner is a limited liability company, stockholders, if the General
Partner is a corporation, or the members or stockholders of the General
Partner’s general partner, if the General Partner is a partnership.
(e)    Notwithstanding anything to the contrary in this Agreement, the General
Partner and its Affiliates shall have no duty or obligation, express or implied,
to (i) sell or otherwise dispose of any asset of the Partnership Group other
than in the ordinary course of business or (ii) permit any Group Member to use
any facilities or assets of the General Partner and its Affiliates, except as
may be provided in contracts entered into from time to time specifically dealing
with such use. Any determination by the General Partner or any of its Affiliates
to enter into such contracts shall be at its option.
(f)    Except as expressly set forth in this Agreement or required by the
Delaware Act, neither the General Partner nor any other Indemnitee shall have
any duties or liabilities, including fiduciary duties, to the Partnership or any
Limited Partner and the provisions of this Agreement, to the extent that they
restrict, eliminate or otherwise modify the duties and liabilities, including
fiduciary duties, of the General Partner or any other Indemnitee otherwise
existing at law or in equity, are agreed by the Partners to replace such other
duties and liabilities of the General Partner or such other Indemnitee.
(g)    The Unitholders hereby authorize the General Partner, on behalf of the
Partnership as a partner or member of a Group Member, to approve actions by the
general partner or managing member of such Group Member similar to those actions
permitted to be taken by the General Partner pursuant to this Section 7.9.


100



--------------------------------------------------------------------------------






Section 7.10    Other Matters Concerning the General Partner and Other
Indemnitees.
(a)    The General Partner and any other Indemnitee may rely and shall be
protected in acting or refraining from acting upon any resolution, certificate,
statement, instrument, opinion, report, notice, request, consent, order, bond,
debenture or other paper or document believed by it to be genuine and to have
been signed or presented by the proper party or parties.
(b)    The General Partner and any other Indemnitee may consult with legal
counsel, accountants, appraisers, management consultants, investment bankers and
other consultants and advisers selected by it, and any act taken or omitted to
be taken in reliance upon the advice or opinion (including an Opinion of
Counsel) of such Persons as to matters that the General Partner or such
Indemnitee, respectively, reasonably believes to be within such Person’s
professional or expert competence shall be conclusively presumed to have been
done or omitted in good faith and in accordance with such opinion.
(c)    The General Partner shall have the right, in respect of any of its powers
or obligations hereunder, to act through any of its duly authorized officers, a
duly appointed attorney or attorneys-in-fact or the duly authorized officers of
the Partnership or any Group Member.
Section 7.11    Purchase or Sale of Partnership Interests. The General Partner
may cause the Partnership to purchase or otherwise acquire Partnership Interests
or Derivative Partnership Interests. As long as Partnership Interests are held
by any Group Member, such Partnership Interests shall not be considered
Outstanding for any purpose, except as otherwise provided herein. The General
Partner or any Affiliate of the General Partner may also purchase or otherwise
acquire and sell or otherwise dispose of Partnership Interests for its own
account, subject to the provisions of Articles IV and X.
Section 7.12    Registration Rights of the General Partner and its Affiliates.
(a)    Demand Registration. Upon receipt of a Notice from any Holder at any time
after the 180th day after the Closing Date, the Partnership shall file with the
Commission as promptly as reasonably practicable a registration statement under
the Securities Act (each, a “Registration Statement”) providing for the resale
of the Registrable Securities, which may, at the option of the Holder giving
such Notice, be a Registration Statement that provides for the resale of the
Registrable Securities from time to time pursuant to Rule 415 under the
Securities Act. The Partnership shall not be required pursuant to this
Section 7.12(a) to file more than one Registration Statement in any twelve-month
period nor to file more than three Registration Statements in the aggregate. The
Partnership shall use commercially reasonable efforts to cause such Registration
Statement to become effective as soon as reasonably practicable after the
initial filing of the Registration Statement and to remain effective and
available for the resale of the Registrable Securities by the Selling Holders
named therein until the earlier of (i) six months following such Registration
Statement’s effective date and (ii) the date on which all Registrable Securities
covered by such Registration Statement have been sold. In the event one or more


101



--------------------------------------------------------------------------------






Holders request in a Notice to dispose of a number of Registrable Securities
that such Holder or Holders reasonably anticipates will result in gross proceeds
of at least $30,000,000 in the aggregate pursuant to a Registration Statement in
an Underwritten Offering, the Partnership shall retain underwriters that are
reasonably acceptable to such Selling Holders in order to permit such Selling
Holders to effect such disposition through an Underwritten Offering; provided,
however, that the Partnership shall have the exclusive right to select the
bookrunning managers. The Partnership and such Selling Holders shall enter into
an underwriting agreement in customary form that is reasonably acceptable to the
Partnership and take all reasonable actions as are requested by the managing
underwriters to facilitate the Underwritten Offering and sale of Registrable
Securities therein. No Holder may participate in the Underwritten Offering
unless it agrees to sell its Registrable Securities covered by the Registration
Statement on the terms and conditions of the underwriting agreement and
completes and delivers all necessary documents and information reasonably
required under the terms of such underwriting agreement. In the event that the
managing underwriter of such Underwritten Offering advises the Partnership and
the Holder in writing that in its opinion the inclusion of all or some
Registrable Securities would adversely and materially affect the timing or
success of the Underwritten Offering, the amount of Registrable Securities that
each Selling Holder requested be included in such Underwritten Offering shall be
reduced on a Pro Rata basis to the aggregate amount that the managing
underwriter deems will not have such material and adverse effect. Any Holder may
withdraw from such Underwritten Offering by notice to the Partnership and the
managing underwriter; provided such notice is delivered prior to the launch of
such Underwritten Offering.
(b)    Piggyback Registration. At any time after the 180th day after the Closing
Date, if the Partnership shall propose to file a Registration Statement (other
than pursuant to a demand made pursuant to Section 7.12(a)) for an offering of
Partnership Interests for cash (other than an offering relating solely to an
employee benefit plan, an offering relating to a transaction on Form S-4 or an
offering on any registration statement that does not permit secondary sales),
the Partnership shall notify all Holders of such proposal at least five business
days before the proposed filing date. The Partnership shall use commercially
reasonable efforts to include such number of Registrable Securities held by any
Holder in such Registration Statement as each Holder shall request in a Notice
received by the Partnership within two business days of such Holder’s receipt of
the notice from the Partnership. If the Registration Statement about which the
Partnership gives notice under this Section 7.12(b) is for an Underwritten
Offering, then any Holder’s ability to include its desired amount of Registrable
Securities in such Registration Statement shall be conditioned on such Holder’s
inclusion of all such Registrable Securities in the Underwritten Offering;
provided that, in the event that the managing underwriter of such Underwritten
Offering advises the Partnership and the Holder in writing that in its opinion
the inclusion of all or some Registrable Securities would adversely and
materially affect the timing or success of the Underwritten Offering, the amount
of Registrable Securities that each Selling Holder requested be included in such
Underwritten Offering shall be reduced on a Pro Rata basis to the aggregate
amount that the managing underwriter deems will not have such material and
adverse effect. In connection with any such Underwritten Offering, the
Partnership and the Selling Holders involved shall enter into an underwriting
agreement in customary form that is reasonably acceptable to the Partnership and
take all reasonable actions as are requested by the managing underwriters to
facilitate the Underwritten Offering and sale of Registrable Securities therein.
No Holder may participate in the Underwritten


102



--------------------------------------------------------------------------------






Offering unless it agrees to sells its Registrable Securities covered by the
Registration Statement on the terms and conditions of the underwriting agreement
and completes and delivers all necessary documents and information reasonably
required under the terms of such underwriting agreement. Any Holder may withdraw
from such Underwritten Offering by notice to the Partnership and the managing
underwriter; provided such notice is delivered prior to the launch of such
Underwritten Offering. The Partnership shall have the right to terminate or
withdraw any Registration Statement or Underwritten Offering initiated by it
under this Section 7.12(b) prior to the effective date of the Registration
Statement or the pricing date of the Underwritten Offering, as applicable.
(c)    Sale Procedures. In connection with its obligations under this
Section 7.12, the Partnership shall:
(i)    furnish to each Selling Holder (A) as far in advance as reasonably
practicable before filing a Registration Statement or any supplement or
amendment thereto, upon request, copies of reasonably complete drafts of all
such documents proposed to be filed (including exhibits and each document
incorporated by reference therein to the extent then required by the rules and
regulations of the Commission), and provide each such Selling Holder the
opportunity to object to any information pertaining to such Selling Holder and
its plan of distribution that is contained therein and make the corrections
reasonably requested by such Selling Holder with respect to such information
prior to filing a Registration Statement or supplement or amendment thereto, and
(B) such number of copies of such Registration Statement and the prospectus
included therein and any supplements and amendments thereto as such Persons may
reasonably request in order to facilitate the public sale or other disposition
of the Registrable Securities covered by such Registration Statement; provided,
however, that the Partnership will not have any obligation to provide any
document pursuant to clause (B) hereof that is available on the Commission’s
website;
(ii)    if applicable, use its commercially reasonable efforts to register or
qualify the Registrable Securities covered by a Registration Statement under the
securities or blue sky laws of such jurisdictions as the Selling Holders or, in
the case of an Underwritten Offering, the managing underwriter, shall reasonably
request; provided, however, that the Partnership will not be required to qualify
generally to transact business in any jurisdiction where it is not then required
to so qualify or to take any action that would subject it to general service of
process in any jurisdiction where it is not then so subject;
(iii)    promptly notify each Selling Holder and each underwriter, at any time
when a prospectus is required to be delivered under the Securities Act, of (A)
the filing of a Registration Statement or any prospectus or prospectus
supplement to be used in connection therewith, or any amendment or supplement
thereto, and, with respect to such Registration Statement or any post-effective
amendment thereto, when the same has become effective; and (B) any written
comments from the Commission with respect to any Registration Statement or any
document incorporated by reference therein and any written request by the
Commission for amendments or supplements to a Registration Statement or any
prospectus or prospectus supplement thereto;


103



--------------------------------------------------------------------------------






(iv)    immediately notify each Selling Holder and each underwriter, at any time
when a prospectus is required to be delivered under the Securities Act, of (A)
the occurrence of any event or existence of any fact (but not a description of
such event or fact) as a result of which the prospectus or prospectus supplement
contained in a Registration Statement, as then in effect, includes an untrue
statement of a material fact or omits to state any material fact required to be
stated therein or necessary to make the statements therein not misleading (in
the case of the prospectus contained therein, in the light of the circumstances
under which a statement is made); (B) the issuance or threat of issuance by the
Commission of any stop order suspending the effectiveness of a Registration
Statement, or the initiation of any proceedings for that purpose; or (C) the
receipt by the Partnership of any notification with respect to the suspension of
the qualification of any Registrable Securities for sale under the applicable
securities or blue sky laws of any jurisdiction. Following the provision of such
notice, subject to Section 7.12(f), the Partnership agrees to, as promptly as
practicable, amend or supplement the prospectus or prospectus supplement or take
other appropriate action so that the prospectus or prospectus supplement does
not include an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading in the light of the circumstances then existing and to take such
other reasonable action as is necessary to remove a stop order, suspension,
threat thereof or proceedings related thereto; and
(v)    enter into customary agreements and take such other actions as are
reasonably requested by the Selling Holders or the underwriters, if any, in
order to expedite or facilitate the disposition of the Registrable Securities,
including the provision of comfort letters and legal opinions as are customary
in such securities offerings.
(d)    Suspension. Each Selling Holder, upon receipt of notice from the
Partnership of the happening of any event of the kind described in
Section 7.12(c)(iv), shall forthwith discontinue disposition of the Registrable
Securities by means of a prospectus or prospectus supplement until such Selling
Holder’s receipt of the copies of the supplemented or amended prospectus
contemplated by such subsection or until it is advised in writing by the
Partnership that the use of the prospectus may be resumed, and has received
copies of any additional or supplemental filings incorporated by reference in
the prospectus.
(e)    Expenses. Except as set forth in an underwriting agreement for the
applicable Underwritten Offering or as otherwise agreed between a Selling Holder
and the Partnership, all costs and expenses of a Registration Statement filed or
an Underwritten Offering that includes Registrable Securities pursuant to this
Section 7.12 (other than underwriting discounts and commissions on Registrable
Securities and fees and expenses of counsel and advisors to Selling Holders)
shall be paid by the Partnership.
(f)    Delay Right. Notwithstanding anything to the contrary herein, if the
General Partner determines that the Partnership’s compliance with its
obligations in this Section 7.12 would be detrimental to the Partnership because
such registration would (x) materially interfere with a significant acquisition,
reorganization or other similar transaction involving the Partnership, (y)
require premature disclosure of material information that the Partnership has a
bona fide business purpose for preserving as confidential or (z) render the


104



--------------------------------------------------------------------------------






Partnership unable to comply with requirements under applicable securities laws,
then the Partnership shall have the right to postpone compliance with such
obligations for a period of not more than six months; provided, however, that
such right may not be exercised more than twice in any 24-month period.
(g)    Indemnification.
(i)    In addition to and not in limitation of the Partnership’s obligation
under Section 7.7, the Partnership shall, to the fullest extent permitted by
law, indemnify and hold harmless each Selling Holder, its officers, directors
and each Person who controls the Holder (within the meaning of the Securities
Act) and any agent thereof (collectively, “Indemnified Persons”) from and
against any and all losses, claims, damages, liabilities, joint or several,
expenses (including legal fees and expenses), judgments, fines, penalties,
interest, settlements or other amounts arising from any and all claims, demands,
actions, suits or proceedings, whether civil, criminal, administrative or
investigative, in which any Indemnified Person may be involved, or is threatened
to be involved, as a party or otherwise, under the Securities Act or otherwise
(hereinafter referred to in this Section 7.12(g) as a “claim” and in the plural
as “claims”) based upon, arising out of or resulting from any untrue statement
or alleged untrue statement of any material fact contained in any Registration
Statement, preliminary prospectus, final prospectus or issuer free writing
prospectus under which any Registrable Securities were registered or sold under
the Securities Act, or arising out of, based upon or resulting from the omission
or alleged omission to state therein a material fact required to be stated
therein or necessary to make the statements therein not misleading; provided,
however, that the Partnership shall not be liable to any Indemnified Person to
the extent that any such claim arises out of, is based upon or results from an
untrue statement or alleged untrue statement or omission or alleged omission
made in such Registration Statement, preliminary prospectus, final prospectus or
issuer free writing prospectus in reliance upon and in conformity with written
information furnished to the Partnership by or on behalf of such Indemnified
Person specifically for use in the preparation thereof.
(ii)    Each Selling Holder shall, to the fullest extent permitted by law,
indemnify and hold harmless the Partnership, the General Partner, the General
Partner’s officers and directors and each Person who controls the Partnership or
the General Partner (within the meaning of the Securities Act) and any agent
thereof to the same extent as the foregoing indemnity from the Partnership to
the Selling Holders, but only with respect to information regarding such Selling
Holder furnished in writing by or on behalf of such Selling Holder expressly for
inclusion in a Registration Statement, prospectus or free writing prospectus
relating to the Registrable Securities held by such Selling Holder.
(iii)    The provisions of this Section 7.12(g) shall be in addition to any
other rights to indemnification or contribution that a Person entitled to
indemnification under this Section 7.12(g) may have pursuant to law, equity,
contract or otherwise.
(h)    Specific Performance. Damages in the event of breach of Section 7.12 by a
party hereto may be difficult, if not impossible, to ascertain, and it is
therefore agreed that each party, in addition to and without limiting any other
remedy or right it may have, will have


105



--------------------------------------------------------------------------------






the right to seek an injunction or other equitable relief in any court of
competent jurisdiction, enjoining any such breach, and enforcing specifically
the terms and provisions hereof, and each of the parties hereto hereby waives,
to the fullest extent permitted by law, any and all defenses it may have on the
ground of lack of jurisdiction or competence of the court to grant such an
injunction or other equitable relief. The existence of this right will not
preclude any such party from pursuing any other rights and remedies at law or in
equity that such party may have.
Section 7.13    Reliance by Third Parties. Notwithstanding anything to the
contrary in this Agreement, any Person dealing with the Partnership shall be
entitled to assume that the General Partner and any officer of the General
Partner authorized by the General Partner to act on behalf of and in the name of
the Partnership has full power and authority to encumber, sell or otherwise use
in any manner any and all assets of the Partnership and to enter into any
authorized contracts on behalf of the Partnership, and such Person shall be
entitled to deal with the General Partner or any such officer as if it were the
Partnership’s sole party in interest, both legally and beneficially. Each
Limited Partner hereby waives, to the fullest extent permitted by law, any and
all defenses or other remedies that may be available against such Person to
contest, negate or disaffirm any action of the General Partner or any such
officer in connection with any such dealing. In no event shall any Person
dealing with the General Partner or any such officer or its representatives be
obligated to ascertain that the terms of this Agreement have been complied with
or to inquire into the necessity or expedience of any act or action of the
General Partner or any such officer or its representatives. Each and every
certificate, document or other instrument executed on behalf of the Partnership
by the General Partner or its representatives shall be conclusive evidence in
favor of any and every Person relying thereon or claiming thereunder that (a) at
the time of the execution and delivery of such certificate, document or
instrument, this Agreement was in full force and effect, (b) the Person
executing and delivering such certificate, document or instrument was duly
authorized and empowered to do so for and on behalf of the Partnership and (c)
such certificate, document or instrument was duly executed and delivered in
accordance with the terms and provisions of this Agreement and is binding upon
the Partnership.
ARTICLE VIII
BOOKS, RECORDS, ACCOUNTING AND REPORTS
Section 8.1    Records and Accounting. The General Partner shall keep or cause
to be kept at the principal office of the Partnership appropriate books and
records with respect to the Partnership’s business, including all books and
records necessary to provide to the Limited Partners any information required to
be provided pursuant to Section 3.3(a). Any books and records maintained by or
on behalf of the Partnership in the regular course of its business, including
the register of the Record Holders of Units or other Partnership Interests,
books of account and records of Partnership proceedings, may be kept on, or be
in the form of, computer disks, hard drives, punch cards, magnetic tape,
photographs, micrographics or any other information storage device, provided
that the books and records so maintained are convertible into clearly legible
written form within a reasonable period of time. The books of the Partnership
shall be maintained, for financial reporting purposes, on an accrual basis in
accordance with U.S. GAAP. The Partnership shall not be required to keep books
maintained on a cash basis and the General Partner shall be permitted to
calculate cash-based measures, including Operating Surplus and Adjusted
Operating Surplus, by making such adjustments to its accrual basis books to


106



--------------------------------------------------------------------------------






account for non-cash items and other adjustments as the General Partner
determines to be necessary or appropriate.
Section 8.2    Fiscal Year. The fiscal year of the Partnership shall be a fiscal
year ending December 31.
Section 8.3    Reports.
(a)    Whether or not the Partnership is subject to the requirement to file
reports with the Commission, as soon as practicable, but in no event later than
105 days after the close of each fiscal year of the Partnership (or such shorter
period as required by the Commission), the General Partner shall cause to be
mailed or made available, by any reasonable means (including posting on or
accessible through the Partnership’s or the Commission’s website) to each Record
Holder of a Unit as of a date selected by the General Partner, an annual report
containing financial statements of the Partnership for such fiscal year of the
Partnership, presented in accordance with U.S. GAAP, including a balance sheet
and statements of operations, Partnership equity and cash flows, such statements
to be audited by a firm of independent public accountants selected by the
General Partner, and such other information as may be required by applicable
law, regulation or rule of the Commission or any National Securities Exchange on
which the Units are listed or admitted to trading, or as the General Partner
determines to be necessary or appropriate.
(b)    Whether or not the Partnership is subject to the requirement to file
reports with the Commission, as soon as practicable, but in no event later than
50 days after the close of each Quarter (or such shorter period as required by
the Commission) except the last Quarter of each fiscal year, the General Partner
shall cause to be mailed or made available, by any reasonable means (including
posting on or accessible through the Partnership’s or the Commission’s website)
to each Record Holder of a Unit, as of a date selected by the General Partner, a
report containing unaudited financial statements of the Partnership and such
other information as may be required by applicable law, regulation or rule of
the Commission or any National Securities Exchange on which the Units are listed
or admitted to trading, or as the General Partner determines to be necessary or
appropriate.
ARTICLE IX
TAX MATTERS
Section 9.1    Tax Returns and Information. The Partnership shall timely file
all returns of the Partnership that are required for federal, state and local
income tax purposes on the basis of the accrual method and the taxable period or
year that it is required by law to adopt, from time to time, as determined by
the General Partner. In the event the Partnership is required to use a taxable
period other than a year ending on December 31, the General Partner shall use
reasonable efforts to change the taxable period of the Partnership to a year
ending on December 31. The tax information reasonably required by Record Holders
for federal, state and local income tax reporting purposes with respect to a
taxable period shall be furnished to them within 90 days of the close of the
calendar year in which the Partnership’s taxable period ends. The


107



--------------------------------------------------------------------------------






classification, realization and recognition of income, gain, losses and
deductions and other items shall be on the accrual method of accounting for
federal income tax purposes.
Section 9.2    Tax Elections.
(a)    The Partnership shall make the election under Section 754 of the Code in
accordance with applicable regulations thereunder, subject to the reservation of
the right to seek to revoke any such election upon the General Partner’s
determination that such revocation is in the best interests of the Limited
Partners. Notwithstanding any other provision herein contained, for the purposes
of computing the adjustments under Section 743(b) of the Code, the General
Partner shall be authorized (but not required) to adopt a convention whereby the
price paid by a transferee of a Limited Partner Interest will be deemed to be
the lowest quoted closing price of the Limited Partner Interests on any National
Securities Exchange on which such Limited Partner Interests are listed or
admitted to trading during the calendar month in which such transfer is deemed
to occur pursuant to Section 6.2(f) without regard to the actual price paid by
such transferee.
(b)    Except as otherwise provided herein, the General Partner shall determine
whether the Partnership should make any other elections permitted by the Code.
Section 9.3    Tax Controversies. Subject to the provisions hereof, the General
Partner is designated as the “tax matters partner” (as defined in Section
6231(a)(7) of the Code as in effect prior to the enactment of the Bipartisan
Budget Act of 2015), and the “partnership representative” (as defined in Section
6223 of the Code following the enactment of the Bipartisan Budget Act of 2015)
and is authorized and required to represent the Partnership (at the
Partnership’s expense) in connection with all examinations of the Partnership’s
affairs by tax authorities, including resulting administrative and judicial
proceedings, and to expend Partnership funds for professional services and costs
associated therewith. In its capacity as “partnership representative,” the
General Partner shall exercise, in its sole discretion, any and all authority of
the “partnership representative” under the Code, including, without limitation,
(i) binding the Partnership and its Partners with respect to tax matters and
(ii) determining whether to make any available election under Section 6226 of
the Code. Each Partner agrees to cooperate with the General Partner and to do or
refrain from doing any or all things reasonably required by the General Partner
to conduct such proceedings. Each Partner agrees that notice of or updates
regarding tax controversies shall be deemed conclusively to have been given or
made by the General Partner if the Partnership has either (a) filed the
information for which notice is required with the Commission via its Electronic
Data Gathering, Analysis and Retrieval system and such information is publicly
available on such system or (b) made the information for which notice is
required available on any publicly available website maintained by the
Partnership, whether or not such Partner remains a Partner in the Partnership at
the time such information is made publicly available. The General Partner may
amend the provisions of this Agreement as determined appropriate in order to
minimize the potential U.S. federal and state or local income tax consequences
to current and former Limited Partners, and for the proper administration of the
Partnership, upon any amendment to the provisions of Subchapter C of Chapter 63
of Subtitle A of the Code, as enacted by the Bipartisan Budget Act of 2015, or
the promulgation of regulations or publication of other administrative guidance
thereunder.


108



--------------------------------------------------------------------------------






Section 9.4    Withholding; Tax Payments. The General Partner may treat taxes
paid by the Partnership on behalf of all or less than all of the Partners,
including any taxes imposed under Section 6225 of the Code, either as an advance
of a distribution of cash to such Partners or as a general expense of the
Partnership, as determined appropriate under the circumstances by the General
Partner. Notwithstanding any other provision of this Agreement, the General
Partner is authorized to take any action that may be required to cause the
Partnership and other Group Members to comply with any withholding requirements
established under the Code or any other federal, state or local law including
pursuant to Sections 1441, 1442, 1445 and 1446 of the Code, or established under
any foreign law. To the extent that the Partnership is required or elects to
withhold and pay over to any taxing authority any amount resulting from the
allocation or distribution of income to any Partner (including by reason of
Section 1446 of the Code), the General Partner may treat the amount withheld as
a distribution of cash pursuant to Section 6.3 or Section 12.4(c) in the amount
of such withholding from such Partner.
ARTICLE X
ADMISSION OF PARTNERS
Section 10.1    Admission of Limited Partners.
(a)    Upon the issuance by the Partnership of Common Units and Incentive
Distribution Rights to the General Partner, MPLX Logistics Holdings and the IPO
Underwriters in connection with the Initial Public Offering as described in
Article V, such Persons shall, by acceptance of such Partnership Interests, and
upon becoming the Record Holders of such Partnership Interests, be admitted to
the Partnership as Initial Limited Partners in respect of the Common Units or
Incentive Distribution Rights issued to them and be bound by this Agreement, all
with or without execution of this Agreement by such Persons.
(b)    By acceptance of any Limited Partner Interests transferred in accordance
with Article IV or acceptance of any Limited Partner Interests issued pursuant
to Article V or pursuant to a merger, consolidation or conversion pursuant to
Article XIV, and except as provided in Section 4.9, each transferee of, or other
such Person acquiring, a Limited Partner Interest (including any nominee, agent
or representative acquiring such Limited Partner Interests for the account of
another Person or Group, who shall be subject to Section 10.1(c) below) (i)
shall be admitted to the Partnership as a Limited Partner with respect to the
Limited Partner Interests so transferred or issued to such Person when such
Person becomes the Record Holder of the Limited Partner Interests so transferred
or acquired, (ii) shall become bound, and shall be deemed to have agreed to be
bound, by the terms of this Agreement, (iii) shall be deemed to represent that
the transferee or acquirer has the capacity, power and authority to enter into
this Agreement and (iv) shall be deemed to make any consents, acknowledgements
or waivers contained in this Agreement, all with or without execution of this
Agreement by such Person. The transfer of any Limited Partner Interests and the
admission of any new Limited Partner shall not constitute an amendment to this
Agreement. A Person may become a Limited Partner without the consent or approval
of any of the Partners. A Person may not become a Limited Partner without
acquiring a Limited Partner Interest and becoming the Record Holder of such
Limited Partner Interest. The rights and obligations of a Person who is an
Ineligible Holder shall be determined in accordance with Section 4.9.


109



--------------------------------------------------------------------------------






(c)    With respect to any Limited Partner that holds Units representing Limited
Partner Interests for another Person’s account (such as a broker, dealer, bank,
trust company or clearing corporation, or an agent of any of the foregoing), in
whose name such Units are registered, such Limited Partner shall, in exercising
the rights of a Limited Partner in respect of such Units on any matter, and
unless the arrangement between such Persons provides otherwise, take all action
as a Limited Partner by virtue of being the Record Holder of such Units at the
direction of the Person who is the beneficial owner, and the Partnership shall
be entitled to assume such Limited Partner is so acting without further inquiry.
(d)    The name and mailing address of each Record Holder shall be listed on the
books of the Partnership maintained for such purpose by the Partnership or the
Transfer Agent. The General Partner shall update the books of the Partnership
from time to time as necessary to reflect accurately the information therein (or
shall cause the Transfer Agent to do so, as applicable).
(e)    Any transfer of a Limited Partner Interest shall not entitle the
transferee to share in the profits and losses, to receive distributions, to
receive allocations of income, gain, loss, deduction or credit or any similar
item or to any other rights to which the transferor was entitled until the
transferee becomes a Limited Partner pursuant to Section 10.1(b).
Section 10.2    Admission of Successor General Partner. A successor General
Partner approved pursuant to Section 11.1 or Section 11.2 or the transferee of
or successor to all of the General Partner Interest pursuant to Section 4.6 who
is proposed to be admitted as a successor General Partner shall be admitted to
the Partnership as the General Partner, effective immediately prior to the
withdrawal or removal of the predecessor or transferring General Partner,
pursuant to Section 11.1 or 11.2 or the transfer of the General Partner Interest
pursuant to Section 4.6; provided, however, that no such successor shall be
admitted to the Partnership until compliance with the terms of Section 4.6 has
occurred and such successor has executed and delivered such other documents or
instruments as may be required to effect such admission. Any such successor is
hereby authorized to and shall, subject to the terms hereof, carry on the
business of the members of the Partnership Group without dissolution.
Section 10.3    Amendment of Agreement and Certificate of Limited Partnership.
To effect the admission to the Partnership of any Partner, the General Partner
shall take all steps necessary or appropriate under the Delaware Act to amend
the records of the Partnership to reflect such admission and, if necessary, to
prepare as soon as practicable an amendment to this Agreement and, if required
by law, the General Partner shall prepare and file an amendment to the
Certificate of Limited Partnership.


110



--------------------------------------------------------------------------------






ARTICLE XI
WITHDRAWAL OR REMOVAL OF PARTNERS
Section 11.1    Withdrawal of the General Partner.
(a)    The General Partner shall be deemed to have withdrawn from the
Partnership upon the occurrence of any one of the following events (each such
event herein referred to as an “Event of Withdrawal”):
(i)    The General Partner voluntarily withdraws from the Partnership by giving
written notice to the other Partners;
(ii)    The General Partner transfers all of its General Partner Interest
pursuant to Section 4.6;
(iii)    The General Partner is removed pursuant to Section 11.2;
(iv)    The General Partner (A) makes a general assignment for the benefit of
creditors; (B) files a voluntary bankruptcy petition for relief under Chapter 7
of the United States Bankruptcy Code; (C) files a petition or answer seeking for
itself a liquidation, dissolution or similar relief (but not a reorganization)
under any law; (D) files an answer or other pleading admitting or failing to
contest the material allegations of a petition filed against the General Partner
in a proceeding of the type described in clauses (A) through (C) of this
Section 11.1(a)(iv); or (E) seeks, consents to or acquiesces in the appointment
of a trustee (but not a debtor-in-possession), receiver or liquidator of the
General Partner or of all or any substantial part of its properties;
(v)    A final and non-appealable order of relief under Chapter 7 of the United
States Bankruptcy Code is entered by a court with appropriate jurisdiction
pursuant to a voluntary or involuntary petition by or against the General
Partner; or
(vi)    (A) if the General Partner is a corporation, a certificate of
dissolution or its equivalent is filed for the General Partner, or 90 days
expire after the date of notice to the General Partner of revocation of its
charter without a reinstatement of its charter, under the laws of its state of
incorporation; (B) if the General Partner is a partnership or a limited
liability company, the dissolution and commencement of winding up of the General
Partner; (C) if the General Partner is acting in such capacity by virtue of
being a trustee of a trust, the termination of the trust; (D) if the General
Partner is a natural person, his death or adjudication of incompetency; and
(E) otherwise upon the termination of the General Partner.
If an Event of Withdrawal specified in Section 11.1(a)(iv), (v) or (vi)(A), (B),
(C) or (E) occurs, the withdrawing General Partner shall give notice to the
Limited Partners within 30 days after such occurrence. The Partners hereby agree
that only the Events of Withdrawal described in this Section 11.1 shall result
in the withdrawal of the General Partner from the Partnership.
(b)    Withdrawal of the General Partner from the Partnership upon the
occurrence of an Event of Withdrawal shall not constitute a breach of this
Agreement under the


111



--------------------------------------------------------------------------------






following circumstances: (i) at any time during the period beginning on the
Closing Date and ending at 12:00 midnight, Eastern Time, on December 31, 2022
the General Partner voluntarily withdraws by giving at least 90 days’ advance
notice of its intention to withdraw to the Limited Partners; provided, that
prior to the effective date of such withdrawal, the withdrawal is approved by
Unitholders holding at least a majority of the Outstanding Common Units
(excluding Common Units owned by the General Partner and its Affiliates) and
Series A Preferred Units voting together as a single class and the General
Partner delivers to the Partnership an Opinion of Counsel (“Withdrawal Opinion
of Counsel”) that such withdrawal (following the selection of the successor
General Partner) would not result in the loss of the limited liability under the
Delaware Act of any Limited Partner or cause any Group Member to be treated as
an association taxable as a corporation or otherwise to be taxed as an entity
for federal income tax purposes (to the extent not already so treated or taxed);
(ii) at any time after 12:00 midnight, Eastern Time, on December 31, 2022 the
General Partner voluntarily withdraws by giving at least 90 days’ advance notice
to the Unitholders, such withdrawal to take effect on the date specified in such
notice; (iii) at any time that the General Partner ceases to be the General
Partner pursuant to Section 11.1(a)(ii) or is removed pursuant to Section 11.2;
or (iv) notwithstanding clause (i) of this sentence, at any time that the
General Partner voluntarily withdraws by giving at least 90 days’ advance notice
of its intention to withdraw to the Limited Partners, such withdrawal to take
effect on the date specified in the notice, if at the time such notice is given
one Person and its Affiliates (other than the General Partner and its
Affiliates) own beneficially or of record or control at least 50% of the
Outstanding Units. The withdrawal of the General Partner from the Partnership
upon the occurrence of an Event of Withdrawal shall also constitute the
withdrawal of the General Partner as general partner or managing member, if any,
to the extent applicable, of the other Group Members. If the General Partner
gives a notice of withdrawal pursuant to Section 11.1(a)(i), the holders of a
Unit Majority, may, prior to the effective date of such withdrawal, elect a
successor General Partner. The Person so elected as successor General Partner
shall automatically become the successor general partner or managing member, to
the extent applicable, of the other Group Members of which the General Partner
is a general partner or a managing member. If, prior to the effective date of
the General Partner’s withdrawal, a successor is not elected by the Unitholders
as provided herein or the Partnership does not receive a Withdrawal Opinion of
Counsel, the Partnership shall be dissolved in accordance with Section 12.1
unless the business of the Partnership is continued pursuant to Section 12.2.
Any successor General Partner elected in accordance with the terms of this
Section 11.1 shall be subject to the provisions of Section 10.2.
Section 11.2    Removal of the General Partner. The General Partner may be
removed if such removal is approved by the Unitholders holding at least 66 2/3%
of the Outstanding Units (including Units held by the General Partner and its
Affiliates) voting as a single class. Any such action by such holders for
removal of the General Partner must also provide for the election of a successor
General Partner by the Unitholders holding a Unit Majority. Such removal shall
be effective immediately following the admission of a successor General Partner
pursuant to Section 10.2. The removal of the General Partner shall also
automatically constitute the removal of the General Partner as general partner
or managing member, to the extent applicable, of the other Group Members of
which the General Partner is a general partner or a managing member. If a Person
is elected as a successor General Partner in accordance with the terms of this
Section 11.2, such Person shall, upon admission pursuant to Section 10.2,
automatically become


112



--------------------------------------------------------------------------------






a successor general partner or managing member, to the extent applicable, of the
other Group Members of which the General Partner is a general partner or a
managing member. The right of the holders of Outstanding Units to remove the
General Partner shall not exist or be exercised unless the Partnership has
received an opinion opining as to the matters covered by a Withdrawal Opinion of
Counsel. Any successor General Partner elected in accordance with the terms of
this Section 11.2 shall be subject to the provisions of Section 10.2.
Section 11.3    Interest of Departing General Partner and Successor General
Partner.
(a)    In the event of (i) withdrawal of the General Partner under circumstances
where such withdrawal does not violate this Agreement or (ii) removal of the
General Partner by the holders of Outstanding Units under circumstances where
Cause does not exist, if the successor General Partner is elected in accordance
with the terms of Section 11.1 or Section 11.2, the Departing General Partner
shall have the option, exercisable prior to the effective date of the withdrawal
or removal of such Departing General Partner, to require its successor to
purchase its General Partner Interest and its or its Affiliates’ general partner
interest (or equivalent interest), if any, in the other Group Members and all of
its or its Affiliates’ Incentive Distribution Rights (collectively, the
“Combined Interest”) in exchange for an amount in cash equal to the fair market
value of such Combined Interest, such amount to be determined and payable as of
the effective date of its withdrawal or removal. If the General Partner is
removed by the Unitholders under circumstances where Cause exists or if the
General Partner withdraws under circumstances where such withdrawal violates
this Agreement, and if a successor General Partner is elected in accordance with
the terms of Section 11.1 or Section 11.2 (or if the business of the Partnership
is continued pursuant to Section 12.2 and the successor General Partner is not
the former General Partner), such successor shall have the option, exercisable
prior to the effective date of the withdrawal or removal of such Departing
General Partner (or, in the event the business of the Partnership is continued,
prior to the date the business of the Partnership is continued), to purchase the
Combined Interest for such fair market value of such Combined Interest. In
either event, the Departing General Partner shall be entitled to receive all
reimbursements due such Departing General Partner pursuant to Section 7.4,
including any employee-related liabilities (including severance liabilities),
incurred in connection with the termination of any employees employed by the
Departing General Partner or its Affiliates (other than any Group Member) for
the benefit of the Partnership or the other Group Members.
For purposes of this Section 11.3(a), the fair market value of the Combined
Interest shall be determined by agreement between the Departing General Partner
and its successor or, failing agreement within 30 days after the effective date
of such Departing General Partner’s withdrawal or removal, by an independent
investment banking firm or other independent expert selected by the Departing
General Partner and its successor, which, in turn, may rely on other experts,
and the determination of which shall be conclusive as to such matter. If such
parties cannot agree upon one independent investment banking firm or other
independent expert within 45 days after the effective date of such withdrawal or
removal, then the Departing General Partner shall designate an independent
investment banking firm or other independent expert, the Departing General
Partner’s successor shall designate an independent investment


113



--------------------------------------------------------------------------------






banking firm or other independent expert, and such firms or experts shall
mutually select a third independent investment banking firm or independent
expert, which third independent investment banking firm or other independent
expert shall determine the fair market value of the Combined Interest. In making
its determination, such third independent investment banking firm or other
independent expert may consider the then current trading price of Units on any
National Securities Exchange on which Units are then listed or admitted to
trading, the value of the Partnership’s assets, the rights and obligations of
the Departing General Partner, the value of the Incentive Distribution Rights
and the General Partner Interest and other factors it may deem relevant.
(b)    If the Combined Interest is not purchased in the manner set forth in
Section 11.3(a), the Departing General Partner (or its transferee) shall become
a Limited Partner and its Combined Interest shall be converted into Common Units
pursuant to a valuation made by an investment banking firm or other independent
expert selected pursuant to Section 11.3(a), without reduction in such
Partnership Interest (but subject to proportionate dilution by reason of the
admission of its successor). Any successor General Partner shall indemnify the
Departing General Partner (or its transferee) as to all debts and liabilities of
the Partnership arising on or after the date on which the Departing General
Partner (or its transferee) becomes a Limited Partner. For purposes of this
Agreement, conversion of the Combined Interest of the Departing General Partner
to Common Units will be characterized as if the Departing General Partner (or
its transferee) contributed its Combined Interest to the Partnership in exchange
for the newly issued Common Units.
(c)    If a successor General Partner is elected in accordance with the terms of
Section 11.1 or Section 11.2 (or if the business of the Partnership is continued
pursuant to Section 12.2 and the successor General Partner is not the former
General Partner) and the option described in Section 11.3(a) is not exercised by
the party entitled to do so, the successor General Partner shall, at the
effective date of its admission to the Partnership, contribute to the
Partnership cash in the amount equal to the product of (x) the quotient obtained
by dividing (A) the Percentage Interest of the General Partner Interest of the
Departing General Partner by (B) a percentage equal to 100% less the Percentage
Interest of the General Partner Interest of the Departing General Partner and
(y) the Net Agreed Value of the Partnership’s assets on such date. In such
event, such successor General Partner shall, subject to the following sentence,
be entitled to its Percentage Interest of all Partnership allocations and
distributions to which the Departing General Partner was entitled. In addition,
the successor General Partner shall cause this Agreement to be amended to
reflect that, from and after the date of such successor General Partner’s
admission, the successor General Partner’s interest in all Partnership
distributions and allocations shall be its Percentage Interest.
Section 11.4    Conversion of General Partner Interest and Incentive
Distribution Rights. Notwithstanding any provision of this Agreement, if the
General Partner is removed as general partner of the Partnership under
circumstances where Cause does not exist and Units held by the General Partner
and its Affiliates are not voted in favor of such removal, the General Partner
will have the right to convert its General Partner Interest and its Incentive
Distribution Rights into Common Units or to receive cash in exchange therefor in
accordance with Section 11.3.


114



--------------------------------------------------------------------------------






Section 11.5    Withdrawal of Limited Partners. No Limited Partner shall have
any right to withdraw from the Partnership; provided, however, that when a
transferee of a Limited Partner’s Limited Partner Interest becomes a Record
Holder of the Limited Partner Interest so transferred, such transferring Limited
Partner shall cease to be a Limited Partner with respect to the Limited Partner
Interest so transferred.
ARTICLE XII
DISSOLUTION AND LIQUIDATION
Section 12.1    Dissolution. The Partnership shall not be dissolved by the
admission of additional Limited Partners or by the admission of a successor
General Partner in accordance with the terms of this Agreement. Upon the removal
or withdrawal of the General Partner, if a successor General Partner is elected
pursuant to Section 11.1, Section 11.2 or Section 12.2, to the fullest extent
permitted by law, the Partnership shall not be dissolved and such successor
General Partner shall continue the business of the Partnership. The Partnership
shall dissolve, and (subject to Section 12.2) its affairs shall be wound up,
upon:
(a)    an Event of Withdrawal of the General Partner as provided in
Section 11.1(a) (other than Section 11.1(a)(ii)), unless a successor is elected
and a Withdrawal Opinion of Counsel is received as provided in Section 11.1(b)
or 11.2 and such successor is admitted to the Partnership pursuant to
Section 10.2;
(b)    an election to dissolve the Partnership by the General Partner that is
approved by the holders of a Unit Majority;
(c)    the entry of a decree of judicial dissolution of the Partnership pursuant
to the provisions of the Delaware Act; or
(d)    at any time there are no Limited Partners, unless the Partnership is
continued without dissolution in accordance with the Delaware Act.
Section 12.2    Continuation of the Business of the Partnership After
Dissolution. Upon (a) dissolution of the Partnership following an Event of
Withdrawal caused by the withdrawal or removal of the General Partner as
provided in Section 11.1(a)(i) or (iii) and the failure of the Partners to
select a successor to such Departing General Partner pursuant to Section 11.1 or
Section 11.2, then, to the maximum extent permitted by law, within 90 days
thereafter, or (b) dissolution of the Partnership upon an event constituting an
Event of Withdrawal as defined in Section 11.1(a)(iv), (v) or (vi), then, to the
maximum extent permitted by law, within 180 days thereafter, the holders of a
Unit Majority may elect to continue the business of the Partnership on the same
terms and conditions set forth in this Agreement by appointing as a successor
General Partner a Person approved by the holders of a Unit Majority. Unless such
an election is made within the applicable time period as set forth above, the
Partnership shall conduct only activities necessary to wind up its affairs. If
such an election is so made, then:
(i)    the Partnership shall continue without dissolution unless earlier
dissolved in accordance with this Article XII;


115



--------------------------------------------------------------------------------






(ii)    if the successor General Partner is not the former General Partner, then
the interest of the former General Partner shall be treated in the manner
provided in Section 11.3; and
(iii)    the successor General Partner shall be admitted to the Partnership as
General Partner, effective as of the Event of Withdrawal, by agreeing in writing
to be bound by this Agreement;
provided, however, that the right of the holders of a Unit Majority to approve a
successor General Partner and to continue the business of the Partnership shall
not exist and may not be exercised unless the Partnership has received an
Opinion of Counsel that (x) the exercise of the right would not result in the
loss of limited liability of any Limited Partner under the Delaware Act and (y)
neither the Partnership nor any Group Member would be treated as an association
taxable as a corporation or otherwise be taxable as an entity for federal income
tax purposes upon the exercise of such right to continue (to the extent not
already so treated or taxed).
Section 12.3    Liquidator. Upon dissolution of the Partnership, unless the
business of the Partnership is continued pursuant to Section 12.2, the General
Partner shall select one or more Persons to act as Liquidator. The Liquidator
(if other than the General Partner) shall be entitled to receive such
compensation for its services as may be approved by holders of at least a Unit
Majority . The Liquidator (if other than the General Partner) shall agree not to
resign at any time without 15 days’ prior notice and may be removed at any time,
with or without cause, by notice of removal approved by holders of at least a
Unit Majority. Upon dissolution, removal or resignation of the Liquidator, a
successor and substitute Liquidator (who shall have and succeed to all rights,
powers and duties of the original Liquidator) shall within 30 days thereafter be
approved by holders of at least a Unit Majority. The right to approve a
successor or substitute Liquidator in the manner provided herein shall be deemed
to refer also to any such successor or substitute Liquidator approved in the
manner herein provided. Except as expressly provided in this Article XII, the
Liquidator approved in the manner provided herein shall have and may exercise,
without further authorization or consent of any of the parties hereto, all of
the powers conferred upon the General Partner under the terms of this Agreement
(but subject to all of the applicable limitations, contractual and otherwise,
upon the exercise of such powers, other than the limitation on sale set forth in
Section 7.3) necessary or appropriate to carry out the duties and functions of
the Liquidator hereunder for and during the period of time required to complete
the winding up and liquidation of the Partnership as provided for herein.
Section 12.4    Liquidation. The Liquidator shall proceed to dispose of the
assets of the Partnership, discharge its liabilities, and otherwise wind up its
affairs in such manner and over such period as determined by the Liquidator,
subject to Section 17-804 of the Delaware Act and the following:
(a)    The assets may be disposed of by public or private sale or by
distribution in kind to one or more Partners on such terms as the Liquidator and
such Partner or Partners may agree. If any property is distributed in kind, the
Partner receiving the property shall be deemed for purposes of Section 12.4(c)
to have received cash equal to its fair market value; and contemporaneously
therewith, appropriate cash distributions must be made to the other Partners.


116



--------------------------------------------------------------------------------






The Liquidator may defer liquidation or distribution of the Partnership’s assets
for a reasonable time if it determines that an immediate sale or distribution of
all or some of the Partnership’s assets would be impractical or would cause
undue loss to the Partners. The Liquidator may distribute the Partnership’s
assets, in whole or in part, in kind if it determines that a sale would be
impractical or would cause undue loss to the Partners.
(b)    Liabilities of the Partnership include amounts owed to the Liquidator as
compensation for serving in such capacity (subject to the terms of Section 12.3)
and amounts to Partners otherwise than in respect of their distribution rights
under Article VI. With respect to any liability that is contingent, conditional
or unmatured or is otherwise not yet due and payable, the Liquidator shall
either settle such claim for such amount as it thinks appropriate or establish a
reserve of cash or other assets to provide for its payment. When paid, any
unused portion of the reserve shall be distributed as additional liquidation
proceeds.
(c)    All property and all cash in excess of that required to satisfy
liabilities as provided in Section 12.4(b) shall be distributed to the Partners
in accordance with, and to the extent of, the positive balances in their
respective Capital Accounts, as determined after taking into account all Capital
Account adjustments (including, without limitation, the allocation provided for
under Section 6.1(d)(xi)(C), which allocates items of gross income, gain, loss
and deduction among the Partners to the maximum extent possible to provide a
preference in liquidation to the Capital Account of the Series A Preferred Units
over the Capital Accounts of Series A Junior Interests, but excluding
adjustments made by reason of distributions pursuant to this Section 12.4(c))
for the taxable period of the Partnership during which the liquidation of the
Partnership occurs (with such date of occurrence being determined pursuant to
Treasury Regulation Section 1.704-1(b)(2)(ii)(g)), and such distribution shall
be made by the end of such taxable period (or, if later, within 90 days after
said date of such occurrence); provided that any cash or cash equivalents
available for distribution under this Section 12.4(c) shall be distributed with
respect to the Series A Preferred Units and Series A Senior Securities (up to
the positive balances in the associated Capital Accounts) prior to any
distribution of cash or cash equivalents with respect to the Series A Junior
Securities.
Section 12.5    Cancellation of Certificate of Limited Partnership. Upon the
completion of the distribution of Partnership cash and property as provided in
Section 12.4 in connection with the liquidation of the Partnership, the
Certificate of Limited Partnership and all qualifications of the Partnership as
a foreign limited partnership in jurisdictions other than the State of Delaware
shall be canceled and such other actions as may be necessary to terminate the
Partnership shall be taken.
Section 12.6    Return of Contributions. The General Partner shall not be
personally liable for, and shall have no obligation to contribute or loan any
monies or property to the Partnership to enable it to effectuate, the return of
the Capital Contributions of the Limited Partners or Unitholders, or any portion
thereof, it being expressly understood that any such return shall be made solely
from Partnership assets.
Section 12.7    Waiver of Partition. To the maximum extent permitted by law,
each Partner hereby waives any right to partition of the Partnership property.


117



--------------------------------------------------------------------------------






Section 12.8    Capital Account Restoration. No Limited Partner shall have any
obligation to restore any negative balance in its Capital Account upon
liquidation of the Partnership. The General Partner shall be obligated to
restore any negative balance in its Capital Account upon liquidation of its
interest in the Partnership by the end of the taxable year of the Partnership
during which such liquidation occurs, or, if later, within 90 days after the
date of such liquidation.
ARTICLE XIII
AMENDMENT OF PARTNERSHIP AGREEMENT; MEETINGS; RECORD DATE
Section 13.1    Amendments to be Adopted Solely by the General Partner. Each
Partner agrees that the General Partner, without the approval of any Partner,
subject to Section 5.14(b)(iii)(B), may amend any provision of this Agreement
and execute, swear to, acknowledge, deliver, file and record whatever documents
may be required in connection therewith, to reflect:
(a)    a change in the name of the Partnership, the location of the principal
place of business of the Partnership, the registered agent of the Partnership or
the registered office of the Partnership;
(b)    admission, substitution, withdrawal or removal of Partners in accordance
with this Agreement;
(c)    a change that the General Partner determines to be necessary or
appropriate to qualify or continue the qualification of the Partnership as a
limited partnership or a partnership in which the Limited Partners have limited
liability under the laws of any state or to ensure that the Group Members will
not be treated as associations taxable as corporations or otherwise taxed as
entities for federal income tax purposes;
(d)    a change that the General Partner determines, (i) does not adversely
affect the Limited Partners considered as a whole or any particular class of
Partnership Interests as compared to other classes of Partnership Interests in
any material respect (except as permitted by subsection (g) of this
Section 13.1), (ii) to be necessary or appropriate to (A) satisfy any
requirements, conditions or guidelines contained in any opinion, directive,
order, ruling or regulation of any federal or state agency or judicial authority
or contained in any federal or state statute (including the Delaware Act) or (B)
facilitate the trading of the Units (including the division of any class or
classes of Outstanding Units into different classes to facilitate uniformity of
tax consequences within such classes of Units) or comply with any rule,
regulation, guideline or requirement of any National Securities Exchange on
which the Units are or will be listed or admitted to trading, (iii) to be
necessary or appropriate in connection with action taken by the General Partner
pursuant to Section 5.9 or (iv) is required to effect the intent expressed in
the IPO Registration Statement or the intent of the provisions of this Agreement
or is otherwise contemplated by this Agreement;
(e)    a change in the fiscal year or taxable year of the Partnership and any
other changes that the General Partner determines to be necessary or appropriate
as a result of a change in the fiscal year or taxable year of the Partnership
including, if the General Partner shall so


118



--------------------------------------------------------------------------------






determine, a change in the definition of “Quarter” and the dates on which
distributions are to be made by the Partnership;
(f)    an amendment that is necessary, in the Opinion of Counsel, to prevent the
Partnership, or the General Partner or its directors, officers, trustees or
agents from in any manner being subjected to the provisions of the Investment
Company Act of 1940, as amended, the Investment Advisers Act of 1940, as
amended, or “plan asset” regulations adopted under the Employee Retirement
Income Security Act of 1974, as amended, regardless of whether such are
substantially similar to plan asset regulations currently applied or proposed by
the United States Department of Labor;
(g)    an amendment that the General Partner determines to be necessary or
appropriate in connection with the authorization or issuance of any class or
series of Partnership Interests pursuant to Section 5.6;
(h)    any amendment expressly permitted in this Agreement to be made by the
General Partner acting alone;
(i)    an amendment effected, necessitated or contemplated by a Merger Agreement
or Plan of Conversion approved in accordance with Section 14.3;
(j)    an amendment that the General Partner determines to be necessary or
appropriate to reflect and account for the formation by the Partnership of, or
investment by the Partnership in, any corporation, partnership, joint venture,
limited liability company or other entity, in connection with the conduct by the
Partnership of activities permitted by the terms of Section 2.4 or
Section 7.1(a);
(k)    a merger, conveyance or conversion pursuant to Section 14.3(d) or
Section 14.3(e); or
(l)    any other amendments substantially similar to the foregoing.
Section 13.2    Amendment Procedures. Amendments to this Agreement may be
proposed only by the General Partner. To the fullest extent permitted by law,
the General Partner shall have no duty or obligation to propose or approve any
amendment to this Agreement and may decline to do so free of any duty or
obligation whatsoever to the Partnership, any Limited Partner or any other
Person bound by this Agreement, and, in declining to propose or approve an
amendment to this Agreement, to the fullest extent permitted by law, shall not
be required to act in good faith or pursuant to any other standard imposed by
this Agreement, any Group Member Agreement, any other agreement contemplated
hereby or under the Delaware Act or any other law, rule or regulation or at
equity, and the General Partner in determining whether to propose or approve any
amendment to this Agreement shall be permitted to do so in its sole and absolute
discretion. An amendment to this Agreement shall be effective upon its approval
by the General Partner and, except as otherwise provided by Section 13.1 or
Section 13.3, the holders of a Unit Majority, unless a greater or different
percentage of Outstanding Units or class of Limited Partners is required under
this Agreement. Each proposed amendment that requires the approval of the
holders of a specified percentage of Outstanding Units or class of Limited
Partners shall be


119



--------------------------------------------------------------------------------






set forth in a writing that contains the text of the proposed amendment. If such
an amendment is proposed, the General Partner shall seek the written approval of
the requisite percentage of Outstanding Units or class of Limited Partners or
call a meeting of the Unitholders to consider and vote on such proposed
amendment. The General Partner shall notify all Record Holders upon final
adoption of any amendments. The General Partner shall be deemed to have notified
all Record Holders as required by this Section 13.2 if it has posted or made
accessible such amendment through the Partnership’s or the Commission’s website.
Section 13.3    Amendment Requirements.
(a)    Notwithstanding the provisions of Section 13.1 and Section 13.2, no
provision of this Agreement that establishes a percentage of Outstanding Units
or class of Limited Partners required to take any action shall be amended,
altered, changed, repealed or rescinded in any respect that would have the
effect of (i) in the case of any provision of this Agreement other than
Section 11.2 or Section 13.4, reducing such percentage or changing the required
vote of such class or (ii) in the case of Section 11.2 or Section 13.4,
increasing such percentages or changing the required vote of such class, unless
such amendment is approved by the written consent or the affirmative vote of
holders of Outstanding Units whose aggregate Outstanding Units constitute (w) in
the case of a change of the required vote of such class as described in
subclause (a)(i) or (a)(ii), not less than 66.7% of the class to be changed, (x)
in the case of a reduction as described in subclause (a)(i) hereof, not less
than the voting requirement sought to be reduced, (y) in the case of an increase
in the percentage in Section 11.2, not less than 90% of the Outstanding Units,
or (z) in the case of an increase in the percentage in Section 13.4, not less
than a majority of the Outstanding Units.
(b)    Notwithstanding the provisions of Section 13.1 and Section 13.2, no
amendment to this Agreement may (i) enlarge the obligations of any Limited
Partner without its consent, unless such shall be deemed to have occurred as a
result of an amendment approved pursuant to Section 13.3(c) or (ii) enlarge the
obligations of, restrict in any way any action by or rights of, or reduce in any
way the amounts distributable, reimbursable or otherwise payable to, the General
Partner or any of its Affiliates without its consent, which consent may be given
or withheld at its option.
(c)    Except as provided in Section 14.3, and without limitation of the General
Partner’s authority to adopt amendments to this Agreement without the approval
of any Partners as contemplated in Section 13.1, any amendment that would have a
material adverse effect on the rights or preferences of any class of Partnership
Interests in relation to other classes of Partnership Interests must be approved
by the holders of not less than a majority of the Outstanding Partnership
Interests of the class affected.
(d)    Notwithstanding any other provision of this Agreement, except for
amendments pursuant to Section 13.1 and except as otherwise provided by
Section 14.3(f), no amendments shall become effective without the approval of
the holders of at least 90% of the Outstanding Units voting as a single class
unless the Partnership obtains an Opinion of Counsel to the effect that such
amendment will not affect the limited liability of any Limited Partner under
applicable partnership law of the state under whose laws the Partnership is
organized.


120



--------------------------------------------------------------------------------






(e)    Except as provided in Section 13.1, this Section 13.3 shall only be
amended with the approval of the holders of at least 90% of the Outstanding
Units.
Section 13.4    Special Meetings. All acts of Limited Partners to be taken
pursuant to this Agreement shall be taken in the manner provided in this
Article XIII. Special meetings of the Limited Partners may be called by the
General Partner or by Limited Partners owning 20% or more of the Outstanding
Units of the class or classes for which a meeting is proposed. Limited Partners
shall call a special meeting by delivering to the General Partner one or more
requests in writing stating that the signing Limited Partners wish to call a
special meeting and indicating the specific purposes for which the special
meeting is to be called and the class or classes of Units for which the meeting
is proposed. No business may be brought by any Limited Partner before such
special meeting except the business listed in the related request. Within 60
days after receipt of such a call from Limited Partners or within such greater
time as may be reasonably necessary for the Partnership to comply with any
statutes, rules, regulations, listing agreements or similar requirements
governing the holding of a meeting or the solicitation of proxies for use at
such a meeting, the General Partner shall send or cause to be sent a notice of
the meeting to the Limited Partners. A meeting shall be held at a time and place
determined by the General Partner on a date not less than 10 days nor more than
60 days after the time notice of the meeting is given as provided in
Section 16.1. Limited Partners shall not be permitted to vote on matters that
would cause the Limited Partners to be deemed to be taking part in the
management and control of the business and affairs of the Partnership so as to
jeopardize the Limited Partners’ limited liability under the Delaware Act or the
law of any other state in which the Partnership is qualified to do business. If
any such vote were to take place, to the fullest extent permitted by law, it
shall be deemed null and void to the extent necessary so as not to jeopardize
the Limited Partners’ limited liability under the Delaware Act or the law of any
other state in which the Partnership is qualified to do business.
Section 13.5    Notice of a Meeting. Notice of a meeting called pursuant to
Section 13.4 shall be given to the Record Holders of the class or classes of
Units for which a meeting is proposed in writing by mail or other means of
written communication in accordance with Section 16.1.
Section 13.6    Record Date. For purposes of determining the Limited Partners
who are Record Holders of the class or classes of Limited Partner Interests
entitled to notice of or to vote at a meeting of the Limited Partners or to give
approvals without a meeting as provided in Section 13.11, the General Partner
shall set a Record Date, which shall not be less than 10 nor more than 60 days
before (a) the date of the meeting (unless such requirement conflicts with any
rule, regulation, guideline or requirement of any National Securities Exchange
on which the Units are listed or admitted to trading or U.S. federal securities
laws, in which case the rule, regulation, guideline or requirement of such
National Securities Exchange or U.S. federal securities laws shall govern) or
(b) in the event that approvals are sought without a meeting, the date by which
such Limited Partners are requested in writing by the General Partner to give
such approvals.
Section 13.7    Postponement and Adjournment. Prior to the date upon which any
meeting of Limited Partners is to be held, the General Partner may postpone such
meeting one or


121



--------------------------------------------------------------------------------






more times for any reason by giving notice to each Limited Partner entitled to
vote at the meeting so postponed of the place, date and hour at which such
meeting would be held. Such notice shall be given not fewer than two days before
the date of such meeting and otherwise in accordance with this Article XIII.
When a meeting is postponed, a new Record Date need not be fixed unless such
postponement shall be for more than 45 days. Any meeting of Limited Partners may
be adjourned by the General Partner one or more times for any reason, including
the failure of a quorum to be present at the meeting with respect to any
proposal or the failure of any proposal to receive sufficient votes for
approval. No Limited Partner vote shall be required for any adjournment. A
meeting of Limited Partners may be adjourned by the General Partner as to one or
more proposals regardless of whether action has been taken on other matters.
When a meeting is adjourned to another time or place, notice need not be given
of the adjourned meeting and a new Record Date need not be fixed, if the time
and place thereof are announced at the meeting at which the adjournment is
taken, unless such adjournment shall be for more than 45 days. At the adjourned
meeting, the Partnership may transact any business which might have been
transacted at the original meeting. If the adjournment is for more than 45 days
or if a new Record Date is fixed for the adjourned meeting, a notice of the
adjourned meeting shall be given in accordance with this Article XIII.
Section 13.8    Waiver of Notice; Approval of Meeting. The transactions of any
meeting of Limited Partners, however called and noticed, and whenever held,
shall be as valid as if it had occurred at a meeting duly held after regular
call and notice, if a quorum is present either in person or by proxy. Attendance
of a Limited Partner at a meeting shall constitute a waiver of notice of the
meeting, except when the Limited Partner attends the meeting for the express
purpose of objecting, at the beginning of the meeting, to the transaction of any
business because the meeting is not lawfully called or convened; and except that
attendance at a meeting is not a waiver of any right to disapprove of any
matters submitted for consideration or to object to the failure to submit for
consideration any matters required to be included in the notice of the meeting,
but not so included, if such objection is expressly made at the beginning of the
meeting.
Section 13.9    Quorum and Voting. The presence, in person or by proxy, of
holders of a majority of the Outstanding Units of the class or classes for which
a meeting has been called (including Outstanding Units deemed owned by the
General Partner) shall constitute a quorum at a meeting of Limited Partners of
such class or classes unless any such action by the Limited Partners requires
approval by holders of a greater percentage of such Units, in which case the
quorum shall be such greater percentage. At any meeting of the Limited Partners
duly called and held in accordance with this Agreement at which a quorum is
present, the act of Limited Partners holding Outstanding Units that in the
aggregate represent a majority of the Outstanding Units entitled to vote at such
meeting shall be deemed to constitute the act of all Limited Partners, unless a
different percentage or class vote is required with respect to such action under
the provisions of this Agreement, in which case the act of the Limited Partners
holding Outstanding Units that in the aggregate represent at least such
different percentage, or the act of the Limited Partners holding the requisite
percentage of the necessary class, shall be required. The Limited Partners
present at a duly called or held meeting at which a quorum is present may
continue to transact business until adjournment, notwithstanding the exit of
enough Limited Partners to leave less than a quorum, if any action taken (other
than adjournment) is approved by the required percentage of Outstanding Units or
class of Limited Partners specified in this Agreement.


122



--------------------------------------------------------------------------------






Section 13.10    Conduct of a Meeting. The General Partner shall have full power
and authority concerning the manner of conducting any meeting of the Limited
Partners or solicitation of approvals in writing, including the determination of
Persons entitled to vote, the existence of a quorum, the satisfaction of the
requirements of Section 13.4, the conduct of voting, the validity and effect of
any proxies and the determination of any controversies, votes or challenges
arising in connection with or during the meeting or voting. The General Partner
shall designate a Person to serve as chairman of any meeting and shall further
designate a Person to take the minutes of any meeting. All minutes shall be kept
with the records of the Partnership maintained by the General Partner. The
General Partner may make such other regulations consistent with applicable law
and this Agreement as it may deem advisable concerning the conduct of any
meeting of the Limited Partners or solicitation of approvals in writing,
including regulations in regard to the appointment of proxies, the appointment
and duties of inspectors of votes and approvals, the submission and examination
of proxies and other evidence of the right to vote, and the submission and
revocation of approvals in writing.
Section 13.11    Action Without a Meeting. If authorized by the General Partner,
any action that may be taken at a meeting of the Limited Partners may be taken
without a meeting if an approval in writing setting forth the action so taken is
signed by Limited Partners owning not less than the minimum percentage of the
Outstanding Units or of any class of Limited Partners that would be necessary to
authorize or take such action at a meeting at which all the Limited Partners
were present and voted (unless such provision conflicts with any rule,
regulation, guideline or requirement of any National Securities Exchange on
which the Units are listed or admitted to trading, in which case the rule,
regulation, guideline or requirement of such National Securities Exchange shall
govern). Prompt notice of the taking of action without a meeting shall be given
to the Limited Partners who have not approved in writing. The General Partner
may specify that any written ballot submitted to Limited Partners for the
purpose of taking any action without a meeting shall be returned to the
Partnership within the time period, which shall be not less than 20 days,
specified by the General Partner. If a ballot returned to the Partnership does
not vote all of the Outstanding Units held by such Limited Partners, the
Partnership shall be deemed to have failed to receive a ballot for the
Outstanding Units that were not voted. If approval of the taking of any
permitted action by the Limited Partners is solicited by any Person other than
by or on behalf of the General Partner, the written approvals shall have no
force and effect unless and until (a) approvals sufficient to take the action
proposed are deposited with the Partnership in care of the General Partner, (b)
approvals sufficient to take the action proposed are dated as of a date not more
than 90 days prior to the date sufficient approvals are first deposited with the
Partnership and (c) an Opinion of Counsel is delivered to the General Partner to
the effect that the exercise of such right and the action proposed to be taken
with respect to any particular matter (i) will not cause the Limited Partners to
be deemed to be taking part in the management and control of the business and
affairs of the Partnership so as to jeopardize the Limited Partners’ limited
liability, and (ii) is otherwise permissible under the state statutes then
governing the rights, duties and liabilities of the Partnership and the
Partners.
Section 13.12    Right to Vote and Related Matters.
(a)    Only those Record Holders of the Outstanding Units on the Record Date set
pursuant to Section 13.6 (and also subject to the limitations contained in the
definition of


123



--------------------------------------------------------------------------------






“Outstanding”) shall be entitled to notice of, and to vote at, a meeting of
Limited Partners or to act with respect to matters as to which the holders of
the Outstanding Units have the right to vote or to act. All references in this
Agreement to votes of, or other acts that may be taken by, the Outstanding Units
shall be deemed to be references to the votes or acts of the Record Holders of
such Outstanding Units.
(b)    With respect to Units that are held for a Person’s account by another
Person that is the Record Holder (such as a broker, dealer, bank, trust company
or clearing corporation, or an agent of any of the foregoing), such Record
Holder shall, in exercising the voting rights in respect of such Units on any
matter, and unless the arrangement between such Persons provides otherwise, vote
such Units in favor of, and at the direction of, the Person who is the
beneficial owner, and the Partnership shall be entitled to assume such Record
Holder is so acting without further inquiry. The provisions of this
Section 13.12(b) (as well as all other provisions of this Agreement) are subject
to the provisions of Section 4.3.
(c)    Notwithstanding anything in this Agreement to the contrary, the Record
Holder of an Incentive Distribution Right shall not be entitled to vote such
Incentive Distribution Right on any Partnership matter.
ARTICLE XIV
MERGER, CONSOLIDATION OR CONVERSION
Section 14.1    Authority. The Partnership may merge or consolidate with or into
one or more corporations, limited liability companies, statutory trusts or
associations, real estate investment trusts, common law trusts or unincorporated
businesses, including a partnership (whether general or limited (including a
limited liability partnership)) or convert into any such entity, whether such
entity is formed under the laws of the State of Delaware or any other state of
the United States of America or any other country, pursuant to a written plan of
merger or consolidation (“Merger Agreement”) or a written plan of conversion
(“Plan of Conversion”), as the case may be, in accordance with this Article XIV.
Section 14.2    Procedure for Merger, Consolidation or Conversion.
(a)    Merger, consolidation or conversion of the Partnership pursuant to this
Article XIV requires the prior consent of the General Partner, provided,
however, that, to the fullest extent permitted by law, the General Partner shall
have no duty or obligation to consent to any merger, consolidation or conversion
of the Partnership and may decline to do so free of any duty or obligation
whatsoever to the Partnership or any Limited Partner and, in declining to
consent to a merger, consolidation or conversion, shall not be required to act
in good faith or pursuant to any other standard imposed by this Agreement, any
other agreement contemplated hereby or under the Act or any other law, rule or
regulation or at equity, and the General Partner in determining whether to
consent to any merger, consolidation or conversion of the Partnership shall be
permitted to do so in its sole and absolute discretion.
(b)    If the General Partner shall determine to consent to the merger or
consolidation, the General Partner shall approve the Merger Agreement, which
shall set forth:


124



--------------------------------------------------------------------------------






(i)    name and state or country of domicile of each of the business entities
proposing to merge or consolidate;
(ii)    the name and state of domicile of the business entity that is to survive
the proposed merger or consolidation (the “Surviving Business Entity”);
(iii)    the terms and conditions of the proposed merger or consolidation;
(iv)    the manner and basis of exchanging or converting the equity securities
of each constituent business entity for, or into, cash, property or interests,
rights, securities or obligations of the Surviving Business Entity; and (A) if
any general or limited partner interests, securities or rights of any
constituent business entity are not to be exchanged or converted solely for, or
into, cash, property or general or limited partner interests, rights, securities
or obligations of the Surviving Business Entity, the cash, property or
interests, rights, securities or obligations of any general or limited
partnership, corporation, trust, limited liability company, unincorporated
business or other entity (other than the Surviving Business Entity) which the
holders of such general or limited partner interests, securities or rights are
to receive in exchange for, or upon conversion of their interests, securities or
rights, and (B) in the case of securities represented by certificates, upon the
surrender of such certificates, which cash, property or general or limited
partner interests, rights, securities or obligations of the Surviving Business
Entity or any general or limited partnership, corporation, trust, limited
liability company, unincorporated business or other entity (other than the
Surviving Business Entity), or evidences thereof, are to be delivered;
(v)    a statement of any changes in the constituent documents or the adoption
of new constituent documents (the articles or certificate of incorporation,
articles of trust, declaration of trust, certificate or agreement of limited
partnership, operating agreement or other similar charter or governing document)
of the Surviving Business Entity to be effected by such merger or consolidation;
(vi)    the effective time of the merger, which may be the date of the filing of
the certificate of merger pursuant to Section 14.4 or a later date specified in
or determinable in accordance with the Merger Agreement (provided, however, that
if the effective time of the merger is to be later than the date of the filing
of such certificate of merger, the effective time shall be fixed at a date or
time certain at or prior to the time of the filing of such certificate of merger
and stated therein); and
(vii)    such other provisions with respect to the proposed merger or
consolidation that the General Partner determines to be necessary or
appropriate.
(c)    If the General Partner shall determine to consent to the conversion, the
General Partner shall approve the Plan of Conversion, which shall set forth:
(i)    the name of the converting entity and the converted entity;
(ii)    a statement that the Partnership is continuing its existence in the
organizational form of the converted entity;


125



--------------------------------------------------------------------------------






(iii)    a statement as to the type of entity that the converted entity is to be
and the state or country under the laws of which the converted entity is to be
incorporated, formed or organized;
(iv)    the manner and basis of exchanging or converting the equity securities
of each constituent business entity for, or into, cash, property or interests,
rights, securities or obligations of the converted entity;
(v)    in an attachment or exhibit, the certificate of limited partnership of
the Partnership;
(vi)    in an attachment or exhibit, the certificate of limited partnership,
articles of incorporation, or other organizational documents of the converted
entity;
(vii)    the effective time of the conversion, which may be the date of the
filing of the certificate of conversion or a later date specified in or
determinable in accordance with the Plan of Conversion (provided, that if the
effective time of the conversion is to be later than the date of the filing of
such articles of conversion, the effective time shall be fixed at a date or time
certain at or prior to the time of the filing of such certificate of conversion
and stated therein); and
(viii)    such other provisions with respect to the proposed conversion that the
General Partner determines to be necessary or appropriate.
Section 14.3    Approval by Limited Partners.
(a)    Except as provided in Section 14.3(d) and Section 14.3(e), the General
Partner, upon its approval of the Merger Agreement or the Plan of Conversion, as
the case may be, shall direct that the Merger Agreement or the Plan of
Conversion, as applicable, be submitted to a vote of Limited Partners, whether
at a special meeting or by written consent, in either case in accordance with
the requirements of Article XIII. A copy or a summary of the Merger Agreement or
the Plan of Conversion, as the case may be, shall be included in or enclosed
with the notice of a special meeting or the written consent and, subject to any
applicable requirements of Regulation 14A pursuant to the Exchange Act or
successor provision, no other disclosure regarding the proposed merger,
consolidation or conversion shall be required.
(b)    Except as provided in Section 14.3(d) and Section 14.3(e), the Merger
Agreement or Plan of Conversion, as the case may be, shall be approved upon
receiving the affirmative vote or consent of the holders of a Unit Majority
unless the Merger Agreement or Plan of Conversion, as the case may be, effects
an amendment to any provision of this Agreement that, if contained in an
amendment to this Agreement adopted pursuant to Article XIII, would require for
its approval the vote or consent of a greater percentage of the Outstanding
Units or of any class of Limited Partners, in which case such greater percentage
vote or consent shall be required for approval of the Merger Agreement or the
Plan of Conversion, as the case may be.


126



--------------------------------------------------------------------------------






(c)    Except as provided in Section 14.3(d) and Section 14.3(e), after such
approval by vote or consent of the Limited Partners, and at any time prior to
the filing of the certificate of merger or articles of conversion pursuant to
Section 14.4, the merger, consolidation or conversion may be abandoned pursuant
to provisions therefor, if any, set forth in the Merger Agreement or Plan of
Conversion, as the case may be.
(d)    Notwithstanding anything else contained in this Article XIV or in this
Agreement, the General Partner is permitted, without Limited Partner approval,
to convert the Partnership or any Group Member into a new limited liability
entity, to merge the Partnership or any Group Member into, or convey all of the
Partnership’s assets to, another limited liability entity that shall be newly
formed and shall have no assets, liabilities or operations at the time of such
conversion, merger or conveyance other than those it receives from the
Partnership or other Group Member if (i) the General Partner has received an
Opinion of Counsel that the conversion, merger or conveyance, as the case may
be, would not result in the loss of limited liability under the laws of the
jurisdiction governing the other limited liability entity (if that jurisdiction
is not Delaware) of any Limited Partner as compared to its limited liability
under the Delaware Act or cause the Partnership to be treated as an association
taxable as a corporation or otherwise to be taxed as an entity for federal
income tax purposes (to the extent not previously treated as such), (ii) the
sole purpose of such conversion, merger, or conveyance is to effect a mere
change in the legal form of the Partnership into another limited liability
entity and (iii) the General Partner determines that the governing instruments
of the new entity provide the Limited Partners and the General Partner with
substantially the same rights and obligations as are herein contained.
(e)    Additionally, notwithstanding anything else contained in this Agreement,
but subject to Section 5.14(b)(vii), the General Partner is permitted, without
Limited Partner approval, to merge or consolidate the Partnership with or into
another limited liability entity if (i) the General Partner has received an
Opinion of Counsel that the merger or consolidation, as the case may be, would
not result in the loss of the limited liability of any Limited Partner under the
laws of the jurisdiction governing the other limited liability entity (if that
jurisdiction is not Delaware) as compared to its limited liability under the
Delaware Act or cause the Partnership to be treated as an association taxable as
a corporation or otherwise to be taxed as an entity for federal income tax
purposes (to the extent not previously treated as such), (ii) the merger or
consolidation would not result in an amendment to this Agreement, other than any
amendments that could be adopted pursuant to Section 13.1, (iii) the Partnership
is the Surviving Business Entity in such merger or consolidation, (iv) each Unit
outstanding immediately prior to the effective date of the merger or
consolidation is to be an identical Unit of the Partnership after the effective
date of the merger or consolidation, and (v) the number of Partnership Interests
to be issued by the Partnership in such merger or consolidation does not exceed
20% of the Partnership Interests (other than Incentive Distribution Rights)
Outstanding immediately prior to the effective date of such merger or
consolidation.
(f)    Pursuant to Section 17-211(g) of the Delaware Act, an agreement of merger
or consolidation approved in accordance with this Article XIV may (i) effect any
amendment to this Agreement or (ii) effect the adoption of a new partnership
agreement for the Partnership if it is the Surviving Business Entity. Any such
amendment or adoption made


127



--------------------------------------------------------------------------------






pursuant to this Section 14.3 shall be effective at the effective time or date
of the merger or consolidation.
Section 14.4    Certificate of Merger or Certificate of Conversion. Upon the
required approval by the General Partner and the Unitholders of a Merger
Agreement or the Plan of Conversion, as the case may be, a certificate of merger
or certificate of conversion or other filing, as applicable, shall be executed
and filed with the Secretary of State of the State of Delaware or the
appropriate filing office of any other jurisdiction, as applicable, in
conformity with the requirements of the Delaware Act or other applicable law.
Section 14.5    Effect of Merger, Consolidation or Conversion.
(a)    At the effective time of the merger:
(i)    all of the rights, privileges and powers of each of the business entities
that has merged or consolidated, and all property, real, personal and mixed, and
all debts due to any of those business entities and all other things and causes
of action belonging to each of those business entities, shall be vested in the
Surviving Business Entity and after the merger or consolidation shall be the
property of the Surviving Business Entity to the extent they were of each
constituent business entity;
(ii)    the title to any real property vested by deed or otherwise in any of
those constituent business entities shall not revert and is not in any way
impaired because of the merger or consolidation;
(iii)    all rights of creditors and all liens on or security interests in
property of any of those constituent business entities shall be preserved
unimpaired; and
(iv)    all debts, liabilities and duties of those constituent business entities
shall attach to the Surviving Business Entity and may be enforced against it to
the same extent as if the debts, liabilities and duties had been incurred or
contracted by it.
(b)    At the effective time of the conversion:
(i)    the Partnership shall continue to exist, without interruption, but in the
organizational form of the converted entity rather than in its prior
organizational form;
(ii)    all rights, title, and interests to all real estate and other property
owned by the Partnership shall continue to be owned by the converted entity in
its new organizational form without reversion or impairment, without further act
or deed, and without any transfer or assignment having occurred, but subject to
any existing liens or other encumbrances thereon;
(iii)    all liabilities and obligations of the Partnership shall continue to be
liabilities and obligations of the converted entity in its new organizational
form without impairment or diminution by reason of the conversion;


128



--------------------------------------------------------------------------------






(iv)    all rights of creditors or other parties with respect to or against the
prior interest holders or other owners of the Partnership in their capacities as
such in existence as of the effective time of the conversion will continue in
existence as to those liabilities and obligations and may be pursued by such
creditors and obligees as if the conversion did not occur;
(v)    a proceeding pending by or against the Partnership or by or against any
of Partners in their capacities as such may be continued by or against the
converted entity in its new organizational form and by or against the prior
Partners without any need for substitution of parties; and
(vi)    subject to Section 5.14(b)(vii), the Partnership Interests that are to
be converted into partnership interests, shares, evidences of ownership, or
other securities in the converted entity as provided in the plan of conversion
shall be so converted, and Partners shall be entitled only to the rights
provided in the Plan of Conversion.
ARTICLE XV
RIGHT TO ACQUIRE LIMITED PARTNER INTERESTS
Section 15.1    Right to Acquire Limited Partner Interests.
(a)    Notwithstanding any other provision of this Agreement except Section
5.14(b)(vi)(G), if at any time the General Partner and its Affiliates hold more
than 85% of the total Limited Partner Interests of any class then Outstanding,
the General Partner shall then have the right, which right it may assign and
transfer in whole or in part to the Partnership or any Affiliate of the General
Partner, exercisable at its option, to purchase all, but not less than all, of
such Limited Partner Interests (but excluding the Series A Preferred Units,
which are subject to Section 5.14(b)(vi)(G)), of such class then Outstanding
held by Persons other than the General Partner and its Affiliates, at the
greater of (x) the Current Market Price as of the date three Business Days prior
to the date that the notice described in Section 15.1(b) is mailed and (y) the
highest price paid by the General Partner or any of its Affiliates for any such
Limited Partner Interest of such class purchased during the 90-day period
preceding the date that the notice described in Section 15.1(b) is mailed.
(b)    If the General Partner, any Affiliate of the General Partner or the
Partnership elects to exercise the right to purchase Limited Partner Interests
granted pursuant to Section 15.1(a), the General Partner shall deliver to the
applicable Transfer Agent or exchange agent notice of such election to purchase
(the “Notice of Election to Purchase”) and shall cause the Transfer Agent or
exchange agent to mail a copy of such Notice of Election to Purchase to the
Record Holders of Limited Partner Interests of such class (as of a Record Date
selected by the General Partner), together with such information as may be
required by law, rule or regulation, at least 10, but not more than 60, days
prior to the Purchase Date. Such Notice of Election to Purchase shall also be
filed and distributed as may be required by the Commission or any National
Securities Exchange on which such Limited Partner Interests are listed. The
Notice of Election to Purchase shall specify the Purchase Date and the price
(determined in accordance with Section 15.1(a)) at which Limited Partner
Interests will be purchased and state that the General Partner, its Affiliate or
the Partnership, as the case may be, elects to purchase such


129



--------------------------------------------------------------------------------






Limited Partner Interests, upon surrender of Certificates representing such
Limited Partner Interests, in the case of Limited Partner Interests evidenced by
Certificates, or instructions agreeing to such redemption in exchange for
payment, at such office or offices of the Transfer Agent or exchange agent as
the Transfer Agent or exchange agent may specify, or as may be required by any
National Securities Exchange on which such Limited Partner Interests are listed.
Any such Notice of Election to Purchase mailed to a Record Holder of Limited
Partner Interests at his address as reflected in the Partnership Register shall
be conclusively presumed to have been given regardless of whether the owner
receives such notice. On or prior to the Purchase Date, the General Partner, its
Affiliate or the Partnership, as the case may be, shall deposit with the
Transfer Agent or exchange agent cash in an amount sufficient to pay the
aggregate purchase price of all of such Limited Partner Interests to be
purchased in accordance with this Section 15.1. If the Notice of Election to
Purchase shall have been duly given as aforesaid at least 10 days prior to the
Purchase Date, and if on or prior to the Purchase Date the deposit described in
the preceding sentence has been made for the benefit of the holders of Limited
Partner Interests subject to purchase as provided herein, then from and after
the Purchase Date, notwithstanding that any Certificate or redemption
instructions shall not have been surrendered for purchase or provided,
respectively, all rights of the holders of such Limited Partner Interests
(including any rights pursuant to Article IV, Article V, Article VI, and
Article XII) shall thereupon cease, except the right to receive the purchase
price (determined in accordance with Section 15.1(a)) for Limited Partner
Interests therefor, without interest, upon surrender to the Transfer Agent or
exchange agent of the Certificates representing such Limited Partner Interests,
in the case of Limited Partner Interests evidenced by Certificates, or
instructions agreeing to such redemption, and such Limited Partner Interests
shall thereupon be deemed to be transferred to the General Partner, its
Affiliate or the Partnership, as the case may be, on the Partnership Register,
and the General Partner or any Affiliate of the General Partner, or the
Partnership, as the case may be, shall be deemed to be the Record Holder of all
such Limited Partner Interests from and after the Purchase Date and shall have
all rights as the Record Holder of such Limited Partner Interests (including all
rights as owner of such Limited Partner Interests pursuant to Article IV,
Article V, Article VI and Article XII).
(c)    In the case of Limited Partner Interests evidenced by Certificates, at
any time from and after the Purchase Date, a holder of an Outstanding Limited
Partner Interest subject to purchase as provided in this Section 15.1 may
surrender his Certificate evidencing such Limited Partner Interest to the
Transfer Agent or exchange agent in exchange for payment of the amount described
in Section 15.1(a) therefor, without interest thereon, in accordance with
procedures set forth by the General Partner.
ARTICLE XVI
GENERAL PROVISIONS
Section 16.1    Addresses and Notices; Written Communications.
(a)    Any notice, demand, request, report or proxy materials required or
permitted to be given or made to a Partner under this Agreement shall be in
writing and shall be deemed given or made when delivered in person or when sent
by first class United States mail or by other means of written communication to
the Partner at the address described below. Except


130



--------------------------------------------------------------------------------






as otherwise provided herein, any notice, payment or report to be given or made
to a Partner hereunder shall be deemed conclusively to have been given or made,
and the obligation to give such notice or report or to make such payment shall
be deemed conclusively to have been fully satisfied, upon sending of such
notice, payment or report to the Record Holder of such Partnership Interests at
his address as shown in the Partnership Register, regardless of any claim of any
Person who may have an interest in such Partnership Interests by reason of any
assignment or otherwise. Notwithstanding the foregoing, if (i) a Partner shall
consent to receiving notices, demands, requests, reports or proxy materials via
electronic mail or by the Internet or (ii) the rules of the Commission shall
permit any report or proxy materials to be delivered electronically or made
available via the Internet, any such notice, demand, request, report or proxy
materials shall be deemed given or made when delivered or made available via
such mode of delivery. An affidavit or certificate of making of any notice,
payment or report in accordance with the provisions of this Section 16.1
executed by the General Partner, the Transfer Agent or the mailing organization
shall be prima facie evidence of the giving or making of such notice, payment or
report. If any notice, payment or report addressed to a Record Holder at the
address of such Record Holder appearing in the Partnership Register is returned
by the United States Postal Service marked to indicate that the United States
Postal Service is unable to deliver it, such notice, payment or report and any
subsequent notices, payments and reports shall be deemed to have been duly given
or made without further mailing (until such time as such Record Holder or
another Person notifies the Transfer Agent or the Partnership of a change in his
address) if they are available for the Partner at the principal office of the
Partnership for a period of one year from the date of the giving or making of
such notice, payment or report to the other Partners. Any notice to the
Partnership shall be deemed given if received by the General Partner at the
principal office of the Partnership designated pursuant to Section 2.3. The
General Partner may rely and shall be protected in relying on any notice or
other document from a Partner or other Person if believed by it to be genuine.
(b)    The terms “in writing”, “written communications,” “written notice” and
words of similar import shall be deemed satisfied under this Agreement by use of
e-mail and other forms of electronic communication.
Section 16.2    Further Action. The parties shall execute and deliver all
documents, provide all information and take or refrain from taking action as may
be necessary or appropriate to achieve the purposes of this Agreement.
Section 16.3    Binding Effect. This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their heirs, executors, administrators,
successors, legal representatives and permitted assigns.
Section 16.4    Integration. This Agreement constitutes the entire agreement
among the parties hereto pertaining to the subject matter hereof and supersedes
all prior agreements and understandings pertaining thereto.
Section 16.5    Creditors. None of the provisions of this Agreement shall be for
the benefit of, or shall be enforceable by, any creditor of the Partnership.


131



--------------------------------------------------------------------------------






Section 16.6    Waiver. No failure by any party to insist upon the strict
performance of any covenant, duty, agreement or condition of this Agreement or
to exercise any right or remedy consequent upon a breach thereof shall
constitute waiver of any such breach of any other covenant, duty, agreement or
condition.
Section 16.7    Third-Party Beneficiaries. Each Partner agrees that (a) any
Indemnitee shall be entitled to assert rights and remedies hereunder as a
third-party beneficiary hereto with respect to those provisions of this
Agreement affording a right, benefit or privilege to such Indemnitee and (b) any
Unrestricted Person shall be entitled to assert rights and remedies hereunder as
a third-party beneficiary hereto with respect to those provisions of this
Agreement affording a right, benefit or privilege to such Unrestricted Person.
Section 16.8    Counterparts. This Agreement may be executed in counterparts,
all of which together shall constitute an agreement binding on all the parties
hereto, notwithstanding that all such parties are not signatories to the
original or the same counterpart. Each party shall become bound by this
Agreement immediately upon affixing its signature hereto or, in the case of a
Person acquiring a Limited Partner Interest, pursuant to Section 10.1(a) or (b)
without execution hereof.
Section 16.9    Applicable Law; Forum; Venue and Jurisdiction; Waiver of Trial
by Jury.
(a)    This Agreement shall be construed in accordance with and governed by the
laws of the State of Delaware, without regard to the principles of conflicts of
law.
(b)    Each of the Partners and each Person or Group holding any beneficial
interest in the Partnership (whether through a broker, dealer, bank, trust
company or clearing corporation or an agent of any of the foregoing or
otherwise):
(i)    irrevocably agrees that any claims, suits, actions or proceedings (A)
arising out of or relating in any way to this Agreement (including any claims,
suits or actions to interpret, apply or enforce the provisions of this Agreement
or the duties, obligations or liabilities among Partners or of Partners to the
Partnership, or the rights or powers of, or restrictions on, the Partners or the
Partnership), (B) brought in a derivative manner on behalf of the Partnership,
(C) asserting a claim of breach of a duty owed by any director, officer, or
other employee of the Partnership or the General Partner, or owed by the General
Partner, to the Partnership or the Partners, (D) asserting a claim arising
pursuant to any provision of the Delaware Act or (E) asserting a claim governed
by the internal affairs doctrine shall be exclusively brought in the Court of
Chancery of the State of Delaware, in each case regardless of whether such
claims, suits, actions or proceedings sound in contract, tort, fraud or
otherwise, are based on common law, statutory, equitable, legal or other
grounds, or are derivative or direct claims;
(ii)    irrevocably submits to the exclusive jurisdiction of the Court of
Chancery of the State of Delaware in connection with any such claim, suit,
action or proceeding;


132



--------------------------------------------------------------------------------






(iii)    agrees not to, and waives any right to, assert in any such claim, suit,
action or proceeding that (A) it is not personally subject to the jurisdiction
of the Court of Chancery of the State of Delaware or of any other court to which
proceedings in the Court of Chancery of the State of Delaware may be appealed,
(B) such claim, suit, action or proceeding is brought in an inconvenient forum,
or (C) the venue of such claim, suit, action or proceeding is improper;
(iv)    expressly waives any requirement for the posting of a bond by a party
bringing such claim, suit, action or proceeding; and
(v)    consents to process being served in any such claim, suit, action or
proceeding by mailing, certified mail, return receipt requested, a copy thereof
to such party at the address in effect for notices hereunder, and agrees that
such services shall constitute good and sufficient service of process and notice
thereof; provided, nothing in clause (v) hereof shall affect or limit any right
to serve process in any other manner permitted by law.
Section 16.10    Invalidity of Provisions. If any provision or part of a
provision of this Agreement is or becomes for any reason, invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions and/or parts thereof contained herein shall not be affected
thereby and this Agreement shall, to the fullest extent permitted by law, be
reformed and construed as if such invalid, illegal or unenforceable provision,
or part of a provision, had never been contained herein, and such provisions
and/or part shall be reformed so that it would be valid, legal and enforceable
to the maximum extent possible.
Section 16.11    Consent of Partners. Each Partner hereby expressly consents and
agrees that, whenever in this Agreement it is specified that an action may be
taken upon the affirmative vote or consent of less than all of the Partners,
such action may be so taken upon the concurrence of less than all of the
Partners and each Partner shall be bound by the results of such action.
Section 16.12    Facsimile and Email Signatures. The use of facsimile signatures
and signatures delivered by email in portable document format (.pdf) affixed in
the name and on behalf of the transfer agent and registrar of the Partnership on
certificates representing Common Units is expressly permitted by this Agreement.
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK.]




133



--------------------------------------------------------------------------------






              IN WITNESS WHEREOF, the parties hereto have executed this
Agreement as of the date first written above.
 
 
 
 
GENERAL PARTNER:
 
 
 
 
MPLX GP LLC
 
 
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
 











































































[Signature Page to
Second Amended and Restated Agreement of Limited Partnership of MPLX LP]






--------------------------------------------------------------------------------








EXHIBIT A
to the Second Amended and Restated
agreement of Limited Partnership of
MPLX LP
Certificate Evidencing Common Units
Representing Limited Partner Interests in
MPLX LP
No.    Common Units
In accordance with Section 4.1 of the Second Amended and Restated Agreement of
Limited Partnership of MPLX LP, as amended, supplemented or restated from time
to time (the “Partnership Agreement”), MPLX LP, a Delaware limited partnership
(the “Partnership”), hereby certifies that           (the “Holder”) is the
registered owner of Common Units representing limited partner interests in the
Partnership (the “Common Units”) transferable on the books of the Partnership,
in person or by duly authorized attorney, upon surrender of this Certificate
properly endorsed. The rights, preferences and limitations of the Common Units
are set forth in, and this Certificate and the Common Units represented hereby
are issued and shall in all respects be subject to the terms and provisions of,
the Partnership Agreement. Copies of the Partnership Agreement are on file at,
and will be furnished without charge on delivery of written request to the
Partnership at, the principal office of the Partnership located at 200 E. Hardin
Street, Findlay, Ohio 45840. Capitalized terms used herein but not defined shall
have the meanings given them in the Partnership Agreement.
THE HOLDER OF THIS SECURITY ACKNOWLEDGES FOR THE BENEFIT OF MPLX LP THAT THIS
SECURITY MAY NOT BE TRANSFERRED IF SUCH TRANSFER (AS DEFINED IN THE PARTNERSHIP
AGREEMENT) WOULD (A) VIOLATE THE THEN APPLICABLE FEDERAL OR STATE SECURITIES
LAWS OR RULES AND REGULATIONS OF THE SECURITIES AND EXCHANGE COMMISSION, ANY
STATE SECURITIES COMMISSION OR ANY OTHER GOVERNMENTAL AUTHORITY WITH
JURISDICTION OVER SUCH TRANSFER, (B) TERMINATE THE EXISTENCE OR QUALIFICATION OF
MPLX LP UNDER THE LAWS OF THE STATE OF DELAWARE, OR (C) CAUSE MPLX LP TO BE
TREATED AS AN ASSOCIATION TAXABLE AS A CORPORATION OR OTHERWISE TO BE TAXED AS
AN ENTITY FOR FEDERAL INCOME TAX PURPOSES (TO THE EXTENT NOT ALREADY SO TREATED
OR TAXED). THE GENERAL PARTNER OF MPLX LP MAY IMPOSE ADDITIONAL RESTRICTIONS ON
THE TRANSFER OF THIS SECURITY IF IT RECEIVES AN OPINION OF COUNSEL THAT SUCH
RESTRICTIONS ARE NECESSARY TO AVOID A SIGNIFICANT RISK OF MPLX LP BECOMING
TAXABLE AS A CORPORATION OR OTHERWISE BECOMING TAXABLE AS AN ENTITY FOR FEDERAL
INCOME TAX PURPOSES. THIS SECURITY MAY BE SUBJECT TO ADDITIONAL RESTRICTIONS ON
ITS TRANSFER PROVIDED IN THE PARTNERSHIP AGREEMENT. COPIES OF SUCH AGREEMENT MAY
BE OBTAINED AT NO COST BY WRITTEN REQUEST MADE BY THE HOLDER OF RECORD OF THIS
SECURITY TO THE SECRETARY OF THE GENERAL PARTNER AT THE PRINCIPAL EXECUTIVE
OFFICES OF THE PARTNERSHIP. THE RESTRICTIONS SET FORTH ABOVE SHALL NOT PRECLUDE


Schedule A-1







--------------------------------------------------------------------------------






THE SETTLEMENT OF ANY TRANSACTIONS INVOLVING THIS SECURITY ENTERED INTO THROUGH
THE FACILITIES OF ANY NATIONAL SECURITIES EXCHANGE ON WHICH THIS SECURITY IS
LISTED OR ADMITTED TO TRADING.
The Holder, by accepting this Certificate, is deemed to have (i) requested
admission as, and agreed to become, a Limited Partner and to have agreed to
comply with and be bound by and to have executed the Partnership Agreement, (ii)
represented and warranted that the Holder has all right, power and authority
and, if an individual, the capacity necessary to enter into the Partnership
Agreement, and (iii) made the waivers and given the consents and approvals
contained in the Partnership Agreement.
This Certificate shall not be valid for any purpose unless it has been
countersigned and registered by the Transfer Agent. This Certificate shall be
governed by and construed in accordance with the laws of the State of Delaware.
Dated:
 
 
MPLX LP
 
 
 
 
 
 
 
 
By:
MPLX GP LLC
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

    
Countersigned and Registered by:
 
 
 
[                              ]
 
 
 
as Transfer Agent and Registrar
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
Authorized Signature
 
 
 
 
 
 
 
 



Schedule A-2







--------------------------------------------------------------------------------






[Reverse of Certificate]
ABBREVIATIONS
The following abbreviations, when used in the inscription on the face of this
Certificate, shall be construed as follows according to applicable laws or
regulations:
TEN COM — as tenants in common
UNIF — GIFT TRANSFERS MIN ACT
TEN ENT — as tenants by the entireties
Custodian
 
(Cust) (Minor)
JT TEN — as joint tenants with right of survivorship and not as tenants in
common
under Uniform Gifts/Transfers to CD Minors Act (State)

Additional abbreviations, though not in the above list, may also be used.




Schedule A-3







--------------------------------------------------------------------------------






ASSIGNMENT OF COMMON UNITS OF MPLX LP
FOR VALUE RECEIVED,
hereby assigns, conveys, sells and transfers unto
 
 
 
 
 
 
(Please print or typewrite name and address
 
(Please insert Social Security or other
of assignee)
 
identifying number of assignee)
 
 
 
Common Units representing limited partner interests evidenced by this
Certificate, subject to the Partnership Agreement, and does hereby irrevocably
constitute and appoint                 as its attorney-in-fact with full power
of substitution to transfer the same on the books of MPLX LP.
 
 
 
Date:
NOTE: The signature to any endorsement hereon
 
must correspond with the name as written upon the
 
face of this Certificate in every particular, without
 
alteration, enlargement or change.
 
 
 
 
 
 
 
(Signature)
 
 
 
 
 
 
 
(Signature)
 
 
 
THE SIGNATURE(S) MUST BE GUARANTEED BY AN ELIGIBLE GUARANTOR INSTITUTION (BANKS,
STOCKBROKERS, SAVINGS AND LOAN ASSOCIATIONS AND CREDIT UNIONS WITH MEMBERSHIP IN
AN APPROVED SIGNATURE GUARANTEE MEDALLION PROGRAM), PURSUANT TO S.E.C. RULE
17Ad-15


 
 
 
 
No transfer of the Common Units evidenced hereby will be registered on the books
of the Partnership, unless the Certificate evidencing the Common Units to be
transferred is surrendered for registration or transfer.
 
 
 
 
 
 









Schedule A-4







--------------------------------------------------------------------------------






EXHIBIT B
to the Second Amended and Restated
agreement of Limited Partnership of
MPLX LP
Restrictions on Transfer of Class B Units
THE CLASS B UNITS (ALSO REFERRED TO AS “THIS SECURITY”) HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED. THE CLASS B UNITS MAY NOT BE SOLD,
OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF A REGISTRATION
STATEMENT IN EFFECT WITH RESPECT TO THE SECURITIES UNDER SUCH ACT OR AN OPINION
OF COUNSEL SATISFACTORY TO MPLX LP THAT SUCH REGISTRATION IS NOT REQUIRED.
THIS SECURITY IS SUBJECT TO RESTRICTIONS ON TRANSFER SET FORTH IN SECTIONS 4.5
AND 4.8 OF AND ELSEWHERE IN THE SECOND AMENDED AND RESTATED AGREEMENT OF LIMITED
PARTNERSHIP OF MPLX LP, AS AMENDED BY AMENDMENT NO. 1 THERETO, AND AS FURTHER
AMENDED, SUPPLEMENTED OR RESTATED FROM TIME TO TIME (THE “PARTNERSHIP
AGREEMENT”) AND THE VOTING RESTRICTIONS SET FORTH IN SECTION 5.13(D) OF THE
PARTNERSHIP AGREEMENT AND IN THE DEFINITION OF THE DEFINED TERM “OUTSTANDING” IN
THE PARTNERSHIP AGREEMENT.
THE HOLDER OF THIS SECURITY ACKNOWLEDGES FOR THE BENEFIT OF MPLX LP THAT THIS
SECURITY MAY NOT BE SOLD, OFFERED, RESOLD, PLEDGED OR OTHERWISE TRANSFERRED IF
SUCH TRANSFER WOULD (A) VIOLATE THE THEN APPLICABLE FEDERAL OR STATE SECURITIES
LAWS OR RULES AND REGULATIONS OF THE SECURITIES AND EXCHANGE COMMISSION, ANY
STATE SECURITIES COMMISSION OR ANY OTHER GOVERNMENTAL AUTHORITY WITH
JURISDICTION OVER SUCH TRANSFER, (B) TERMINATE THE EXISTENCE OR QUALIFICATION OF
MPLX LP UNDER THE LAWS OF THE STATE OF DELAWARE, OR (C) CAUSE MPLX LP TO BE
TREATED AS AN ASSOCIATION TAXABLE AS A CORPORATION OR OTHERWISE TO BE TAXED AS
AN ENTITY FOR FEDERAL INCOME TAX PURPOSES (TO THE EXTENT NOT ALREADY SO TREATED
OR TAXED). MPLX GP LLC, THE GENERAL PARTNER OF MPLX LP, MAY IMPOSE ADDITIONAL
RESTRICTIONS ON THE TRANSFER OF THIS SECURITY IF IT RECEIVES AN OPINION OF
COUNSEL THAT SUCH RESTRICTIONS ARE NECESSARY TO AVOID A SIGNIFICANT RISK OF MPLX
LP BECOMING TAXABLE AS A CORPORATION OR OTHERWISE BECOMING TAXABLE AS AN ENTITY
FOR FEDERAL INCOME TAX PURPOSES.














B-1

--------------------------------------------------------------------------------






EXHIBIT C
to the Second Amended and Restated
agreement of Limited Partnership of
MPLX LP
Discounted Conversion Numbers
Series of Class B Units
9/30/2015 through 12/30/2015
12/31/2015 through 3/30/2016
3/31/2016 through 6/29/2016
6/30/2016 through 9/29/2016
9/30/2016 through 12/30/2016
12/31/2016 through 3/30/2017
3/31/2017 through 6/29/2017
6/30/2017 and thereafter
Class B-1 Units
0.9571802
0.9714535
0.9857267
1
1
1
1
1
Class B-2 Units
0.8987070
0.9131775
0.9276479
0.9421183
0.9565887
0.9710592
0.9855296
1





































C-1

--------------------------------------------------------------------------------






EXHIBIT D
to the Second Amended and Restated
Agreement of Limited Partnership of
MPLX LP
Restrictions on Transfer of Series A Preferred Units
THE SERIES A PREFERRED UNITS (ALSO REFERRED TO AS “THIS SECURITY”) HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED. THE SERIES A PREFERRED
UNITS MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE
OF A REGISTRATION STATEMENT IN EFFECT WITH RESPECT TO THE SECURITIES UNDER SUCH
ACT OR AN OPINION OF COUNSEL SATISFACTORY TO MPLX LP THAT SUCH REGISTRATION IS
NOT REQUIRED.
THIS SECURITY IS SUBJECT TO RESTRICTIONS ON TRANSFER SET FORTH IN SECTIONS 4.5,
4.8 AND 5.14(b)(viii) OF AND ELSEWHERE IN THE SECOND AMENDED AND RESTATED
AGREEMENT OF LIMITED PARTNERSHIP OF MPLX LP, AS AMENDED, SUPPLEMENTED OR
RESTATED FROM TIME TO TIME (THE “PARTNERSHIP AGREEMENT”) AND THE VOTING
RESTRICTIONS SET FORTH IN THE DEFINITION OF THE DEFINED TERM “OUTSTANDING” IN
THE PARTNERSHIP AGREEMENT.
THE HOLDER OF THIS SECURITY ACKNOWLEDGES FOR THE BENEFIT OF MPLX LP THAT THIS
SECURITY MAY NOT BE SOLD, OFFERED, RESOLD, PLEDGED OR OTHERWISE TRANSFERRED IF
SUCH TRANSFER WOULD (A) VIOLATE THE THEN APPLICABLE FEDERAL OR STATE SECURITIES
LAWS OR RULES AND REGULATIONS OF THE SECURITIES AND EXCHANGE COMMISSION, ANY
STATE SECURITIES COMMISSION OR ANY OTHER GOVERNMENTAL AUTHORITY WITH
JURISDICTION OVER SUCH TRANSFER, (B) TERMINATE THE EXISTENCE OR QUALIFICATION OF
MPLX LP UNDER THE LAWS OF THE STATE OF DELAWARE, OR (C) CAUSE MPLX LP TO BE
TREATED AS AN ASSOCIATION TAXABLE AS A CORPORATION OR OTHERWISE TO BE TAXED AS
AN ENTITY FOR FEDERAL INCOME TAX PURPOSES (TO THE EXTENT NOT ALREADY SO TREATED
OR TAXED). MPLX GP LLC, THE GENERAL PARTNER OF MPLX LP, MAY IMPOSE ADDITIONAL
RESTRICTIONS ON THE TRANSFER OF THIS SECURITY IF IT RECEIVES AN OPINION OF
COUNSEL THAT SUCH RESTRICTIONS ARE NECESSARY TO AVOID A SIGNIFICANT RISK OF MPLX
LP BECOMING TAXABLE AS A CORPORATION OR OTHERWISE BECOMING TAXABLE AS AN ENTITY
FOR FEDERAL INCOME TAX PURPOSES.






D-1




--------------------------------------------------------------------------------






EXHIBIT C
FORM OF REGISTRATION RIGHTS AGREEMENT
[See Attached]








































Exhibit C-1




--------------------------------------------------------------------------------






 
 
 
 
 
 
 
 
 
 
MPLX LP


 
 
 
 
 
and
 
 
 
 
 
THE PURCHASERS NAMED ON SCHEDULE A
 
 
HERETO
 
 
 
 
 
 
 
 
FORM OF
 
 
REGISTRATION RIGHTS AGREEMENT
 
 
Dated                   , 2016
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 







--------------------------------------------------------------------------------






TABLE OF CONTENTS
 
 
 
 
 
ARTICLE I. DEFINITIONS
1


 
 
 
 
 
 
Section 1.01
 
Definitions
1


 
Section 1.02
 
Registrable Securities
4


 
 
 
 
 
ARTICLE II. REGISTRATION RIGHTS
5


 
 
 
 
 
 
Section 2.01
 
Shelf Registration
5


 
Section 2.02
 
Piggyback Registration
6


 
Section 2.03
 
Underwritten Offering.
8


 
Section 2.04
 
Further Obligations
10


 
Section 2.05
 
Cooperation by Holders
14


 
Section 2.06
 
Restrictions on Public Sale by Holders of Registrable Securities
14


 
Section 2.07
 
Expenses
14


 
Section 2.08
 
Indemnification
15


 
Section 2.09
 
Rule 144 Reporting
17


 
Section 2.10
 
Transfer or Assignment of Registration Rights
18


 
Section 2.11
 
Limitation on Subsequent Registration Rights
18


 
Section 2.12
 
Limitation on Obligations for Series A Preferred Unit
 
 
 
 
Registrable Securities
18


 
 
 
 
 
ARTICLE III. MISCELLANEOUS
18


 
 
 
 
 
 
Section 3.01
 
Communications
18


 
Section 3.02
 
Binding Effect
19


 
Section 3.03
 
Assignment of Rights
19


 
Section 3.04
 
Recapitalization, Exchanges, Etc. Affecting Units
19


 
Section 3.05
 
Aggregation of Registrable Securities
20


 
Section 3.06
 
Specific Performance
20


 
Section 3.07
 
Counterparts
20


 
Section 3.08
 
Governing Law, Submission to Jurisdiction
20


 
Section 3.09
 
Waiver of Jury Trial
20


 
Section 3.10
 
Entire Agreement
21


 
Section 3.11
 
Amendment
21


 
Section 3.12
 
No Presumption
21


 
Section 3.13
 
Obligations Limited to Parties to Agreement
21


 
Section 3.14
 
Interpretation
22


 
 
 
 
 
SCHEDULE A - Purchaser Name; Notice and Contact Information
A-1


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



i

--------------------------------------------------------------------------------






REGISTRATION RIGHTS AGREEMENT
This REGISTRATION RIGHTS AGREEMENT, dated as of               , 2016 (this
“Agreement”), is entered into by and among MPLX LP, a Delaware limited
partnership (the “Partnership”), and each of the Persons set forth on Schedule A
hereto (the “Purchasers”).
WHEREAS, this Agreement is made in connection with the closing of the issuance
and sale of the Purchased Units (the date of such closing, the “Closing Date”)
pursuant to the Series A Preferred Unit Purchase Agreement, dated as of April
27, 2016, by and among the Partnership and the Purchasers (the “Purchase
Agreement”); and
WHEREAS, the Partnership has agreed to provide the registration and other rights
set forth in this Agreement for the benefit of the Purchasers pursuant to the
Purchase Agreement.
NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the parties hereby agree as follows:
ARTICLE I.
DEFINITIONS
Section 1.01    Definitions. As used in this Agreement, the following terms have
the meanings indicated:
“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with, the Person in question. As used herein, the term
“control” (including, with correlative meanings, “controlled by” and “under
common control with”) means the possession, direct or indirect, of the power to
direct or cause the direction of the management and policies of a Person,
whether through ownership of voting securities, by contract or otherwise. For
the avoidance of doubt, for purposes of this Agreement, (a) the General Partner
or the Partnership, on the one hand, and any Purchaser, on the other, shall not
be considered Affiliates and (b) any fund or account managed, advised or
subadvised, directly or indirectly, by a Purchaser or its Affiliates, shall be
considered an Affiliate of such Purchaser.
“Agreement” has the meaning set forth in the introductory paragraph of this
Agreement.
“Business Day” means any day other than a Saturday, Sunday, any federal legal
holiday or day on which banking institutions in the State of New York or State
of Ohio are authorized or required by law or other governmental action to close.
“Closing Date” has the meaning set forth in the Recitals of this Agreement.
“Commission” means the United States Securities and Exchange Commission.
“Common Units” means the common units representing limited partner interests in
the Partnership and having the rights and obligations specified in the
Partnership Agreement.


1

--------------------------------------------------------------------------------






“Common Unit Registrable Securities” means the Common Units issuable upon
conversion of the Purchased Units, all of which are subject to the rights
provided herein until such time as such securities cease to be Registrable
Securities pursuant to Section 1.02.
“Effective Date” means the date of effectiveness of any Registration Statement.
“Effectiveness Period” has the meaning specified in Section 2.01(a).
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and the rules and regulations of the Commission promulgated thereunder.
“General Partner” means MPLX GP LLC, a Delaware limited liability company and
the general partner of the Partnership.
“Holder” means the record holder of any Registrable Securities.
“Holder Underwriter Registration Statement” has the meaning specified in Section
2.04(q).
“Included Registrable Securities” has the meaning specified in Section 2.02(a).
“Initiating Holder” has the meaning specified in Section 2.03(b).
“Liquidated Damages” has the meaning specified in Section 2.01(b).
“Liquidated Damages Multiplier” means the product of (a) the Purchased Unit
Price and (b) the number of Registrable Securities then held by the applicable
Holder and to be included on the applicable Registration Statement.
“Losses” has the meaning specified in Section 2.08(a).
“Magnetar” means, collectively, MTP Energy Opportunities Fund II LLC, a Delaware
limited liability company, and each of its Affiliates that are Purchasers
hereto.
“Managing Underwriter” means, with respect to any Underwritten Offering, the
book running lead manager of such Underwritten Offering.
“MPC” means Marathon Petroleum Corporation and its Affiliates.
“NYSE” means the New York Stock Exchange.
“Other Holder” has the meaning specified in Section 2.02(a).
“Partnership” has the meaning set forth in the introductory paragraph of this
Agreement.
“Partnership Agreement” means the Second Amended and Restated Agreement of
Limited Partnership of the Partnership, dated as of the date hereof, as amended.


2

--------------------------------------------------------------------------------






“Person” means any individual, corporation, company, voluntary association,
partnership, joint venture, trust, limited liability company, unincorporated
organization, government or any agency, instrumentality or political subdivision
thereof or any other form of entity.
“Piggyback Notice” has the meaning specified in Section 2.02(a).
“Piggyback Opt-Out Notice” has the meaning specified in Section 2.02(a).
“Piggyback Registration” has the meaning specified in Section 2.02(a).
“Purchase Agreement” has the meaning set forth in the Recitals of this
Agreement.
“Purchased Units” means the Series A Preferred Units to be issued and sold to
the Purchasers pursuant to the Purchase Agreement.
“Purchased Unit Price” means $32.50 per unit.
“Purchasers” has the meaning set forth in the introductory paragraph of this
Agreement.
“Quarter” has the meaning specified in the Partnership Agreement.
“Record Date” has the meaning specified in the Partnership Agreement.
“Registration” means any registration pursuant to this Agreement, including
pursuant to a Registration Statement or a Piggyback Registration.
“Registrable Securities” means the Common Unit Registrable Securities and the
Series A Preferred Unit Registrable Securities.
“Registrable Securities Required Voting Percentage” means 75% of the outstanding
Registrable Securities voting together as a single class, including the Series A
Preferred Unit Registrable Securities on an as-converted basis to Common Unit
Registrable Securities.
“Registration Expenses” has the meaning specified in Section 2.07(a).
“Registration Statement” has the meaning specified in Section 2.01(a).
“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations of the Commission promulgated thereunder.
“Selling Expenses” has the meaning specified in Section 2.07(a).
“Selling Holder” means a Holder who is selling Registrable Securities pursuant
to a Registration Statement.
“Selling Holder Indemnified Persons” has the meaning specified in Section
2.08(a).


3

--------------------------------------------------------------------------------






“Series A Conversion Date” means the date on which all of the Purchased Units
are convertible into Common Units pursuant to the terms of the Partnership
Agreement.
“Series A Conversion Rate” has the meaning specified in the Partnership
Agreement.
“Series A Preferred Unit Registrable Securities” means the Purchased Units, all
of which are subject to the rights of Series A Preferred Unit Registrable
Securities provided herein until such time as such securities either (i) convert
into Common Units pursuant to the terms of the Partnership Agreement or (ii)
cease to be Registrable Securities pursuant to Section 1.02.
“Series A Preferred Units” means the Series A Preferred Units representing
limited partner interests in the Partnership and having the rights and
obligations specified in the Partnership Agreement.
“Stonepeak” means Stonepeak Finland Holdings LLC, a Delaware limited liability
company.
“Stonepeak Priority UW Request” has the meaning specified in Section 2.03(a).
“Target Effective Date” has the meaning specified in Section 2.01(a).
“Underwriter” means, with respect to any Underwritten Offering, the underwriters
of such Underwritten Offering.
“Underwritten Offering” means an offering (including an offering pursuant to a
Registration Statement) in which Common Units are sold to an underwriter on a
firm commitment basis for reoffering to the public or an offering that is a
“bought deal” with one or more investment banks.
“WKSI” means a well-known seasoned issuer (as defined in the rules and
regulations of the Commission).
Section 1.02    Registrable Securities. Any Registrable Security will cease to
be a Registrable Security upon the earliest to occur of the following: (a) when
a registration statement covering such Registrable Security becomes or has been
declared effective by the Commission and such Registrable Security has been sold
or disposed of pursuant to such effective registration statement, (b) when such
Registrable Security has been disposed of (excluding transfers or assignments by
a Holder to an Affiliate or to another Holder or any of its Affiliates or to any
assignee or transferee to whom the rights under this Agreement have been
transferred pursuant to Section 2.10) pursuant to any section of Rule 144 (or
any similar provision then in effect) under the Securities Act, (c) when such
Registrable Security is held by the Partnership or one of its direct or indirect
subsidiaries and (d) when such Registrable Security has been sold or disposed of
in a private transaction in which the transferor’s rights under this Agreement
are not assigned to the transferee of such securities pursuant to Section 2.10.
In addition, a Holder will cease to have rights to require registration of any
Registrable Securities held by that Holder under this Agreement on the third
anniversary of the date on which all Series A Preferred Units have been
converted into Common Units pursuant to Article V of the Partnership Agreement.
For the avoidance of doubt, the provisions of this Section 1.02 do not modify
the transfer restrictions


4

--------------------------------------------------------------------------------






applicable to the Holders set forth in Section 5.14(b)(viii) of, and elsewhere
in, the Partnership Agreement.
ARTICLE II.
REGISTRATION RIGHTS
Section 2.01    Shelf Registration.
(a)    Shelf Registration. The Partnership shall use its commercially reasonable
efforts to (i) prepare and file an initial registration statement under the
Securities Act to permit the resale of Registrable Securities from time to time
as permitted by Rule 415 (or any similar provision adopted by the Commission
then in effect) of the Securities Act (a “Registration Statement”) and (ii)
cause such initial Registration Statement to become effective no later than the
third anniversary of the date hereof (the “Target Effective Date”). The
Partnership will use its commercially reasonable efforts to cause such initial
Registration Statement filed pursuant to this Section 2.01(a) to be continuously
effective under the Securities Act, with respect to any Holder, until the
earliest to occur of the following: (A) the date on which there are no longer
any Registrable Securities outstanding and (B) the third anniversary of the date
on which all Series A Preferred Units have been converted into Common Units
pursuant to Article V of the Partnership Agreement (in each case of clause (A)
or (B) the “Effectiveness Period”). A Registration Statement filed pursuant to
this Section 2.01(a) shall be on such appropriate registration form of the
Commission as shall be selected by the Partnership; provided that, if the
Partnership is then eligible, it shall file such Registration Statement on Form
S-3. A Registration Statement when declared effective (including the documents
incorporated therein by reference) will comply as to form in all material
respects with all applicable requirements of the Securities Act and the Exchange
Act and will not contain an untrue statement of a material fact or omit to state
a material fact required to be stated therein or necessary to make the
statements therein not misleading (and, in the case of any prospectus contained
in such Registration Statement, in the light of the circumstances under which a
statement is made). As soon as practicable following the date that a
Registration Statement becomes effective, but in any event within three Business
Days of such date, the Partnership shall provide the Holders with written notice
of the effectiveness of such Registration Statement. The Partnership shall not
be obligated to have more than one effective Registration Statement at any given
time pursuant to this Section 2.01.
(b)    Failure to Become Effective. If a Registration Statement required by
Section 2.01(a) does not become or is not declared effective by the Target
Effective Date, then each Holder shall be entitled to a payment (with respect to
each of the Holder’s Registrable Securities which are included in such
Registration Statement), as liquidated damages and not as a penalty, of (i) for
each non-overlapping 30-day period for the first 60 days following the Target
Effective Date, an amount equal to 0.25% of the Liquidated Damages Multiplier,
and (ii) for each non-overlapping 30-day period beginning on the 61st day
following the Target Effective Date, an amount equal to the amount set forth in
clause (i) plus an additional 0.25% of the Liquidated Damages Multiplier for
each subsequent 60 days (i.e., 0.5% for 61-120 days, 0.75% for 121-180 days, and
1.0% thereafter), up to a maximum amount equal to 1.0% of the Liquidated Damages
Multiplier per non-overlapping 30-day period (the “Liquidated Damages”), until
such time as such Registration Statement is declared or becomes effective or
there are no longer any Registrable Securities outstanding. The Liquidated
Damages shall be


5

--------------------------------------------------------------------------------






payable within 10 Business Days after the end of each such 30-day period in
immediately available funds to the account or accounts specified by the
applicable Holders. Any amount of Liquidated Damages shall be prorated for any
period of less than 30 days accruing during any period for which a Holder is
entitled to Liquidated Damages hereunder.
(c)    Waiver of Liquidated Damages. If the Partnership is unable to cause a
Registration Statement to become effective on or before the Target Effective
Date, then the Partnership may request a waiver of the Liquidated Damages, which
may be granted by the consent of the Holders of at least the Registrable
Securities Required Voting Percentage, in their sole discretion, and which such
waiver shall apply to all the Holders of Registrable Securities included on such
Registration Statement.
(d)    Delay Rights. Notwithstanding anything to the contrary contained herein,
the Partnership may, upon written notice to any Selling Holder whose Registrable
Securities are included in a Registration Statement, suspend such Selling
Holder’s use of any prospectus which is a part of such Registration Statement
(in which event the Selling Holder shall suspend sales of the Registrable
Securities pursuant to such Registration Statement) if (i) the Partnership is
pursuing an acquisition, merger, reorganization, disposition or other similar
transaction and the Partnership determines in good faith that the Partnership’s
ability to pursue or consummate such a transaction would be materially and
adversely affected by any required disclosure of such transaction in such
Registration Statement or (ii) the Partnership has experienced some other
material non-public event, the disclosure of which at such time, in the good
faith judgment of the Partnership, would materially and adversely affect the
Partnership; provided, however, that in no event shall the Selling Holders be
suspended from selling Registrable Securities pursuant to such Registration
Statement for a period that exceeds an aggregate of 60 days in any 180-day
period or 90 days in any 365-day period. Upon disclosure of such information or
the termination of the condition described above, the Partnership shall provide
prompt notice to the Selling Holders whose Registrable Securities are included
in such Registration Statement, and shall promptly terminate any suspension of
sales it has put into effect and shall take such other actions necessary or
appropriate to permit registered sales of Registrable Securities as contemplated
in this Agreement. For the avoidance of doubt, the provisions of this Section
2.01(d) shall apply to any Underwritten Offering undertaken pursuant to Section
2.03.
Section 2.02    Piggyback Registration.
(a)    Participation. If at any time the Partnership proposes to file (i) a
Registration Statement (other than a Registration Statement contemplated by
Section 2.01(a)) on behalf of any other Holder who has registration rights
related to an Underwritten Offering undertaken pursuant to Section 2.03 (the
“Other Holder”), or (ii) following the Series A Conversion Date, a prospectus
supplement relating to the sale of Common Units by any Other Holders to an
effective “automatic” registration statement, so long as the Partnership is a
WKSI at such time or, whether or not the Partnership is a WKSI, so long as the
Common Unit Registrable Securities were previously included in the underlying
shelf Registration Statement or are included on an effective Registration
Statement, or in any case in which Holders may participate in such offering
without the filing of a post-effective amendment, in each case, for the sale of
Common Units by Other Holders in an Underwritten Offering undertaken pursuant to
Section 2.03, then the Partnership shall give not less than four Business Days’
notice (including,


6

--------------------------------------------------------------------------------






but not limited to, notification by electronic mail) (the “Piggyback Notice”) of
such proposed Underwritten Offering to each Holder (together with its
Affiliates) owning Common Unit Registrable Securities and such Piggyback Notice
shall offer such Holder the opportunity to include in such Underwritten Offering
for Other Holders such number of Common Unit Registrable Securities (the
“Included Registrable Securities”) as such Holder may request in writing (a
“Piggyback Registration”); provided, however, that the Partnership shall not be
required to offer such opportunity (A) to such Holders if the Holders, together
with their Affiliates, do not offer a minimum of $50 million of Common Unit
Registrable Securities, in the aggregate (determined by multiplying the number
of Common Unit Registrable Securities owned by the average of the closing price
on the NYSE for the Common Units for the 10 trading days preceding the date of
such notice), or such lesser amount if it constitutes the remaining holdings of
the Holder and its Affiliates, or (B) to such Holders if and to the extent that
the Partnership has been advised by the Managing Underwriter that the inclusion
of Common Unit Registrable Securities for sale for the benefit of such Holders
will have an adverse effect on the price, timing or distribution of the Common
Units in such Underwritten Offering, then the amount of Common Unit Registrable
Securities to be offered for the accounts of Holders shall be determined based
on the provisions of Section 2.02(b). Each Piggyback Notice shall be provided to
Holders on a Business Day pursuant to Section 3.01 and receipt of such notice
shall be confirmed and kept confidential by the Holders until either (x) such
proposed Underwritten Offering has been publicly announced by the Partnership or
(y) the Holders have received notice from the Partnership that such proposed
Underwritten Offering has been abandoned, which the Partnership shall provide to
the Holders reasonably promptly after the final decision to abandon a proposed
Underwritten Offering has been made. Each such Holder will have four Business
Days (or two Business Days in connection with any overnight or bought
Underwritten Offering) after such Piggyback Notice has been delivered to request
in writing to the Partnership the inclusion of Common Unit Registrable
Securities in the Underwritten Offering for Other Holders. If no request for
inclusion from a Holder is received by the Partnership within the specified
time, such Holder shall have no further right to participate in such
Underwritten Offering. If, at any time after giving written notice of the
Partnership’s intention to undertake an Underwritten Offering for Other Holders
and prior to the pricing of such Underwritten Offering, such Underwritten
Offering is terminated or delayed pursuant to the provisions of this Agreement,
the Partnership may, at its election, give written notice of such determination
to the Selling Holders and, (1) in the case of a termination of such
Underwritten Offering, shall be relieved of its obligation to sell any Included
Registrable Securities in connection with such terminated Underwritten Offering,
and (2) in the case of a determination to delay such Underwritten Offering,
shall be permitted to delay offering any Included Registrable Securities for the
same period as the delay in the Underwritten Offering. Any Selling Holder shall
have the right to withdraw such Selling Holder’s request for inclusion of such
Selling Holder’s Common Unit Registrable Securities in such Underwritten
Offering by giving written notice to the Partnership of such withdrawal at least
one Business Day prior to the time of pricing of such Underwritten Offering. Any
Holder may deliver written notice (a “Piggyback Opt-Out Notice”) to the
Partnership requesting that such Holder not receive notice from the Partnership
of any proposed Underwritten Offering for Other Holders; provided, however, that
such Holder may later revoke any such Piggyback Opt-Out Notice in writing.
Following receipt of a Piggyback Opt-Out Notice from a Holder (unless
subsequently revoked), the Partnership shall not be required to deliver any
notice to such Holder pursuant to this Section 2.02(a) and such Holder shall no
longer be entitled to participate in


7

--------------------------------------------------------------------------------






Underwritten Offerings for Other Holders pursuant to this Section 2.02(a),
unless such Piggyback Opt-Out Notice is revoked by such Holder. The Holders
listed on Schedule B shall each be deemed to have delivered a Piggyback Opt-Out
Notice as of the date hereof.
(b)    Priority of Piggyback Registration. If the Managing Underwriter or
Underwriters of any proposed Underwritten Offering for Other Holders advise the
Partnership that the total amount of Common Unit Registrable Securities that
Holders intend to include in such offering exceeds the number that can be sold
in such offering without being likely to have an adverse effect on the price,
timing or distribution of the Common Unit Registrable Securities offered or the
market for the Common Units, then the Partnership shall include the number of
Common Units that such Managing Underwriter or Underwriters advise the
Partnership can be sold without having such adverse effect, with such number to
be allocated (i) in the case of the Stonepeak Priority UW Request, (A) first, to
Stonepeak and to any other Holders who are exercising piggyback rights pursuant
to this Section 2.02 as designated by Stonepeak in such amounts as are
designated by Stonepeak, and (B) second, pro rata among the Holders who are
exercising piggyback rights pursuant to this Section 2.02; and (ii) in all other
cases, pro rata among the Holders who requested such Underwritten Offering or
are exercising piggyback rights pursuant to this Section 2.02 (in each case,
based, for each such Holder, on the percentage derived by dividing (x) the
number of Common Unit Registrable Securities proposed to be sold by such Holder
in such offering by (y) the aggregate number of Common Unit Registrable
Securities proposed to be sold by all Holders in such offering).
Section 2.03    Underwritten Offering.
(a)    S-3 Registration. In the event that Stonepeak or Magnetar elect to
dispose of Common Unit Registrable Securities under a Registration Statement
pursuant to an Underwritten Offering and reasonably expect gross proceeds of at
least $150 million from such Underwritten Offering (together with any Common
Unit Registrable Securities to be disposed of by a Selling Holder who has
elected to participate in such Underwritten Offering pursuant to Section 2.02),
the Partnership shall, at the request of such Selling Holder(s), enter into an
underwriting agreement in a form as is customary in Underwritten Offerings of
securities by the Partnership with the Managing Underwriter or Underwriters
selected by the Partnership, which shall include, among other provisions,
indemnities to the effect and to the extent provided in Section 2.08, and shall
take all such other reasonable actions as are requested by the Managing
Underwriter or Underwriters in order to expedite or facilitate the disposition
of such Common Unit Registrable Securities; provided, however, that the
Partnership shall have no obligation to facilitate or participate in, including
entering into any underwriting agreement for more than:
(i)    four Underwritten Offerings at the request of Stonepeak, one of which
will, at the option of Stonepeak, be designated the “Stonepeak Priority UW
Request;” provided, that any Stonepeak Priority UW Request must be associated
with Stonepeak’s reasonable expectation to effect an Underwritten Offering with
anticipated gross proceeds of at least $250 million,
(ii)    one Underwritten Offering at the request of Magnetar;


8

--------------------------------------------------------------------------------






(iii)    one Underwritten Offering in any 365-day period; provided, that,
notwithstanding the foregoing limitation of more than one Underwritten Offering
in any 365-day period, (A) if any Underwritten Offering is initiated and
Stonepeak does not include Common Unit Registrable Securities in such
Underwritten Offering or Stonepeak requests to include Common Unit Registrable
Securities in such Underwritten Offering and more than $100 million of such
Common Unit Registrable Securities based on the Unit Purchase Price are excluded
from such Underwritten Offering pursuant to Section 2.02(b)(ii), Stonepeak shall
be entitled to initiate the Stonepeak Priority UW Request, (B) if any
Underwritten Offering is initiated, Stonepeak includes Common Unit Registrable
Securities in such Underwritten Offering and not more than $100 million of such
Common Unit Registrable Securities based on the Unit Purchase Price are excluded
from such Underwritten Offering pursuant to Section 2.02(b)(ii), Stonepeak shall
be entitled to initiate the Stonepeak Priority UW Request after 180 days of the
completion of such Underwritten Offering and (C) either Stonepeak or Magnetar
may initiate an Underwritten Offering 180 days after the completion of the
Stonepeak Priority UW Request; and
(iv)    five Underwritten Offerings pursuant to this Agreement;
provided, further, that if the Partnership, MPC or any of their respective
Affiliates is conducting or actively pursuing a securities offering of the
Partnership’s Common Units with anticipated gross offering proceeds of at least
$150 million (other than in connection with any at-the-market offering or
similar continuous offering program), then the Partnership may suspend such
Selling Holder’s right to require the Partnership to conduct an Underwritten
Offering on such Selling Holder’s behalf pursuant to this Section 2.03;
provided, however, that the Partnership may only suspend such Selling Holder’s
right to require the Partnership to conduct an Underwritten Offering pursuant to
this Section 2.03 once in any six-month period and in no event for a period that
exceeds an aggregate of 60 days in any 180-day period or 90 days in any 365-day
period.
(b)    General Procedures. In connection with any Underwritten Offering
contemplated by Section 2.03(a), the underwriting agreement into which each
Selling Holder and the Partnership shall enter shall contain such
representations, covenants, indemnities (subject to Section 2.08) and other
rights and obligations as are customary in Underwritten Offerings of securities
by the Partnership. No Selling Holder shall be required to make any
representations or warranties to or agreements with the Partnership or the
underwriters other than representations, warranties or agreements regarding such
Selling Holder’s authority to enter into such underwriting agreement and to
sell, and its ownership of, the securities being registered on its behalf, its
intended method of distribution and any other representation required by law. If
any Selling Holder disapproves of the terms of an Underwritten Offering
contemplated by this Section 2.03, such Selling Holder may elect to withdraw
therefrom by notice to the Partnership and the Managing Underwriter; provided,
however, that such withdrawal must be made at least one Business Day prior to
the time of pricing of such Underwritten Offering to be effective; provided,
further, that in the event the Managing Underwriter or Underwriters of any
proposed Underwritten Offering advise the Partnership that the total amount of
Common Unit Registrable Securities that Holders intend to include in such
offering exceeds the number that can be sold in such offering without being
likely to have an adverse effect on the price, timing or distribution of the
Common Unit Registrable Securities offered or the market for the Common Units,
and the


9

--------------------------------------------------------------------------------






amount of Registrable Securities requested to be included in such Underwritten
Offering by the Holder that initiated such Underwritten Offering pursuant to
Section 2.03(a) (the “Initiating Holder”) is reduced by 50% or more, the
Initiating Holder will have the right to withdraw from such Underwritten
Offering by delivering notice to the Partnership at least one Business Day prior
to the time of pricing of such Underwritten Offering, in which case the
Partnership will have no obligation to proceed with such Underwritten Offering
and such Underwritten Offering, whether or not completed, will not decrease the
number of Underwritten Offerings the Initiating Holder shall have the right and
option to request under this Section 2.03. No such withdrawal or abandonment
shall affect the Partnership’s obligation to pay Registration Expenses.
Section 2.04    Further Obligations. In connection with its obligations under
this Article II, the Partnership will:
(a)    promptly prepare and file with the Commission such amendments and
supplements to a Registration Statement and the prospectus used in connection
therewith as may be necessary to keep such Registration Statement effective for
the Effectiveness Period and as may be necessary to comply with the provisions
of the Securities Act with respect to the disposition of all Registrable
Securities covered by such Registration Statement;
(b)    if a prospectus supplement will be used in connection with the marketing
of an Underwritten Offering under a Registration Statement and the Managing
Underwriter at any time shall notify the Partnership in writing that, in the
sole judgment of such Managing Underwriter, inclusion of detailed information to
be used in such prospectus supplement is of material importance to the success
of such Underwritten Offering, the Partnership shall use its commercially
reasonable efforts to include such information in such prospectus supplement;
(c)    furnish to each Selling Holder (i) as far in advance as reasonably
practicable before filing a Registration Statement or any other registration
statement contemplated by this Agreement or any supplement or amendment thereto,
upon request, copies of reasonably complete drafts of all such documents
proposed to be filed (including exhibits and each document incorporated by
reference therein to the extent then required by the rules and regulations of
the Commission), and provide each such Selling Holder the opportunity to object
to any information pertaining to such Selling Holder and its plan of
distribution that is contained therein and, to the extent timely received, make
the corrections reasonably requested by such Selling Holder with respect to such
information prior to filing such Registration Statement or such other
registration statement and the prospectus included therein or any supplement or
amendment thereto, and (ii) such number of copies of such Registration Statement
or such other registration statement and the prospectus included therein and any
supplements and amendments thereto as such Persons may reasonably request in
order to facilitate the resale or other disposition of the Registrable
Securities covered by such Registration Statement or other registration
statement;
(d)    if applicable, use its commercially reasonable efforts to promptly
register or qualify the Registrable Securities covered by any Registration
Statement or any other registration statement contemplated by this Agreement
under the securities or blue sky laws of such jurisdictions as the Selling
Holders or, in the case of an Underwritten Offering, the Managing Underwriter,
shall reasonably request; provided, however, that the Partnership will not


10

--------------------------------------------------------------------------------






be required to qualify generally to transact business in any jurisdiction where
it is not then required to so qualify or to take any action that would subject
it to general service of process in any such jurisdiction where it is not then
so subject;
(e)    promptly notify each Selling Holder, at any time when a prospectus
relating thereto is required to be delivered by any of them under the Securities
Act, of (i) the filing of a Registration Statement or any other registration
statement contemplated by this Agreement or any prospectus or prospectus
supplement to be used in connection therewith, or any amendment or supplement
thereto, and, with respect to a Registration Statement or any other registration
statement or any post-effective amendment thereto, when the same has become
effective; and (ii) the receipt of any written comments from the Commission with
respect to any filing referred to in clause (i) and any written request by the
Commission for amendments or supplements to any such Registration Statement or
any other registration statement or any prospectus or prospectus supplement
thereto;
(f)    promptly notify each Selling Holder, at any time when a prospectus
relating thereto is required to be delivered by any of them under the Securities
Act, of (i) the happening of any event as a result of which the prospectus or
prospectus supplement contained in a Registration Statement or any other
registration statement contemplated by this Agreement, as then in effect,
includes an untrue statement of a material fact or omits to state any material
fact required to be stated therein or necessary to make the statements therein
not misleading (in the case of any prospectus contained therein, in the light of
the circumstances under which a statement is made); (ii) the issuance or express
threat of issuance by the Commission of any stop order suspending the
effectiveness of a Registration Statement or any other registration statement
contemplated by this Agreement, or the initiation of any proceedings for that
purpose; or (iii) the receipt by the Partnership of any notification with
respect to the suspension of the qualification of any Registrable Securities for
sale under the applicable securities or blue sky laws of any jurisdiction.
Following the provision of such notice, the Partnership agrees to, as promptly
as practicable, amend or supplement the prospectus or prospectus supplement or
take other appropriate action so that the prospectus or prospectus supplement
does not include an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading in the light of the circumstances then existing and to
take such other action as is reasonably necessary to remove a stop order,
suspension, threat thereof or proceedings related thereto;
(g)    upon request and subject to appropriate confidentiality obligations,
furnish to each Selling Holder copies of any and all transmittal letters or
other correspondence with the Commission or any other governmental agency or
self-regulatory body or other body having jurisdiction (including any domestic
or foreign securities exchange) relating to such offering of Registrable
Securities;
(h)    in the case of an Underwritten Offering, furnish, or use its reasonable
efforts to cause to be furnished, upon request, (i) an opinion of counsel for
the Partnership addressed to the underwriters, dated the date of the closing
under the applicable underwriting agreement and (ii) a “comfort letter”
addressed to the underwriters, dated the pricing date of such Underwritten
Offering and a letter of like kind dated the date of the closing under the
applicable underwriting agreement, in each case, signed by the independent
public accountants who have


11

--------------------------------------------------------------------------------






certified the Partnership’s financial statements included or incorporated by
reference into the applicable registration statement, and each of the opinion
and the “comfort letter” shall be in customary form and covering substantially
the same matters with respect to such registration statement (and the prospectus
and any prospectus supplement) as have been customarily covered in opinions of
issuer’s counsel and in accountants’ letters delivered to the underwriters in
Underwritten Offerings of securities by the Partnership and such other matters
as such underwriters may reasonably request;
(i)    otherwise use its commercially reasonable efforts to comply with all
applicable rules and regulations of the Commission;
(j)    make available to the appropriate representatives of the Managing
Underwriter during normal business hours access to such information and
Partnership personnel as is reasonable and customary to enable such parties to
establish a due diligence defense under the Securities Act; provided, however,
that the Partnership need not disclose any non-public information to any such
representative unless and until such representative has entered into a
confidentiality agreement with the Partnership;
(k)    use its commercially reasonable efforts to cause all Common Unit
Registrable Securities registered pursuant to this Agreement to be listed on
each securities exchange or nationally recognized quotation system on which
similar securities issued by the Partnership are then listed; provided, however,
that, for the avoidance of doubt, the Partnership shall have no obligation to
cause any Series A Preferred Unit Registrable Securities to be listed on any
securities exchange or nationally recognized quotation system;
(l)    use its commercially reasonable efforts to cause Registrable Securities
to be registered with or approved by such other governmental agencies or
authorities as may be necessary by virtue of the business and operations of the
Partnership to enable the Selling Holders to consummate the disposition of such
Registrable Securities;
(m)    provide a transfer agent, which may be the General Partner or one of its
Affiliates as provided in the Partnership Agreement, and registrar for all
Registrable Securities covered by any Registration Statement not later than the
Effective Date of such Registration Statement;
(n)    enter into customary agreements and take such other actions as are
reasonably requested by the Selling Holders or the underwriters, if any, in
order to expedite or facilitate the disposition of Common Unit Registrable
Securities (including making appropriate officers of the General Partner
available to participate in customary marketing activities); provided, however,
that the officers of the General Partner shall not be required to dedicate an
unreasonably burdensome amount of time in connection with any roadshow and
related marketing activities for any Underwritten Offering;
(o)    if reasonably requested by a Selling Holder, (i) incorporate in a
prospectus supplement or post-effective amendment such information as such
Selling Holder reasonably requests to be included therein relating to the sale
and distribution of Registrable Securities, including information with respect
to the number of Registrable Securities being offered or sold,


12

--------------------------------------------------------------------------------






the purchase price being paid therefor and any other terms of the offering of
the Registrable Securities to be sold in such offering; and (ii) make all
required filings of such prospectus supplement or post-effective amendment after
being notified of the matters to be incorporated in such prospectus supplement
or post-effective amendment;
(p)    if reasonably required by the Partnership’s transfer agent, the
Partnership shall promptly deliver any authorizations, certificates and
directions required by the transfer agent which authorize and direct the
transfer agent to transfer such Registrable Securities without legend upon sale
by the Holder of such Registrable Securities under the Registration Statement;
and
(q)    if any Holder could reasonably be deemed to be an “underwriter,” as
defined in Section 2(a)(11) of the Securities Act, in connection with the
Registration Statement and any amendment or supplement thereof (a “Holder
Underwriter Registration Statement”), then the Partnership will reasonably
cooperate with such Holder in allowing such Holder to conduct customary
“underwriter’s due diligence” with respect to the Partnership and satisfy its
obligations in respect thereof. In addition, at any Holder’s request, the
Partnership will furnish to such Holder, on the date of the effectiveness of the
Holder Underwriter Registration Statement and thereafter from time to time on
such dates as such Holder may reasonably request (provided that such request
shall not be more frequently than on an annual basis unless such Holder is
offering Registrable Securities pursuant to a Holder Underwriter Registration
Statement), (i) a “comfort letter”, dated such date, from the Partnership’s
independent certified public accountants in form and substance as has been
customarily given by independent certified public accountants to underwriters in
Underwritten Offerings of securities by the Partnership, addressed to such
Holder, (ii) an opinion, dated as of such date, of counsel representing the
Partnership for purposes of the Holder Underwriter Registration Statement, in
form, scope and substance as has been customarily given in Underwritten
Offerings of securities by the Partnership, including standard “10b-5” negative
assurance for such offerings, addressed to such Holder and (iii) a standard
officer’s certificate from the chief executive officer or chief financial
officer, or other officers serving such functions, of the General Partner
addressed to the Holder, as has been customarily given by such officers in
Underwritten Offerings of securities by the Partnership. The Partnership will
also use its reasonable efforts to provide legal counsel to such Holder with an
opportunity to review and comment upon any such Holder Underwriter Registration
Statement, and any amendments and supplements thereto, prior to its filing with
the Commission.
Notwithstanding anything to the contrary in this Section 2.04, the Partnership
will not name a Holder as an underwriter (as defined in Section 2(a)(11) of the
Securities Act) in any Registration Statement or Holder Underwriter Registration
Statement, as applicable, without such Holder’s consent. If the staff of the
Commission requires the Partnership to name any Holder as an underwriter (as
defined in Section 2(a)(11) of the Securities Act), and such Holder does not
consent thereto, then such Holder’s Registrable Securities shall not be included
on the applicable Registration Statement, and the Partnership shall have no
further obligations hereunder with respect to Registrable Securities held by
such Holder, unless such Holder has not had an opportunity to conduct customary
underwriter’s due diligence as set forth in subsection (q) of this Section 2.04
with respect to the Partnership at the time such Holder’s consent is sought.


13

--------------------------------------------------------------------------------






Each Selling Holder, upon receipt of notice from the Partnership of the
happening of any event of the kind described in subsection (f) of this Section
2.04, shall forthwith discontinue offers and sales of the Registrable Securities
by means of a prospectus or prospectus supplement until such Selling Holder’s
receipt of the copies of the supplemented or amended prospectus contemplated by
subsection (f) of this Section 2.04 or until it is advised in writing by the
Partnership that the use of the prospectus may be resumed and has received
copies of any additional or supplemental filings incorporated by reference in
the prospectus, and, if so directed by the Partnership, such Selling Holder
will, or will request the Managing Underwriter or Managing Underwriters, if any,
to deliver to the Partnership (at the Partnership’s expense) all copies in their
possession or control, other than permanent file copies then in such Selling
Holder’s possession, of the prospectus covering such Registrable Securities
current at the time of receipt of such notice.
Section 2.05    Cooperation by Holders. The Partnership shall have no obligation
to include Registrable Securities of a Holder in a Registration Statement or in
an Underwritten Offering pursuant to Section 2.03(a) if such Holder has failed
to timely furnish such information that the Partnership determines, after
consultation with its counsel, is reasonably required in order for any
registration statement or prospectus supplement, as applicable, to comply with
the Securities Act.
Section 2.06    Restrictions on Public Sale by Holders of Registrable
Securities. Each Holder of Common Unit Registrable Securities who is
participating in an Underwritten Offering and is included in a Registration
Statement agrees to enter into a customary letter agreement with underwriters
providing that such Holder will not effect any public sale or distribution of
Common Unit Registrable Securities during the 45 calendar day period beginning
on the date of a prospectus or prospectus supplement filed with the Commission
with respect to the pricing of such Underwritten Offering; provided, however,
that, notwithstanding the foregoing, (i) the duration of the foregoing
restrictions shall be no longer than the duration of the shortest restriction
imposed by the underwriters on the Partnership or the officers, directors or any
other Affiliate of the Partnership on whom a restriction is imposed and (ii) the
restrictions set forth in this Section 2.06 shall not apply to any Common Unit
Registrable Securities that are included in such Underwritten Offering by such
Holder.
Section 2.07    Expenses.
(a)    Certain Definitions. “Registration Expenses” shall not include Selling
Expenses but otherwise means all expenses incident to the Partnership’s
performance under or compliance with this Agreement to effect the registration
of Registrable Securities on a Registration Statement pursuant to Section 2.01,
a Piggyback Registration pursuant to Section 2.02, or an Underwritten Offering
pursuant to Section 2.03, and the disposition of such Registrable Securities,
including all registration, filing, securities exchange listing and NYSE fees,
all registration, filing, qualification and other fees and expenses of complying
with securities or blue sky laws, fees of the Financial Industry Regulatory
Authority, fees of transfer agents and registrars, all word processing,
duplicating and printing expenses, and the fees and disbursements of counsel and
independent public accountants for the Partnership, including the expenses of
any special audits or “cold comfort” letters required by or incident to such
performance and compliance. “Selling Expenses” means all underwriting fees,
discounts and


14

--------------------------------------------------------------------------------






selling commissions and transfer taxes allocable to the sale of the Registrable
Securities, plus any costs or expenses related to any roadshows conducted in
connection with the marketing of any Underwritten Offering.
(b)    Expenses. The Partnership will pay all reasonable Registration Expenses,
as determined in good faith, in connection with a shelf Registration, a
Piggyback Registration or an Underwritten Offering, whether or not any sale is
made pursuant to such shelf Registration, Piggyback Registration or Underwritten
Offering. Each Selling Holder shall pay its pro rata share of all Selling
Expenses in connection with any sale of its Registrable Securities hereunder. In
addition, except as otherwise provided in Section 2.08, the Partnership shall
not be responsible for professional fees (including legal fees) incurred by
Holders in connection with the exercise of such Holders’ rights hereunder.
Section 2.08    Indemnification.
(a)    By the Partnership. In the event of a registration of any Registrable
Securities under the Securities Act pursuant to this Agreement, the Partnership
will indemnify and hold harmless each Selling Holder thereunder, its directors,
officers, managers, partners, employees and agents and each Person, if any, who
controls such Selling Holder within the meaning of the Securities Act and the
Exchange Act, and its directors, officers, managers, partners, employees or
agents (collectively, the “Selling Holder Indemnified Persons”), against any
losses, claims, damages, expenses or liabilities (including reasonable
attorneys’ fees and expenses) (collectively, “Losses”), joint or several, to
which such Selling Holder Indemnified Person may become subject under the
Securities Act, the Exchange Act or otherwise, insofar as such Losses (or
actions or proceedings, whether commenced or threatened, in respect thereof)
arise out of or are based upon any untrue statement or alleged untrue statement
of any material fact (in the case of any prospectus, in light of the
circumstances under which such statement is made) contained in (which, for the
avoidance of doubt, includes documents incorporated by reference in) the
applicable Registration Statement or other registration statement contemplated
by this Agreement, any preliminary prospectus, prospectus supplement or final
prospectus contained therein, or any amendment or supplement thereof, or any
free writing prospectus relating thereto, or arise out of or are based upon the
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein (in the case of a
prospectus, in light of the circumstances under which they were made) not
misleading, and will reimburse each such Selling Holder Indemnified Person for
any legal or other expenses reasonably incurred by them in connection with
investigating, defending or resolving any such Loss or actions or proceedings;
provided, however, that the Partnership will not be liable in any such case if
and to the extent that any such Loss arises out of or is based upon an untrue
statement or alleged untrue statement or omission or alleged omission so made in
conformity with information furnished by such Selling Holder Indemnified Person
in writing specifically for use in the applicable Registration Statement or
other registration statement, or prospectus supplement, as applicable. Such
indemnity shall remain in full force and effect regardless of any investigation
made by or on behalf of such Selling Holder Indemnified Person, and shall
survive the transfer of such securities by such Selling Holder.
(b)    By Each Selling Holder. Each Selling Holder agrees severally and not
jointly to indemnify and hold harmless the Partnership, the General Partner and
the General


15

--------------------------------------------------------------------------------






Partner’s directors, officers, employees and agents and each Person, who,
directly or indirectly, controls the Partnership within the meaning of the
Securities Act or of the Exchange Act to the same extent as the foregoing
indemnity from the Partnership to the Selling Holders, but only with respect to
information regarding such Selling Holder furnished in writing by or on behalf
of such Selling Holder expressly for inclusion in a Registration Statement or
any other registration statement contemplated by this Agreement, any preliminary
prospectus, prospectus supplement or final prospectus contained therein, or any
amendment or supplement thereto or any free writing prospectus relating thereto;
provided, however, that the liability of each Selling Holder shall not be
greater in amount than the dollar amount of the proceeds (net of any Selling
Expenses) received by such Selling Holder from the sale of the Registrable
Securities giving rise to such indemnification.
(c)    Notice. Promptly after receipt by an indemnified party hereunder of
notice of the commencement of any action, such indemnified party shall, if a
claim in respect thereof is to be made against the indemnifying party hereunder,
notify the indemnifying party in writing thereof, but the omission to so notify
the indemnifying party shall not relieve it from any liability that it may have
to any indemnified party other than under this Section 2.08(c), except to the
extent that the indemnifying party is materially prejudiced by such failure. In
any action brought against any indemnified party, it shall notify the
indemnifying party of the commencement thereof. The indemnifying party shall be
entitled to participate in and, to the extent it shall wish, to assume and
undertake the defense thereof with counsel reasonably satisfactory to such
indemnified party and, after notice from the indemnifying party to such
indemnified party of its election so to assume and undertake the defense
thereof, the indemnifying party shall not be liable to such indemnified party
under this Section 2.08 for any legal expenses subsequently incurred by such
indemnified party in connection with the defense thereof other than reasonable
costs of investigation and of liaison with counsel so selected; provided,
however, that, (i) if the indemnifying party has failed to assume the defense or
employ counsel reasonably satisfactory to the indemnified party or (ii) if the
defendants in any such action include both the indemnified party and the
indemnifying party and counsel to the indemnified party shall have concluded
that there may be reasonable defenses available to the indemnified party that
are different from or additional to those available to the indemnifying party,
or if the interests of the indemnified party reasonably may be deemed to
conflict with the interests of the indemnifying party, then the indemnified
party shall have the right to select a separate counsel and to assume such legal
defense and otherwise to participate in the defense of such action, with the
reasonable expenses and fees of such separate counsel and other reasonable
expenses related to such participation to be reimbursed by the indemnifying
party as incurred. Notwithstanding any other provision of this Agreement, no
indemnifying party shall settle any action brought against any indemnified party
with respect to which such indemnified party may be entitled to indemnification
hereunder without the consent of the indemnified party, unless the settlement
thereof imposes no liability or obligation on, includes a complete and
unconditional release from liability of, and does not contain any admission of
wrongdoing by, the indemnified party.
(d)    Contribution. If the indemnification provided for in this Section 2.08 is
held by a court or government agency of competent jurisdiction to be unavailable
to any indemnified party or is insufficient to hold them harmless in respect of
any Losses, then each such indemnifying party, in lieu of indemnifying such
indemnified party, shall contribute to the amount paid or payable by such
indemnified party as a result of such Losses in such proportion


16

--------------------------------------------------------------------------------






as is appropriate to reflect the relative fault of the indemnifying party, on
the one hand, and of the indemnified party, on the other hand, in connection
with the statements or omissions that resulted in such Losses, as well as any
other relevant equitable considerations; provided, however, that in no event
shall any Selling Holder be required to contribute an aggregate amount in excess
of the dollar amount of proceeds (net of Selling Expenses) received by such
Selling Holder from the sale of Registrable Securities giving rise to such
indemnification. The relative fault of the indemnifying party, on the one hand,
and the indemnified party, on the other, shall be determined by reference to,
among other things, whether the untrue or alleged untrue statement of a material
fact or the omission or alleged omission to state a material fact has been made
by, or relates to, information supplied by such party, and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission. The parties hereto agree that it would not be just
and equitable if contributions pursuant to this paragraph were to be determined
by pro rata allocation or by any other method of allocation that does not take
account of the equitable considerations referred to herein. The amount paid by
an indemnified party as a result of the Losses referred to in the first sentence
of this paragraph shall be deemed to include any legal and other expenses
reasonably incurred by such indemnified party in connection with investigating,
defending or resolving any Loss that is the subject of this paragraph. No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who is not
guilty of such fraudulent misrepresentation.
(e)    Other Indemnification. The provisions of this Section 2.08 shall be in
addition to any other rights to indemnification or contribution that an
indemnified party may have pursuant to law, equity, contract or otherwise.
Section 2.09    Rule 144 Reporting. With a view to making available the benefits
of certain rules and regulations of the Commission that may permit the resale of
the Registrable Securities without registration, the Partnership agrees to use
its commercially reasonable efforts to:
(a)    make and keep public information regarding the Partnership available, as
those terms are understood and defined in Rule 144 under the Securities Act (or
any similar provision then in effect), at all times from and after the date
hereof;
(b)    file with the Commission in a timely manner all reports and other
documents required of the Partnership under the Securities Act and the Exchange
Act at all times from and after the date hereof; and
(c)    so long as a Holder owns any Registrable Securities, furnish (i) to the
extent accurate, forthwith upon request, a written statement of the Partnership
that it has complied with the reporting requirements of Rule 144 under the
Securities Act (or any similar provision then in effect) and (ii) unless
otherwise available via the Commission’s EDGAR filing system, to such Holder
forthwith upon request a copy of the most recent annual or quarterly report of
the Partnership, and such other reports and documents so filed as such Holder
may reasonably request in availing itself of any rule or regulation of the
Commission allowing such Holder to sell any such securities without
registration.


17

--------------------------------------------------------------------------------






Section 2.10    Transfer or Assignment of Registration Rights. The rights to
cause the Partnership to register Registrable Securities under this Article II
may be transferred or assigned by each Holder to one or more transferees or
assignees of Registrable Securities; provided, however, that (a) unless any such
transferee or assignee is an Affiliate of, and after such transfer or assignment
continues to be an Affiliate of, such Holder, the amount of Registrable
Securities transferred or assigned to such transferee or assignee shall
represent at least $50 million of Registrable Securities, calculated on the
basis of the Purchased Unit Price, (b) the Partnership is given written notice
prior to any said transfer or assignment, stating the name and address of each
such transferee or assignee and identifying the securities with respect to which
such registration rights are being transferred or assigned and (c) each such
transferee or assignee assumes in writing responsibility for its portion of the
obligations of such transferring Holder under this Agreement.
Section 2.11    Limitation on Subsequent Registration Rights. From and after the
date hereof, the Partnership shall not, without the prior written consent of the
Holders of at least the Registrable Securities Required Voting Percentage, enter
into any agreement with any current or future holder of any securities of the
Partnership that would allow such current or future holder to require the
Partnership to include securities in any registration statement filed by the
Partnership for Other Holders on a basis other than pari passu with, or
expressly subordinate to, the piggyback rights of the Holders of Common Unit
Registrable Securities hereunder.
Section 2.12    Limitation on Obligations for Series A Preferred Unit
Registrable Securities. Notwithstanding anything to the contrary in this
Agreement, nothing contained herein shall be construed to require the
Partnership to (a) conduct an underwritten offering for the public sale, resale
or any other disposition of Series A Preferred Unit Registrable Securities, (b)
otherwise assist in the public resale of any Series A Preferred Unit Registrable
Securities, (c) provide any Holder of Series A Preferred Unit Registrable
Securities any rights to include any Series A Preferred Unit Registrable
Securities in any underwritten offering relating to the sale by the Partnership
or any other Person of any securities of the Partnership or (d) cause any Series
A Preferred Unit Registrable Securities to be listed on any securities exchange
or nationally recognized quotation system.
ARTICLE III.
MISCELLANEOUS
Section 3.01    Communications. All notices, demands and other communications
provided for hereunder shall be in writing and shall be given by registered or
certified mail, return receipt requested, telecopy, air courier guaranteeing
overnight delivery, personal delivery or (in the case of any notice given by the
Partnership to the Purchasers) email to the following addresses:
(a)    If to the Purchasers, to the addresses set forth on Schedule A.
(b)    If to the Partnership:
MPLX LP
1515 Arapahoe Street, Tower 1, Suite 1600


18

--------------------------------------------------------------------------------








Denver, CO 80202
Attention: Executive Vice President, Chief Financial Officer
Executive Vice President, General Counsel
Facsimile: (303) 542-8779
(303) 925-9308
Email: nbuese@markwest.com
    cbromley@markwest.com
with copies to (which shall not constitute notice):
Marathon Petroleum Corporation
539 S. Main St.
Findlay, Ohio 45840
Attention: Suzanne Gagle, Vice President and General Counsel
Email: sgagle@marathonpetroleum.com


Vinson & Elkins L.L.P.
1001 Fannin Street
Suite 2500
Houston TX 77002-6760
Attention: David Oelman
Facsimile: (713) 615-5620
Email: doelman@velaw.com
or to such other address as the Partnership or the Purchasers may designate to
each other in writing from time to time or, if to a transferee or assignee of
the Purchasers or any transferee or assignee thereof, to such transferee or
assignee at the address provided pursuant to Section 2.10. All notices and
communications shall be deemed to have been duly given: at the time delivered by
hand, if personally delivered; upon actual receipt if sent by certified or
registered mail, return receipt requested, or regular mail, if mailed; upon
actual receipt of the facsimile or email copy, if sent via facsimile or email;
and upon actual receipt when delivered to an air courier guaranteeing overnight
delivery.
Section 3.02    Binding Effect. This Agreement shall be binding upon the
Partnership, each of the Purchasers and their respective successors and
permitted assigns, including subsequent Holders of Registrable Securities to the
extent permitted herein. Except as expressly provided in this Agreement, this
Agreement shall not be construed so as to confer any right or benefit upon any
Person other than the parties to this Agreement and their respective successors
and permitted assigns.
Section 3.03    Assignment of Rights. Except as provided in Section 2.10,
neither this Agreement nor any of the rights, benefits or obligations hereunder
may be assigned or transferred, by operation of law or otherwise, by any party
hereto without the prior written consent of the other party.
Section 3.04    Recapitalization, Exchanges, Etc. Affecting Units. The
provisions of this Agreement shall apply to the full extent set forth herein
with respect to any and all units of


19

--------------------------------------------------------------------------------






the Partnership or any successor or assign of the Partnership (whether by
merger, acquisition, consolidation, reorganization, sale of assets or otherwise)
that may be issued in respect of, in exchange for or in substitution of, the
Registrable Securities, and shall be appropriately adjusted for combinations,
unit splits, recapitalizations, pro rata distributions of units and the like
occurring after the date of this Agreement.
Section 3.05    Aggregation of Registrable Securities. All Registrable
Securities held or acquired by Persons who are Affiliates of one another shall
be aggregated together for the purpose of determining the availability of any
rights under this Agreement.
Section 3.06    Specific Performance. Damages in the event of breach of this
Agreement by a party hereto may be difficult, if not impossible, to ascertain,
and it is therefore agreed that each such Person, in addition to and without
limiting any other remedy or right it may have, will have the right to seek an
injunction or other equitable relief in any court of competent jurisdiction,
enjoining any such breach, and enforcing specifically the terms and provisions
hereof, and each of the parties hereto hereby waives any and all defenses it may
have on the ground of lack of jurisdiction or competence of the court to grant
such an injunction or other equitable relief. The existence of this right will
not preclude any such Person from pursuing any other rights and remedies at law
or in equity that such Person may have.
Section 3.07    Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which counterparts, when so executed and delivered, shall be deemed to be an
original and all of which counterparts, taken together, shall constitute but one
and the same agreement.
Section 3.08    Governing Law, Submission to Jurisdiction. This Agreement, and
all claims or causes of action (whether in contract or tort) that may be based
upon, arise out of or relate to this Agreement or the negotiation, execution or
performance of this Agreement (including any claim or cause of action based
upon, arising out of or related to any representation or warranty made in or in
connection with this Agreement), will be construed in accordance with and
governed by the laws of the State of Delaware without regard to principles of
conflicts of laws. Any action against any party relating to the foregoing shall
be brought in any federal or state court of competent jurisdiction located
within the State of Delaware, and the parties hereto hereby irrevocably submit
to the non-exclusive jurisdiction of any federal or state court located within
the State of Delaware over any such action. The parties hereby irrevocably
waive, to the fullest extent permitted by applicable law, any objection which
they may now or hereafter have to the laying of venue of any such dispute
brought in such court or any defense of inconvenient forum for the maintenance
of such dispute. Each of the parties hereto agrees that a judgment in any such
dispute may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by law.
Section 3.09    Waiver of Jury Trial. THE PARTIES TO THIS AGREEMENT EACH HEREBY
WAIVE, AND AGREE TO CAUSE THEIR AFFILIATES TO WAIVE, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION (A) ARISING UNDER THIS AGREEMENT OR (B) IN ANY WAY CONNECTED
WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO IN RESPECT
OF THIS


20

--------------------------------------------------------------------------------






AGREEMENT OR ANY OF THE TRANSACTIONS RELATED HERETO, IN EACH CASE WHETHER NOW
EXISTING OR HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY OR
OTHERWISE. THE PARTIES TO THIS AGREEMENT EACH HEREBY AGREES AND CONSENTS THAT
ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT
TRIAL WITHOUT A JURY AND THAT THE PARTIES TO THIS AGREEMENT MAY FILE AN ORIGINAL
COUNTERPART OF A COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF
THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
Section 3.10    Entire Agreement. This Agreement, the Purchase Agreement and the
other agreements and documents referred to herein and therein are intended by
the parties as a final expression of their agreement and intended to be a
complete and exclusive statement of the agreement and understanding of the
parties hereto in respect of the subject matter contained herein and therein.
There are no restrictions, promises, warranties or undertakings, other than
those set forth or referred to herein or in the Purchase Agreement with respect
to the rights granted by the Partnership or any of its Affiliates or the
Purchasers or any of their respective Affiliates set forth herein or therein.
This Agreement, the Purchase Agreement and the other agreements and documents
referred to herein or therein supersede all prior agreements and understandings
between the parties with respect to such subject matter.
Section 3.11    Amendment. This Agreement may be amended only by means of a
written amendment signed by the Partnership and the Holders of at least the
Registrable Securities Required Voting Percentage; provided, however, that no
such amendment shall adversely affect the rights of any Holder hereunder without
the consent of such Holder. Any amendment, supplement or modification of or to
any provision of this Agreement, any waiver of any provision of this Agreement,
and any consent to any departure by the Partnership or any Holder from the terms
of any provision of this Agreement shall be effective only in the specific
instance and for the specific purpose for which such amendment, supplement,
modification, waiver or consent has been made or given.
Section 3.12    No Presumption. This Agreement has been reviewed and negotiated
by sophisticated parties with access to legal counsel and shall not be construed
against the drafter.
Section 3.13    Obligations Limited to Parties to Agreement. Each of the parties
hereto covenants, agrees and acknowledges that, other than as set forth herein,
no Person other than the Purchasers, the Holders, their respective permitted
assignees and the Partnership shall have any obligation hereunder and that,
notwithstanding that one or more of such Persons may be a corporation,
partnership or limited liability company, no recourse under this Agreement or
under any documents or instruments delivered in connection herewith shall be had
against any former, current or future director, officer, employee, agent,
general or limited partner, manager, member, stockholder or Affiliate of any of
such Persons or their respective permitted assignees, or any former, current or
future director, officer, employee, agent, general or limited partner, manager,
member, stockholder or Affiliate of any of the foregoing, whether by the
enforcement of any assessment or by any legal or equitable proceeding, or by
virtue of any applicable law, it being expressly agreed and acknowledged that no
personal liability whatsoever shall attach to, be imposed on or otherwise be
incurred by any former, current or future director, officer, employee,


21

--------------------------------------------------------------------------------






agent, general or limited partner, manager, member, stockholder or Affiliate of
any of such Persons or any of their respective assignees, or any former, current
or future director, officer, employee, agent, general or limited partner,
manager, member, stockholder or Affiliate of any of the foregoing, as such, for
any obligations of such Persons or their respective permitted assignees under
this Agreement or any documents or instruments delivered in connection herewith
or for any claim based on, in respect of or by reason of such obligation or its
creation, except, in each case, for any assignee of any Purchaser or a Selling
Holder hereunder.
Section 3.14    Interpretation. Article, Section and Schedule references in this
Agreement are references to the corresponding Article, Section or Schedule to
this Agreement, unless otherwise specified. All Schedules to this Agreement are
hereby incorporated and made a part hereof as if set forth in full herein and
are an integral part of this Agreement. All references to instruments,
documents, contracts and agreements are references to such instruments,
documents, contracts and agreements as the same may be amended, supplemented and
otherwise modified from time to time, unless otherwise specified. The word
“including” shall mean “including but not limited to” and shall not be construed
to limit any general statement that it follows to the specific or similar items
or matters immediately following it. Whenever the Partnership has an obligation
under this Agreement, the expense of complying with that obligation shall be an
expense of the Partnership unless otherwise specified. Any reference in this
Agreement to “$” shall mean U.S. dollars. Whenever any determination, consent or
approval is to be made or given by a Purchaser, such action shall be in such
Holder’s sole discretion, unless otherwise specified in this Agreement. If any
provision in this Agreement is held to be illegal, invalid, not binding or
unenforceable, (a) such provision shall be fully severable and this Agreement
shall be construed and enforced as if such illegal, invalid, not binding or
unenforceable provision had never comprised a part of this Agreement, and the
remaining provisions shall remain in full force and effect, and (b) the parties
hereto shall negotiate in good faith to modify this Agreement so as to effect
the original intent of the parties as closely as possible in an acceptable
manner in order that the transactions contemplated hereby are consummated as
originally contemplated to the greatest extent possible. When calculating the
period of time before which, within which or following which any act is to be
done or step taken pursuant to this Agreement, the date that is the reference
date in calculating such period shall be excluded. If the last day of such
period is a non-Business Day, the period in question shall end on the next
succeeding Business Day. Any words imparting the singular number only shall
include the plural and vice versa. The words such as “herein,” “hereinafter,”
“hereof’ and “hereunder” refer to this Agreement as a whole and not merely to a
subdivision in which such words appear unless the context otherwise requires.
The provision of a Table of Contents, the division of this Agreement into
Articles, Sections and other subdivisions and the insertion of headings are for
convenience of reference only and shall not affect or be utilized in construing
or interpreting this Agreement.
[Remainder of Page Left Intentionally Blank]




22

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto execute this Agreement, effective as of
the date first above written.


MPLX LP
 
By:
MPLX GP LLC, its general partner
 
 
By:
 
Name:
[●]
Title:
[●]



[PURCHASER]
 
[By:
General Partner of Joining Party, if applicable, as its general partner]
 
 
By:
 
Name:
[●]
Title:
[●]



[PURCHASER]
 
[By:
General Partner of Joining Party, if applicable, as its general partner]
 
 
By:
 
Name:
[●]
Title:
[●]





























[Signature page to Registration Rights Agreement]




--------------------------------------------------------------------------------












SCHEDULE A
Purchaser Name; Notice and Contact Information
Purchaser
 
Contact Information



















































































A-1




--------------------------------------------------------------------------------












SCHEDULE B
PURCHASERS DEEMED TO HAVE DELIVERED THE PIGGYBACK OPT-OUT NOTICE
1.
[●]



















































































B-1






--------------------------------------------------------------------------------






EXHIBIT D
FORM OF JOINDER AGREEMENT
This Joinder Agreement is executed by the undersigned pursuant to the Series A
Preferred Unit Purchase Agreement, dated as of [•], 2016 (the “Agreement”) among
MPLX LP (the “Partnership”) and the purchasers party thereto (the “Purchasers”),
which is incorporated herein by reference. Capitalized terms used but not
defined herein shall have the meaning given to such terms in the Agreement. By
the execution of this Joinder Agreement, the undersigned agrees as follows:
1.    The undersigned acknowledges that the undersigned is acquiring [•] Series
A Preferred Units, subject to the terms and conditions of the Agreement
(including the Exhibits thereto).
2.    The undersigned hereby joins in, and agrees to be bound by and subject to,
the Agreement, with the same force and effect as if the undersigned were
originally a Purchaser party thereto.
3.    Any notice required or permitted by the Agreement shall be given to the
undersigned at the address listed below.
4.    The Partnership and the General Partner each hereby acknowledge and agree
that the undersigned shall be deemed a Purchaser under the Agreement with
respect to the number of Series A Preferred Units set forth above and that such
Purchaser shall be entitled to all of the rights and benefits, and subject to
all of the obligations, of a Purchaser under the Agreement.
[Signature Page Follows]


Exhibit D-1







--------------------------------------------------------------------------------








EXECUTED AND DATED as of this [•] day of [•], 2016.






MPLX LP
 
By:
MPLX GP LLC, its general partner


By:
 
Name:
 
Title:
 





JOINING PARTY]
 
[By:
General Partner of Joining Party, if applicable, as its general partner]


By:
 
Name:
 
Title:
 



Notice Address:
 
 
 
 
 
 
 
 
 
 
 









Exhibit D-2







--------------------------------------------------------------------------------












EXHIBIT E
FORM OF GENERAL PARTNER WAIVER
[•], 2016
Reference is hereby made to that certain Series A Preferred Unit Purchase
Agreement, dated as of April 27, 2016, by and among MPLX LP (the “Partnership”)
and each of the Purchasers set forth in Schedule A thereto (the “Purchase
Agreement”), pursuant to which the Partnership has agreed to issue and sell an
aggregate of [•] Series A Preferred Units representing limited partner interests
of the Partnership for a cash purchase price of $32.50 per Series A Preferred
Unit. Capitalized terms used but not defined herein shall have the definitions
given such terms in the Purchase Agreement. MPLX GP LLC (the “General Partner”),
a Delaware limited liability company and the general partner of the Partnership,
in its own capacity and in its capacity as the general partner of the
Partnership, hereby waives any preemptive rights it may hold pursuant to Section
5.8 of the Second Amended and Restated Agreement of Limited Partnership of the
Partnership, dated as of [•], 2016 (as amended, the “Partnership Agreement”),
with respect to the offering, issuance and sale of Purchased Units and
Conversion Units, and pursuant to Section 5.2 of the Partnership Agreement with
respect to the offering, issuance and sale of Purchased Units, in each case,
pursuant to the Purchase Agreement. For the avoidance of doubt, the General
Partner does not waive any preemptive rights pursuant to Section 5.2 of the
Partnership Agreement with respect to the offering, issuance and sale of the
Conversion Units.
IN WITNESS WHEREOF, the undersigned executes this General Partner Waiver,
effective as of the date first written above.
MPLX GP LLC
 
 
 
By:
 
Name:
 
Title:
 





















Exhibit E-1




--------------------------------------------------------------------------------












